        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 1 of 160


                                   Michelle Steel (CA-48) Research Report
           The following report contains research on Michelle Steel, a Republican candidate in
        California’s 48th district. Research for this research memo was conducted by the DCCC’s
      Research Department between October and November 2019. By accepting this report, you
        are accepting responsibility for all information and analysis included. Therefore, it is your
      responsibility to verify all claims against the original documentation before you make use of
       it. Make sure you understand the facts behind our conclusions before making any specific
                                           charges against anyone.




Michelle Steel
Republican Candidate in California’s 48th
Congressional District

Research Book – 2020
Last Updated November 2019



Prepared by the DCCC Research Department
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 2 of 160

                                                        Michelle Steel (CA -48) Research Book | 1

                                         Table of Contents

Table of Contents....................................................................................... 1
Key Findings.............................................................................................. 3
Thematics .................................................................................................. 6
Steel Was A Corrupt Career Politician And Republican Insider ................ 7
Steel Repeatedly Sought To Curtail Transparency And Communication
Between Her Constituents And Their Government.................................. 23
Steel Was Good For Corporations And Bad For California Families ...... 28
While Homelessness Increased And Led To Hundreds Of Deaths In
Orange County, Steel Opposed Efforts To Provide Housing ................... 43
Key Visuals.............................................................................................. 49
Personal & Professional History .............................................................. 52
Biography ................................................................................................ 53
Personal Finance ...................................................................................... 56
Political Career ........................................................................................ 66
Ethics ....................................................................................................... 78
Relationships ........................................................................................... 98
Donald Trump........................................................................................ 106
Issues ..................................................................................................... 108
Abortion & Women’s Health Issues ...................................................... 109
Budget Issues ......................................................................................... 110
Consumer Issues & Regulations ............................................................ 112
Crime & Public Safety Issues ................................................................ 113
Education Issues .................................................................................... 116
Election Law & Campaign Finance Issues............................................. 118
Environmental Issues ............................................................................. 124
Equal Rights & Workplace Fairness ...................................................... 128
FEMA & Disaster Relief Issues ............................................................. 133
Foreign Policy Issues ............................................................................. 134
Health Care Issues ................................................................................. 135
Housing Issues ....................................................................................... 138
Infrastructure & Transportation Issues................................................... 142
Immigration & Border Issues................................................................. 146
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 3 of 160

                                                      Michelle Steel (CA -48) Research Book | 2

Tax Issues .............................................................................................. 150
Veterans & Military Family Issues ........................................................ 159
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 4 of 160

                                                          Michelle Steel (CA -48) Research Book | 3

Key Findings
Steel Was A Corrupt Career Politician And Republican Insider
Steel used the power of her government office to promote, protect and benefit her political allies. Throughout
her time in government office, Steel has repeatedly used her power to promote, protect and benefit her political
allies. While serving as an Orange County Supervisor, Steel twice acted to benefit private jet operator ACI Jet, one
of her leading campaign contributors. In 2019, she allowed consideration of a wildly unpopular proposal to expand
private flights at John Wayne Airport, which would benefit ACI Jet. Three years earlier, she voted in favor of a
lucrative general aviation contract for the company, prompting a FAA investigation into the decision.

Steel has also shown a consistent willingness to use her governmental power to protect and promote key
political allies. In 2018, Steel voted to defund the Office of Independent Review while it was actively investigating
two of her close political allies – and campaign chairs – for misusing jailhouse informants to illegally obtain
confessions. Earlier that year, Steel spent taxpayer funds to send 16,000 voters campaign-style mailers for an event
that also featured her campaign chair and ally Tony Rackauckas. Additionally, while serving as Alan Nakanishi’s
campaign chairwoman, Steel helped boost his candidacy by hiring Nakanishi as an “Assistant to the Board
Member,” allowing him to list the position as his occupation on the ballot. Steel was characterized as knowing
“first hand” the boost a staff job on the Board provided a candidate, having been on the reverse end of the same
process during her first state-wide campaign.

Steel was a corrupt career politician and Republican insider. Despite claiming in 2006 that she was not a
career politician, Steel has spent the last 15 years seeking or in elected office. Months before she declared her
candidacy for Congress in California 48th Congressional District, Steel filed to run for State Controller in 2022, a
position she has never publicly expressed interest towards. The filing remains active as she campaigns for
Congress, further signaling that Steel’s primary concern is not about Orange County residents, but rather her own
political advancement. Furthermore, much of Steel’s early political success can be attributed to her status as a
Republican insider, particularly in Orange County. Steel’s first lasting political appointment was to the Los
Angeles County Commission for Children and Families. Mike Antonovich, a staunch supporter of the California
Civil Rights Initiative, nominated Steel to the commission after Steel’s alleged support for the initiative forced her
to resign from the Board of Airport Commissioners. Steel admitted that she had “little knowledge about the
responsibilities of the commission” and said “it was a surprise that she had been appointed.” Later, in her first run
for state-wide office, Steel served as a Deputy to Claude Parrish –a close political ally of her husband – for three
months in order to list the position as her job title on the ballot. Parrish demoted his deputy of eight years and
hired Steel, who resigned after three months – just long enough to secure the designation of “Deputy” on the
ballot. The deputy Parrish had demoted, who worked on Steel’s campaign in the interim, was given his job back the
day after Steel resigned. On the federal scale, Steel built connections in Republican circles through her work in an
“elite group” of fundraisers for President Bush.

Steel Repeatedly Sought To Curtail Transparency And Communication Between Her
Constituents And Their Government
Steel repeatedly sought to curtail transparency and communication between her constituents and their
government. Steel repeatedly initiated moves and voted in support of measures that would curtail transparency
and communication between her constituents and their government. In 2017, Steel voted for a policy that would
allow county officials to immediately destroy any “working notes” they no longer needed. A judge later ruled
against the policy and said Orange County officials “are likely breaking the law” by destroying the public records,
citing the California Public Records Act and the Brown Act. Despite the judge’s ruling that public records must be
kept for two years, in 2019 Steel voted for another policy that would allow for the immediate destruction of public
records.
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 5 of 160

                                                          Michelle Steel (CA -48) Research Book | 4

Steel hindered Orange County residents’ ability to communicate with their government and elected officials.
Steel voted for another policy that would allow for the immediate destruction of public records. Additionally, in her
first meeting as Chairwoman of the Orange County Board of Supervisors, Steel instituted a one-minute limit on
public comments – a time period significantly shorter than the historical three-minute accommodation given to the
public. When it came time to impose the new limit, Steel was “more lenient with corporate executives than she was
with county workers and homeless advocates.” The ACLU would later sue the Orange County Board of Supervisors
over Steel’s decision to limit public comments – a lawsuit in which Steel was mentioned by name. Steel opposed a
voting system upgrade that could “boost turnout and save taxpayers more than $20 million” without engaging in
public discussion and failed to explain her reasoning.

Steel consistently voted against moves that would increase oversight and accountability in Orange County’s
government. Steel opposed an Orange County campaign finance and ethics commission, calling the effort a
“symbolic gesture.” Steel later voted against putting the commission of the ballot for voters to resolve. Steel also
voted in favor of a move that limited oversight on the hiring practices for taxpayer funded government jobs in the
county. County leaders were worried that the high-paying “executive assistant” positions could lead to political
cronyism in Supervisors’ offices, but Steel shared another councilmember’s “opposition to any attempt to influence
what goes on in another elected official’s office.”

Steel Was Good For Corporations And Bad For California Families
Steel was good for corporations and their interests. Steel has proven to be a worthy ally of corporations and
their interests throughout her public career. This was especially the case when Steel served on the California
Board of Equalization, a state agency charged with tax administration. While serving on the Board, Steel
consistently supported corporations that sought to reduce and, at times, completely avoid paying their taxes. For
example, Steel supported corporate efforts to: claim tax exemptions despite having improperly applied; assign
income earned in California as income made out-of-state in order to reduce their overall tax payment; write off
accounts that had become worthless for tax benefit; claim welfare exemptions despite not qualifying; and avoid tax
payments on stock acquisitions.

Steel regularly opposed policies and measures that would benefit Californians’ health. Steel regularly opposed
policies and measures that would benefit Californians’ health, including opposition to the Affordable Care Act. In
2014 Steel argued that the Affordable Care Act was “growing the ranks of the uninsured” in California, despite the
legislation reducing the number of uninsured Californians. Steel doubled-down on her opposition to the Affordable
Care Act by stating the Orange County Board of Supervisors “did the right thing by blocking Obamacare
implementation in the county for as long as they could.” In addition, she opposed a $1 tax hike on cigarette packs
that would raise $810 million annually for cancer research and anti-smoking programs.

Steel actions, both in her public and private capacity, also exhibited longstanding opposition to California’s
environment. Steel held investments in several oil and gas companies that operated in and around California’s
48th congressional district and negatively impacted the state’s environment. In her public capacity, Steel objected
to a fire-prevention fee for 825,488 rural properties at a time that California was facing serious wildfire concerns,
opposed a proposition that would raise about $500 million per years for California’s 278 state parks and
advocated against the California Air Resources Board’s expansion of the state’s cap-and-trade program to include
gasoline and diesel fuels.

Steel’s actions were detrimental to California’s students, schools and infrastructure. Steel opposed proposition
30, a measure that would increase taxes to prevent cuts to music, dance, art and physical education programs in
schools. Steel regularly decried measures that would improve Orange County’s infrastructure, calling a per-mile
tax that would raise money for California’s roads and bridges “Orwellian.” She also voted against a $110 million
tax district that would repay the county for major infrastructure improvements and opposed a statewide ballot
measure that would issue $7.1 billion in bonds to pay for water infrastructure.
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 6 of 160

                                                         Michelle Steel (CA -48) Research Book | 5

Steel supported policies and expressed views that were harmful to marginalized communities and people of
color. Steel repeatedly argued against affirmative action policies and was a fierce opponent of California’s
Sanctuary State law. She also voted against funding Orange County’s Human Relations Commission, a commission
dedicated to combatting hate crimes, despite an increase in the number of hate crimes in Orange County over the
past year. Steel later sought to grant County Supervisors the power to control the Human Relation Counsel’s staff
in an effort to oust a member of the commission who had voted to release their annual report on hate crimes in the
County.

While Homelessness Increased And Led To Hundreds Of Deaths In Orange County,
Steel Opposed Efforts To Provide Housing
While Steel served on the Orange County Board of Supervisors, homelessness was labeled a “public health
crisis,” with both the homeless population and homelessness-related deaths increasing. Three months before
Steel’s announced she would run for Congress, homelessness in Orange County was labeled a “public health
crisis” by a Federal Judge. After Orange County changed its methodology for counting homelessness, its homeless
population increased 43 percent – from 4,792 to 6,860. Similarly, from 2005 to 2018 the annual amount of
homelessness associated deaths quadrupled from 53 to 250, up from 164 in 2015.

Steel opposed efforts to increase housing for people experiencing homelessness. In 2019, Steel opposed the
Orange County Housing Trust – a bipartisan measure slated to provide $11 million in funding to provide housing
for homeless and low-income Orange County residents. Steel also selectively enforced a one-minute limit on public
comments she helped institute in Board of Supervisors meetings against homelessness activists while being “more
lenient with corporate executives.” Similarly, as a Supervisor she missed a special session on housing alternatives
and options for Orange County’s homeless population, preventing the Board of Supervisors from holding a vote on
the issue, and opposed a Republican-led proposal to use the state-owned Fairview Developmental Center in her
district to provide an emergency homeless shelter.
Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 7 of 160

                                  Michelle Steel (CA -48) Research Book | 6




                  Thematics
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 8 of 160

                                                      Michelle Steel (CA -48) Research Book | 7

Steel Was A Corrupt Career Politician And Republican Insider

                                           Significant Findings

  ✓ While serving as an Orange County Supervisor, Steel twice acted to benefit private jet operator ACI Jet,
    one of her leading campaign contributors. In 2019, she allowed consideration of a wildly unpopular
    proposal to expand private flights at John Wayne Airport, which would benefit ACI Jet. Three years
    earlier, she voted in favor of a lucrative general aviation contract for the company, prompting a FAA
    investigation into the decision.

      ✓ ACI Jet was described as “one of the main beneficiaries of expanding corporate jets” at John Wayne
        Airport. The company was Steel’s largest aviation-industry donor, with its employees and lobbyist
        donating $23,450 to her campaigns.

      ✓ Furthermore, during the expansion debate, ACI Jet donated $20,000 at Steel’s request to the Korean
        American Chamber of Commerce – where Steel serves as a board member. Campaign finance filings
        show chamber leaders and board have heavily contributed to her campaigns, donating at least
        $65,708.

      ✓ The expansion proposal was met with public outcry, with the Mayors of Newport and Costa Mesa
        presenting a petition in opposition with 1,500 signatures. Specifically, the Mayors and residents
        lamented how the expansion would benefit the well-heeled users of private jets and complained about
        existing issues with pollution and jet noise that the expansion could worsen.

  ✓ Steel repeatedly used the power of her government office to prevent oversight of government officials and
    her political allies.

      ✓ Steel voted to defund the Office of Independent Review while it was actively investigating two of her
        close political allies – and campaign chairs – for misusing jailhouse informants to illegally obtain
        confessions.

      ✓ Steel voted against the hiring of an expert to prepare a recommendations report on oversight for the
        County’s law enforcement agencies.

      ✓ Steel opposed an Orange County campaign finance and ethics commission, calling the effort a
        “symbolic gesture.”

  ✓    Steel repeatedly used the power of her government office to promote her campaigns and those of close
      political allies.

      ✓ While serving as Alan Nakanishi’s campaign chairwoman, Steel helped boost his candidacy by hiring
        Nakanishi as an “Assistant to the Board Member,” allowing him to list the position as his occupation
        on the ballot.

      ✓ Steel spent taxpayer funds to send 16,000 voters campaign-style mailers for an event that also
        featured Tony Rackauckas, a close political ally. The event was held at a private home that only “had
        room for a few dozen participants.”

      ✓ After the Orange County Auditor-Controller questioned the legality of campaign-style mailers, Steel
        supported dismantling the County’s ability to independently audit the board.
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 9 of 160

                                                           Michelle Steel (CA -48) Research Book | 8

     ✓    Steel was a career politician and Republican insider.

         ✓ In 2006, Steel claimed that she was not a career politician, but she spent the next 15 years seeking or
           in elected office.

         ✓ Even as she ran for Congress, Steel filed in 2019 to run for state controller in 2022.

         ✓ Mike Antonovich, a staunch supporter of the California Civil Rights Initiative, nominated Steel to the
           Los Angeles County Commission For Children And Families after Steel’s alleged support for the
           Initiative forced her to resign from the Board of Airport Commissioners. Steel admitted that she had
           “little knowledge about the responsibilities of the commission” and said “it was a surprise that she
           had been appointed.”

         ✓ Steel served as a Deputy to Claude Parrish –a close political ally of her husband – for three months
           in order to list the position as her job title on the ballot. Parrish demoted his deputy of eight years
           and hired Steel, who resigned after three months – just long enough to secure the designation of
           “Deputy” on the ballot. The deputy Parrish had demoted, who worked on Steel’s campaign in the
           interim, was given his job back the day after Steel resigned.

         ✓ Steel described herself as part of an “elite group” of fundraisers for President Bush.

     ✓ When running for Supervisor, Steel claimed she was would not take the position’s pension, failing to
       mention she was already taking her Board of Equalization pension. In 2019, she reported more than
       $67,000 in a taxpayer-funded pension.


Steel Directed A Lucrative Contract To A Donor And Later Pushed For An
Unpopular Proposal On Their Behalf

ACI Jet Was A Fixed Base Private Jet Operator At John Wayne Airport And A Leading Steel
Campaign Donor

ACI Jet Was A Fixed Base Operator At John Wayne Airport, Had A Fleet Of 14 Private Jets, And Touted
Jets “That Have Redefined Luxury Travel”

ACI Jet Operated A Fleet Of 14 Private Jets. “Today, ACI Jet employs more than 200 people, operates a fleet of
14 private jet aircraft, three executive terminals and FBOs, one self-service fuel service location, and a multi-
million dollar maintenance facility. While ACI Jet has grown by leaps and bounds, our passion for excellence,
service and integrity remains unchanged.” [ACI Jet, accessed 5/30/19]

ACI Jet Was A FBO (Fixed Base Operator) At John Wayne Airport. “California’s Orange County Board of
Supervisors unanimously approved major alterations to the general aviation infrastructure at John Wayne Airport
(SNA). The proposal recently put forward by Supervisor Michelle Steel will redefine the acreage designated for GA
operations and reduce the space available for larger business jets. The airport is currently served by two full-service
FBOs—Atlantic Aviation and ACI Jet, the latter of which occupies facilities on both sides of the airport.” [Business
Jet Traveler, 6/27/19]

Fixed Base Operators Offer “Five-Star Amenities For Private Jet Customers Along With Aircraft Facilities
Such As Hangar Storage, Fueling, De-Icing And Repair And Maintenance Services.” “One of the top perks of
private jet charter is enjoying the luxury lounges on offer at fixed-base operators (FBOs) before the flight. […]
Private jet airports have dedicated terminals for their FBOs. Since their inception in the 1920s, these commercial
aircraft service centres have become evermore lavish, offering five-star amenities for private jet customers along
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 10 of 160

                                                          Michelle Steel (CA -48) Research Book | 9

with aircraft facilities such as hangar storage, fueling, de-icing and repair and maintenance services. Flight crews
also have space to relax, sleep and complete training between flights. Private jet passengers can take advantage of
free aircraft shuttles and fast-track customs and immigration desks. There’s usually a concierge service to deal with
luggage and check-in while passengers chill out in sleek lounges serving complimentary food and drink, take
advantage of on-site hotels or catch up on work in private conference rooms.” [Air Charter Service, 6/29/18]

Steel’s Supervisor Campaign Received $5,400 From ACI Jet And Its Executives

Steel Accepted $5,400 In Campaign Contributions From ACI Jet And Its Executives. [Orange County
Registrar of Voters, accessed 5/28/19]

Steel’s Supervisor Campaign Received $750 From William Steiner, Who Lobbied On Behalf Of ACI Jet

Steel Accepted $750 In Donations From William Steiner. [Orange County Registrar of Voters, accessed 5/28/19]

Steiner Was A Lobbyist For ACI Jet. “ACI Jet’s lobbyist is former county Supervisor Bill Steiner. The other
general aviation management contractor at the airport, Atlantic Aviation, hired as its lobbyists Curt Pringle, the
former Anaheim mayory, and Roger Faubel, a longtime water board member and county lobbyist.” [Voice of OC,
5/8/19]




                                 [Orange County Ethics Commission, dated 7/5/19]

In 2019, Steel’s Congressional Campaign Received $17,300 From Donors Connected To ACI Jet

            Name                     Company          Position              Date                Amount
            William Borgsmiller      ACI Jet          President/CEO         9/30/2019           $2,800
            Kyle Cassidy             ACI Jet          Assistant Manager     9/30/2019           $2,800
            Kyle Cassidy             ACI Jet          Assistant Manager     9/30/2019           $2,800
            Olivier Leclercq         ACI Jet          Executive VP          9/30/2019           $2,800
            Olivier Leclercq         ACI Jet          Executive VP          9/30/2019           $2,800
            William Steiner          Steiner Public   Consultant            8/29/19             $500
                                     Affairs
            William Borgsmiller      ACI Jet          President/CEO         6/20/2019           $2,800
                                                                            Total               $17,300
                                              [FEC, accessed 11/6/19]

Steiner Was A Lobbyist For ACI Jet. “ACI Jet’s lobbyist is former county Supervisor Bill Steiner. The other
general aviation management contractor at the airport, Atlantic Aviation, hired as its lobbyists Curt Pringle, the
former Anaheim mayory, and Roger Faubel, a longtime water board member and county lobbyist.” [Voice of OC,
5/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 11 of 160

                                                         Michelle Steel (CA -48) Research Book | 10

At Steel’s Request, In 2018 And 2019, ACI Jet Donated $20,000 To The Korean American
Chamber Of Commerce; Steel Was On The Board Of The Chamber’s LA Chapter

Behested Payments Were Donations Paid To Charities Requested By Elected Officials

Voice Of OC: Behested Payments Were “Donations Requested, Or Behested, By The Office Holders For
Their Favorite Charities.” “Under California law, lobbyists and wealthy political contributors can make large
cash donations requested, or behested, by the office holders for their favorite charities. It works the other way too.
Elected officials can curry favor with large donors by creating government programs or events that promote causes,
businesses or hobbies popular with wealthy contributors. There are no limits to the amount of an individual
behested payment — with some as high as $100,000 — but the office-holder has 30 days after donations of $5,000
or more are received to publicly report who gave the money and the amount.” [Voice of OC, 7/25/16]

2018 – 2019: Steel’s Campaign Routed $20,000 In “Behested” Donations From ACI Jet To The Korean
American Chamber Of Commerce Foundation

April 2018: Steel’s Campaign Behested A $10,000 Donation From ACI Jet To The Korean American
Chamber Of Commerce Foundation. [Orange County Registrar of Voters, accessed 1/13/20]

May 2019: Steel’s Campaign Behested A $10,000 Donation From ACI Jet To The Korean American
Chamber Of Commerce Foundation. [Orange County Registrar of Voters, accessed 1/13/20]

Steel Was A Board Member Of The Los Angeles Chapter Of The Korean American Chamber Of Commerce

2019: On Her House Personal Financial Disclosure, Steel Listed Serving As A Board Member With The
Korean American Chamber Of Commerce Los Angeles. [Clerk of the House of Representatives, 6/28/19]

Steel’s Campaigns Received $65,708 From Leaders And Board Members Of The Korean American
Chamber Of Commerce And Its Leadership

Steel’s Congressional Campaign Received $8,800 From The Leadership Of The Korean American Chamber
Of Commerce. [FEC, accessed 1/13/20]

Steel Campaigns For Supervisors Received $7,750 From The Leadership Of The Korean American
Chamber Of Commerce. [FEC, accessed 1/13/20]

Steel Received $48,758 From Board Members Of The Los Angeles Chapter Of The Korean American
Chamber Of Commerce. [FEC, accessed 1/13/20]

2016: ACI Jet Won A “Lucrative” General Aviation Contract At John Wayne Airport, Sparking
An Investigation Into How ACI Won The Contract

Steel Voted In Favor Of Awarding The General Aviation Contract To ACI Jet, But Never Explained Her
Reasoning

Steel Voted In Favor Of Awarding A Contract To ACI Jet. “A county evaluation panel chose both incumbents,
Signature and Atlantic, as the first and second-ranked firms, respectively. But supervisors instead voted 4-1 in late
January to award Signature’s lease to ACI Jet, which was ranked fifth by the panel. The sole no vote was from Lisa
Bartlett.” According to the Orange County Board of Supervisors, “THE BOARD AWARDED INTERIM LEASE
FOR EASTSIDE FIXED BASEOPERATIONS AND WESTSIDE HANGARS TO ACI JET FOR TERM 2/1/17 -
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 12 of 160

                                                        Michelle Steel (CA -48) Research Book | 11

12/31/18.” Michelle Steel voted in favor. [Voice of OC, 2/27/17; Orange Board of Supervisors, Meeting Minutes,
1/24/17]

Voice Of OC: The Board Of Supervisors Awarded ACI Jet “The Lucrative General Aviation Management
Contract In 2017, Without Publicly Explaining Their Decision.” “ACI Jet ranked fifth out of six in a county
bidding process, but county supervisors awarded it the lucrative general aviation management contract in 2017,
without publicly explaining their decision.” [Voice of OC, 5/8/19]

The FAA Investigated How ACI Jet Was Awarded The Contract; The Complaint Regarding The Process
Was Dismissed

February 2017: The Federal Aviation Administration Was Investigating ACI Jet’s Contract Award After
The Top Ranked Company In A County Evaluation Filed A Complaint. “Federal aviation officials are looking
into why Orange County supervisors plan to award a lucrative John Wayne Airport lease to a company that was
ranked fifth by the county’s official evaluation panel. A batch of emails released Monday by county officials
includes correspondence from Federal Aviation Administration officials saying they’re conducting an ‘inquiry’ into
a complaint by the top-ranked bidder, Signature Flight Support. The company has argued that supervisors violated
federal contracting rules when they picked fifth-ranked ACI Jet.” [Voice of OC, 2/27/17]

        July 2017: The Federal Aviation Administration Dismissed The Complaint That The Orange County
        Board Of Supervisors Rigged The Bidding Process For ACI Jet. “The Federal Aviation Administration
        has dismissed a complaint against Orange County by the world’s largest operator of private-plane airport
        bases alleging that county supervisors rigged a February contracting process to award a lucrative John
        Wayne Airport lease to a low-ranked applicant. The FAA issued its ruling on Friday, July 21, saying that
        the county followed proper procedures when it awarded the lease to run the airport’s private-plane
        terminals to ACI Jet, the second-to-last ranked company, rather than Signature Flight Support, the
        incumbent and top-ranked operator.” [Orange County Register, 7/25/17]

2019: Appearing To Follow Steel’s Lead, The Orange County Board Of Supervisors Were
Prepared To Expand Space For Private Jets At John Wayne Airport, Which Would Benefit ACI

Voice Of OC: “Supervisors Initially Were Eager To Approve The Project Tuesday, With Most Supporting A
Version That Would Remove 137 Existing Parking Spots For Small Propeller Planes To Make Room For
Adding Space For 21 Private Jets To Be Based At The Airport.” “Supervisors initially were eager to approve
the project Tuesday, with most supporting a version that would remove 137 existing parking spots for small
propeller planes to make room for adding space for 21 private jets to be based at the airport. But after facing anger
from Newport residents, a majority showed interest in capping private jets at their current number of 65 and the
board agreed to wait two more weeks to take the issue up again on May 21. Critics, many of whom live under the
airport’s flight path, packed the supervisors’ chambers and an overflow room to express concerns about additional
jet noise over their homes, while smaller planes owners opposed being pushed out for corporate jets. The mayors of
Newport Beach and Costa Mesa presented a petition against the county’s plan they said had gathered 1,500
signatures.” [Voice of OC, 5/8/19]

Steel’s Constituents Vocally Opposed The Plan For The Airport

May 2019: Voice Of OC: During An Orange County Supervisors Meeting “None Of The 40-Plus Public
Commenters Spoke In Favor Of Adding More Jets.” “Newport Beach residents and small plane owners
succeeded Tuesday in getting county supervisors to step back from controversial plans to expand private jet spaces
at John Wayne Airport. […] None of the 40-plus public commenters spoke in favor of adding more jets.” [Voice
of OC, 5/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 13 of 160

                                                        Michelle Steel (CA -48) Research Book | 12

Voice Of OC: The Proposal Caused A “Raucous Four-Hour Showdown” And “Criticism That Supervisors
Were Answering Their Campaign Donors In Backing Corporate Jet Expansion.” “The raucous four-hour
showdown featured yelling from the audience, which the supervisors didn’t stop; warnings of fighting supervisors’
future election ambitions if they don’t back down on the jet expansion; and criticism that supervisors were
answering their campaign donors in backing corporate jet expansion, which the supervisors didn’t dispute.” [Voice
of OC, 5/8/19]

The Mayors Of Newport And Costa Mesa Circulated A Petition With 1,500 Signatures Against The Plan,
While Criticizing Benefits For Private Jet Owners And Environmental Issues

Mayors Of Newport Beach And Costa Mesa Claimed They Had A Petition Opposing The Expansion With
1,500 Signatures. “Supervisors initially were eager to approve the project Tuesday, with most supporting a version
that would remove 137 existing parking spots for small propeller planes to make room for adding space for 21
private jets to be based at the airport. But after facing anger from Newport residents, a majority showed interest in
capping private jets at their current number of 65 and the board agreed to wait two more weeks to take the issue up
again on May 21. Critics, many of whom live under the airport’s flight path, packed the supervisors’ chambers and
an overflow room to express concerns about additional jet noise over their homes, while smaller planes owners
opposed being pushed out for corporate jets. The mayors of Newport Beach and Costa Mesa presented a petition
against the county’s plan they said had gathered 1,500 signatures.” [Voice of OC, 5/8/19]

The Mayor Of Costa Mesa Opposed The JWA Expansion, Urging “The Orange County Board Of
Supervisors To Protect The Environment Surrounding John Wayne Airport And The Health Of Residents.”
“A petition has been created by the Democratic Mayor of Costa Mesa, Katrina Foley, to stop the proposed
alteration of John Wayne Airport (JWA) in Orange County, California, which is planned to bring the airport into
compliance with requirements set by the FAA. Signs can been seen throughout the cities of Newport Beach and
Costa Mesa that read ‘Stop JWA Expansion,’ including a link to the petition that opposes the construction. Mayor
Foley’s petition states that the changes to the airport will negatively impact the surrounding community. A portion
of the statement from the petition website reads: ‘We urge the Orange County Board of Supervisors to protect the
environment surrounding John Wayne Airport and the health of residents, and stop any plans to operationally
expand John Wayne Airport. We encourage the Board to keep the blend of light General Aviation the same as it is
today, to not expand the footprint of JWA, and to restrict expansion of corporate and private jet traffic now and in
the future.’” [Epoch Times, 6/23/19]

Newport Beach And Costa Mesa Were In Steel’s District. [Orange County Board of Supervisors, accessed
5/29/19]

Residents Expressed Concerns About Increased Jet Noise, Continued Pollution

Citizens Expressed Concern About The Expansion Increasing Jet Noise Over Their Homes, Causing A
Disturbance. “Critics, many of whom live under the airport’s flight path, packed the supervisors’ chambers and an
overflow room to express concerns about additional jet noise over their homes, while smaller planes owners
opposed being pushed out for corporate jets. The mayors of Newport Beach and Costa Mesa presented a petition
against the county’s plan they said had gathered 1,500 signatures. ‘The city of Newport Beach does not believe that
we have to provide the absolute ultimate in facility convenience to everybody who has a private jet aircraft. That is
not a burden that is appropriate to place on the residents of Orange County,’ Newport Beach Mayor Diane Dixon
told supervisors.” [Voice of OC, 5/8/19]

Residents Complained At A County Supervisor Meeting About The Pollution From The John Wayne
Airport, With One Person Saying “We Not Healthy. The Amount Of Pollution Continues To Spray Over
Costa Mesa, Newport Beach, Tustin, Santa Ana, Huntington Beach – Just To Name A Few.” According to a
CBS Los Angeles segment, “One by one, people worried about the noise and pollution generated by the planes at
John Wayne Airport went on the record at the Board of Supervisors meeting in Orange County.” The segment
included video of a resident saying “We not healthy. The amount of pollution continues to spray over Costa Mesa,
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 14 of 160

                                                        Michelle Steel (CA -48) Research Book | 13

Newport Beach, Tustin, Santa Ana, Huntington Beach – just to name a few. We are still waiting for this to be
resolved.” [CBS Los Angeles, YouTube, 5/7/19]

Voice Of OC: ACI Jet Would Be “One Of The Main Beneficiaries OF Expanding Corporate Jets” At John
Wayne Airport

Voice Of OC: “One Of The Main Beneficiaries Of Expanding Corporate Jets [At John Wayne Airport] May
Be ACI Jet.” “Newport Beach residents and small plane owners succeeded Tuesday in getting county supervisors
to step back from controversial plans to expand private jet spaces at John Wayne Airport. […] One of the main
beneficiaries of expanding corporate jets may be ACI Jet, which has a county lease to oversee general aviation
services at the airport and is a major donor in supervisor and congressional elections. Last year, ACI Jet revealed
renderings for new hangars it planned to build at John Wayne Airport, an apparent part of the project now before
supervisors.” [Voice of OC, 5/8/19]

John Wayne Airport Was Located In Steel’s District, Providing Her Influence Over County
Decisions Regarding The Facility

Voice Of OC: “Under The Supervisors’ Usual Practice, Known As ‘District Prerogative,’ Supervisor
Michelle Steel Would Have The Most Influence Over County Decisions At John Wayne Airport, Because It’s
In Her District.” “Under the supervisors’ usual practice, known as ‘district prerogative,’ Supervisor Michelle Steel
would have the most influence over county decisions at John Wayne Airport, because it’s in her district. The
unofficial ‘honor code’ of district prerogative is an unwritten rule among generations of supervisors in which each
supervisor is given deference – and even veto power – over county projects and events within their district. Steel
announced last week she’s running for Congress in an effort to unseat Democrat Rep. Harley Rouda from his
coastal 48th District.” [Voice of OC, 5/8/19]

Steel Utilized Her Public Office To Promote And Bolster Her Campaign And Those
Of Allies

Steel Used Taxpayer Funds To Send 16,000 Campaign-Style Mailers For An Event Held At A
Private Home

Steel Used Taxpayer Funds To Mail Out Invitations For “Community Coffee”

Steel Used Taxpayer Funds To Mail Out Invitations For “Community Coffee.” “In sending the mailers for the
Jan. 27 coffee meeting, at a cost to taxpayers of about $5,800, Steel ignored advice from county lawyers who said
that the mailer needed to have an expressly stated purpose.” [Orange County Register, 2/7/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 15 of 160

                                                       Michelle Steel (CA -48) Research Book | 14




                                        [Voice of Orange County, 2/20/18]

Steel Sent The Invitation To 16,000 Voters Even Though The Event Was Being Held At A Private Home
That Only “Had Room For A Few Dozen Participants”

Steel Sent The Invitation To 16,000 Voters Even Though The Event Was Being Held At A Private Home
That Only “Had Room For A Few Dozen Participants.” “The mailings to 16,000 people – for an event held at
the home of Costa Mesa City Council candidate Lee Ramos, which had room for a few dozen participants –
included Rackauckas’ name but no public purpose for the gathering.” [Orange County Register, 2/7/18]

OC Register: Steel Ignored The Advice Of County Lawyers Who Said The Mailer “Needed To Have An
Expressly Stated Purpose”

OC Register: Steel Ignored The Advice Of County Lawyers Who Said The Mailer “Needed To Have An
Expressly Stated Purpose.” “In sending the mailers for the Jan. 27 coffee meeting, at a cost to taxpayers of about
$5,800, Steel ignored advice from county lawyers who said that the mailer needed to have an expressly stated
purpose.” [Orange County Register, 2/7/18]

The Event Also Featured Tony Rackauckas, A Close Political Ally Of Steel

The Event Also Featured Tony Rackauckas. “Orange County supervisors expressed concern Tuesday that their
colleague, Supervisor Michelle Steel, improperly spent taxpayer funds to send out 16,000 public mailers for
campaigning purposes that also benefited incumbent District Attorney Tony Rackauckas. […] Steel and
Rackauckas are both seeking re-election this year.” [Orange County Register, 2/7/18]

Steel Was Endorsed By Both Hutchens And Rackauckas. “Orange County Sheriff Sandra Hutchens and Dist.
Atty. Tony Rackauckas have endorsed Michelle Steel in her campaign for the District 2 seat on the Orange County
Board of Supervisors, according to a news release.” [Los Angeles Times, 3/31/14]

Steel Supported Rackauckas Amidst Criticism Of His Handling Of The Scott Dekraai Mass Murder Case.
“Todd Spitzer, chairman of the Board of Supervisors, stood before TV cameras last week and vowed the board
would hold accountable the District Attorney’s Office for the misconduct that has stalled the Scott Dekraai mass
murder case. […] Spitzer went on the attack after a judge removed the District Attorney’s Office from the penalty
phase for Scott Dekraai, who pleaded guilty to killing eight people in October 2011 at a Seal Beach salon. Superior
Court Judge Thomas Goethals handed the case over to the state Attorney General’s Office, which doesn’t want it
and has appealed. […] Supervisor Michelle Steel, who lives in Seal Beach, offered unqualified support for
Rackauckas. ‘I think he is an excellent district attorney, and I am confident that he takes responsibility for his
department and will act to correct errors when they occur.’” [Orange County Register, 3/26/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 16 of 160

                                                        Michelle Steel (CA -48) Research Book | 15

    Steel Endorsed Rackauckas’ Campaign. “Do, Nelson and Steel all have endorsed Rackauckas.” [Orange
    County Register, 6/12/18]

After The Orange County Auditor-Controller Questioned The Legality Of Campaign-Style Mailers,
Steel Supported Dismantling The County’s Ability To Independently Audit The Board

The Orange County Auditor-Controller Questioned The Legality Of Taxpayer Funded Mailers

Voice Of OC: County Supervisors Clashed With The Auditor-Controller For “Questioning Of The Legality
Of Supervisors’ Taxpayer Funded Mailers To Voters That Prominently Feature The Supervisors.” “The
auditor-controller is independently elected by county voters, and Woolery won re-election last week with about 75
percent of the vote. But he has repeatedly drawn the ire of Nelson and other county supervisors since he took office
in early 2015, including his questioning of the legality of supervisors’ taxpayer funded mailers to voters that
prominently feature the supervisors.” [Voice of OC, 6/13/18]

Steel Voted To Give The Board Of Supervisors Control Of The County’s Internal Auditors

Headline: “Supervisors Start Taking Control Of County’s Financial Checks And Balances.” [Voice of OC,
6/28/18]

Steel Voted To Give The Board Of Supervisors Of The County’s Internal Auditors, Removing Them From
The Jurisdiction Of The County Auditor-Controller. “Orange County supervisors acted Tuesday to grant
themselves control over the county’s financial checks and balances – a move encouraged by two former employees
who allege wrongdoing and opposed by people concerned the supervisors were dismantling independent oversight.
The supervisors’ most immediate action was to take control of the county’s internal auditors, who are supposed to
function as watchdogs against fraud in county departments and currently report to the county’s independently-
elected auditor-controller, Eric Woolery. The 14 budgeted staff of the Internal Audit Division will be transferred
from Woolery’s office and will start reporting to the supervisors this Sunday, July 1, according to the supervisors’
action. The move was approved on a 4-1 vote, with Supervisor Todd Spitzer opposing.” [Voice of OC, 6/28/18]

Steel Voted To Cut $1 Million From The Budget Of The County Auditor-Controller

June 2018: The Orange County Board Of Supervisors Cut $1 Million From The Budget Of The Auditor-
Controller. “Earlier at Monday’s meeting, supervisors voted to cut $1 million from recently re-elected county
Auditor-Controller Eric Woolery’s budget and strip some of his auditing powers. A more substantial plan to break
up Woolery’s office fell one vote shy of passing after some supervisors worried that taking away his control of
issuing county payments could be too disruptive in the short-term.” [Orange County Register, 6/27/18]

        Steel Voted To Decrease Funding For The Auditor-Controller By $656,570. “ON THE MOTION OF
        VICE CHAIRMAN NELSON, SECONDED BY SUPERVISOR STEEL, AND SUPERVISOR SPITZER
        VOTING NO, THE BOARD REDUCED FUNDING FOR THE AUDITOR-CONTROLLER, BUDGET
        003 BASELINE APPROPRIATIONS BY $656,570.” [Orange County Board of Supervisors Meeting
        Minutes, 6/26/18 (Afternoon Meeting)]

        Steel Voted To Eliminate $385,639 In Funding Requests By The Auditor-Controller. “ON THE
        MOTION OF VICE CHAIRMAN NELSON, SECONDED BY CHAIRMAN DO, AND SUPERVISOR
        SPITZER VOTING NO, THE BOARD ELIMINATED ALL RESTORE AUGMENTATION REQUESTS
        FOR THE AUDITOR-CONTROLLER OF $385,639.” [Orange County Board of Supervisors Meeting
        Minutes, 6/26/18 (Afternoon Meeting)]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 17 of 160

                                                       Michelle Steel (CA -48) Research Book | 16

While Serving As Alan Nakanishi’s BOE Campaign Chairwoman, Steel Helped Boost His
Candidacy By Hiring Nakanishi As An “Assistant To The Board Member,” Allowing Him To List
The Position As His Occupation On The Ballot

Steel Was A Close Political Ally Of Alan Nakanishi

Steel Was Alan Nakanishi’s Campaign Chairwoman. “The former Republican assemblyman and practicing
doctor was recently hired by his campaign chairwoman, BOE District 3 Member Michelle Steel, as an ‘assistant to
the board member.’” [Capitol Alert, 11/6/09]

Steel Donated To Nakanishi’s 2004 Campaign For State Assembly. According to Follow The Money, Steel
donated $700 to Alan Nakanishi’s 2004 campaign for State Assembly. [Follow the Money, accessed 11/5/19]

    Steel’s Husband, Shawn, Donated To Nakanishi’s 2004 Campaign For State Assembly. According to the
    California Secretary of State, Shawn Steel, Michelle Steel’s Husband, donated $1,000 to Alan Nakanishi’s
    2004 campaign for State Assembly. [California Secretary of State Contributions Search, Shawn Steel, accessed
    11/16/19]

Steel Helped Boost Nakanishi’s Board Of Equalization Candidacy By Hiring Him As “An Assistant To The
Board Member,” Allowing Nakanishi To List The Position As His Occupation On The Ballot

Steel Helped Boost Nakanishi’s Candidacy By Hiring Him As “An Assistant To The Board Member,”
Allowing Nakanishi To List The Position As His Occupation On The Ballot. “Board of Equalization candidate
Alan Nakanishi has gotten a bit of a boost in his bid to replaced termed-out board member Bill Leonard. The former
Republican assemblyman and practicing doctor was recently hired by his campaign chairwoman, BOE District 3
Member Michelle Steel, as an ‘assistant to the board member.’ In addition to pulling in an additional $7,852 a
month, the new title means Nakanishi will be able to request that his gig with the board be listed as his profession
on the ballot and play up the ‘experience’ card in the crowded GOP primary for the safe Republican seat. […]
Nakanishi’s been running hard for the seat since the outset, spending hundreds of thousands of dollars to get his
name on slate mailers for the election. The added bonus of his new ballot designation could make a difference in a
race where most voters aren’t familiar with the candidates, or even what a position on the board, which administers
state tax laws, entails. [Capitol Alert, 11/6/09]

Steel Was Characterized As Knowing “First-Hand” The Boost A Staff Job On The Board Of Equalization
Provided A Candidate

Steel Was Characterized As Knowing “First-Hand” The Boost A Staff Job On The Board Of Equalization
Provided A Candidate. “Steel knows first-hand the boost a staff job at the board can give a BOE hopeful. Early in
her 2006 BOE bid, her predecessor Claude Parrish brought her on staff as a deputy. She said at the time that she
believed the experience and better ballot designation would help her candidacy against her opponent, former
Republican Assemblyman Ray Haynes.” [Capitol Alert, 11/6/09]

Steel Attempted To Limit Oversight On Government Offices Led By Close Political
Allies

Steel Voted To Defund The Office Of Independent Review While It Was Actively Investigating Two
Of Her Close Political Allies – And Campaign Chairs – For Misusing Jailhouse Informants To
Illegally Obtain Confessions
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 18 of 160

                                                        Michelle Steel (CA -48) Research Book | 17

The Office Of Independent Review Was Tasked With Overseeing Problematic Practices In The Sheriff’s
Department And District Attorney’s Office

The Office Of Independent Review Was Tasked With Overseeing Problematic Practices In The Sheriff’s
Department And District Attorney’s Office. “A second action by supervisors eliminates all funding for the
county’s Office of Independent Review, which is tasked with monitoring liability issues from any potentially
problematic practices within the Sheriff’s Department, DA’s office and other county law enforcement agencies.”
[Voice of Orange County, 6/13/18]

Steel Voted To Defund The Office Of Independent Review

Steel Voted To Defund The Office Of Independent Review. “Instead, Supervisors Do, Shawn Nelson, and
Michelle Steel took a nonbinding straw vote to defund the office.” [Orange County Register, 6/12/18]

At The Time Of Steel’s Vote, The Office Of Independent Review Was Serving An “Important Role” In
Investigating The Sheriff’s Department And District Attorney’s Office For Misusing Jailhouse Informants

At The Time Of Steel’s Vote, The Office Of Independent Review Was Serving An “Important Role” In
Investigating The Sheriff’s Department And District Attorney’s Office For Misusing Jailhouse Informants
“The board’s straw vote to cut funding to the Office of Independent Review, which oversees both the Sheriff’s
Department and the District Attorney’s Office, comes as federal and state investigators are looking at both agencies
over whether they misused jailhouse informants to illegally gain confessions. As part of the probe, Dept. of Justice
investigators have indicated they believed the OIR serves an important role. Government watchdogs agree.”
[Orange County Register, 6/12/18]

Steel Was A Close Political Ally Of Two Individuals Involved In The Investigation, Sandra Hutchens And
Tony Rackauckas

Hutchens And Rackauckas Were Sued By The ACLU For Their Role In Violating The Rights Of Criminal
Defendants By Misusing Jailhouse Informants To Secure Convictions. “The ACLU of Southern California filed
a lawsuit Wednesday against the Orange County’s district attorney and sheriff for allegedly violating the rights of
criminal defendants by misusing jailhouse informants to secure convictions. […] The ACLU alleges in its lawsuit
that Rackauckas and Hutchens ‘have needlessly compromised meritorious prosecutions and denied individuals who
are innocent until proven guilty the evidence needed to defend themselves.’” [Southern California Public Radio,
4/4/18]

Hutchens And Rackauckas Served As Honorary Co-Chairs On Steel’s Campaign For Board Of Supervisors.
“Orange County District Attorney Tony Rackauckas, county Sheriff Sandra Hutchens and former Assemblyman
Jim Silva (R-Huntington Beach) are serving as honorary co-chairs for her campaign, Steel said.” [Los Angeles
Times, 5/17/13]

Steel Was Endorsed By Both Hutchens And Rackauckas. “Orange County Sheriff Sandra Hutchens and Dist.
Atty. Tony Rackauckas have endorsed Michelle Steel in her campaign for the District 2 seat on the Orange County
Board of Supervisors, according to a news release.” [Los Angeles Times, 3/31/14]

Steel Supported Rackauckas Amidst Criticism Of His Handling Of The Scott Dekraai Mass Murder Case.
“Todd Spitzer, chairman of the Board of Supervisors, stood before TV cameras last week and vowed the board
would hold accountable the District Attorney’s Office for the misconduct that has stalled the Scott Dekraai mass
murder case. […] Spitzer went on the attack after a judge removed the District Attorney’s Office from the penalty
phase for Scott Dekraai, who pleaded guilty to killing eight people in October 2011 at a Seal Beach salon. Superior
Court Judge Thomas Goethals handed the case over to the state Attorney General’s Office, which doesn’t want it
and has appealed. […] Supervisor Michelle Steel, who lives in Seal Beach, offered unqualified support for
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 19 of 160

                                                          Michelle Steel (CA -48) Research Book | 18

Rackauckas. ‘I think he is an excellent district attorney, and I am confident that he takes responsibility for his
department and will act to correct errors when they occur.’” [Orange County Register, 3/26/15]

    Steel Endorsed Rackauckas’ Campaign. “Do, Nelson and Steel all have endorsed Rackauckas.” [Orange
    County Register, 6/12/18]

Steel Voted Against Expanding The Office Of Independent Review To Oversee The Probation
Department, District Attorney And Public Defender’s Offices, And The Social Services Agency

Steel Voted Against Expanding The Office Of Independent Review To Also Oversee The Probation
Department, District Attorney And Public Defender’s Offices, And The Social Services Agency. “By a 3-2
margin, the board voted to expand the Office of Independent Review to also oversee the Probation Department,
District Attorney and Public Defender’s offices and the Social Services Agency. Supervisors Shawn Nelson and
Michelle Steel cast the dissenting votes.” [City News Service, 12/15/15]

Steel Voted Against The Hiring Of An Expert To Prepare A Recommendations Report On
Oversight For The County’s Law Enforcement Agencies

Steel Voted Against The Hiring Of An Expert To Prepare A Recommendations Report On Oversight For
The County’s Law Enforcement Agencies. “Michael Gennaco, a principal of OIR Group, who is perhaps best
known locally for helping Fullerton police investigate the in-custody death of transient Kelly Thomas, was hired on
a 3-2 vote to prepare a report making recommendations on oversight of the county’s law enforcement agencies.
Gennaco, who started work today, will be paid $10,000 a month until year’s end. […] Supervisors Michelle Steel
and Nelson voted against the Gennaco contract.” [City News Service, 8/25/15]

Steel Was A Career Politician And Republican Insider

Steel Claimed She Was Not A Career Politician, Yet Has Spent The Last 15 Years Seeking Or In
Elected Office…

Steel Said She Would Not Use Her Position On The Board Of Equalization As A Stepping Stone To Other
Political Offices

Steel Said She Would Not Use Her Position On The Board Of Equalization As A Stepping Stone To Other
Political Offices. “‘WHAT WOULD YOU DO DIFFERENTLY THAN YOUR OPPONENTS? I come to this
office not as a career politician using the board as a stepping stone, but as a businesswoman, a former employee of
the board who understands tax policy intricately, who has no learning curve on tax issues.’” [Riverside Press
Enterprise, 5/30/06]

2014: Steel Said She Was Not A Career Politician

Steel Said She Was Not A Career Politician. “Ms. Steel, who likely has a long political career ahead of her, told
us she is not a career politician. And that is good, because it is important to remember that the district seat is not a
stepping stone, but a full-time job all its own.” [Orange County Register, Editorial, 5/2/14]

2005: Steel Filed Her Statement Of Intent To Run For The California Board Of Equalization

2005: Steel Filed Her Statement Of Intent To Run For The California Board Of Equalization. ‘He recently
filed a statement of intent to run for the same Board of Equalization post being vacated next year by Claude Parrish.
[…] Also filing a statement of intent to run for the seat is Michelle Park Steel, the wife of former state GOP
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 20 of 160

                                                       Michelle Steel (CA -48) Research Book | 19

Chairman Shawn Steel. San Bernardino County Supervisor Bill Postmus is also considering running.’ [Riverside
Press Enterprise, 3/28/05]

…And Filed In 2019 To Run For State Controller In 2022

January 2019: Steel Created A Committee To Run For State Controller In 2022

In January 2019, Steel Created A Committee To Run For California State Controller In 2022. According to
the California Secretary of State, in January 2019, Steel created a campaign committee to run for California State
Controller in 2022. The committee has raised $13,629,99 and spent $1,690.70. As of February 13, 2019, Steel had
made no significant public indication that she was running in this race. [California Secretary of State, accessed
2/13/19]

May 2019: Steel Filed To Run For U.S. Congress

Steel Filed To Run For U.S. Congress In May 2019. According to her Statement of Candidacy from the Federal
Election Commission, Steel filed to run for U.S. Congress in California’s 48th Congressional District on May 1,
2019. [Federal Election Commission, Statement of Candidacy, 5/1/19]

    Steel Announced Her Run For Congress In Los Angeles, Outside Of California’s 48th Congressional
    District. “But Steel told Radio Korea during a Thursday press conference at the Korean American Chamber of
    Commerce in Los Angeles that she’s been considering a run for CA-48 since the November election. […]
    Rouda’s campaign team on Friday sent a fundraising email criticizing Steel’s choice to make her announcement
    outside of Orange County and highlighting her strong ties to President Donald Trump.” [Orange County
    Register, 4/26/19]

Mike Antonovich, A Staunch Supporter Of The California Civil Rights Initiative, Nominated Steel
To The Los Angeles County Commission For Children And Families After Steel’s Alleged Support
For The Initiative Forced Her To Resign From The Board Of Airport Commissioners

Steel Was Appointed To Los Angeles County’s Commission For Children And Families Two Months After
Her Views On Affirmative Action Forced Her To Resign From The Board Of Airport Commissioners

Steel Was Appointed To Los Angeles County’s Commission For Children And Families Two Months After
Her Views On Affirmative Action Forced Her To Resign From The Board Of Airport Commissioners. “The
former Los Angeles airport commissioner who quit her job two months ago when her views on affirmative action
came under fire was appointed by the Board of Supervisors on Tuesday to the county’s Commission for Children
and Families.” [Los Angeles Times, 11/8/95]

    September 1995: Steel Resigned From The Board Of Airport Commissioners Over Her Supposed
    Endorsement Of The California Civil Rights Initiative, A “Proposal To Scrap State Laws Supporting
    Quotas And Racial Preferences In Hiring.” “Later in the day, even before the dust had settled on the racially
    charged council debate, the saga of the appointment of Michelle Park-Steel to the Airport Commission took
    other wild twists when it was announced -- and then denied -- that the appointee had endorsed a controversial
    measure that civil rights supporters say would gut affirmative action. […] Feuer pledged to introduce a motion
    Friday demanding that both Park-Steel and Joe Gelman -- a Riordan appointee and a proponent of a proposal to
    scrap state laws supporting quotas and racial preferences in hiring -- appear before the council to explain
    themselves. It was Gelman -- already an anathema to civil rights leaders -- who issued a press release only
    hours after Park-Steel was narrowly confirmed by the council. The release quoted her as saying she endorsed
    his initiative.” [Los Angeles Times, 9/7/95]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 21 of 160

                                                         Michelle Steel (CA -48) Research Book | 20

Steel Was Nominated To The County Commission For Children And Families By Mike Antonovich, A
Staunch Supporter Of The California Civil Rights Initiative

Steel Was Nominated To The County Commission For Children And Families By Mike Antonovich, A
Staunch Supporter Of The California Civil Rights Initiative. “Michelle E. Park-Steel of Tarzana was nominated
for the post by Supervisor Mike Antonovich and approved by the board on a 4-0 vote without discussion.
Supervisor Zev Yaroslavsky was absent. […] After her resignation, Park-Steel said, Antonovich -- who is one of
the initiative’s staunchest supporters -- asked if she was interested in a spot on the 15-member Commission for
Children and Families.” [Los Angeles Times, 11/8/95]

Steel Admitted That She Had “Little Knowledge About The Responsibilities Of The Commission”

Steel Admitted That She Had “Little Knowledge About The Responsibilities Of The Commission” And Said
“It Was A Surprise” That She Had Been Appointed. “During a phone interview, Park-Steel admitted that she
had little knowledge about the responsibilities of the commission, and said she expected her nomination to generate
at least some controversy. […] ‘It was a surprise that Mike appointed me,’ she said. ‘He sent me a letter saying I
would be a good candidate. I’m very excited.’” [Los Angeles Times, 11/8/95]

Steel Served As A Deputy To Claude Parrish –A Close Political Ally Of Her Husband – For Three
Months In Order To List The Position As Her Job Title On The Ballot

Steel Served As A Deputy To The Board Member She Was Campaigning Against For Three Months In
Order To List The Position As Her Job Title On The Ballot

Steel Served As A Deputy To The Board Member She Was Campaigning Against For Three Months In
Order To List The Position As Her Job Title On The Ballot. “On the June 6 primary ballot, Michelle Steel is
identified as a deputy to a member of the powerful tax board on which she is seeking a seat. It is a job title that
political analysts say is likely to help her win votes. But Steel held the job for only three months.” [Los Angeles
Times, 5/17/06]

Parrish, The Board Member Steel Worked Under For Three Months, Was A Close Political Ally Of Her
Husband, Shawn Steel

Claude Parrish, The Board Member Steel Worked Under For Three Months, Was A Close Political Ally Of
Her Husband, Shawn Steel. “Steel hopes to succeed Claude Parrish, a leading Republican candidate for state
treasurer and a close political ally of her husband, Shawn Steel, a former state GOP chairman.” [Los Angeles
Times, 5/17/06]

    Steel’s Husband Donated To Parrish’s Political Campaigns. “Among the donors to both candidates is
    Shawn Steel, who gave $4,600 to Parrish and lent $75,000 to his wife.” [Los Angeles Times, 5/17/06]

December 2005: Parrish Demoted His Deputy Of Eight Years And Hired Steel Despite Her Limited
Accounting Experience

December 2005: Parrish Demoted His Deputy Of Eight Years And Hired Steel Despite Her Limited
Accounting Experience. “State personnel records show that Parrish demoted Marcus Frishman, his deputy of eight
years, on Dec. 30. Parrish then moved Steel, whose official campaign biography shows little accounting experience,
into the job.” [Los Angeles Times, 5/17/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 22 of 160

                                                        Michelle Steel (CA -48) Research Book | 21

March 2006: Steel Resigned Three Months Later, Just Weeks After Filing Her Campaign Papers With The
Job Title Of “Equalization Boardmember’s Deputy”

March 2006: Steel Resigned Three Months Later, Just Weeks After Filing Her Campaign Papers With The
Job Title Of “Equalization Boardmember’s Deputy.” “She filed her campaign papers in mid-March with the job
title of ‘Equalization Boardmember’s Deputy.’ On March 31, personnel records show, she resigned.” [Los Angeles
Times, 5/17/06]

    Steel Held The Position “Just Long Enough To Secure The Ballot Designation.” “Michelle Steel held the
    job as deputy to Parrish for only about three months - just long enough to secure the ballot designation. She
    then resigned and Parris filled the vacancy with Frishman.” [Copley News Service, 6/2/06]

Steel Said She “Only Resigned Because The Race Grew Too Time-Consuming”

Steel Said She “Only Resigned Because The Race Grew Too Time-Consuming.” “In her defense, Steel told
Copley News Service that she had always been interested in tax work and took the job with Parrish thinking she
could work full-time and run the campaign in her spare time. She only resigned because the race grew too time-
consuming, Steel said.” [Copley News Service, 6/2/06]

April 2006: Parrish’s Deputy Of Eight Years Worked For Steel’s Campaign After His Demotion And Was
Re-Hired To His Original Position The Day After Steel Resigned

April 2006: Parrish’s Deputy Of Eight Years Worked For Steel’s Campaign After His Demotion And Was
Re-Hired To His Original Position The Day After Steel Resigned. “State personnel records show that Parrish
demoted Marcus Frishman, his deputy of eight years, on Dec. 30. Parrish then moved Steel, whose official
campaign biography shows little accounting experience, into the job. She filed her campaign papers in mid-March
with the job title of ‘Equalization Boardmember’s Deputy.’ On March 31, personnel records show, she resigned.
During those three months, Frishman worked as an assistant to Parrish. According to the state, his monthly salary
was reduced from $9,223 to $6,394. He was hired, for an undisclosed amount, to work for Steel’s campaign.
Frishman was reinstated as deputy April 1, with a $91 monthly raise over the higher salary.” [Los Angeles Times,
5/17/06]

    Steel’s Campaign Acknowledged That They Paid The Deputy She Had Replaced For “Fundraising
    Work.” “Steel’s campaign acknowledged that it paid Frishman -- who in the 1990s was ordered by a court to
    do community service after Beverly Hills police found him with a BMW convertible he had rented and then
    reported stolen -- for ‘fundraising’ work to do on his own time. ‘Marcus Frishman is helping us raise money,’
    said Tim Clark, a spokesman for Michelle Steel.” [Los Angeles Times, 5/17/06]

Steel Described Herself As Part Of An “Elite Group” Of Fundraisers For President Bush

Steel Described Herself As Part Of An ‘Elite Group’ Of Fundraisers For President Bush. “Steel is a
Republican activist who describes herself as part of an ‘elite group’ of fundraisers for President Bush. She is a
small-business woman, a political appointee to various boards and commissions, and a trustee of an emergency
shelter for runaway youths.” [Los Angeles Times, 5/17/06]

Steel Took A Public Pension, Then Led Voters To Believe She Would Not

2018: According To Her Personal Financial Disclosure, Steel Received $67,323.61 Per Year From
California In Taxpayer-Funded Pensions, Earned While On The Board Of Equalization
          Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 23 of 160

                                                       Michelle Steel (CA -48) Research Book | 22

2018: Steel Received $67,323.61 Per Year From California In Taxpayer Funded Pensions. According to her
House of Representatives Financial Disclosure Report, Steel receive $67,323.61 per year in taxpayer funded
pensions from her time with the California Board of Equalization. Steel received $65,717.17 from her capacity as a
member of the board and $1,606.44 from her capacity as an employee. [House of Representatives Financial
Disclosure Report, Michelle Steel, 6/28/19]

 Source                                                 Type          Amount (Current       Amount
                                                                      Year to Filing)       (Preceding Year)
 State of California Board of Equalization - Member    Pension                 $19,605.23            $65,717.17
 State of California Board of Equalization - Employee Pension                     $539.24             $1,606.44
                                                          TOTAL:               $20,144.47            $67.323.61
                                   [House of Representatives Financial Disclosure Report, Michelle Steel, 6/28/19]

While Campaigning For Supervisor, Steel Said She Would Be Willing To Forego The Public Employee
Pension Awarded For The Position And Failed To Mention Her Existing Pension

Steel Said She Would Be Willing To Forego The Public Employee Pension Awarded To Supervisors. “If
elected, Daily Pilot Editor John Canalis asked, ‘Would you be willing to forego your pension?’ Supervisors can opt
out of taking a public employee pension -- a symbolic move, given the tense climate surrounding the board’s
contract negotiations with county employee unions. Candidate Michelle Steel, a Republican state Board of
Equalization member who leads the pack in fundraising by a wide margin, answered in one word: ‘Yes.’” [Los
Angeles Times, 4/30/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 24 of 160

                                                      Michelle Steel (CA -48) Research Book | 23

Steel Repeatedly Sought To Curtail Transparency And
Communication Between Her Constituents And Their
Government

                                             Significant Findings

   ✓ Steel repeatedly voted for policies that would allow county officials like herself to immediately destroy
     public records.

       ✓ In 2017, Steel voted for a policy that would allow county officials to immediately destroy any
         “working notes” they no longer needed.

       ✓ A judge ruled against the policy and said Orange County officials “are likely breaking the law.”

       ✓ Despite the judge’s ruling that public records must be kept for two years, in 2019 Steel voted for
         another policy that would allow for the immediate destruction of public records.

   ✓    Steel hindered Orange County residents’ ability to communicate with their government and elected
       officials.

       ✓ In her first meeting as Chairwoman of the Orange County Board of Supervisors, Steel instituted a
         one-minute limit on public comments – a sizeable reduction of the historical three-minute allotment.

       ✓ When it came time to impose the new limit, Steel was “more lenient with corporate executives than
         she was with county workers and homeless advocates.”

       ✓ The ACLU sued the Orange County Board of Supervisors over Steel’s decision to limit public
         comments. Steel was mentioned by name in the lawsuit.

       ✓ Steel opposed a voting system upgrade that could “boost turnout and save taxpayers more than $20
         million” without engaging in public discussion and failed to explain her reasoning.

   ✓ Steel consistently voted against moves that would increase oversight and accountability in Orange
     County’s government.

       ✓ Steel opposed an Orange County campaign finance and ethics commission, calling the effort a
         “symbolic gesture.” Voters approved the commission with 69 percent support.

       ✓ Steel voted against putting the campaign finance and ethics commission on the ballot for voters to
         resolve.

       ✓ Steel voted in favor of a move to limit oversight on hiring practices for taxpayer funded government
         jobs.


Steel Allowed For The Destruction Of Public Records
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 25 of 160

                                                       Michelle Steel (CA -48) Research Book | 24

September 2017: Steel Voted To Allow County Officials To Immediately Destroy Any “Working
Notes” They No Longer Needed: A Judge Claimed County Officials “Are Likely Breaking The
Law”

September 2017: Steel Voted For A Policy Allowing County Officials To Immediately Destroy Any
“Working Notes” They No Longer Needed. “Orange County supervisors have a new policy that allows
immediate deletion of certain county emails and text messages about official business, a move advocates say opens
the door to destruction of documents the public is entitled to under open records laws. The policy, which the
supervisors approved unanimously Tuesday, says officials may ‘at any time’ destroy emails and text messages they
consider to be internal memos or ‘working notes’ they no longer need. […] All five supervisors – Andrew Do,
Michelle Steel, Todd Spitzer, Shawn Nelson, and Lisa Bartlett – voted for the new policy. None expressed any
concerns about it.” [Voice of Orange County, 9/27/17]

    July 2019: A Judge Later Ruled Against The Policy And Said Orange County Officials “Are Likely
    Breaking The Law.” “Orange County officials likely are breaking the law with a policy allowing immediate
    destruction of public records and another rule banning public commenters from asking questions of county
    supervisors or addressing supervisors by name unless they have permission, a Superior Court judge ruled
    Wednesday. Judge Sheila B. Fell now plans to issue a court order banning the county from enforcing the
    comment restrictions and records destruction policy.” [Voice of Orange County, 7/3/19]

September 2019: Steel Voted To Allow For The Immediate Destruction Of Public Records, Despite
Public Law And A Court Ruling Saying They Must Be Kept For Two Years

September 2019: Steel Voted For A Policy That Would Allow For The Immediate Destruction Of Public
Records

September 2019: Steel Voted For A Policy That Would Allow For The Immediate Destruction Of Public
Records. “Orange County officials, without public discussion, approved a controversial new policy last week
allowing immediate destruction of public records, despite state law and a court ruling saying they must be kept for
two years. The updated rules, which supervisors approved on a 4-0 vote Sept. 10, lets officials immediately destroy
records they believe are not ‘required by law or County policy to be filed and preserved,’ without imaging or
copying them as state law mandates before destroying records less than two years old. […] The new policy was
approved by supervisors Andrew Do, Doug Chaffee, Michelle Steel and Lisa Bartlett. Supervisor Don Wagner did
not attend the meeting. Chaffee, Steel, and Bartlett didn’t return phone messages seeking comment and asking if
they believe the county’s new policy is legal.” [Voice of Orange County, 9/16/19]

    July 2019: A Judge Had Ruled Against A Similar County Policy Months Earlier, Citing The California
    Public Records Act And The Brown Act. “Orange County officials likely are breaking the law with a policy
    allowing immediate destruction of public records and another rule banning public commenters from asking
    questions of county supervisors or addressing supervisors by name unless they have permission, a Superior
    Court judge ruled Wednesday. Judge Sheila B. Fell now plans to issue a court order banning the county from
    enforcing the comment restrictions and records destruction policy.” [Voice of Orange County, 7/3/19]

Steel Hindered Orange County Residents’ Ability To Communicate With Their
Government And Elected Officials

The Orange County Board Of Supervisors Was Sued By The ACLU For Instituting A Steel-
Proposed One-Minute Limit On Public Comments
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 26 of 160

                                                        Michelle Steel (CA -48) Research Book | 25

2017: In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel Instituted A
One-Minute Limit On Public Comments

In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel Instituted A One-
Minute Limit On Public Comments. “Supervisor Michelle Steel, in her first meeting as chairwoman of the board,
instituted a one-minute limit on speakers during this Tuesday’s meeting. […] This was the shortest speaking
allotment in memory, and is the latest in a series of moves by supervisors in recent years to curtail public comments
at their regular meetings, which are one of the few venues where county residents and employees have the
opportunity to directly address their top elected officials.” [Voice of Orange County, 1/26/17]

Historically, Members Of The Public Were Allotted Three Minutes To Speak. “Historically, members of the
public could speak for up to three minutes per item on the supervisors’ agenda. This was in addition to being able to
speak during a general public comment period about topics not on the agenda.” [Voice of Orange County, 1/26/17]

Steel Selectively Enforced Her Own Limit, Acting “More Lenient With Corporate Executives Than She Was
With County Workers And Homeless Advocates”

In Imposing Her New Limit, Steel Was “More Lenient With Corporate Executives Than She Was With
County Workers And Homeless Advocates.” “But when it came time to impose the limit, she was more lenient
with corporate executives than she was with county workers and homeless advocates. […] The first several
speakers were executives with aviation companies, asking for supervisors’ votes on John Wayne Airport contracts
up for a decision later that day. But when they went over the one-minute mark, they were allowed several sentences
further, without interruption. The president of a corporate jet services company, for example, spoke for a minute
and a half before Steel politely asked him to ‘sum it up please.’ She then let him speak for another 36 seconds,
giving him a total a total of about 2 minutes of speaking time. The very next speaker was Diana Corral, the
workers’ union president. Steel handled her very differently. ‘Make sure that you [take] just one minute,’ Steel told
her. […] The next employee who spoke went 30 seconds over the limit and received an irritated admonishment
from Steel to ‘stay in one minute.’ Later, a hospitality manager for a jet company was allowed to continue speaking
without interruption after the speaker light turned red about how her company could accommodate private jet fliers
by arranging ‘a VIP wine tour and limo for a group of 20.’” [Voice of Orange County, 1/26/17]

The Orange County Board Of Supervisors Was Sued By The ACLU Over Steel’s Decision To Limit Public
Comments

The ACLU Sued The Orange County Board Of Supervisors Over Steel’s Decision To Limit Public
Comments. “A homelessness task force is accusing the Orange County Board of Supervisors of restricting free
speech at its meetings and violating California public records laws. The American Civil Liberties Union Foundation
of Southern California, on behalf of the People’s Homeless Task Force, filed a lawsuit Tuesday in Santa Ana
Superior Court alleging that county supervisors limit access to public documents, destroy public documents and
give officials preferential treatment over members of the public, in violation of residents’ 1st Amendment rights
and the Brown Act. […] The ACLU also alleges that supervisors are more lenient when giving county officials or
leaders of certain groups time to speak at meetings while consistently silencing members of the People’s Homeless
Task Force, which advocates for homeless individuals and has criticized the board’s actions on homelessness. In
one instance, elected officials were allowed to talk for more than the two-minute limit they were given, which was
already more time than what was allowed for other speakers, according to the lawsuit. […] In another instance, a
speaker representing the Dana Point Harbor revitalization project and a speaker discussing workers’ compensation
for the Sheriff’s Department exceeded their time limit without being asked to stop. At the same meeting, a member
of the homeless task force, Lou Noble, was held strictly to his speaking time limit, according to the lawsuit.” [Los
Angeles Times, 4/9/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 27 of 160

                                                        Michelle Steel (CA -48) Research Book | 26

    Steel Was Mentioned By Name In The Lawsuit. “Supervisors Andrew Do and Michelle Steel, who are both
    mentioned by name in the suit, could not be reached for comment Tuesday afternoon.” [Orange County
    Register, 4/9/19]

Steel Opposed Increased Oversight And Accountability In Orange County’s
Government

Steel Opposed An Orange County Campaign Finance And Ethics Commission, Calling The Effort
A “Symbolic Gesture”

Steel Opposed An Orange County Campaign Finance And Ethics Commission, Calling The Effort A
“Symbolic Gesture.” “A decade-long effort by a citizen watchdog Shirley Grindle to establish an Orange County
political ethics commission took a major step forward Tuesday, with county supervisors spending hours modifying
her team’s proposal before setting up a vote for later this month to put it on the upcoming June ballot. […] The
measure is the byproduct of years of advocacy for an ethics commission by the 81-year-old Grindle, her supporters,
and multiple county grand juries — all frustrated over what they say is lax enforcement of local campaign finance
laws by District Attorney Tony Rackauckas. In recent years, county grand juries have twice recommended that the
Board of Supervisors create an ethics commission. Both times, county supervisors rejected the suggestion. […]
Supervisor Michele Steel opposed the ethics commission entirely, suggesting it won’t be doing anything that’s not
currently being done. ‘It is not ethical to waste taxpayer dollars in order for you to make symbolic gestures,’ Steel
told her colleagues.” [Voice of Orange County, 10/6/15]

        Steel Voted Against Putting The Campaign Finance And Ethics Commission On The Ballot For
        Voters To Resolve. “Orange County voters in June will be asked to establish a campaign finance and
        ethics commission, under action taken today by the Board of Supervisors. The board voted 4-1 to put the
        question on the June 7 presidential primary ballot. Supervisor Michelle Steel, who cast the dissenting vote,
        complained about the cost of running the commission.” [City News Service, 10/20/15]

        Steel Later Suggesting Including The Price Of The Commission On The Ballot. “Supervisor Michelle
        Steel, the only supervisor who last month voted against putting the proposal on the June 7 ballot, suggested
        including a price with the ballot proposal, but her colleagues instead chose to order the analysis.” [Orange
        County Register, 11/10/15]

Voters Approved The Ethics Commission, With 69 Percent Voting In Support

Orange County Voters Approved Establishing The County Ethics Commission With 69 Percent Support.
[Orange County Registrar of Voters, 6/7/19]




                                    [Orange County Registrar of Voters, 6/7/19]

2014: The Board Of Supervisors Was Criticized By The Orange County Grand Jury For Lacking An
Independent Ethics Commission
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 28 of 160

                                                        Michelle Steel (CA -48) Research Book | 27

2014: The Orange County Board Of Supervisors Was Criticized By The County Grand Jury For Lacking
Independent Ethics Commission, Like Counties For Los Angeles, San Diego And San Francisco. “The Board
of Supervisors has twice since 2013 rejected the creation of an independent commission. The 2014 Orange County
grand jury derided the county for lacking an independent ethics commission such as those in Los Angeles, San
Diego, San Francisco and other major cities.” [Orange County Register, 10/7/15]

Steel Supported A Proposal To Limit Oversight On Hiring Practices For Taxpayer-Funded
Government Jobs

The Proposal Stripped The County CEO Of The Ability To Approve Hiring Requests And Review Salary
Requests

The Proposal Stripped The County CEO Of The Ability To Approve Hiring Requests And Review Salary
Requests. “A move by newly elected Orange County officials to gain lucrative, taxpayer-funded government jobs
for their offices has prompted county leaders to examine a longstanding hiring process that some fear allows
political cronies undeserved access to high-paying positions. They’re called executive assistants, and they can be
paid upward of $60 an hour. And now, despite an attempt by some county leaders to better monitor who can be
hired, even fewer restrictions apply: the Board of Supervisors recently voted 3-2 to create four new jobs, strip the
county CEO of the power to review salary requests and rid themselves of the ability to approve hiring requests.”
[Orange County Register, 3/14/15]

Steel Voted In Favor Of The Proposal

Steel Voted In Favor Of The Proposal. “And now, despite an attempt by some county leaders to better monitor
who can be hired, even fewer restrictions apply: the Board of Supervisors recently voted 3-2 to create four new
jobs, strip the county CEO of the power to review salary requests and rid themselves of the ability to approve hiring
requests. […] Supervisor Michelle Steel shared Do’s opposition to any attempt to influence what goes on in another
elected official’s office. Chairman Todd Spitzer voted with them after they agreed to require the Human Resources
department to review the performance of all executive assistants every six months. [Orange County Register,
3/14/15]
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 29 of 160

                                                     Michelle Steel (CA -48) Research Book | 28

Steel Was Good For Corporations And Bad For California
Families

                                            Significant Findings

  ✓ While serving on the California Board of Equalization, Steel consistently supported corporations that
    sought to reduce and, at times, completely avoid paying their taxes.

      ✓ 2007-2014: Steel supported corporate efforts to: claim tax exemptions despite having improperly
        applied; assign income earned in California as income made out-of-state in order to reduce their
        overall tax payment; write off accounts that had become worthless for tax benefit; claim welfare
        exemptions despite not qualifying; and avoid tax payments on stock acquisitions.

  ✓ Steel regularly opposed policies and measures that would benefit Californians’ health.

      ✓ In 2014 Steel argued that the Affordable Care Act was “growing the ranks of the uninsured” in
        California, but from 2014 to 2017 the number of uninsured Californians fell by 6 percent.

      ✓ Steel said the Orange County Board of Supervisors “did the right thing by blocking Obamacare
        implementation in the county for as long as they could.”

      ✓ Steel opposed a $1 tax hike on cigarette packs that would raise $810 million annually for cancer
        research and anti-smoking programs.

  ✓ Steel’s actions, both in her public and private capacity, were detrimental to California’s environment.

      ✓ Steel held investments in several oil and gas companies that operated in and around California’s 48th
        congressional district and negatively impacted the state’s environment.

      ✓ Steel objected to a fire-prevention fee for 825,488 rural property owners and called the fee
        “unconstitutional.” In the time since her objection, California was wracked by four of the largest
        wildfires in state history.

      ✓ Steel opposed Proposition 21, a measure that would raise about $500 million per year for
        California’s 278 state parks by increasing vehicle license fees by $18 a year.

      ✓ Steel opposed the California Air Resources Board’s expansion of the state’s cap-and-trade program
        to include gasoline and diesel fuels.

  ✓   Steel was against measures that would benefit California’s students and schools.

      ✓ Steel opposed Proposition 30, a measure that would increase taxes to prevent cuts to music, dance,
        art and physical education programs in schools.

      ✓ Steel opposed the legislature’s ending of the teacher tax credit to close the state’s budget gap.

  ✓ Steel consistently opposed measures that would improve Orange County’s infrastructure.

      ✓ Steel opposed a per-mile tax that would raise money for California’s roads and bridges, calling the
        measure “Orwellian.”
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 30 of 160

                                                         Michelle Steel (CA -48) Research Book | 29

         ✓ Steel voted against a $110 million tax district that would repay the county for major infrastructure
           improvements.

         ✓ Steel opposed a statewide ballot measure that would issue $7.1 billion in bonds to pay for water
           infrastructure. An Orange County Municipal Water District study found that without significant
           investment, the county would suffer regular water shortages by 2040.

     ✓ Steel supported policies and expressed views that were harmful to marginalized communities and people
       of color.

         ✓ Steel repeatedly argued against Affirmative Action policies. In 1994, Steel wrote an op-ed arguing
           that policies encouraging minority hiring in Los Angeles’ Firefighter Corps were “draconian” and
           could create “a new level of racial exclusion.” These views, in addition to her alleged support for the
           California Civil Rights Initiative, a “proposal to scrap state laws supporting quotas and racial
           preferences in hiring,” would cause her to be “forced out” of the Los Angeles Board of Airport
           Commissioners.

         ✓ Steel voted against funding Orange County’s Human Relations Commission, a commission dedicated
           to combatting hate crimes. Steel cast her dissenting vote despite an increase in the number of
           reported hate crimes in Orange County over the previous year.

         ✓ Steel sought to grant County Supervisors the power to directly control the Human Relation Council’s
           staff in an effort to oust a member of the commission who voted to release their annual report on hate
           crimes.

         ✓ Steel was a fierce opponent of California’s Sanctuary State law. She introduced a resolution
           condemning the law in Orange County, voted to join the Trump administration lawsuit against
           California, penned several op-eds criticizing the law and appeared on Fox News with Laura
           Ingraham to discuss her opposition.

         ✓ Steel voted to upgrade Orange County’s contract with ICE, adding an additional 120 beds for
           immigrant detainees despite an inspection revealing that immigrants housed at the facility “have
           been served foul, slimy lunch meat; used moldy showers; and contended with inoperable phones.”


Steel Was Good For Corporations

While On The California Board Of Equalization, Steel Consistently Supported Corporations That
Sought To Reduce And, At Times, Completely Avoid Paying Their Taxes

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration”

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration.” “The BOE is committed to fulfilling its
constitutional and statutory duties and is focused on our mission, which is to serve the public through fair, effective,
and efficient tax administration, which supports state and local governments. […] The Board hears appeals from
public utility assessments and serves a significant role in the assessment and administration of property taxes by
issuing rules and regulations, establishing the tax values of railroads and specified privately-held public utilities,
and overseeing the assessment practices of the state’s 58 county assessors. Public Board meetings offer taxpayers
and other interested parties the opportunity to participate in the formulation of rules and regulations adopted by the
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 31 of 160

                                                          Michelle Steel (CA -48) Research Book | 30

Board and to interact with the Members as they carry out their official duties. The Board meets monthly.”
[California State Board of Equalization, accessed 1/18/20]

2007: Steel Supported G.E. Capital Corporation’s Petition To Write Off Accounts That Had Become
Worthless

Steel Seconded A Motion To Grant G.E. Capital Corporation’s Petition To Write Off Accounts That Had
Become Worthless For Income Tax Purposes. According to the California Board of Equalization’s hearing
transcripts and final actions from July 17, 2007, Steel seconded a motion to grant G.E. Capital Corporation’s
petition to write off accounts that had become worthless for income tax purposes. [California Board of Equalization
Hearing Transcripts and Final Actions, 7/17/07]

2007: Steel Supported Wimatex’s Tax Exemption Claim Despite The Government’s Argument That The
Company Had Improperly Applied

Steel Moved To Grant Wimatex’s Claim Despite The Government Arguing That They Had Improperly
Applied For A Tax Exemption. According to the California Board of Equalization’s hearing transcripts and final
actions from October 3, 2007, Steel moved to grant Wimatex’s claim despite the government arguing that they had
improperly applied for a tax exemption. The government stated, ‘That is, the law provides that the Petitioner does
not qualify as a new trade or business if it has acquired from other another business assets that represent more than
20 percent of the total assets of the Petitioner. This is the reason we disqualified them.’ [California Board of
Equalization Hearing Transcripts and Final Actions, 10/3/07]

2009: Steel Motioned To Grant Argonaut’s Appeal To Assign Income They Made In California As Income
Made Outside Of California So That The Company Could Avoid Paying Taxes On It

Steel Motioned To Grant Argonaut’s Appeal To Assign Income They Made In California As Income Made
Outside Of California So That The Company Could Avoid Paying Taxes On It. According to the California
Board of Equalization’s hearing transcripts and final actions from January 21, 2009, Steel motioned to grant
Argonaut’s appeal to assign income they made in California as income made outside of California so that the
company could avoid paying taxes on it. The government stressed that all of the appellant’s activity took place in
California – “100 percent of their property, 100 percent of their pay roll and 100 percent of their sales all occur in
California, as represented on their own tax returns.” This made it all of their activities subject to California tax and
no other jurisdiction. [California Board of Equalization Hearing Transcripts and Final Actions, 1/21/09]

2010: Steel Supported An Insurance Company’s Welfare Exemption Claim Despite Government Arguments
That They Did Not Qualify

Steel Motioned To Grant An Insurance Company’s Welfare Exemption Claim Despite Government
Arguments That The Company Did Not Qualify For The Exemption Under The “Direct Community
Benefit” Provision. According to the California Board of Equalization’s hearing transcripts and final actions from
April 13, 2010, Steel motioned to grant an insurance company’s welfare exemption claim despite government
arguments that the company did not qualify for the exemption under the ‘direct community benefit’ provision. Steel
believed that, since the insurance company was providing non-profit organizations low insurance premiums, they
were providing benefit to the community. The government noted that, definitionally, this wasn’t directly benefiting
the community, and as such did not qualify. [California Board of Equalization Hearing Transcripts and Final
Actions, 4/13/10]

2010: Steel Supported Rheem Manufacturing’s Claim To Avoid Tax Payments On A Stock Acquisition

Steel Motioned To Grant Rheem Manufacturing Company’s Claim Despite Government Arguments That
The Company Benefitted Financially From A Stock Acquisition. According to the California Board of
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 32 of 160

                                                         Michelle Steel (CA -48) Research Book | 31

Equalization hearing transcripts and final actions from May 25, 2010, Steel motioned to grant Rheem
Manufacturing Company’s claim despite government arguments that the company benefitted financially from the
stock acquisition. One Board Member argued against Steel’s motion by saying, ‘And in doing so, you drive up the
value of your stock as well as the stock that you ultimately sell. And, so, I mean, I – I concur with the Chair. I can
clearly see that there’s an economic benefit in controlling the stock.’ [California Board of Equalization Hearing
Transcripts and Final Actions, 5/25/10]

Steel Was Bad For Californians’ Health…

In 2014, Steel Argued The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In
California, But From 2014 To 2017 The Number Of Uninsured Californians Fell By 6 Percent

Steel Argued The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In California

Steel Argued That The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In California.
“The disastrous rollout of Obamacare has given its opponents - who the latest IBD/TIPP Poll shows to be a
majority of the country - enough fodder to last for years. So far, California’s Obamacare exchange, Covered
California, has received rave reviews from the Obama administration and their liberal allies across the country. But
while Covered California’s website has been able to avoid many of the high-profile failures of healthcare.gov, its
main effect has been the same as the federal exchange: to increase the ranks of uninsured.” [Orange County
Register, Michelle Steel, 1/20/14]

    OP-ED HEADLINE: “Growing The Ranks Of The Uninsured.” [Orange County Register, Michelle Steel,
    1/20/14]

2008 – 2017: The Percentage Of Uninsured Californians Fell By 11 Percent

                              Rate Of Uninsured Californians From 2008 To 2017
 Year                    Percentage Of Uninsured Californians          Number Of Uninsured Californians
 2017                    7%                                            2,799,600
 2016                    7%                                            2,841,000
 2015                    9%                                            3,276,000
 2014                    13%                                           4,743,300
 2013                    17%                                           6,440,200
 2012                    18%                                           6,659,200
 2011                    18%                                           6,707,900
 2010                    19%                                           6,781,300
 2009                    18%                                           6,547,500
 2008                    18%                                           6,394,600
                  [Kaiser Family Foundation, Health Insurance Coverage of the Total Population, accessed 2/14/19]

Steel Said The Orange County Board Of Supervisors “Did The Right Thing By Blocking
Obamacare Implementation In The County For As Long As They Could”

Steel Said The Orange County Board Of Supervisors “Did The Right Thing By Blocking Obamacare
Implementation In The County For As Long As They Could.” “Orange County’s Board of Supervisors did the
right thing by blocking Obamacare implementation in the County for as long as they could. This year, as we begin
to feel the full effect of the law, we must work to support policies and policymakers who will fight for sensible,
freedom-oriented solutions that will remove the burdens of Obamacare and replace them with a system that gives
all of us the freedom to choose.” [Orange County Register, Michelle Steel, 1/20/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 33 of 160

                                                         Michelle Steel (CA -48) Research Book | 32

Steel Opposed A $1 Tax Hike On Cigarette Packs That Would Raise $810 Million Annually For
Cancer Research And Anti-Smoking Programs

Proposition 29 Would Increase Taxes On Cigarettes By $1 Per Pack, Generating An Estimated $850 Million
Annually For Cancer Research And Anti-Smoking Programs

Proposition 29 Would Increase Taxes On Cigarettes By $1 Per Pack, Generating An Estimated $850 Million
Annually For Cancer Research And Anti-Smoking Programs. “Proposition 29 would increase taxes on
cigarettes by $1 per pack to fund certain research and tobacco prevention programs. The current tax per pack is 87
cents. If the proposition passes, consumers would pay $1.87 per pack in cigarette taxes. Experts estimate the
measure would generate about $850 million a year in new tax revenues.” [Institute of Governmental Studies at the
University of California Berkeley, accessed 10/7/19]

Steel Opposed Proposition 29, Calling The Measure “Flawed” And Urging Voters To “Just Say No”

OP-ED HEADLINE: Los Angeles Daily News: Now Is The Worst Time To Raise Taxes And Grow Our
Broken State Government. [Los Angeles Daily News, Michelle Steel, 6/1/12]

Steel Opposed Proposition 29, Calling The Measure “Flawed” And Urging Voters To “Just Say No.”
“There’s never a good time to raise taxes to support a new government spending bureaucracy. But of all times, this
has to be the worst. Despite glowing rhetoric from its proponents, Proposition 29 on the June ballot is about
growing government and putting billions of tax dollars in the hands of unaccountable political appointees. […] It is
clearly not the time to add another layer of government and direct funding away from education and public safety
toward a new unaccountable bureaucracy. But that’s exactly what Prop. 29 does. Prop. 29 is a $735 million tax
increase designed to tug on voters’ heartstrings. It sets up a bureaucracy where political appointees can spend $110
million annually on land acquisition, facilities and office space, plus another $15 million on salaries, travel and
consultants. […] Let’s not be fooled a third time by the promises of another ballot-box boondoggle. Prop. 29
proposes yet another unaccountable bureaucracy to spend our hard-earned money without the checks and balances
to ensure that taxpayer dollars are spent properly. […] Prop. 29 might be wrapped with good intentions, but under
the wrapping is just another initiative that reduces Sacramento’s accountability to taxpayers and voters. Given our
current economic and budget mess, it’s clearly the wrong time to grow government and raise taxes. Prop. 29 is a
flawed measure that will worsen our state budget and our economy. Just say no.” [Los Angeles Daily News,
Michelle Steel, 6/1/12]

    Big Tobacco Companies Spent Tens Of Millions To Defeat The Proposition. “Still, supporters called it ‘the
    closest ballot initiative in California history’ and pointed out that big tobacco companies, led by Philip Morris,
    spent almost $47 million to defeat the tax, which would have raised about $810 million a year for cancer
    research and antismoking programs. […] Supporters, including the American Cancer Society, blamed ‘big
    tobacco’s $50 million misinformation campaign,’ and said the tax could have saved more than 104,000 lives
    and $5 billion in long-term health care costs.” [SF Gate, 6/22/12]

…Environment…

Steel Held Investments In Several Oil And Natural Gas Corporations

Steel Held Stock In Several Oil And Natural Gas Corporations. According to her United States House of
Representatives financial disclosure report, Steel held stock in 11 oil and natural gas corporations. Steel submitted
her financial disclosure report in June of 2019. [United States House of Representatives Financial Disclosure
Report, Michelle Steel, filed 6/28/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 34 of 160

                                                         Michelle Steel (CA -48) Research Book | 33

    Steel Reported Holding Interest In Oil And Gas Production Companies, Most Of Which Each “Earned
    Her Up To $10,000.” “Steel reported holding interest royalty in eight oil and gas production companies, most
    of which earned her up to $10,000. She also reported income of more than $1 million from her husband’s law
    firm in Seal Beach.” [Orange County Register, 4/10/15]

Steel Held Stock In Oil And Gas Corporations With Operations In And Around California’s 48th District

Steel Held Stock In Oil And Gas Corporations With Operations In And Around California’s 48th District.
According to her United States House of Representatives financial disclosure report, Steel held stock interest with
Maverick Resources and Phillips66. Maverick Resources had oil fields in Seal Beach, California, a municipality
within California’s 48th Congressional district. Steel also held royalty interest with Phillips 66, which has oil
pipelines traveling throughout California and just outside the 48th district. [United States House of Representatives
Financial Disclosure Report, Michelle Steel, 6/28/19; Maverick Natural Resources, California, accessed 11/16/19;
Phillips66, Pipelines, accessed 11/16/19]

Several Of The Companies Steel Held Stock In Engaged In Offshore Oil Drilling

Phillips 66 Sought Federal And State Permits To Build An Oil Export Port 20 Miles Off The Coast Of Texas.
“U.S. oil refiner Phillips 66 is proposing a deepwater crude export terminal off the U.S. Gulf Coast, the company
said on Wednesday, challenging at least eight other projects aiming to send U.S. shale oil to world markets. […]
Phillips 66 has applied for federal and state permits to build an export port about 20 miles (32 km) off Corpus
Christi, Texas, and related crude pipelines, according to documents viewed by Reuters and people familiar with the
filings.” [Reuters, 6/19/19]

BP PLC Was One Of The Largest Oil Producers In The Gulf Of Mexico. “BP is one of the largest oil
producers in the deepwater Gulf of Mexico. Its strategy is rooted in continued investment and exploration around
four operated hubs: Atlantis, Mad Dog, Na Kika and Thunder Horse.” [BP, Where We Operate, accessed 10/16/19]

Enterprise Product Partners, The Parent Company Of Enterprise Crude Oil LLC, Signed A Deal With
Chevron To Receive Support For The Development Of Enterprise’s Offshore Crude Oil Terminal. “Houston
pipeline operator Enterprise Products Partners has made a final investment decision on the company’s proposed
offshore crude oil export terminal following two contracts with Chevron. Enterprise announced late Tuesday
afternoon that the company had signed two deals with Chevron. […] In the second deal, Chevron signed a long-
term agreement to support the development of Enterprise’s Sea Port Oil Terminal, or SPOT, in the Gulf of Mexico.
Still pending federal approval, the offshore crude oil export terminal is located rougly 30 miles from the Brazoria
County coast where it will be able to accommodate Very Large Crude Carriers, or VLCC tankers, that can carry 2
million barrels of crude oil in a single shipment. ‘We are very pleased to announce these agreements with
Chevron,’ Enterprise CEO Jim Teague said in a statement. ‘As a result, we are announcing our final investment
decision for our offshore crude oil terminal, subject to government approvals.’” [Houston Chronicle, 7/30/19]

Steel Held Royalties In BP PLC, The Company Responsible For The Worst Oil Spill In United States
History

Steel Held Royalties In BP PLC. According to her United States House of Representatives financial disclosure
report, Steel held royalties in BP PLC. Steel submitted her financial disclosure report in June of 2019. [United
States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

BP PLC Was Responsible For The Worst Oil Spill In United States History. “Nine years ago, BP’s Deepwater
Horizon drilling rig exploded off the coast of Louisiana, causing the worst oil spill in US history. The disaster on
April 20, 2010 killed 11 workers as the flaming rig sank into the Gulf of Mexico. It took nearly three months to
stem the flow of oil from the ruptured undersea well. By then, four million barrels of crude had seeped into the
surrounding water, endangering marine wildlife and throwing local ecosystems out of balance.” [Motherjones,
4/19/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 35 of 160

                                                        Michelle Steel (CA -48) Research Book | 34


    An Assessment By The National Oceanic And Atmospheric Administration Found That The BP Oil Spill
    Killed Up To 167,600 Turtles And Contributed To The Largest And Longest Dolphin Die-Off In The
    Gulf Of Mexico’s History. “And for long-lived marine animal populations, the oil spill has been deadly. Up to
    167,600 turtles from five endangered species were estimated to have been killed as a result of the spill,
    according to an assessment by the National Oceanic and Atmospheric Administration. The contamination
    contributed to the Gulf of Mexico’s largest and longest dolphin die-off, and research points to lasting
    reproductive issues among the region’s population.” [Motherjones, 4/19/19]

Steel Held Royalties In Occidental Petroleum, The Company Responsible For The World’s Deadliest
Offshore Disaster

Steel Held Royalties In Occidental Petroleum. According to her United States House of Representatives financial
disclosure report, Steel held royalties in Occidental Petroleum. Steel submitted her financial disclosure report in
June of 2019. [United States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

Occidental Petroleum Was Responsible For The World’s Deadliest Offshore Disaster. “The world’s deadliest
offshore oil disaster, the Piper Alpha explosion, happened 30 years this week. One hundred sixty-seven workers
perished in the fire that followed an explosion on July 6, 1988, caused by a gas leak on the North Sea oil rig, 120
miles off the northeast coast of Scotland. […] The rig was owned by Occidental Petroleum Corporation, an
international oil and gas exploration and production company headquartered in Houston, Texas.” [ABC News,
7/1/18]

    A Report Judged That Occidental Petroleum Had Used “Inadequate Maintenance And Safety
    Procedures.” “The Piper Alpha disaster which killed 167 workers on 6 July 1988 off the coast of Aberdeen is
    the world’s deadliest ever oil rig accident. The controversy around it was heightened when a report into the
    disaster by Lord Cullen judged that the operator Occidental Petroleum had used inadequate maintenance and
    safety procedures. He made more than 100 recommendations about how safety should be improved in the
    North Sea. Along with other oil companies, Occidental had massively scaled back spending as the price of oil
    had plunged from more than $30 per barrel to $8 in the 1980s compared to today’s level of more than $100.”
    [Guardian, 7/4/13]

Steel Objected To A Fire-Prevention Fee For 825,488 Rural Property Owners And Called The Fee
“Unconstitutional”

Steel Objected To A Fire-Prevention Fee For 825,488 Rural Property Owners. “A week before California
begins mailing notices to 825,488 rural property owners that they face paying a new fire-prevention fee, state
officials are bracing for a flood of angry responses and some are predicting the charge will end up being challenged
in court. The state Board of Equalization plans to begin sending out notices next week, and mail the first bills Aug.
13. Board Vice Chair Michelle Steel said this week that she objects to the fee and ‘will not be surprised to see this
unconstitutional fire tax in the courts soon after bills are sent.’” [PolitiCal, 8/1/12]

    California Has Since Seen A Steady Uptick In Wildfires, With Four Of The Five Biggest Fires In The
    State’s History Occurring In The Years Following Steel’s Objection. According to data from the California
    Department of Forestry and Fire Protection (CAL FIRE), four of the five biggest fires in California’s history
    have occurred since August 2012. These fires include the Rim Fire (August 2013), the Rush Fire (August
    2012), the Thomas Fire (December 2017) and the Mendocino Complex Fire (July 2018). [California
    Department of Forestry and Fire Protection, 8/8/19]

Steel Opposed Proposition 21, A Measure That Would Raise About $500 Million Per Year For
California’s 278 State Parks By Increasing Vehicle License Fees By $18 A Year
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 36 of 160

                                                        Michelle Steel (CA -48) Research Book | 35

Proposition 21 Would Raise About $500 Million Per Year In A Dedicated Fund For California’s 278 State
Parks By Increasing Vehicle License Fees By $18 A Year

Proposition 21 Would Raise About $500 Million Per Year In A Dedicated Fund For California’s 278 State
Parks By Increasing Vehicle License Fees By $18 A Year. “Proposition 21: Establishes $18 Annual Vehicle
License Surcharge to Help Fund State Parks and Wildlife Programs and Grants Free Admission to All State Parks
to Surcharged Vehicles. […] Fiscal Impact: Annual increase to state revenues of $500 million from surcharge on
vehicle registrations. After offsetting some existing funding sources, these revenues would provide at least $250
million more annually for state parks and wildlife conservation.” [California Legislative Analyst’s Office, 7/15/10]

Steel Opposed Proposition 21, Calling The Measure A “Cynical Ploy From Sacramento”

Steel Opposed Proposition 21, Calling The Measure A “Cynical Ploy From Sacramento.” “Proposition 21 is a
cynical ploy by Sacramento politicians to bring back the car tax and enable their addiction to wasteful government
spending. State parks are some of California’s true jewels, and Californians agree about the importance of
conserving these treasures for future generations. But a new tax is not the answer for funding our state parks. […]
Let’s recommit ourselves to conserving the wonder and beauty of our great state. But first let’s reject this cynical
ploy from Sacramento. Join me in voting ‘no’ on Proposition 21 in November.” [San Gabriel Valley Tribune,
8/21/10]

Steel Opposed The California Air Resources Board’s Expansion Of The State’s Cap-And-Trade
Program To Include Gasoline And Diesel Fuels

The California Air Resources Board Expanded The State’s Cap-And-Trade Program To Include Gas And
Diesel

The California Air Resources Board Expanded The State’s Cap-And-Trade Program To Include Gas And
Diesel. “Starting on January 1, 2015, fuels, such as gasoline, diesel and natural gas, will be covered under the Cap-
and-Trade Program.” [California Air Resources Board, accessed 1/23/20]

Fuels Were Included In The Cap-And-Trade Program To Achieve 2020 Greenhouse Gas Reduction Limits
And Invest In Programs Funding Public Health And Quality Of Life

Fuels Were Included In The Cap-And-Trade Program To Achieve 2020 Greenhouse Gas Reduction Limits
And Invest In Programs Funding Public Health And Quality Of Life. “Transportation fuels also produce 80
percent of smog-causing pollution and more than 95 percent of fine particle pollution from diesel engines.
Reducing emissions from the transportation sector is critical to achieving the 2020 greenhouse gas reduction limit
required by AB 32, as well as meeting ambient air quality standards and reducing localized health impacts. […]
Proceeds from the sales of permits under the Cap-and-Trade Program are invested in California, funding programs
statewide that improve public health, quality of life and economic opportunity.” [California Air Resources Board,
accessed 10/1/19]

Steel Opposed The Tax, Stating It Would Hurt Job Creation Through Increased Fees And Regulations

Steel Opposed The Tax, Stating It Would Hurt Job Creation Through Increased Fees And Regulations. “Just
when California’s economy appears to be moving forward again, our state regulators have found yet another way to
extract more dollars from consumers’ pockets and send them to Sacramento. […] As a member of the Board of
Equalization, I’ve seen time and time again how increasing costs through taxes, fees and regulations can hurt job
creation. Already, many small businesses operate on the thinnest of margins and struggle to make payroll due to
California’s high taxes and excessive regulation. An additional tax on gas will only make it more difficult for these
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 37 of 160

                                                          Michelle Steel (CA -48) Research Book | 36

businesses to survive, much less expand and hire additional employees.” [Orange County Register, Michelle Steel,
8/22/14]

…Students…

Steel Opposed Proposition 30, A Measure That Would Increase Taxes To Prevent Cuts To Music,
Dance, Art And Physical Education Programs In Schools

Proposition 30 Would Prevent Cuts To Music, Dance, Art And Physical Education Programs In Schools By
Increasing The Sales Tax By 0.25% For Four Years And Increasing The Income Tax On Households
Earning More Than $250,000 A Year

Proposition 30 Would Prevent Cuts To Music, Dance, Art And Physical Education Programs In Schools By
Increasing The Sales Tax By 0.25% For Four Years And Increasing The Income Tax On Households
Earning More Than $250,000 A Year. “Up to 15 additional days permanently obliterated from the school
calendar. Further cuts to music, dance, art, and physical education programs. Larger classes and fewer teachers.
Tuition increase for all California public universities. If Prop 30 doesn’t pass, this is what every Californian student
has to look forward to. […] See, informed voters seem to be aware of what Prop 30 will do if passed : increase sales
tax by 0.25% for four years and increase income tax on households earning more than $250,000 a year.” [La Prensa
San Diego, 10/5/12]

Steel Opposed Proposition 30

Steel Opposed Proposition 30. “Proposition 30, on the Nov. 6 ballot, will ask Californians to raise their own taxes
by about $6.6 billion to fund California’s bloated government. Prop. 30 won’t fix our schools or stabilize the state
budget; it will increase tax volatility and leave our children facing more of the same. […] Class warfare may be a
good political tactic, but it is bad policy. Prop. 30 will make life for Californians more difficult across the wealth
spectrum. […] The higher taxes in Prop. 30 will hurt the economy by taking more from Californians, making it
more difficult to save for the future, to create jobs, or to find them. It will increase state spending without increasing
student performance. And it will aggravate the revenue volatility that has plagued state budgeting for decades.
Please join me in voting no on Prop. 30.” [Orange County Register, Michelle Steel, 9/25/12]

Steel Opposed The Legislature’s Ending Of The Teacher Tax Credit To Close The State’s Budget
Gap

Steel Opposed The Legislature’s Ending Of The Teacher Tax Credit To Close The State’s Budget Gap.
“Teachers should be reimbursed for their out-of-pocket classroom expenses, and tax credits give each teacher the
greatest flexibility to decide the classroom supplies they need most. The state Legislature has the unenviable task of
closing a $2 billion budget gap, but the $165 million Teacher’s Tax Credit is only milk money out of the state’s
$140 billion budget.” [San Bernardino Sun, Michelle Steel 7/26/07]

…Infrastructure…

Steel Voted Against A $110 Million Tax District That Would Repay The County For Major
Infrastructure Improvements

The Tax District Would Repay The County For Street Improvements, Libraries, A Fire Station, A K-8
School, And Additional Infrastructure
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 38 of 160

                                                         Michelle Steel (CA -48) Research Book | 37

The Tax District Would Repay The County For Street Improvements, Libraries, A Fire Station, A K-8
School, And Additional Infrastructure. “Orange County’s biggest housing development is ready to begin the
second phase of construction after county leaders on Tuesday approved a new $110 million tax district that will
repay the county for huge infra-structure improvements. […] That tax revenue will repay Orange County for the
development of what will basically be the county’s newest city, though all of the land is unincorporated areas of
South County. It will fund street improvements, infrastructure, libraries, a fire station, a K-8 school and the
extension of Cow Camp and La Pata roads.” [Orange County Register, 4/15/15]

Steel Voted Against The Tax District

Steel Voted Against The Tax District. “The Board of Supervisors’ 4-1 approval - Supervisor Michelle Steel was
opposed - of the new district for the next village, Esencia, on Tuesday set a range of $4,636 to $10,234 in annual
Mello-Roos taxes that most owners of the new homes will have to pay. […] But Steel doesn’t want taxpayers to
assume the risk. She said when she voted against the district that the money should be obtained by increasing home
prices, not taxing the residents once they buy the homes.” [Orange County Register, 4/15/15]

Steel Opposed A Per-Mile Tax That Would Raise Money For California’s Roads And Bridges,
Calling The Proposal “Orwellian”

Steel Opposed A Per-Mile Tax That Would Raise Money For California’s Roads And Bridges, Calling The
Proposal “Orwellian.” “Do you want the government following your car every day? Most of us don’t like that
Orwellian vision, but that’s what a tax scheme brewing in the Legislature just might do. Californians don’t want a
new tax on driving. […] Californians can’t trust what Sacramento will do with our tax dollars. Until we can, I urge
Sacramento to park the new tax on driving and to lose the keys.” [Orange County Register, Michelle Steel, 3/10/16]

Steel Opposed A Statewide Ballot Measure That Would Issue $7.1 Billion In Bonds To Pay For
Water Infrastructure

Steel Opposed A Statewide Ballot Measure That Would Issue $7.1 Billion In Bonds To Pay For Water
Infrastructure. “Steel, who said she is no fan of bonds, is against a statewide ballot measure, Proposition 1, that
would issue $7.1 billion in bonds to pay for water infrastructure.” [Orange County Register, 10/28/14]

    A 2016 Study Conducted By The Municipal Water District Of Orange County Found That Projected
    Water Supply Shortages Were Too Great To Sustain Without New Investments In The County. “A
    number of conclusions can be drawn from both Phase 1 and Phase 2 of the OC Study, these being: Projected
    water supply shortages, both in terms of likelihood and size, are too great to sustain for the MET region and
    Orange County without NEW investments in water supply over today’s existing supply levels. Without NEW
    investments, water shortages in Orange County are anticipated to occur in 8 of 10 years by year 2040.”
    [Municipal Water District of Orange County, Orange County Water Reliability Study, 12/1/16]

…And People Of Color

1994: Steel Wrote That Policies Encouraging Minority Hiring In Los Angeles’ Firefighters Corps
Were “Draconian” And Could Create “A New Level Of Racial Exclusion”

Steel Wrote That Policies Encouraging Minority Hiring In Los Angeles’ Firefighters Corps Were
“Draconian” And Could Create “A New Level Of Racial Exclusion.” “Because of their skin color, ‘white,’
5,000 applicants were prohibited from taking the firefighter exam in February. The genesis of this Draconian
remedy is a 1974 consent decree between the city of Los Angeles and the Justice Department. The decree’s interim
and long-range goals effectively required the Fire Department to hire 50% of its firefighters from minorities. […]
Everyone recognizes the importance of encouraging minority races to get a fair opportunity to become firefighters.
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 39 of 160

                                                         Michelle Steel (CA -48) Research Book | 38

But in the hands of bureaucracy, this process can become a horror show by creating a new level of racial
exclusion.” [Los Angeles Times, Michelle Eun Joo Park-Steel, 4/4/94]

Steel Repeatedly Criticized California’s Sanctuary State Law

April 2018: Steel Penned An Op-Ed Criticizing California’s Sanctuary State Law. According to the Wall
Street Journal’s Opinion section for April 3, 2018, Steel wrote an op-ed titled ‘California: A ‘Sanctuary’ for
Criminals.’ [Wall Street Journal, Michelle Park Steel, 4/3/18]

April 2018: Steel Argued “Illegal Aliens” Were Provided “Privileges That American Citizens Don’t Receive
– All While Endangering Innocent People.” “The law prohibits state and local law-enforcement officials from
informing federal authorities when an illegal alien who has committed a crime is being released from custody.
Instead of protecting American citizens, politicians in Sacramento have prioritized the safety of alien criminals.
They are provided privileges that American citizens don’t receive—all while endangering innocent people.” [Wall
Street Journal, Michelle Park Steel, 4/3/18]

January 2019: Steel Blamed California’s Sanctuary State Law For The Death Of Police Officer Ronil Singh.
“In truth, all SB 54 supporters have done is put innocent lives in danger. If state elected officials truly cared about
our communities, they would do everything within their power to support and protect individuals like Singh.
Unfortunately, that dream was stolen from him, just as it was from many others. Perhaps because of these state
policies, another family has lost a loved one, a husband and father who will never return home. The safety of our
loved ones and communities remains my priority. We can no longer allow our families to be sacrificial lambs for
elected officials who choose not to protect the citizens they serve and represent.” [Los Angeles Times Daily Pilot,
Michelle Steel, 1/9/19]

Steel Introduced A Resolution To Condemn California’s Sanctuary State Law

Steel Introduced A Resolution To Condemn California’s Sanctuary State Law. “On March 27 I introduced a
resolution to condemn the state sanctuary law and to direct county counsel to take legal action. Every Orange
County supervisor present voted in favor. We currently are reviewing the best ways in which to intervene in the
federal government’s lawsuit against California.” [Wall Street Journal, Michelle Park Steel, 4/3/18]

Steel Voted To Join The Trump Administration Lawsuit Against California’s Sanctuary State Law

Steel Voted To Join The Trump Administration Lawsuit Against California’s Sanctuary State Law. “The
Orange County Board of Supervisors voted on Tuesday, March 27 to join a Trump administration lawsuit against
California’s controversial sanctuary law. The board’s vote may mark the biggest maneuver yet in a nascent local
movement against California’s law to protect people residing illegally in the country. The board announced its
unanimous decision after discussing the matter during a closed session Tuesday. Orange County, they said, plans to
join a lawsuit filed earlier this month by U.S. Attorney General Jeff Sessions that alleges three of California’s laws
are unconstitutional.” [Orange County Register, 3/27/18]

    Trump Commended Steel For Joining His Administration’s Lawsuit Against California’s Sanctuary
    State Law. “But I am very, very excited that Orange County actually filed a lawsuit to join Attorney General’s
    lawsuit. So June 5, that court is going to decide we can join them-join the Federal Government or not. If it’s
    not, then we’re going to file the lawsuit. […] The President: Right. Right. Well, you have done a great job,
    Michelle. Ms. Steel: Thank you very much. The President: We appreciate it. Fantastic job.” [Daily Compilation
    of Presidential Documents, 5/16/18]

Los Angeles Council Members Sought To Remove Steel From Her Position On The Board Of
Airport Commissioners Because Of “Her Views On Affirmative Action”
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 40 of 160

                                                        Michelle Steel (CA -48) Research Book | 39

Steel Supported The California Civil Rights Initiative, Which Proposed Eliminating State Laws Enforcing
Racial Preferences In Hiring

Los Angeles Council Members Sought To Remove Steel From Her Position On The Board Of Airport
Commissioners Because Of “Her Views On Affirmative Action.” “Mayor Richard Riordan’s new appointee to
the Los Angeles airport commission has taken her oath of office, but some City Council members want to undo her
appointment because of her views on affirmative action. The council’s more liberal members have called for the
removal of Michelle Park-Steel from the Board of Airport Commissioners because she has advocated rescinding
state affirmative action laws.” [Bond Buyer, 9/5/95]

    Steel Was Said To Have Endorsed The California Civil Rights Initiative, A “Proposal To Scrap State
    Laws Supporting Quotas And Racial Preferences In Hiring.” “Later in the day, even before the dust had
    settled on the racially charged council debate, the saga of the appointment of Michelle Park-Steel to the Airport
    Commission took other wild twists when it was announced -- and then denied -- that the appointee had
    endorsed a controversial measure that civil rights supporters say would gut affirmative action. […] Feuer
    pledged to introduce a motion Friday demanding that both Park-Steel and Joe Gelman -- a Riordan appointee
    and a proponent of a proposal to scrap state laws supporting quotas and racial preferences in hiring -- appear
    before the council to explain themselves. It was Gelman -- already an anathema to civil rights leaders -- who
    issued a press release only hours after Park-Steel was narrowly confirmed by the council. The release quoted
    her as saying she endorsed his initiative.” [Los Angeles Times, 9/7/95]

    Steel’s Husband, Shawn Steel, Raised Funds In Support Of The California Civil Rights Initiative. “It was
    also revealed that her husband, attorney Shawn Steel, who is the treasurer of the California Republican Party,
    has also raised funds for the proposed ballot measure, called the California Civil Rights Initiative, which seeks
    to roll back many affirmative action programs in the state.” [Los Angeles Times, 11/8/95]

Steel Attacked An African American Commissioner, Claiming He Misrepresented Her Support For The
Initiative

Steel Claimed She Had Not Read The Initiatives’ Proposal And That She Did Not Endorse It. “Apparently,
the friction between the City Council office and the Mayor’s office over the affirmative action issue was initiated
when Civil Service Councilman Joe Gelman had, according to Riordan, ‘improperly claimed’ that another
commissioner, Park-Steel, had endorsed his Gelmans’s ballot proposal called California’s civil rights initiative
which attacks traditional affirmative action programs. After Park-Steel’s confirmation that there was a
misunderstanding between Gelman and herself and that in fact she had never read the official proposal, Riordan
announced that Park-Steel would have ‘had never done no such thing,’ (agree to Gelman’s controversial affirmative
action ballot proposal) thus securing the welcomed resignation of Gelman less than a week prior to Park-Steel’s
resignation last Tuesday. […] According to Councilman Nate Holden in Sept. 8 issue of The Los Angeles Times,
he is convinced that Park-Steel had lied about her position on Gelman’s initiative to win appointment.” [Korea
Times, 9/20/95]

Steel Said Holden Had “Exploited The Korean Community” And Was “Morally And Personally Bankrupt.”
“According to Councilman Nate Holden in Sept. 8 issue of The Los Angeles Times, he is convinced that Park-Steel
had lied about her position on Gelman’s initiative to win appointment. This imputation was charged back at in
Park-Steel’s pointed statement which she read in the mayor’s conference room upon her announced departure.
Singling out Holden, an African American whose district includes Koreatown, Park-Steel called him ‘a vengeful
person who has exploited the Korean community. He is morally and personally corrupt and utterly unqualified to sit
in judgment of me,’ as appeared in an article in the Sept. 8 issue of The Los Angeles Times.” [Korea Times,
9/20/95]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 41 of 160

                                                        Michelle Steel (CA -48) Research Book | 40

Steel Was “Forced Out” Of Her Position On The Board Of Airport Commissioners Over Controversy About
Her Affirmative Action Views

Steel Was “Forced Out” Of Her Position On The Board Of Airport Commissioners Over Controversy About
Her Affirmative Action Views. “Garcia, a former lobbyist and veteran of key commission leadership posts in two
mayoral Administrations, is Riordan’s choice to replace Michelle Park-Steel, who was forced out earlier this month
in controversy over her affirmative action views and her statements about them with the City Council during
confirmation hearings on her reappointment. […] Recently, some council members have threatened to hold up the
appointments over a clash with the Administration over affirmative action. While the clash forced the resignations
of Park-Steel and Civil Service Commissioner Joe Gelman, no nominee since then has been rejected by the
council.” [Los Angeles Times, 9/23/95]

Steel Voted Against Funding Orange County’s Human Relations Commission, A Commission
Dedicated To Combatting Hate Crimes

Since Its Founding In 1991, The Orange County Human Relations Commission Has Worked To Combat
Hate Crimes In The County

Since Its Founding In 1991, The Orange County Human Relations Commission Has Worked To Combat
Hate Crimes In The County. “Han’s nonprofit organization was founded in 1991 in part to raise money and
develop programs overseen by the Orange County Human Relations Commission. The council and commission
works with law enforcement agencies, compile an annual hate crime report and provide mediation and violence
prevention programs in partnerships with schools, corporations, cities, foundations and individuals.” [Los Angeles
Times, 6/17/17]

Steel Voted Against Funding Orange County’s Human Relations Commission

Steel Voted Against Funding Orange County’s Human Relations Commission. “She picked up the phone and
called the Orange County Human Relations Council to talk with Don Han, who deals with hate crimes. […] The
board voted 4 to 1 last week, with Supervisor Michelle Steel as the lone dissenter, to continue funding the council
for at least another year.” [Los Angeles Times, 6/17/17]

    Steel Cast Her Dissenting Vote Despite An Increase In The Number Of Reported Hate Crimes In Orange
    County Over The Previous Year. “Meanwhile, the number of reported hate crimes increased — 50 in 2016,
    compared with 44 the year before — with African Americans and the LGBT population as the two most
    frequently targeted communities across the county, according to the groups’ newest report.” [Los Angeles
    Times, 6/17/17]

    A Report From The Commission Found That Hate Crimes And Incidents “Spiked Following The
    Election Of President Donald Trump In November.” “Hate crimes and incidents spiked following the
    election of President Donald Trump in November, according to figures in a staff report of the Orange County
    Human Relations Commission released today.” [El Paso Times, 6/1/17]

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relation
Commission Staff In An Effort To Oust A Member Of The Commission Who Voted To Release
Their Annual Report On Hate Crimes

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relation
Commission’s Staff
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 42 of 160

                                                       Michelle Steel (CA -48) Research Book | 41

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relations
Commission’s Staff. “Two Orange County supervisors, who have sought to end funding for the staff of a county
commission tasked with reducing hate crimes and improving community relations with police, succeeded this week
in granting county supervisors the ability to directly control the commission’s staff. The changes, put forward by
Supervisors Michelle Steel and Andrew Do, overhaul the governing rules for the county Human Relations
Commission and give supervisors the power to fire the executive director at any time, for any reason, and pick the
replacement.” [Voice of Orange County, 11/2/17]

Steel’s Appointee To The Commission Voted Against Releasing An Annual Report On Hate Crimes, And
Steel Was Reportedly Seeking To Replace A Member On The Commission Who Voted To Release It

Steel’s Appointee To The Commission Voted Against Releasing Their Annual Report On Hate Crimes
“Additionally, Do and Steel’s appointees to the commission voted in June to not release the commission’s annual
report about hate crimes. That decision was opposed by Irvine Police Chief Mike Hamel, who serves on the
commission and scheduled a vote in August in which the commission voted to release the report.” [Voice of Orange
County, 11/2/17]

Another Board Member Alleged That Steel Was Seeking To Oust Mike Hamel, A Member Of The
Commission Who Voted To Release The Annual Report On Hate Crimes, And Replace Him With A
Member Of An Influential Republican Group. “Michelle Steel has been trying to get Hamel replaced on the
Human Relations Commission with Clare Venegas, the former chief executive of the influential Republican group,
the Lincoln Club of Orange County, according to Spitzer, who noted Hamel is a representative of his district.”
[Voice of Orange County, 11/2/17]

    The Same Board Member Accused Steel Of Not Believing In The Human Relation Commission’s Mission
    And Interjecting In The Appointment Process Of Other Districts. “‘Supervisors are interjecting in the
    appointment process’ of other districts, Spitzer said. Michelle Steel objected, saying it’s city representatives
    who pick that position. […] Spitzer also suggested Do and Michelle Steel don’t believe in the mission of the
    commission, and that some supervisors have disagreed with certain stances the commissioners and their former
    executive director, Rusty Kennedy, took.” [Voice of Orange County, 11/2/17]

Steel Voted To Upgrade Orange County’s Contract With ICE, Adding An Additional 120 Beds For
Immigrant Detainees In A Facility That Was Found To Serve Moldy Food And Provide Moldy
Showers

Steel Voted To Upgrade Orange County’s Contract With ICE, Adding An Additional 120 Beds For
Immigrant Detainees

Steel Voted To Upgrade Orange County’s Contract With ICE Anyways, Adding An Additional 120 Beds For
Immigrant Detainees. “As the board unanimously approved the upgrade to its contract with ICE, some audience
members chanted ‘shame,’ prompting Chairwoman Michelle Steel to briefly gavel the meeting so sheriff’s deputies
could clear the room. Minutes later, the supervisors opted to meet privately to discussed closed-session items.” [El
Paso Times, 5/9/17]

An Inspection Revealed That Immigrants Housed At Orange County’s Theo Lacy Jail “Have Been Served
Foul, Slimy Lunch Meat; Used Moldy Showers; And Contended With Inoperable Phones”

An Inspection Revealed That Immigrants Housed At Orange County’s Theo Lacy Jail “Have Been Served
Foul, Slimy Lunch Meat; Used Moldy Showers; And Contended With Inoperable Phones.” “The hundreds of
immigrant detainees housed in Orange County’s largest detention facility have been served foul, slimy lunch meat;
used moldy showers; and contended with inoperable phones, according to the findings of an internal inspection
issued Wednesday. Some detainees said they had to rinse their acrid lunch meat off with water before eating it,
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 43 of 160

                                                      Michelle Steel (CA -48) Research Book | 42

according to the report by the Department of Homeland Security’s Office of Inspector General.” [Los Angeles
Times, 3/8/17]

   HEADLINE: LA TIMES: Spoiled Food And Moldy Showers: Poor Conditions For Immigrant Detainees
   In O.C. Jail, Report Says.” [Los Angeles Times, 3/8/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 44 of 160

                                                       Michelle Steel (CA -48) Research Book | 43

While Homelessness Increased And Led To Hundreds Of Deaths
In Orange County, Steel Opposed Efforts To Provide Housing

                                              Significant Findings

     ✓ In 2019, homelessness in Orange County was labeled a “public health crisis” by a Federal Judge. After
       a change in methodology, Orange County found homelessness increased 43 percent from 2017 to 2019,
       with coroner data indicating it was associated with hundreds of deaths.

     ✓ Steel wrote an op-ed opposing the Orange County Housing Finance Trust, a new government agency
       that would fund housing for homeless and low-income populations. The Housing Finance Trust “enjoyed
       bipartisan support from Orange County’s delegation in the state legislature, among county and city
       elected officials, and in the private sector.”

             ✓ The co-author of HB 448 – the legislation that would create the Housing Finance Trust – said
               Steel’s op-ed was “not leadership” and chided her for fearmongering and promoting
               NIMBYism.

             ✓ Governor Brown signed the legislation into law in 2018 and the Housing Finance Trust is
               currently spending over $11 million to fund housing for Orange County’s homeless and
               extremely low-income households.

     ✓ Steel was one of three Supervisors to not attend a special session on housing alternatives and options for
       Orange County’s homeless population, preventing the Board of Supervisors from holding a vote on the
       issue.

             ✓ Months earlier, a Federal judge demanded Orange County officials find shelter for homeless
               populations in the County.

     ✓ Steel selectively enforced her newly instituted one-minute limit on public comments in Board of
       Supervisors meetings, acting “more lenient with corporate executives than she was with county workers
       and homeless advocates.”

             ✓ A homelessness task force filed a lawsuit alleging the Board of Supervisors were violating public
               record laws and residents’ First Amendment rights. Steel was mentioned by name in the suit.

     ✓ Steel opposed the use of a state-owned facility as an emergency homeless shelter.


Homelessness In Orange County Was A “Public Health Crisis” With 6,860 People
Experiencing Homelessness, Leading To Hundreds Of Deaths Annually
2019: Homelessness In Orange County Was Labeled A “Public Health Crisis” By A Federal Judge, “Leading
To The Deaths Of Hundreds Of People Experiencing Homelessness.” “U.S. District Judge David O. Carter,
after years of rapid growth in Orange County homeless deaths, issued an emergency request this week describing a
‘public health crisis in the County leading to the deaths of hundreds of people experiencing homelessness.’” [Voice
of Orange County, 2/22/19]

From 2005 To 2018, The Number Of Homeless Deaths In Orange County Quadrupled, Rising From 53 To
250. “Carter, who is presiding over federal civil rights lawsuits regarding police enforcement amid OC’s shelter
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 45 of 160

                                                         Michelle Steel (CA -48) Research Book | 44

shortage, laid out his concerns in a court filing Tuesday. Coroner data shows the number of homeless deaths in
Orange County skyrocketed, from 53 deaths in 2005 to 164 deaths in 2015, to more than 250 deaths in 2018 – a
fourfold increase.” [Voice of Orange County, 2/22/19]

2017 – 2019: After Changing Its Methodology For Counting Homelessness, Orange County’s Homeless
Population Increased 43 Percent From 4,792 To 6,860. “In what may be the most accurate count of Orange
County’s homeless population ever, there’s a significant uptick in the number of people without a permanent home,
but the data released today, April 24, also shows more than twice as many homeless people in shelters now versus
two years ago. Preliminary data from the most recent federally mandated Point in Time count found 6,860 homeless
people in Orange County, with 2,899 of those – a little more than 42 percent – having some kind of emergency or
transitional shelter. It seems like a big jump from the 2017 tally of 4,792 homeless people (it’s about a 43 percent
increase), but Orange County officials said it would be misleading to make a direct comparison because this year’s
survey was much more thorough and sophisticated than in previous years.” [Orange County Register, 5/7/19]

Steel Strongly Opposed A Bipartisan Housing Trust That Would Go On To Benefit
Orange County’s Homeless And Extremely-Low Income Households

Steel Wrote An Op-Ed Opposing The Orange County Housing Finance Trust

Steel Wrote An Op-Ed Opposing The Orange County Housing Finance Trust. “Assembly Bill 448, introduced
by Assemblymembers Tom Daly, D-Anaheim, and Sharon Quirk-Silva, D-Fullerton, and co-authored by State Sen.
Pat Bates, R-Laguna Niguel, John Moorlach, R-Costa Mesa, and Janet Nguyen, R-Garden Grove, authorizes the
creation of the Orange County Housing Finance Trust, a new government agency that would fund housing for the
homeless and low income in Orange County. […] Assembly Bill 448 will not work to resolve the greater problem
of the ridiculous costs of building a house in this state. In fact, it won’t do anything but approve an authority local
governments already possess, and give control of the process to Sacramento. I would encourage all of our local
leaders to work to effect real change in creating affordable housing for Californians instead of choosing a ‘solution’
that would only grow government and saddle us with another financial burden we can’t afford.” [Orange County
Register, Michelle Steel, 7/8/19]

HEADLINE: Orange County Register: Orange County Housing Finance Trust Unnecessary At Best. [Orange
County Register, Michelle Steel, 7/8/19]

The Orange County Housing Finance Trust Allowed Orange County And Its 34 Cities To Jointly
Compete For State And Federal Funds To Help House The Local Homeless Population

The Orange County Housing Finance Trust Funded Housing For “The Homeless Population And Personals
And Families Of Extremely Low, Very Low, And Low Income With The County Of Orange.” “Gov. Jerry
Brown on Tuesday signed into law a bill that will allow Orange County and its 34 cities to form the Orange County
Housing Finance Trust and jointly compete for state and federal funds to help house the local homeless
population.” [Orange County Register, 9/11/18]

The Orange County Finance Trust “Enjoyed Bipartisan Support From Orange County’s
Delegation In The State Legislature, Among County And City Elected Officials, And In The Private
Sector”

The Orange County Finance Trust “Enjoyed Bipartisan Support From Orange County’s Delegation In The
State Legislature, Among County And City Elected Officials, And In The Private Sector.” “The legislation,
known as Assembly Bill 448, had enjoyed bipartisan support from Orange County’s delegation in the state
legislature, among county and city elected officials, and in the private sector. County supervisor Michelle Steel was
a notable exception.” [Orange County Register, 9/11/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 46 of 160

                                                        Michelle Steel (CA -48) Research Book | 45


The Co-Author Of HB 448 Said Steel’s Op-Ed Against The Legislation Was “Not Leadership” And
Chided Her For Fearmongering And Promoting NIMBYism

The Co-Author Of HB 448 Said Steel’s Op-Ed Against The Legislation Was “Not Leadership” And Chided
Her For Fearmongering And Promoting NIMBYism. “For all these reasons I was dismayed to read Supervisor
Michelle Steel's recent column, ‘Orange County Housing Finance Trust unnecessary at best.’ She claims AB 448
‘will take away local control, and grow the size of government, to build large scale homeless and subsidized
government housing in your backyard with your hard-earned dollars.’ This is not leadership. This is classic
NIMBYism and fearmongering.” [Orange County Register, 7/10/18]

September 2018: Governor Jerry Brown Signed The Bill Into Law

September 2018: Governor Jerry Brown Signed The Bill Into Law. “Gov. Jerry Brown on Tuesday, Sept. 11,
signed into law a bill that will allow Orange County and its 34 cities to form the Orange County Housing Finance
Trust and jointly compete for state and federal funds to help house the local homeless population.” [Orange County
Register, 9/11/18]

2020: The Orange County Housing Finance Trust Was In The Process Of Spending Over $11
Million To Fund Housing For Orange County’s Homeless And Extremely Low-Income Households

2020: The Orange County Housing Finance Trust Was In The Process Of Spending Over $11 Million To
Fund Housing For Orange County’s Homeless And Extremely Low-Income Households. “This 2020
Permanent Supportive Housing Notice of Funding Availability (NOFA) announces the availability of eleven
million, four-hundred and fifty thousand dollars ($11,450,000) in Orange County Housing Finance Trust (OCHFT)
funds to promote the new construction or acquisition/rehabilitation of Permanent Supportive Housing affordable for
Orange County’s extremely low-income households who are homeless by providing below market rate financing.”
[Orange County Housing Finance Trust, accessed 3/9/20]

Steel Prevented The Board Of Supervisors From Holding A Vote On Housing
Alternatives Amid A Court Order To Find Shelter For The Homeless

Steel Was One Of Three Supervisors To Not Attend A Special Session On Housing Alternatives
And Options For Orange County’s Homeless Population

Steel Was One Of Three Supervisors To Not Attend A Special Session On Housing Alternatives And Options
For Orange County’s Homeless Population. “Do called for a special meeting Monday to have supervisors
discuss and provide direction to staff about housing alternatives and transitional options for the county’s homeless
population. Do and Vice Chairman Shawn Nelson were the only board members who attended; Supervisors
Michelle Steel, Todd Spitzer and Lisa Bartlett were absent.” [Los Angeles Times, 4/3/18]

    Steel’s Office Claimed She Couldn’t Attend The Session Because She Had “A Previous Commitment.”
    “Steel’s office said she also had a previous commitment.” [Los Angeles Times, 4/3/18]

Steel’s Absence Helped Prevent The Board Of Supervisors From Holding A Vote On The Issue

Steel’s Absence Helped Prevent The Board Of Supervisors From Holding A Vote On The Issue. “California’s
open-meetings law prohibits government panels from taking action without a majority of members present, so no
vote was taken. ‘It’s not easy to have these conversations,’ Nelson said. ‘No one wants to be a participant.’” [Los
Angeles Times, 4/3/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 47 of 160

                                                        Michelle Steel (CA -48) Research Book | 46


Months Earlier, A Federal Judge Demanded Orange County Officials Find Shelter For Homeless
Populations In The County

Months Earlier, A Federal Judge Demanded Orange County Officials Find Shelter For Homeless
Populations In The County. “A federal judge in California is fed up with how officials in affluent Orange County
treat homeless people, and on Tuesday he demanded that they work to find shelter for dozens living in
encampments along the Santa Ana River. ‘I’m tired of the paperwork and the ‘we can’t get it done’ nonsense,’
District Court Judge David Carter told attorneys in a lawsuit filed by a group of homeless people and a local anti-
poverty nonprofit against the county and several cities. ‘I’m looking for solutions.’” [Mother Jones, 2/14/18]

A Recent Study Found That Homelessness In North Orange County Was Significantly Higher Than
The Previous Official Estimate

A Recent Study Found That Homelessness In North Orange County Was Significantly Higher Than The
Previous Official Estimate. “As Orange County squabbles over how to address homelessness, a previously
unreleased count found the number of people living on the streets of north Orange County is nearly 60 percent
higher than the last official estimate in 2017. Anaheim, the largest city in north Orange County, has twice the
homeless population estimated in that 2017 count.” [LAist, 3/6/19]

Steel Selectively Enforced Her Newly Instituted One-Minute Limit On Public
Comments, Cracking Down On Homelessness Advocates In Meetings

2017: In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel
Instituted A One-Minute Limit On Public Comments

2017: In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel Instituted A
One-Minute Limit On Public Comments. “Supervisor Michelle Steel, in her first meeting as chairwoman of the
board, instituted a one-minute limit on speakers during this Tuesday’s meeting. […] This was the shortest speaking
allotment in memory, and is the latest in a series of moves by supervisors in recent years to curtail public comments
at their regular meetings, which are one of the few venues where county residents and employees have the
opportunity to directly address their top elected officials.” [Voice of Orange County, 1/26/17]

Historically, Members Of The Public Were Allotted Three Minutes To Speak. “Historically, members of the
public could speak for up to three minutes per item on the supervisors’ agenda. This was in addition to being able to
speak during a general public comment period about topics not on the agenda.” [Voice of Orange County, 1/26/17]

Voice Of Orange County: “When It Came Time To Impose The Limit, [Steel] Was More Lenient
With Corporate Executives Than She Was With County Workers And Homeless Advocates”

Voice Of Orange County: “When It Came Time To Impose The Limit, [Steel] Was More Lenient With
Corporate Executives Than She Was With County Workers And Homeless Advocates.” “But when it came
time to impose the limit, she was more lenient with corporate executives than she was with county workers and
homeless advocates. […] The first several speakers were executives with aviation companies, asking for
supervisors’ votes on John Wayne Airport contracts up for a decision later that day. But when they went over the
one-minute mark, they were allowed several sentences further, without interruption. The president of a corporate jet
services company, for example, spoke for a minute and a half before Steel politely asked him to ‘sum it up please.’
She then let him speak for another 36 seconds, giving him a total a total of about 2 minutes of speaking time. The
very next speaker was Diana Corral, the workers’ union president. Steel handled her very differently. ‘Make sure
that you [take] just one minute,’ Steel told her. […] The next employee who spoke went 30 seconds over the limit
and received an irritated admonishment from Steel to ‘stay in one minute.’ Later, a hospitality manager for a jet
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 48 of 160

                                                        Michelle Steel (CA -48) Research Book | 47

company was allowed to continue speaking without interruption after the speaker light turned red about how her
company could accommodate private jet fliers by arranging ‘a VIP wine tour and limo for a group of 20.’” [Voice
of Orange County, 1/26/17]

When A Homelessness Advocate Deliberately Broke Steel’s One-Minute Limit, She Responded By
Turning Off His Microphone And Ordering Deputies To Clear The Board Room

When A Homelessness Advocate Deliberately Broke Steel’s One-Minute Limit, She Responded By Turning
Off His Microphone And Ordering Deputies To Clear The Board Room. “Homeless activist Muhammad Ali
deliberately broke the rules and refused to leave the podium, claiming he wanted to take 30 minutes to deliver his
message at Tuesday's meeting. […] Then, referring to a rule against directing comments to an individual supervisor,
Ali said, ‘I don't like your rules. I'm going to be addressing you all by name... and I'm going to give myself 30
minutes. I'm going to be talking about homeless children for the next 30 minutes. You'll have to arrest me and drive
me from this building.’ Orange County Board Chairwoman Michelle Steel turned off Ali's microphone and ordered
deputies to clear the board room moments later. ‘My mic is off but I'm going to yell,’ Ali said.” [MyNewsLA,
4/12/17]

A Homelessness Task Force Filed A Lawsuit Alleging The Board Of Supervisors Were Violating
Public Records Laws And Residents’ First Amendment Rights

A Homelessness Task Force Filed A Lawsuit Alleging The Board Of Supervisors Were Violating Public
Records Laws And Residents’ First Amendment Rights. “A homelessness task force is accusing the Orange
County Board of Supervisors of restricting free speech at its meetings and violating California public records laws.
The American Civil Liberties Union Foundation of Southern California, on behalf of the People’s Homeless Task
Force, filed a lawsuit Tuesday in Santa Ana Superior Court alleging that county supervisors limit access to public
documents, destroy public documents and give officials preferential treatment over members of the public, in
violation of residents’ 1st Amendment rights and the Brown Act.” [Los Angeles Times, 4/9/19]

    Steel Was Mentioned By Name In The Lawsuit. “Supervisors Andrew Do and Michelle Steel, who are both
    mentioned by name in the suit, could not be reached for comment Tuesday afternoon.” [Orange County
    Register, 4/9/19]

Steel Opposed The Use Of A State-Owned Facility As An Emergency Homeless
Shelter

Local Officials Were Considering Fairview Developmental Center As A Potential Emergency
Homeless Shelter

Local Officials Were Considering Fairview Developmental Center As A Potential Emergency Homeless
Shelter. “On Friday, Orange County Supervisor Shawn Nelson issued a news release announcing that he and state
Sen. John Moorlach (R-Costa Mesa) were looking into the potential for using the state-owned Fairview site as an
emergency homeless shelter. The release also raised the possibility of ‘centralizing temporary housing and basic
services for the homeless’ at the developmental center, which opened in 1959. It provides services and housing to
133 people with intellectual and developmental disabilities, according to the California Department of
Developmental Services.” [Los Angeles Times, 3/30/18]

        Fairview Developmental Center Was In Costa Mesa, A City Within Steel’s District On The Board Of
        Supervisors. “A proposal made this week by Orange County Supervisor Shawn Nelson to build a
        temporary homeless shelter in Huntington Beach is being met with resistance by city officials and
        Chairwoman Michelle Steel, whose 2nd District includes Huntington. [Daily Pilot, 5/11/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 49 of 160

                                                         Michelle Steel (CA -48) Research Book | 48

Steel Opposed The Use Of Fairview Developmental Center As A Potential Emergency Homeless
Shelter

Steel Opposed The Use Of Fairview Developmental Center As A Potential Emergency Homeless Shelter.
“Kim also conveyed a message to the council from county Supervisor Michelle Steel -- whose district includes
Costa Mesa -- that ‘her office absolutely does not support the use of Fairview for [a] homeless shelter’ and that ‘the
long-term use of that site should be discussed and worked out in collaboration with the city.’” [Los Angeles Times,
3/30/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 50 of 160

                                                    Michelle Steel (CA -48) Research Book | 49

Key Visuals
Video

2016: Steel Delivered The Pledge Of Allegiance At Donald Trump’s Campaign Rally In Anaheim

2016: Steel Delivered The Pledge Of Allegiace At Donald Trump’s Campaign Ralley In Anaheim. Michelle
Steel delivered the pledge of allegienace at Donald Trump’s campaign rally in Anaheim on 5/25/16. [YouTube,
5/25/16]

2018: Steel Discussed Her Opposition To California’s Sanctuary City Laws On Laura Ingraham’s
Fox News Show

2018: Steel Discussed Her Opposition To California’s Sanctuary City Laws On Laura Ingraham’s Fox News
Show. “The Orange County Board of Supervisors voted to condemn California’s sanctuary law; supervisor
Michelle Steel explains on ‘The Ingraham Angle.’” [YouTube, 3/28/18]

Images

2016: Steel Delivered The Pledge Of Allegiance At Donald Trump’s Campaign Rally In Anaheim




                                             [YouTube, 5/25/16]

2018: Michelle And Shawn Steel Posed With Donald Trump




                                       [Costa Mesa Democrats, 5/7/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 51 of 160

                                               Michelle Steel (CA -48) Research Book | 50

2018: Michelle And Shawn Steel Greeted Trump At LAX When He Visited California To See
Border Wall Prototypes




                                 [Costa Mesa Democrats, 5/7/18]

2018: Steel Attended An Immigration And Sanctuary Cities Roundtable With Trump




                                     [Rafu Shimpo, 5/18/18]




                                    [Press-Enterprise, 5/16/18]

2018: Steel Discussed Her Opposition To California’s Sanctuary City Laws On Laura Ingraham’s
Fox News Show
Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 52 of 160

                                  Michelle Steel (CA -48) Research Book | 51




                           [YouTube, 3/28/18]
Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 53 of 160

                                 Michelle Steel (CA -48) Research Book | 52




Personal & Professional
        History
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 54 of 160

                                                        Michelle Steel (CA -48) Research Book | 53

Biography
    This section provides background information on Steel’s personal life, including education, personal
    finances, criminal and civil record, and other areas. Searches were conducted with various local
    media in Orange County, media outlets including the Orange County Register, OC Weekly, Los
    Angeles Times, Voice of Orange County, as well as a number of other online resources, including
    Lexis-Nexis.

Birth Date

Michelle Eunjoo Park Steel Was Born On June 12, 1955 in Seoul, South Korea

Michelle Eunjoo Park Steel Was Born On June 12, 1955 in Seoul, South Korea. According to her Voter
Records, Michelle Eunjoo Park Steel was born on June 12, 1955 in Seoul, South Korea. [Michelle Steel Voter
Records, Orange County Board of Elections, 5/22/19]

Steel Immigrated To The United States In 1975

Steel Immigrated To The United States In 1975. “Steel, a Korea native who immigrated to the United States in
1975, said she has the first-hand experience of watching her mother get the runaround from the Board of
Equalization.” [Riverside Press Enterprise, 5/30/06]

Steel Was Born In Korea, Raised In Japan, And Came To The United States To Go To College

Steel Was Born In Korea, Raised In Japan, And Came To The United States To Go To College. “Still, Steel,
who was born in Korea, raised in Japan and came to the United States to go to college, isn’t self-conscious about
her accent. ‘I have an accent, but not as bad as Arnold Schwarzenegger,’ she said.” [San Gabriel Valley Tribune,
9/16/06]

Education

Steel Held A Bachelor’s Degree In Business From Pepperdine University And An Executive MBA
From The University Of Southern California

Steel Held A Bachelor’s Degree In Business From Pepperdine University

Steel Held A Bachelor’s Degree In Business From Pepperdine University. “Supervisor Steel holds a degree in
Business from Pepperdine University, an Executive MBA from the University of Southern California, and is fluent
in Korean and Japanese.” [Voice of Orange County, 1/11/17]

Steel Held An Executive MBA From The University Of Southern California

Steel Held An Executive MBA From The University Of Southern California. “Supervisor Steel holds a degree
in Business from Pepperdine University, an Executive MBA from the University of Southern California, and is
fluent in Korean and Japanese.” [Voice of Orange County, 1/11/17]

Career
The following provides a brief overview of Steel’s professional career:
          Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 55 of 160

                                                        Michelle Steel (CA -48) Research Book | 54


    Political
        • 2018: Member, CalOptima Board of Directors
        • 2015: Orange County Board of Supervisors
        • 2007: California Board of Equalization
        • 1995: Los Angeles County’s Commission For Children And Families
        • 1995: Los Angeles Board Of Airport Commissioners

    Professional
       • 2004: Fundraiser for the Presidential Campaign of George W. Bush
       • 1995: Comptroller at the Law Offices of Shawn Steel

Criminal Record

Steel Had No Criminal Or Traffic Records

Steel Had No Criminal Or Traffic Records. As of November 2019, Steel was not associated with any criminal or
traffic violations. [Nexis Comprehensive Person Report, accessed 11/4/19; Nexis Criminal Records Search,
accessed 11/4/19]

Judgments Or Liens

Steel Was Associated With A $3,000 Small Claims Judgment

Steel Was Associated With A $3,000 Small Claims Judgment. As of November 2019, Steel was associated with
a $3,000 small claims judgment in 2005 in LA County. The claim was released on May 1, 2006. [Nexis
Comprehensive Person Report, accessed 11/4/19; Nexis Bankruptcy, Judgments & Liens Search, accessed 11/4/19]

Bankruptcy Filings

Steel Had No Bankruptcy Filings

Steel Had No Bankruptcy Filings. As of November 2019, Steel had no bankruptcy filings. [Nexis Comprehensive
Person Report, accessed 11/4/19; Nexis Bankruptcy, Judgments & Liens Search, accessed 11/4/19]

Voter Registration & History
According to her voter history records, Steel’s voting history is depicted below:

                                                Steel Voting History
                                    Muni           Muni                        Pres              Special
           General Primary         Primary        Runoff     Municipal       Primary   Special   Primary
   2019                                               X
   2018       X           X
   2017
   2016       X                                                                 X
   2015
   2014       X           X
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 56 of 160

                                              Michelle Steel (CA -48) Research Book | 55

2013
2012       X                                                         X
2011                                                    X
2010       X
2009                                                                             X
2008       X       X                                                 X
2007
2006       X       X
2005                                                                             X
2004       X       X
2003                                                                             X
2002       X       X
2001                                                                             X
2000       X       X
1999                                                                            X
                       [Michelle Steel Voter History, Orange County Board of Elections, accessed 11/6/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 57 of 160

                                                       Michelle Steel (CA -48) Research Book | 56

Personal Finance
    In 2019 Steel had an estimated net worth of between $4,806,019.72 and $4,899,557.72.

    According to Steel’s federal personal financial disclosures, her 2019 annual unearned income was
    between $61,762 and $155,300. Steel also earned $552,998.72 in salary from the California Board of
    Equalization, Orange County Board of Supervisors, Orange County Transportation District, Orange
    County Sanitation District, and the Shawn Steel Law Firm. Steel’s assets totaled between
    $4,806,019.72 and $4,899,557.72. Steel had no liabilities.

NOTE: For detailed descriptions of Steel’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

Steel’s Federal Personal Financial Disclosure Summary
NOTE: For detailed descriptions of Steel’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

                                     Steel Assets And “Unearned” Income
 SP                                                                                           AMOUNT OF
                                            YEAR-END VALUE                   TYPE OF
 DC         ASSET                                                                                INCOME
                                                                             INCOME
 JT                                          MIN                MAX                           MIN      MAX
 JT ARIZONA HEALTH FACS               $50,001                $100,000       INTEREST        $2,501   $5,000
    5%21
 JT ARTISAN INTL FUND                 $15,001                $50,000        CAPITAL         $2,501      $5,000
    ADV                                                                     GAINS
    AXA EQUITABLE                     $50,001                $100,000       NONE
    HOLDINGS
 SP BAIRD CORE PLUS BD                $15,001                $50,000        TAX-
    INST                                                                    DEFERRED
    BANK OF HOPE                      $500,001               $1,000,000     INTEREST        $5,001      $15,000
    ACCOUNTS
    BP PLC                            UNDETERMINED                          ROYALTY         $201        $1,000
 JT BREITBURN OPERATING               UNDETERMINED                          ROYALTY         $201        $1,000
    LP
    CALIFORNIA STATE                  UNDETERMINED                          TAX-
    BOARD OF                                                                DEFERRED
    EQUALIZATION -
    EMPLOYEE
    CALIFORNIA STATE                  UNDETERMINED                          TAX-
    BOARD OF                                                                DEFERRED
    EQUALIZATION -
    MEMBER
    CBB ACCOUNT                       $500,001               $1,000,000     INTEREST        $2,501      $5,000
    COUNTY OF ORANGE -                UNDETERMINED                          TAX-
    MEMBER                                                                  DEFERRED
 SP DOUBLELINE TOTAL                  $15,001                $50,000        TAX-
    RETURN                                                                  DEFERRED
 JT ENERGY NORTHWEST                  $50,001                $100,000       INTEREST        $2,501      $5,000
    WA 5%21
 JT ENTERPRISE CRUDE OIL              UNDETERMINED                          ROYALTY         $1,001      $2,500
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 58 of 160

                                       Michelle Steel (CA -48) Research Book | 57

SP   FIDELITY SMALL CAP      $1,001        $15,000    TAX-
                                                      DEFERRED
SP   FIDELITY SMALL CAP      $1,001        $15,000    TAX-
     VALUE                                            DEFERRED
JT   FLORIDA ST BOARD ED     $50,001       $100,000   INTEREST    NONE
     5XXX
JT   GLENMEDE LARGE CAP      $1,001        $15,000    CAPITAL     $1       $200
     GWTH                                             GAINS
JT   GLENMEDE LARGE CAP      $1            $1,000     DIVIDENDS   $201     $1,000
     GWTH
SP   GLENMEDE LARGE CAP      $1,001        $15,000    TAX-
     GWTH ADV: GTLLX                                  DEFERRED
JT   HARBOR                  $1            $1,000     DIVIDENDS   $201     $1,000
     INTERNATIONAL
JT   HARBOR                  $1,001        $15,000    CAPITAL     $1       $200
     INTERNATIONAL                                    GAINS
JT   INVESCO FTSE RAFI US    $1            $1,000     DIVIDENDS   $201     $1,000
     1500 SMALL-MID ETF
     (PRFZ)
JT   INVESCO S&P 500         $1            $1,000     DIVIDENDS   $201     $1,000
     EQUAL WEIGHT ETF
     (RSP)
JT   INVESCO S&P 500         $15,000       $50,000    DIVIDENDS   $5,001   $15,000
     EQUAL WEIGHT ETF
     (RSP)
JT   INVESCO S&P 500         $1            $1,000     DIVIDENDS   $201     $1,000
     EQUAL WEIGHT
     FINANCIAL ETF (RYF)
JT   INVESCO S&P 500         $1,001        $15,000    DIVIDENDS   NONE
     EQUAL WEIGHT
     FINANCIAL ETF (RYF)
JT   INVESCO S&P             $1            $1,000     DIVIDENDS   $201     $1,000
     EMERGING MARKETS
     LOW VOLATILITY ETF
     (EELV)
JT   INVESCO S&P             $1            $1,000     DIVIDENDS   $201     $1,000
     EMERGING MARKETS
     LOW VOLATILITY ETF
     (EELV)
SP   INVESCO S&P             $1,001        $15,000    TAX-
     EMERGING MARKETS                                 DEFERRED
     LOW VOLATILITY ETF
     (EELV)
JT   INVESCO S&P             $1            $1,000     DIVIDENDS   $201     $1,000
     SMALLCAP LOW
     VOLATILITY ETF (XSLV)
JT   IOWA FIN AUTH REV       $50,001       $100,000   INTEREST    $2,501   $5,000
     5%23
JT   ISHARES CORE S&P U.S.   $1            $1,000     DIVDENDS    $201     $1,000
     GROWTH ETF (IUSG)
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 59 of 160

                                        Michelle Steel (CA -48) Research Book | 58

SP   ISHARES EDGE MSCI       $1,001         $15,000    TAX-
     MIN VOL EAFE ETF                                  DEFERRED
     (EFAV)
JT   ISHARES MSCI EAFE       $1             $1,000     DIVIDENDS   $201     $1,000
     SMALL-CAP ETF
JT   JANUS HENDERSON         $1             $1,000     CAPITAL     $1       $200
                                                       GAINS
SP   JANUS HENDERSON         $15,000        $50,000    TAX-
     ENTERPRISE FD I                                   DEFERRED
JT   JANUS HENDERSON         $1,001         $15,000    CAPITAL     $1       $200
     GLBL                                              GAINS
JT   JANUS HENDERSON         $1             $1,000     CAPITAL     $201     $1,000
     GLBL                                              GAINS
JT   JANUS HENDERSON         $1             $1,000     DIVIDENDS   $201     $1,000
     GLBL
SP   JANUS HENDERSON         $1,001         $15,000    TAX-
     GLBL EQTY INCM I                                  DEFERRED
SP   JANUS HENDERSON         $1,001         $15,000    TAX-
     GLBL LIFE SCIENCES I                              DEFERRED
JT   KLEIN TEXAS INDEPEN     $50,001        $100,000   INTEREST    $2,501   $5,000
     5%22
JT   KS ST DEPT TRANS 5%24   $50,001        $100,000   INTEREST    $2,501   $5,000
JT   LARIO OIL & GAS         UNDETERMINED              ROYALTY     $1       $200
SP   LAUDUS                  $1,001         $15,000    TAX-
     INTERNATIONAL                                     DEFERRED
     MARKETMASTERS FD
JT   LEGACY RESERVES         UNDETERMINED              ROYALTY     $201     $1,000
SP   LORD ABBETT SHORT       $15,000        $50,000    TAX-
     DUR                                               DEFERRED
JT   MARYLAND ST DEPT TR     $15,000        $50,000    INTEREST    NONE
     4%19
JT   MASSACHUSETTS ST        $100,000       $250,000   INTEREST    $2,501   $5,000
     5%25
SP   MATERIALS SELECT        $1,001         $15,000    TAX-
     SECTOR SPDR (XLB)                                 DEFERRED
JT   MFS INTL VALUE CL I     $1             $1,000     DIVIDENDS   $201     $1,000
SP   MFS INTL VALUE CL I     $1,000         $15,000    TAX-
                                                       DEFERRED
JT   NEW HANOVER COUNT       $15,001        $50,000    INTEREST    NONE
     4.5XXX
JT   NM FA ST TRANS 5%23     $50,001        $100,000   INTEREST    $2,501   $5,000
JT   NORTH TEXAS TWY         $50,001        $100,000   INTEREST    NONE
     AUT 5%19
JT   NYC NY TRAN AUTH        $50,001        $100,000   INTEREST    $2,501   $5,000
     5%19
JT   OCCIDENTAL PERMIAN      UNDETERMINED              ROYALTY     $2,501   $5,000
JT   OHIO ST 5%19            $50,001        $100,000   INTEREST    $2,501   $5,000
JT   OPPENHEIMER             $1             $1,000     DIVIDENDS   $201     $1,000
     DEVELOPING
SP   OPPENHEIMER             $1,001         $15,000    TAX-
     DEVELOPING                                        DEFERRED
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 60 of 160

                                      Michelle Steel (CA -48) Research Book | 59

SP   OPPENHEIMER INTL       $1,001         $15,000    TAX-
     SMALL                                            DEFERRED
JT   OR ST TRANS HWY TAX    $50,001        $100,000   INTEREST    $2,501   $5,000
     5%20
JT   OREGON HEALTH SCIEN    $50,001        $100,000   INTEREST    $2,501   $5,000
     5%20
JT   OXY USA, INC.          UNDETERMINED              ROYALTY     $1       $200
JT   PENNSYLVANIA           $15,001        $50,000    INTEREST    NONE
     ECONOM 5%19
JT   PHILLIPS 66            UNDETERMINED              ROYALTY     $201     $1,000
SP   PIMCO INCM INST CL     $15,001        $50,000    TAX-
                                                      DEFERRED
SP   REAL ESTATE SELECT     $1,001         $15,000    TAX-
     SECTOR SPDR FUND                                 DEFERRED
     (XLRE)
JT   RIVIERA OPERATING,     UNDETERMINED              ROYALTY     $1,001   $2,500
     LLC
JT   SALT RIVER PROJECT     $50,000        $100,000   INTEREST    $2,501   $5,000
     5%22
JT   SCH CA MUNI MONEY      $1             $1,000     DIVIDENDS   $201     $1,000
     FD
SP   SCHWAB                 $1,001         $15,000    TAX-
     FUNDAMENTAL US                                   DEFERRED
SP   SCHWAB                 $1,001         $15,000    TAX-
     FUNDAMENTAL US                                   DEFERRED
     LARGE CO
     INDEX:SFLNX
JT   SCHWAB                 $1             $1,000     DIVIDENDS   $201     $1,000
     INTERNATIONAL
     EQUITY ETF (SCHF)
JT   SCHWAB U.S. SMALL-     $1             $1,000     DIVIDENDS   $201     $1,000
     CAP ETF (SCHX)
JT   SCHWAB U.S. SMALL-     $1             $1,000     DIVIDENDS   $201     $1,000
     CAP ETF (SCHA)
JT   SCOUNT ENERGY          UNDETERMINED              ROYALTY     $1,001   $2,500
     MANAGEMENT
SP   SPDR S&P 500 (SPY)     $15,001        $50,000    TAX-
                                                      DEFERRED
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - CONSUMER                                  DEFERRED
     DISCRETIONARY (XLY)
JT   SPDR SELECT SECTOR     $1             $1,000     DIVIDENDS   $201     $1,000
     FUND - CONSUMER
     DISRECTIONARY (XLY)
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - CONSUMER                                  DEFERRED
     STAPLES (XLP)
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - ENERGY SELECT                             DEFERRED
     SECTOR (XLE)
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 61 of 160

                                      Michelle Steel (CA -48) Research Book | 60

JT   SPDR SELECT SECTOR     $1             $1,000     DIVIDENDS   $201     $1,000
     FUND - ENERGY SELECT
     SECTOR (XLE)
JT   SPDR SELECT SECTOR     $1             $1,000     DIVIDENDS   $201     $1,000
     FUND - FINANCIAL
     (XLF)
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - FINANCIAL                                 DEFERRED
     (XLF)
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - INDUSTRIAL                                DEFERRED
     (XLI)
JT   SPDR SELECT SECTOR     $1,001         $15,000    DIVIDENDS   $201     $1,000
     FUND - INDUSTRIAL
     (XLI)
SP   SPDR SELECT SECTOR     $1,001         $15,000    TAX-
     FUND - TECHNOLOGY                                DEFERRED
     (XLK)
JT   SPDR SERIES TRUST      $1,001         $15,000    DIVIDENDS   NONE
     SPDR S&P OIL & GAS
     EQUIPMENT &
     SERVICES ETF (XES)
JT   TEXLAND PETROLEUM,     UNDETERMINED              ROYALTY     $201     $1,000
     LP
JT   UNIV CO ENTP SYS       $50,000        $100,000   INTEREST    $2,501   $5,000
JT   VANGUARD EQUITY        $1             $1,000     DIVIDENDS   $201     $1,000
     INCOME
JT   VANGUARD EQUITY        $1             $1,000     CAPITAL     $1       $200
     INCOME                                           GAINS
JT   VANGAUARD GLOBAL       $1             $1,000     DIVIDENDS   $201     $1,000
     EX-U.S. REAL ESTATE
     ETF (VNQI)
SP   VANGUARD GLOBAL        $1,001         $15,000    TAX-
     EX-U.S. REAL ESTATE                              DEFERRED
     ETF (VNQI)
SP   VANGUARD INFLATION     $15,001        $50,000    TAX-
                                                      DEFERRED
JT   VANGUARD               $1             $1,000     DIVIDENDS   $201     $1,000
     INFORMATION TECH
     ETF (VGT)
JT   VANGUARD               $1             $1,000     DIVIDENDS   $201     $1,000
     INFORMATION TECH
     ETF (VGT)
SP   VANGUARD INTERM        $1,001         $15,000    TAX-
     TERM                                             DEFERRED
SP   VANGUARD INTERM        $15,001        $50,000    TAX-
     TERM INVESTMENT                                  DEFERRED
     GRADE
     ADMIRALSHARE: VFIDX
JT   VANGUARD INTL          $1             $1,000     CAPITAL     $1       $200
     GROWTH FD                                        GAINS
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 62 of 160

                                                        Michelle Steel (CA -48) Research Book | 61

 JT     VANGUARD SELECTED           $1                    $1,000         CAPITAL         $1            $200
        VALUE                                                            GAINS
 SP     VANGUARD SHORT              $15,001               $50,000        TAX-
        TERM                                                             DEFERRED
 JT     WISCONSIN STATE AAA $50,001                       $100,000       INTEREST        $2,501        $5,000
        5%22
 SP     WISDOMTREE                  $1,001                $15,000        TAX-
        INTERNATIONAL                                                    DEFERRED
        SMALLCAP FUND (DLS)
                           Total: $2,140,084              $5,029,000            Total: $61,762 $155,300
              [United States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

                                               Steel Earned Income
                                                                                   AMOUNT
                                                                                                    AMOUNT
                                                                                  (CURRENT
                        SOURCE                                 TYPE                               (PRECEDING
                                                                                   YEAR TO
                                                                                                     YEAR)
                                                                                    FILING)
 SHAWN STEEL LAW FIRM                                  SPOUSE SALARY             NA               NA
 STATE OF CALIFORNIA BOARD OF                          PENSION                   $19,605.23       $65,717.17
 EQUALIZATION - MEMBER
 STATE OF CALIFORNIA BOARD OF                          PENISON                   $539.24          $1,606.44
 EQUALIZATION - EMPLOYEE
 ORANGE COUNTY TRANSPORATION                           MEMBER STIPEND            NA               $4,070.00
 AUTHORITY
 ORANGE COUNTY SANITATION DISTRICT                     MEMBER STIPEND            NA               $2,676.72
 ORANGE COUNTY BOARD OF                                MEMBER SALARY             $153,928.39      $153,928.39
 SUPERVISORS
 SHAWN STEEL LAW FIRM                                  SALARY                    NA              $325,000.00
                                                                                        Total: $552,998.72
                [United States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

                                                Steel PFD Toplines
 Year       Earned               Asset Value              Unearned Income          Transactions       Liabilities
            Income          MIN            MAX           MIN          MAX         MIN      MAX      MIN     MAX
 2019     $552,998.72      $2,140,084     $5,029,000      $61,762     $155,300
 2018
 2017
 2016
 2015        $330,000        $10,000      $1,050,000       $3,503      $31,000
 2014        $300,000        $10,000      $1,050,000       $7,006      $62,000
 2013        $310,000        $10,000      $2,050,000      $17,006     $162,000
 2012        $380,000        $24,000      $2,170,000      $16,504     $145,000
    [[United States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19; Steel 2015
Statement of Economic Interests, filed 4/1/16; Steel 2014 Statement of Economic Interests, filed 2/2/15; Steel 2013
        Statement of Economic Interests, filed 2/25/14; Steel 2012 Statement of Economic Interests, filed 2/10/13]

NOTE: Steel’s Personal Financial Disclosure forms from 2016-18 are not available on the California Fair
Political Practices Commission’s online database. We have reached out and requested these forms from the
Orange County Registrar of Voters.
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 63 of 160

                                                        Michelle Steel (CA -48) Research Book | 62

Taxpayer Funded Salaries

2007-2018: Steel Earned $1,705,971.41 In Taxpayer Funded Salary As A Member Of Orange
County’s Board Of Supervisors And California’s Board Of Equalization

2015-2018: Steel Earned $608,678.41 In Salary As A Member Of Orange County’s Board Of Supervisors

When Steel first took office as a member of the Orange County Board of Supervisors, she earned $146,016.32 as a
member’s salary.

In 2018, Steel earned a Member’s salary of $153,928.39, an increase of $7,912.07.

Over her four years on the Orange County Board of Supervisors, Steel had earned a total of $608,678.41 in
taxpayer-funded salary.

                           Year                                           Total Pay
                           2018                                         $153,928.39
                           2017                                         $156,507.90
                           2016                                         $152,225.80
                           2015                                         $146,016.32
                           TOTAL                                        $608,678.41
           [United States House of Representatives Financial Disclosure Report, Michelle Steel, accessed 11/12/19;
                                                  Transparent California Public Salary Search, accessed 11/12/19]

NOTE: Total Pay data from Transparent California details public pay by position and is compiled through public
records requests.

2007-2014: Steel Earned $1,097,293 In Salary As A Member Of California’s Board Of Equalization

When Steel first took office as a member of the Board of Equalization, she earned $159,134 as a Member’s salary.

In 2014, Steel earned a Member’s salary of $133,100, a decrease of $26,034.

Over her six years on the Board of Equalization, Steel had earned a total of $1,097,293 in taxpayer-funded salary.

                           Year                                        Total Pay
                           2014                                         $133,100
                           2013                                         $130,490
                           2012                                         $123,965
                           2011                                         $130,490
                           2010                                         $130,490
                           2009                                         $130,490
                           2008                                         $159,134
                           2007                                         $159,134
                           TOTAL                                      $1,097,293
                       [California Citizens Compensation Commission, accessed 10/17/19]

2018: Steel Received $67,323.61 Per Year From California In Taxpayer Funded Pensions

2018: Steel Received $67,323.61 Per Year From California In Taxpayer Funded Pensions. According to her
House of Representatives Financial Disclosure Report, Steel received $67,323.61 per year in taxpayer funded
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 64 of 160

                                                         Michelle Steel (CA -48) Research Book | 63

pensions from her time with the California Board of Equalization. Steel received $65,717.17 from her capacity as a
member of the board and $1,606.44 from her capacity as an employee. [House of Representatives Financial
Disclosure Report, Michelle Steel, accessed 11/12/19]

While Campaigning, Steel Said She Would Be Willing To Forego The Public Employee Pension Awarded To
Supervisors

Steel Said She Would Be Willing To Forego The Public Employee Pension Awarded To Supervisors. “If
elected, Daily Pilot Editor John Canalis asked, ‘Would you be willing to forego your pension?’ Supervisors can opt
out of taking a public employee pension -- a symbolic move, given the tense climate surrounding the board’s
contract negotiations with county employee unions. Candidate Michelle Steel, a Republican state Board of
Equalization member who leads the pack in fundraising by a wide margin, answered in one word: ‘Yes.’” [Los
Angeles Times, 4/30/14]

Oil And Gas Investments

Steel Held Investments In Several Oil And Natural Gas Corporations

Steel Held Stock In Several Oil And Natural Gas Corporations. According to her United States House of
Representatives financial disclosure report, Steel held stock in 11 oil and natural gas corporations. Steel submitted
her financial disclosure report in June of 2019. [United States House of Representatives Financial Disclosure
Report, Michelle Steel, filed 6/28/19]

    Steel Reported Holding Interest In Oil And Gas Production Companies, Most Of Which Each “Earned
    Her Up To $10,000.” “Steel reported holding interest royalty in eight oil and gas production companies, most
    of which earned her up to $10,000. She also reported income of more than $1 million from her husband’s law
    firm in Seal Beach.” [Orange County Register, 4/10/15]

Steel Held Stock In Oil And Gas Corporations With Operations In And Around California’s 48th
District

Steel Held Stock In Oil And Gas Corporations With Operations In And Around California’s 48th District.
According to her United States House of Representatives financial disclosure report, Steel held stock interest with
Maverick Resources and Phillips66. Maverick Resources had oil fields in Seal Beach, California, a municipality
within California’s 48th Congressional district. Steel also held royalty interest with Phillips 66, which has oil
pipelines traveling throughout California and just outside the 48th district. [United States House of Representatives
Financial Disclosure Report, Michelle Steel, 6/28/19; Maverick Natural Resources, California, accessed 11/16/19;
Phillips66, Pipelines, accessed 11/16/19]

Several Of The Companies Steel Held Stock In Engaged In Offshore Oil Drilling

Phillips 66 Sought Federal And State Permits To Build An Oil Export Port 20 Miles Off The Coast Of Texas.
“U.S. oil refiner Phillips 66 is proposing a deepwater crude export terminal off the U.S. Gulf Coast, the company
said on Wednesday, challenging at least eight other projects aiming to send U.S. shale oil to world markets. […]
Phillips 66 has applied for federal and state permits to build an export port about 20 miles (32 km) off Corpus
Christi, Texas, and related crude pipelines, according to documents viewed by Reuters and people familiar with the
filings.” [Reuters, 6/19/19]

    According To Her 2019 U.S. House of Representatives Financial Disclosure Report, Steel Earned
    Between $201 And $1,000 In Royalty Income From Phillips 66. According to her 2019 United States House
    of Representatives Financial Disclosure Report, Steel earned between $201 and $1,000 in royalty income from
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 65 of 160

                                                        Michelle Steel (CA -48) Research Book | 64

    Phillips 66. The report covered Steel’s financial interests from January 1, 2018 to May 31, 2019. [United States
    House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

BP PLC Was One Of The Largest Oil Producers In The Gulf Of Mexico. “BP is one of the largest oil
producers in the deepwater Gulf of Mexico. Its strategy is rooted in continued investment and exploration around
four operated hubs: Atlantis, Mad Dog, Na Kika and Thunder Horse.” [BP, Where We Operate, accessed 10/16/19]

    According To Her 2019 U.S. House of Representatives Financial Disclosure Report, Steel Earned
    Between $201 And $1,000 In Royalty Income From BP PLC. According to her 2019 United States House of
    Representatives Financial Disclosure Report, Steel earned between $201 and $1,000 in royalty income from BP
    PLC. The report covered Steel’s financial interests from January 1, 2018 to May 31, 2019. [United States
    House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

Enterprise Product Partners, The Parent Company Of Enterprise Crude Oil LLC, Signed A Deal With
Chevron To Receive Support For The Development Of Enterprise’s Offshore Crude Oil Terminal. “Houston
pipeline operator Enterprise Products Partners has made a final investment decision on the company’s proposed
offshore crude oil export terminal following two contracts with Chevron. Enterprise announced late Tuesday
afternoon that the company had signed two deals with Chevron. […] In the second deal, Chevron signed a long-
term agreement to support the development of Enterprise’s Sea Port Oil Terminal, or SPOT, in the Gulf of Mexico.
Still pending federal approval, the offshore crude oil export terminal is located rougly 30 miles from the Brazoria
County coast where it will be able to accommodate Very Large Crude Carriers, or VLCC tankers, that can carry 2
million barrels of crude oil in a single shipment. ‘We are very pleased to announce these agreements with
Chevron,’ Enterprise CEO Jim Teague said in a statement. ‘As a result, we are announcing our final investment
decision for our offshore crude oil terminal, subject to government approvals.’” [Houston Chronicle, 7/30/19]

    According To Her 2019 U.S. House of Representatives Financial Disclosure Report, Steel Earned
    Between $1,001 And $2,500 In Royalty Income From Enterprise Crude Oil LLC. According to her 2019
    United States House of Representatives Financial Disclosure Report, Steel earned between $1,001 and $2,500
    in royalty income from Enterprise Crude Oil LLC. The report covered Steel’s financial interests from January
    1, 2018 to May 31, 2019. [United States House of Representatives Financial Disclosure Report, Michelle Steel,
    filed 6/28/19]

Steel Held Royalties In BP PLC, The Company Responsible For The Worst Oil Spill In United
States History

Steel Held Royalties In BP PLC. According to her United States House of Representatives financial disclosure
report, Steel held royalties in BP PLC. Steel submitted her financial disclosure report in June of 2019. [United
States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

BP PLC Was Responsible For The Worst Oil Spill In United States History. “Nine years ago, BP’s Deepwater
Horizon drilling rig exploded off the coast of Louisiana, causing the worst oil spill in US history. The disaster on
April 20, 2010 killed 11 workers as the flaming rig sank into the Gulf of Mexico. It took nearly three months to
stem the flow of oil from the ruptured undersea well. By then, four million barrels of crude had seeped into the
surrounding water, endangering marine wildlife and throwing local ecosystems out of balance.” [Mother Jones,
4/19/19]

    An Assessment By The National Oceanic And Atmospheric Administration Found That The BP Oil Spill
    Killed Up To 167,600 Turtles And Contributed To The Largest And Longest Dolphin Die-Off In The
    Gulf Of Mexico’s History. “And for long-lived marine animal populations, the oil spill has been deadly. Up to
    167,600 turtles from five endangered species were estimated to have been killed as a result of the spill,
    according to an assessment by the National Oceanic and Atmospheric Administration. The contamination
    contributed to the Gulf of Mexico’s largest and longest dolphin die-off, and research points to lasting
    reproductive issues among the region’s population.” [Mother Jones, 4/19/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 66 of 160

                                                        Michelle Steel (CA -48) Research Book | 65


Steel Held Royalties In Occidental Petroleum, The Company Responsible For The World’s
Deadliest Offshore Disaster

Steel Held Royalties In Occidental Petroleum. According to her United States House of Representatives financial
disclosure report, Steel held royalties in Occidental Petroleum. Steel submitted her financial disclosure report in
June of 2019. [United States House of Representatives Financial Disclosure Report, Michelle Steel, filed 6/28/19]

Occidental Petroleum Was Responsible For The World’s Deadliest Offshore Disaster. “The world’s deadliest
offshore oil disaster, the Piper Alpha explosion, happened 30 years this week. One hundred sixty-seven workers
perished in the fire that followed an explosion on July 6, 1988, caused by a gas leak on the North Sea oil rig, 120
miles off the northeast coast of Scotland. […] The rig was owned by Occidental Petroleum Corporation, an
international oil and gas exploration and production company headquartered in Houston, Texas.” [ABC News,
7/1/18]

    A Report Judged That Occidental Petroleum Had Used “Inadequate Maintenance And Safety
    Procedures.” “The Piper Alpha disaster which killed 167 workers on 6 July 1988 off the coast of Aberdeen is
    the world’s deadliest ever oil rig accident. The controversy around it was heightened when a report into the
    disaster by Lord Cullen judged that the operator Occidental Petroleum had used inadequate maintenance and
    safety procedures. He made more than 100 recommendations about how safety should be improved in the
    North Sea. Along with other oil companies, Occidental had massively scaled back spending as the price of oil
    had plunged from more than $30 per barrel to $8 in the 1980s compared to today’s level of more than $100.”
    [Guardian, 7/4/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 67 of 160

                                                       Michelle Steel (CA -48) Research Book | 66

Political Career
   This section provides an overview of Steel’s political career, from 1993 to 2019.


                                              Significant Findings

    ✓ Steel claimed she was not a career politician, yet has spent the last 15 years seeking or in elected office.

    ✓ Steel has won every election in which she’s ran, including two successful bids for California Board of
      Equalization and two successful bids for Orange County Board of Supervisors.

    ✓ 2005-2006: Steel served as a deputy to an Equalization Board Member for three months in order list the
      position as her job title on the ballot.

            ✓ Claude Parrish, the Board Member Steel worked for, was a close political ally of her husband.
              Steel resigned from Parrish’s office three months after being hired and just weeks after filing her
              campaign papers with the job title of “Equalization Board Member’s Deputy.”

            ✓ The Deputy that Steel replaced, who had previously held the position for eight years, was re-
              hired the day after Steel resigned. He had worked as a paid fundraiser for Steel’s campaign
              during the three-month period that she held his job.

    ✓ 2009: While serving as Alan Nakanishi’s campaign chairwoman, Steel helped boost his Board of
      Equalization candidacy by hiring Nakanishi as an “assistant to the Board Member,” allowing him to list
      the position as his occupation on the ballot.

            ✓ Steel was characterized as knowing “first-hand” the boost a staff job on the Board of
              Equalization gives a candidate.

    ✓ 2014: Following a complaint from an opponent, Steel was barred from designating herself as a
      “taxpayer advocate/businesswoman” on the ballot while running for Orange County Board of
      Supervisors.

            ✓ The judge ruled to remove both “taxpayer advocate” and “businesswoman” as Steel’s ballot
              designation because the former represented a “campaign posture” and the latter was not her
              “principal occupation.”

    ✓ Steel provided differing reasons behind her runs for office.


Attendance Record

2014-2019: Steel Was Present At 97.86% Of Orange County Board Of Supervisors Meetings

2014-2019: Steel Was Present At 97.86% Of Orange County Board Of Supervisors Meetings. According to
the Orange County Board of Supervisors’ Archived Meeting Minutes, Steel was present at 97.86% of Orange
County Board of Supervisors meetings from the start of her term in 2014 to 2019. [Orange County Board of
Supervisors, Archived Meeting Minutes, accessed 11/14/19]

                       Steel Orange County Board of Supervisors Attendance Record
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 68 of 160

                                         Michelle Steel (CA -48) Research Book | 67

   Date            Meeting Type             Present?       Absent/Tardy/Excused   %
12/9/2014    BOARD MEETING           NO ATTENDANCE GIVEN
12/16/2014   BOARD MEETING           NO ATTENDANCE GIVEN
1/13/2015    BOARD MEETING           NO ATTENDANCE GIVEN
1/27/2015    BOARD MEETING           NO ATTENDANCE GIVEN
2/3/2015     BOARD MEETING           NO ATTENDANCE GIVEN
2/10/2015    BOARD MEETING           YES
3/3/2015     BOARD MEETING           YES
3/10/2015    BOARD MEETING           YES
3/24/2015    BOARD MEETING           YES
3/31/2015    BOARD MEETING           YES
4/14/2015    BOARD MEETING           YES
4/21/2015    BOARD MEETING           YES
4/28/2015    SPECIAL BOARD MEETING   YES
5/5/2015     BOARD MEETING           YES
5/12/2015    BOARD MEETING           YES
5/19/2015    BOARD MEETING           YES
6/2/2015     BOARD MEETING           YES
6/9/2015     BOARD MEETING           YES
6/16/2015    BOARD MEETING           YES
6/23/2015    BOARD MEETING           YES
6/29/2015    BOARD MEETING           NO ATTENDANCE GIVEN
7/14/2015    BOARD MEETING           NO ATTENDANCE GIVEN
7/21/2015    BOARD MEETING           YES
7/24/2015    BOARD MEETING           YES
8/4/2015     BOARD MEETING           YES
8/25/2015    BOARD MEETING           YES
9/1/2015     BOARD MEETING           YES
9/8/2015     BOARD MEETING           YES
9/22/2015    BOARD MEETING           NO                    EXCUSED
9/28/2015    BOARD MEETING           YES
10/6/2015    BOARD MEETING           YES
10/20/2015   BOARD MEETING           YES
10/27/2015   BOARD MEETING           YES
11/10/2015   BOARD MEETING           YES
11/17/2015   BOARD MEETING           YES
12/8/2015    BOARD MEETING           YES
12/15/2015   BOARD MEETING           YES
12/23/2015   BOARD MEETING           YES
1/12/2016    BOARD MEETING           YES
1/26/2016    BOARD MEETING           YES
1/29/2016    SPECIAL BOARD MEETING   YES
2/9/2016     BOARD MEETING           YES
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 69 of 160

                                         Michelle Steel (CA -48) Research Book | 68

2/23/2016    BOARD MEETING           YES
3/1/2016     BOARD MEETING           YES
3/15/2016    BOARD MEETING           YES
3/22/2016    BOARD MEETING           YES
4/12/2016    BOARD MEETING           YES
4/26/2016    BOARD MEETING           YES
5/10/2016    BOARD MEETING           YES
5/17/2016    BOARD MEETING           YES
5/24/2016    BOARD MEETING           YES
6/10/2016    SPECIAL BOARD MEETING   YES
6/14/2016    BOARD MEETING           YES
6/28/2016    BOARD MEETING           YES
7/12/2016    BOARD MEETING           YES
7/15/2016    BOARD MEETING           YES
7/26/2016    BOARD MEETING           YES
8/9/2016     BOARD MEETING           YES
8/23/2016    BOARD MEETING           YES
8/29/2016    SPECIAL BOARD MEETING   YES
9/6/2016     SPECIAL BOARD MEETING   NO ATTENDANCE GIVEN
9/13/2016    BOARD MEETING           YES
9/27/2016    BOARD MEETING           YES
10/11/2016   BOARD MEETING           YES
10/18/2016   BOARD MEETING           YES
10/25/2016   BOARD MEETING           YES
11/8/2016    BOARD MEETING           YES
11/22/2016   BOARD MEETING           YES
12/6/2016    SPECIAL BOARD MEETING   YES
12/13/2016   BOARD MEETING           YES
1/10/2017    BOARD MEETING           YES
1/24/2017    BOARD MEETING           YES
2/2/2017     SPECIAL BOARD MEETING   YES
2/9/2017     SPECIAL BOARD MEETING   YES
2/14/2017    BOARD MEETING           YES
2/21/2017    SPECIAL BOARD MEETING   YES
2/28/2017    BOARD MEETING           YES
3/9/2017     SPECIAL BOARD MEETING   YES
3/14/2017    BOARD MEETING           YES
3/28/2017    BOARD MEETING           YES
4/11/2017    BOARD MEETING           YES
4/18/2017    SPECIAL BOARD MEETING   YES
4/25/2017    BOARD MEETING           YES
5/9/2017     BOARD MEETING           YES
5/23/2017    BOARD MEETING           YES
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 70 of 160

                                           Michelle Steel (CA -48) Research Book | 69

6/6/2017     BOARD MEETING           YES
6/13/2017    BOARD MEETING           YES
6/27/2017    BOARD MEETING           YES
7/11/2017    BOARD MEETING           YES
7/25/2017    BOARD MEETING           YES
8/8/2017     BOARD MEETING           YES
8/22/2017    BOARD MEETING           YES
9/12/2017    BOARD MEETING           YES
9/26/2017    BOARD MEETING           YES
10/12/2017   SPECIAL BOARD MEETING   YES
10/17/2017   BOARD MEETING           YES
11/14/2017   BOARD MEETING           YES
12/5/2017    BOARD MEETING           YES
12/12/2017   BOARD MEETING           NO                      EXCUSED
1/9/2018     BOARD MEETING           YES
1/23/2018    BOARD MEETING           YES
2/6/2018     BOARD MEETING           YES
2/15/2018    SPECIAL BOARD MEETING   YES
2/27/2018    BOARD MEETING           YES
3/13/2018    BOARD MEETING           YES
3/19/2018    SPECIAL BOARD MEETING   YES
3/27/2018    BOARD MEETING           YES
4/10/2018    BOARD MEETING           YES
4/17/2018    SPECIAL BOARD MEETING   YES
4/24/2018    BOARD MEETING           YES
5/8/2018     BOARD MEETING           YES
5/22/2018    BOARD MEETING           YES
6/5/2018     BOARD MEETING           YES
6/12/2018    BOARD MEETING           YES
6/26/2018    BOARD MEETING           YES
7/17/2018    BOARD MEETING           YES
7/31/2018    BOARD MEETING           YES
8/3/2018     BOARD MEETING           YES
8/14/2018    BOARD MEETING           YES
8/28/2018    BOARD MEETING           YES
9/11/2018    BOARD MEETING           YES
9/25/2018    BOARD MEETING           YES
10/2/2018    SPECIAL BOARD MEETING   YES
10/16/2018   SPECIAL BOARD MEETING   YES
10/30/2018   BOARD MEETING           YES
11/6/2018    BOARD MEETING           YES
11/20/2018   BOARD MEETING           YES
12/4/2018    BOARD MEETING           YES
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 71 of 160

                                                       Michelle Steel (CA -48) Research Book | 70

 12/18/2018    BOARD MEETING                    YES
 1/4/2019      SPECIAL BOARD MEETING            YES
 1/8/2019      BOARD MEETING                    YES
 1/29/2019     BOARD MEETING                    YES
 2/5/2019      BOARD MEETING                    YES
 2/26/2019     BOARD MEETING                    YES
 3/12/2019     BOARD MEETING                    YES
 3/26/2019     BOARD MEETING                    YES
 4/9/2019      BOARD MEETING                    YES
 4/23/2019     BOARD MEETING                    YES
 5/7/2019      BOARD MEETING                    YES
 5/21/2019     BOARD MEETING                    YES
 6/4/2019      BOARD MEETING                    YES
 6/11/2019     BOARD MEETING                    YES
 6/25/2019     BOARD MEETING                    YES
 7/1/2019      BOARD MEETING                    YES
 7/16/2019     BOARD MEETING                    YES
 7/30/2019     BOARD MEETING                    YES
 8/13/2019     BOARD MEETING                    YES
 8/27/2019     BOARD MEETING                    YES
 9/10/2019     BOARD MEETING                    YES
 9/24/2019     BOARD MEETING                    NO                              EXCUSED
 10/08/2019    BOARD MEETING                    YES
      Total:                                    PRESENT AT 140                  EXCUSED AT 3             97.8
                                                                                                          %
                             [Orange County Board of Supervisors, Archived Meeting Minutes, accessed 11/14/19]

Campaigns

Election History

                                          Michelle Steel Electoral History
 Year                          Office                                    Candidates           Results Margin
                                                                Michelle Steel (R)              63.4%
 2018     Orange County Board of Supervisors (District 2) Brendon Perkins (NP)                  24.6% +38.8%
                                                                Michael Mahony (NP)               12%
                                                                Michelle Steel (R)              62.3%
 2014     Orange County Board of Supervisors (District 2)                                                 + 24.6%
                                                                Allan R. Mansoor (D)            37.7%
                                                                Michelle Steel (R)              54.9%
                                                                Mary Christian Heising (D)      34.6%
 2010        California Board of Equalization (District 3)      Terri Lussenheide (AI)           2.4% + 20.3%
                                                                Jerry L. Dixon (LIB)             4.8%
                                                                Mary Lou Finley                  3.3%
                                                                Michelle Steel (R)                57%
 2006        California Board of Equalization (District 3)      Mary Christian-Heising (D)      38.5% + 18.5%
                                                                Mary Lou Finley (PF)             4.5%
[California Secretary of State, Election Results, 11/7/06; 11/2/10; Orange County Election Results, 11/4/14; 6/5/18]
         Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 72 of 160

                                                          Michelle Steel (CA -48) Research Book | 71

Political History

Steel Claimed She Was Not A Career Politician, Yet Has Spent The Last 15 Years Seeking Or In
Elected Office

Steel Said She Was Not A Career Politician

Steel Said She Was Not A Career Politician. “Ms. Steel, who likely has a long political career ahead of her, told
us she is not a career politician. And that is good, because it is important to remember that the district seat is not a
stepping stone, but a full-time job all its own.” [Orange County Register, Editorial, 5/2/14]

2005: Steel First Filed To Run For The California Board Of Equalization

2005: Steel Filed Her Statement Of Intent To Run For The California Board Of Equalization. ‘He recently
filed a statement of intent to run for the same Board of Equalization post being vacated next year by Claude Parrish.
[…] Also filing a statement of intent to run for the seat is Michelle Park Steel, the wife of former state GOP
Chairman Shawn Steel. San Bernardino County Supervisor Bill Postmus is also considering running.’ [Riverside
Press Enterprise, 3/28/05]

2006: Steel Said She Would Not Use Her Position On The Board Of Equalization As A Stepping Stone To
Other Political Offices

Steel Said She Would Not Use Her Position On The Board Of Equalization As A Stepping Stone To Other
Political Offices. ‘WHAT WOULD YOU DO DIFFERENTLY THAN YOUR OPPONENTS? I come to this
office not as a career politician using the board as a stepping stone, but as a businesswoman, a former employee of
the board who understands tax policy intricately, who has no learning curve on tax issues.’ [Riverside Press
Enterprise, 5/30/06]

2010: Steel Ran For Reelection To The California Board Of Equalization

2010: Steel Ran For Reelection To The California Board Of Equalization. “Reporting from Sacramento — All
four seats on California’s elected tax board are up for grabs this November, but in three of the four contests
incumbents have an inside track to reelection. […] Incumbent Republican Michelle Steel of Rolling Hills, who
represents much of Southern California outside of Los Angeles, faces perennial Democratic challenger Mary
Christian Heising of La Jolla and three minor-party hopefuls.” [Los Angeles Times, 10/10/10]

October 2012: Steel Filed To Run For The Orange County Board Of Supervisors

October 2012: Steel Filed To Run For The Orange County Board Of Supervisors. According to the Orange
County Registrar of Voters, Steel filed her candidate intention statement to run as a County Supervisor for the
Orange County Board of Supervisor’s 2nd district on October 2, 2012. [Orange County Registrar of Voters,
Michelle Steel Candidate Intention Statement, 10/2/12]

January 2015: Steel Filed For Reelection To Orange County’s Board Of Supervisors

January 2015: Steel Filed For Reelection To Orange County’s Board Of Supervisors. According to the Orange
County Registrar of Voters, Steel field her candidate intention statement to run for reelection as a County
Supervisor for the Orange County Board of Supervisor’s 2nd district on January 22, 2015. [Orange County Registrar
of Voters, Michelle Steel Candidate Intention Statement, 1/22/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 73 of 160

                                                        Michelle Steel (CA -48) Research Book | 72

January 2019: Steel Created A Committee To Run For State Controller In 2022

In January 2019, Steel Created A Committee To Run For California State Controller In 2022. According to
the California Secretary of State, Steel created a campaign committee to run for California State Controller in 2022.
The committee has raised $13,629,99 and spent $1,690.70. As of February 13, 2019, Steel had made no significant
public indication that she was running in this race. [California Secretary of State, accessed 2/13/19]

May 2019: Steel Filed To Run For U.S. Congress In California’s 48th District

May 2019: Steel Filed To Run For U.S. Congress In California’s 48th District. According to her Statement of
Candidacy from the Federal Election Commission, Steel filed to run for U.S. Congress in California’s 48th
Congressional District on May 1, 2019. [Federal Election Commission, Statement of Candidacy, 5/1/19]

    Steel Announced Her Run For Congress In Los Angeles, Outside Of California’s 48th Congressional
    District. “But Steel told Radio Korea during a Thursday press conference at the Korean American Chamber of
    Commerce in Los Angeles that she’s been considering a run for CA-48 since the November election. […]
    Rouda’s campaign team on Friday sent a fundraising email criticizing Steel’s choice to make her announcement
    outside of Orange County and highlighting her strong ties to President Donald Trump.” [Orange County
    Register, 4/26/19]

Steel Provided Differing Reasoning Behind Her Interest In Running For Public Office

1993: Steel Said She Became Interested In Politics After She Saw “The Damage Faced By Fellow Korean-
Americans” During The Los Angeles Riots. “Michelle Eunjoo Park-Steel said she became interested in politics
after last spring’s riots when she saw the damage faced by fellow Korean-Americans.” [Los Angeles Times,
7/17/93]

2014: While Campaigning For The Board Of Equalization, Steel Said Her Desire To Run For Public Office
Was “Fueled By The Way Her Mother Was Treated By The State Tax Agency.” “She said her desire to run for
public office was fueled by the way her mother was treated by the state tax agency, the California Board of
Equalization, after she opened a clothing store in Los Angeles. ‘She got harassed and abused by tax agency,’ Mrs.
Steel said. ‘So I had a grudge against them. She paid taxes that she didn’t owe, plus collecting interest on top of
it.’” [Washington Times, 7/17/14]

    2019: Steel Has Repeated This Version Of Events While Campaigning For Congress. “I first became
    interested in public service at an early age when I watched my single working mother struggle to fight an
    unwarranted tax bill from the California State Board of Equalization. As an immigrant who owned a small
    business, my mother lacked the resources she needed to appeal the state agency and reluctantly acquiesced to
    the board’s demands. After watching my own mother struggle, I knew I needed to help those who couldn’t help
    themselves and be a strong voice for the voiceless. I knew I needed to serve my community, so I decided to run
    for public office.” [Michellesteelca.com, Michelle Steel for U.S. Congress, accessed 11/13/19]

1995: Steel Was Appointed To Los Angeles County’s Commission For Children And Families Two
Months After Her Views On Affirmative Action Forced Her To Resign From The Board Of Airport
Commissioners

November 1995: Steel Was Appointed To Los Angeles County’s Commission For Children And Families
Two Months After Her Views On Affirmative Action Forced Her To Resign From The Board Of Airport
Commissioners

November 1995: Steel Was Appointed To Los Angeles County’s Commission For Children And Families
Two Months After Her Views On Affirmative Action Forced Her To Resign From The Board Of Airport
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 74 of 160

                                                         Michelle Steel (CA -48) Research Book | 73

Commissioners. “The former Los Angeles airport commissioner who quit her job two months ago when her views
on affirmative action came under fire was appointed by the Board of Supervisors on Tuesday to the county’s
Commission for Children and Families.” [Los Angeles Times, 11/8/95]

    September 1995: Steel Resigned From The Board Of Airport Commissioners Over Her Supposed
    Endorsement Of The California Civil Rights Initiative, A “Proposal To Scrap State Laws Supporting
    Quotas And Racial Preferences In Hiring.” “Later in the day, even before the dust had settled on the racially
    charged council debate, the saga of the appointment of Michelle Park-Steel to the Airport Commission took
    other wild twists when it was announced -- and then denied -- that the appointee had endorsed a controversial
    measure that civil rights supporters say would gut affirmative action. […] Feuer pledged to introduce a motion
    Friday demanding that both Park-Steel and Joe Gelman -- a Riordan appointee and a proponent of a proposal to
    scrap state laws supporting quotas and racial preferences in hiring -- appear before the council to explain
    themselves. It was Gelman -- already an anathema to civil rights leaders -- who issued a press release only
    hours after Park-Steel was narrowly confirmed by the council. The release quoted her as saying she endorsed
    his initiative.” [Los Angeles Times, 9/7/95]

Steel Was Nominated To The County Commission For Children And Families By Mike Antonovich, A
Staunch Supporter Of The California Civil Rights Initiative

Steel Was Nominated To The County Commission For Children And Families By Mike Antonovich, A
Staunch Supporter Of The California Civil Rights Initiative. “Michelle E. Park-Steel of Tarzana was nominated
for the post by Supervisor Mike Antonovich and approved by the board on a 4-0 vote without discussion.
Supervisor Zev Yaroslavsky was absent. […] After her resignation, Park-Steel said, Antonovich -- who is one of
the initiative’s staunchest supporters -- asked if she was interested in a spot on the 15-member Commission for
Children and Families.” [Los Angeles Times, 11/8/95]

    Steel Admitted That She Had “Little Knowledge About The Responsibilities Of The Commission” And
    Said “It Was A Surprise” That She Had Been Appointed. “During a phone interview, Park-Steel admitted
    that she had little knowledge about the responsibilities of the commission, and said she expected her
    nomination to generate at least some controversy. […] ‘It was a surprise that Mike appointed me,’ she said. ‘He
    sent me a letter saying I would be a good candidate. I’m very excited.’” [Los Angeles Times, 11/8/95]

2004: Steel Raised More Than $200,000 For George W. Bush’s Reelection Campaign

2004: Steel Raised More Than $200,000 For George W. Bush’s Reelection Campaign. “Steel is a Bush
‘Ranger,’ the president’s nickname for those who raise more than $200,000 for his re-election campaign. […]
While Steel counts himself as a longtime Bush supporter, neither he nor his wife, Michelle - also a Ranger - dove
into their Rolodexes with the same fervor in the 2000 campaign. Like the Steels, about half of Bush’s 2004 Rangers
and Pioneers were not on the list four years ago.” [Daily News of Los Angeles, 7/11/04]

2005-2006: Steel Served As A Deputy To An Equalization Board Member For Three Months In
Order To List The Position As Her Job Title On The Ballot

2005-2006: Steel Served As A Deputy To A Board Member For Three Months In Order To List The Position
As Her Job Title On The Ballot

2005-2006: Steel Served As A Deputy To The Board Member She Was Campaigning Against For Three
Months In Order To List The Position As Her Job Title On The Ballot. “On the June 6 primary ballot, Michelle
Steel is identified as a deputy to a member of the powerful tax board on which she is seeking a seat. It is a job title
that political analysts say is likely to help her win votes. But Steel held the job for only three months.” [Los
Angeles Times, 5/17/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 75 of 160

                                                       Michelle Steel (CA -48) Research Book | 74

Parrish, The Board Member Steel Worked Under For Three Months, Was A Close Political Ally Of Her
Husband

Claude Parrish, The Board Member Steel Worked Under For Three Months, Was A Close Political Ally Of
Her Husband, Shawn Steel. “Steel hopes to succeed Claude Parrish, a leading Republican candidate for state
treasurer and a close political ally of her husband, Shawn Steel, a former state GOP chairman.” [Los Angeles
Times, 5/17/06]

    Steel’s Husband Donated To Parrish’s Political Campaigns. “Among the donors to both candidates is
    Shawn Steel, who gave $4,600 to Parrish and lent $75,000 to his wife.” [Los Angeles Times, 5/17/06]

December 2005: Parrish Demoted His Deputy Of Eight Years And Hired Steel Despite Her Limited
Accounting Experience

December 2005: Parrish Demoted His Deputy Of Eight Years And Hired Steel Despite Her Limited
Accounting Experience. “State personnel records show that Parrish demoted Marcus Frishman, his deputy of eight
years, on Dec. 30. Parrish then moved Steel, whose official campaign biography shows little accounting experience,
into the job.” [Los Angeles Times, 5/17/06]

March 2006: Steel Resigned Three Months Later, Just Weeks After Filing Her Campaign Papers With The
Job Title Of “Equalization Board Member’s Deputy”

March 2006: Steel Resigned Three Months Later, Just Weeks After Filing Her Campaign Papers With The
Job Title Of “Equalization Board Member’s Deputy.” “She filed her campaign papers in mid-March with the
job title of ‘Equalization Boardmember’s Deputy.’ On March 31, personnel records show, she resigned.” [Los
Angeles Times, 5/17/06]

    Steel Held The Position “Just Long Enough To Secure The Ballot Designation.” “Michelle Steel held the
    job as deputy to Parrish for only about three months - just long enough to secure the ballot designation. She
    then resigned and Parris filled the vacancy with Frishman.” [Copley News Service, 6/2/06]

Steel Claimed She “Only Resigned Because The Race Grew Too Time-Consuming”

Steel Claimed She “Only Resigned Because The Race Grew Too Time-Consuming.” “In her defense, Steel told
Copley News Service that she had always been interested in tax work and took the job with Parrish thinking she
could work full-time and run the campaign in her spare time. She only resigned because the race grew too time-
consuming, Steel said.” [Copley News Service, 6/2/06]

April 2006: Parrish’s Deputy Of Eight Years Worked For Steel’s Campaign After His Demotion And Was
Re-Hired To His Original Position The Day After Steel Resigned

April 2006: Parrish’s Deputy Of Eight Years Worked For Steel’s Campaign After His Demotion And Was
Re-Hired To His Original Position The Day After Steel Resigned. “State personnel records show that Parrish
demoted Marcus Frishman, his deputy of eight years, on Dec. 30. Parrish then moved Steel, whose official
campaign biography shows little accounting experience, into the job. She filed her campaign papers in mid-March
with the job title of ‘Equalization Boardmember’s Deputy.’ On March 31, personnel records show, she resigned.
During those three months, Frishman worked as an assistant to Parrish. According to the state, his monthly salary
was reduced from $9,223 to $6,394. He was hired, for an undisclosed amount, to work for Steel’s campaign.
Frishman was reinstated as deputy April 1, with a $91 monthly raise over the higher salary.” [Los Angeles Times,
5/17/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 76 of 160

                                                        Michelle Steel (CA -48) Research Book | 75

    Steel’s Campaign Acknowledged That They Paid The Deputy She Had Replaced For “Fundraising
    Work.” “Steel’s campaign acknowledged that it paid Frishman -- who in the 1990s was ordered by a court to
    do community service after Beverly Hills police found him with a BMW convertible he had rented and then
    reported stolen -- for ‘fundraising’ work to do on his own time. ‘Marcus Frishman is helping us raise money,’
    said Tim Clark, a spokesman for Michelle Steel.” [Los Angeles Times, 5/17/06]

2006: Steel Described Herself As Part Of An “Elite Group” Of Fundraisers For President Bush

Steel Described Herself As Part Of An ‘Elite Group’ Of Fundraisers For President Bush. “Steel is a
Republican activist who describes herself as part of an ‘elite group’ of fundraisers for President Bush. She is a
small-business woman, a political appointee to various boards and commissions, and a trustee of an emergency
shelter for runaway youths.” [Los Angeles Times, 5/17/06]

2009: While Serving As Alan Nakanishi’s Campaign Chairwoman, Steel Helped Boost His BOE
Candidacy By Hiring Nakanishi As An “Assistant To The Board Member,” Allowing Him To List
The Position As His Occupation On The Ballot

Steel Was A Close Political Ally Of Alan Nakanishi

2009: Steel Was Alan Nakanishi’s Campaign Chairwoman. “The former Republican assemblyman and
practicing doctor was recently hired by his campaign chairwoman, BOE District 3 Member Michelle Steel, as an
‘assistant to the board member.’” [Capitol Alert, 11/6/09]

2002: Steel Donated To Nakanishi’s 2004 Campaign For State Assembly. According to Follow The Money,
Steel donated $700 to Alan Nakanishi’s 2004 campaign for State Assembly. [Follow the Money, accessed 11/5/19]

    2004: Steel’s Husband, Shawn, Donated To Nakanishi’s 2004 Campaign For State Assembly. According
    to the California Secretary of State, Shawn Steel, Michelle Steel’s Husband, donated $1,000 to Alan
    Nakanishi’s 2004 campaign for State Assembly. [California Secretary of State Contributions Search, Shawn
    Steel, accessed 11/16/19]

2009: Steel Helped Boost Nakanishi’s Board Of Equalization Candidacy By Hiring Him As “An Assistant To
The Board Member,” Allowing Nakanishi To List The Position As His Occupation On The Ballot

2009: Steel Helped Boost Nakanishi’s Candidacy By Hiring Him As “An Assistant To The Board Member,”
Allowing Nakanishi To List The Position As His Occupation On The Ballot. “Board of Equalization candidate
Alan Nakanishi has gotten a bit of a boost in his bid to replaced termed-out board member Bill Leonard. The former
Republican assemblyman and practicing doctor was recently hired by his campaign chairwoman, BOE District 3
Member Michelle Steel, as an ‘assistant to the board member.’ In addition to pulling in an additional $7,852 a
month, the new title means Nakanishi will be able to request that his gig with the board be listed as his profession
on the ballot and play up the ‘experience’ card in the crowded GOP primary for the safe Republican seat. […]
Nakanishi’s been running hard for the seat since the outset, spending hundreds of thousands of dollars to get his
name on slate mailers for the election. The added bonus of his new ballot designation could make a difference in a
race where most voters aren’t familiar with the candidates, or even what a position on the board, which administers
state tax laws, entails. [Capitol Alert, 11/6/09]

Steel Was Characterized As Knowing “First-Hand” The Boost A Staff Job On The Board Of Equalization
Gives A Candidate

Steel Was Characterized As Knowing “First-Hand” The Boost A Staff Job On The Board Of Equalization
Gives A Candidate. “Steel knows first-hand the boost a staff job at the board can give a BOE hopeful. Early in her
2006 BOE bid, her predecessor Claude Parrish brought her on staff as a deputy. She said at the time that she
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 77 of 160

                                                        Michelle Steel (CA -48) Research Book | 76

believed the experience and better ballot designation would help her candidacy against her opponent, former
Republican Assemblyman Ray Haynes.” [Capitol Alert, 11/6/09]

2014: Following A Complaint From An Opponent, Steel Was Barred From Designating Herself As
A “Taxpayer Advocate/Businesswoman” On The Ballot While Running For Orange County Board
Of Supervisors

2014: A Complaint Was Filed Against Steel For Designating Herself As A “Taxpayer
Advocate/Businesswoman” On The Ballot While Running For Orange County Board Of Supervisors. “One
of Steel’s opponents, Assemblyman Allan Mansoor, R-Costa Mesa, challenged the occupational designation of
‘Taxpayer Advocate’ on the grounds that it described her campaign posture rather than her job. And he challenged
‘Businesswoman’ because, while she says she is controller and co-owner of her husband’s law firm, it is not a
‘principal occupation.’” [Orange County Register, 3/26/14]

2014: An Orange County Judge Ruled That Steel Could Not Appear On The Ballot With The Designation
“Taxpayer Advocate/Businesswoman”

2014: An Orange County Judge Ruled That Steel Could Not Appear On The Ballot With The Designation
“Taxpayer Advocate/Businesswoman.” “Orange County supervisor candidate Michelle Steel suffered a setback
Tuesday when a Superior Court judge ruled that she cannot appear on the ballot with the designation ‘Taxpayer
Advocate/Businesswoman.’ […] Judge Franz Miller agreed. He also ordered ‘business owner’ stricken from Steel’s
candidate statement, which appears in the county’s voter information pamphlet.” [Orange County Register,
3/26/14]

    2014: The Judge Ruled To Remove Both “Taxpayer Advocate” And “Businesswoman” As Steel’s Ballot
    Designation Because The Former Represented A “Campaign Posture” And The Latter Was Not Her
    “Principal Occupation.” “One of Steel’s opponents, Assemblyman Allan Mansoor, R-Costa Mesa, challenged
    the occupational designation of ‘taxpayer advocate’ on the grounds that it described her campaign posture
    rather than her job. And he challenged ‘businesswoman’ because, while she says she is controller and co-owner
    of her husband’s law firm, it is not a ‘principal occupation.’ Judge Franz Miller agreed.” [Orange County
    Register, 3/26/14]

2018: During Her Reelection Campaign, Opponents Criticized Steel For “Doing Little While In
Office” And Only Introducing “A Total Of Five Agenda Items”

2018: During Her Reelection Campaign, Opponents Criticized Steel For “Doing Little While In Office” And
Only Introducing “A Total Of Five Agenda Items.” “Steel’s competitors have accused her of doing little while
in office. For instance, since 2015 Steel has introduced a total of five agenda items, when not counting nonbinding
resolutions and committee appointments. Steel’s initiatives include an unsuccessful attempt to create an off-leash
dog beach, a vote to undo her earlier support of a county plan to analyze placing homeless shelters in three cities,
including one in Huntington Beach, an effort to tell voters how much they would be spending on an ethics
commission she doesn’t support, and an action in which county supervisors increased their oversight of a
commission tasked with reducing hate crimes, a commission Steel previously sought to not fund.” [Orange County
Register, 5/16/18]

Agenda Items Steel Introduced Included A Dog Beach, Withdrawal Of Support For Emergency Homeless
Shelters, Including The Cost Of An Ethics Commission In A Ballot Initiative, And Control Of The County
Human Relations Commission Staff

An Unsuccessful Ordinance To Create An Off-Leash Dog Beach. “Orange County Supervisor Michelle Steel,
whose district includes Newport and Huntington, introduced an ordinance last year to allow dogs to roam off-leash
along the county-controlled sandbar at the mouth of the Santa Ana River, straddling the cities’ boundaries. The
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 78 of 160

                                                         Michelle Steel (CA -48) Research Book | 77

ordinance received initial support, but never received the second vote it needed to become official, and Michelle
Cook, a spokeswoman for Steel’s office, said she doesn’t foresee that vote coming back to a supervisors’ agenda.”
[Los Angeles Times, 6/30/17]

A Withdrawal Of Her Previous Support For Emergency Homeless Shelters On County-Owned Land. “Two
days after voting to direct county staff to develop a plan for emergency shelters on county-owned land in three
cities, Orange County Supervisor Michelle Steel on Wednesday withdrew her support for placing a homeless
shelter on the site of an abandoned landfill in Huntington Beach.” [Los Angeles Times, 3/21/18]

    Steel Had Previously Voted In Support Of The Measure. “The statement was a reversal from Steel’s
    position when she signed off on the plan Monday.” [Los Angeles Times, 3/21/18]

An Action To Tell Voters The Cost Of An Ethics Commission She Didn’t Support. “Orange County
Supervisors on Tuesday ordered a cost analysis of the proposed ethics and campaign finance commission. […]
Supervisor Michelle Steel, the only supervisor who last month voted against putting the proposal on the June 7
ballot, suggested including a price with the ballot proposal, but her colleagues instead chose to order the analysis.”
[Orange County Register, 11/10/15]

An Effort To Grant County Supervisors The Power To Directly Control The Human Relations
Commission’s Staff. “Two Orange County supervisors, who have sought to end funding for the staff of a county
commission tasked with reducing hate crimes and improving community relations with police, succeeded this week
in granting county supervisors the ability to directly control the commission’s staff. The changes, put forward by
Supervisors Michelle Steel and Andrew Do, overhaul the governing rules for the county Human Relations
Commission and give supervisors the power to fire the executive director at any time, for any reason, and pick the
replacement.” [Voice of Orange County, 11/2/17]

    Steel’s Appointee To The Commission Had Voted Against Releasing Their Annual Report On Hate
    Crimes, And Steel Was Reportedly Seeking To Oust A Member On The Commission Who Voted To
    Release It. “Additionally, Do and Steel’s appointees to the commission voted in June to not release the
    commission’s annual report about hate crimes. That decision was opposed by Irvine Police Chief Mike Hamel,
    who serves on the commission and scheduled a vote in August in which the commission voted to release the
    report. […] Michelle Steel has been trying to get Hamel replaced on the Human Relations Commission with
    Clare Venegas, the former chief executive of the influential Republican group, the Lincoln Club of Orange
    County, according to Spitzer, who noted Hamel is a representative of his district.” [Voice of Orange County,
    11/2/17]

2019: Trump Announced Steel As Co-Chair Of The President’s Advisory Commission On Asian
Americans And Pacific Islanders

2019: Trump Announced Steel As Co-Chair Of The President’s Advisory Commission On Asian Americans
And Pacific Islanders. “The President announced his intention to appoint Michelle Park Steel and Paul Hsu as
members of the President’s Advisory Commission on Asian Americans and Pacific Islanders and, upon
appointment, designate them as Cochairs.” [Daily Compilation of Presidential Documents, 3/22/19]

    Two Years Before Steel Was Assigned To The Commission, 10 Out Of 14 Members Resigned, Saying
    They “Opposed Trump’s Planned Immigration Policies And Anti-Immigration Rhetoric.” “The
    commission has counseled the past three U.S. Presidents on how the federal government can improve the well
    being of the nation’s fastest-growing racial group. But that commission’s role has hit turbulence during the
    Trump administration. Nearly two years ago, a month after Trump was sworn in, ten members of the then 14-
    person commission resigned, saying they opposed Trump’s planned immigration policies and anti-immigration
    rhetoric.” [Orange County Register, 1/24/19]
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 79 of 160

                                                    Michelle Steel (CA -48) Research Book | 78

Ethics

                                            Significant Findings

  ✓ While serving as an Orange County Supervisor, Steel twice acted to benefit private jet operator ACI Jet,
    one of her leading campaign contributors. In 2019, she allowed consideration of a wildly unpopular
    proposal to expand private flights at John Wayne Airport, which would benefit ACI Jet. Three years
    earlier, she voted in favor of a lucrative general aviation contract for the company, prompting a FAA
    investigation into the decision.

      ✓ ACI Jet was described as “one of the main beneficiaries of expanding corporate jets” at John
        Wayne Airport. The company was Steel’s largest aviation-industry donor, with its employees and
        lobbyist donating $23,450 to her campaigns.

      ✓ Furthermore, during the expansion debate, ACI Jet donated $20,000 at Steel’s request to the Korean
        American Chamber of Commerce – where Steel serves as a board member. Campaign finance filings
        show chamber leaders and board have heavily contributed to her campaigns, donating at least
        $65,708.

      ✓ The expansion proposal was met with public outcry, with the Mayors of Newport and Costa Mesa
        presenting a petition in opposition with 1,500 signatures. Specifically, the Mayors and residents
        lamented how the expansion would benefit the well-heeled users of private jets and complained
        about existing issues with pollution and jet noise that the expansion could worsen.

  ✓ In her first meeting as chair of the Board of Supervisors, Steel instituted a one-minute limit on public
    comments.

      ✓ When it came time to impose the new limit, Steel was “more lenient with corporate executives than
        she was with County workers and homeless advocates.

      ✓ The ACLU sued the Orange County Board of Supervisors over Steel’s decision to limit public
        comments. Steel was mentioned by name in the lawsuit.

  ✓ Steel repeatedly voted to allow County officials such as herself to immediately destroy public records.

      ✓ September 2017: Steel voted to allow county officials to immediately destroy any “working notes”
        they no longer needed.

      ✓ September 2019: Steel voted to allow for the immediate destruction of public records, despite public
        law and a court ruling saying they must be kept for two years.

  ✓ After clashing with the Auditor-Controller over alleged waste, Steel supported dismantling the County’s
    ability to independently audit the board.

  ✓ Steel supported a proposal to limit oversight on hiring practices for taxpayer-funded government jobs.
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 80 of 160

                                                         Michelle Steel (CA -48) Research Book | 79


     ✓ Steel sought to grant County Supervisors the power to directly control the Human Relation Council’s
       staff in an effort to oust a member of the commission who voted to release their annual report on hate
       crimes.

         ✓ Steel’s appointee to the commission voted against releasing their annual report on hate crimes.

         ✓ Another Board Member alleged that Steel was seeking to oust Mike Hamel, a member of the
           commission who voted to release the annual report on hate crimes, and replace him with a member
           of an influential Republican group.

     ✓ Steel’s Chief of Staff was named in a lawsuit the alleged he improperly used county e-mail for political
       activity at a previous job.

     ✓ Steel approved Aleman, a former staffer on her husband’s campaign, as an assistant assessor even
       though he didn’t have a college degree.


As Supervisor, Steel Directed A Lucrative Contract To A Donor And Later Pushed
For An Unpopular Proposal On Their Behalf

ACI Jet Was A Fixed Base Operator At John Wayne Airport

ACI Jet Was A Fixed Base Operator At John Wayne Airport, Had A Fleet Of 14 Private Jets, And Touted
Jets “That Have Redefined Luxury Travel”

ACI Jet Operated A Fleet Of 14 Private Jets. “Today, ACI Jet employs more than 200 people, operates a fleet of
14 private jet aircraft, three executive terminals and FBOs, one self-service fuel service location, and a multi-
million dollar maintenance facility. While ACI Jet has grown by leaps and bounds, our passion for excellence,
service and integrity remains unchanged.” [ACI Jet, accessed 5/30/19]

ACI Jet Touted A “Portfolio Of Private Jets Features Aircraft[s] That Have Redefined Luxury Travel In
Their Own Right.” “The ACI Jet portfolio of private jets features aircraft that have redefined luxury travel in their
own right. For journeys out of state or excursions to the furthest reaches of Planet Earth, you’ll enjoy a service
experience that is tailored exclusively for you.” [ACI Jet, accessed 11/20/19]

ACI Jet Was A FBO (Fixed Base Operator) At John Wayne Airport. “California’s Orange County Board of
Supervisors unanimously approved major alterations to the general aviation infrastructure at John Wayne Airport
(SNA). The proposal recently put forward by Supervisor Michelle Steel will redefine the acreage designated for GA
operations and reduce the space available for larger business jets. The airport is currently served by two full-service
FBOs—Atlantic Aviation and ACI Jet, the latter of which occupies facilities on both sides of the airport.” [Business
Jet Traveler, 6/27/19]

Fixed Base Operators Offer “Five-Star Amenities For Private Jet Customers Along With Aircraft Facilities
Such As Hangar Storage, Fueling, De-Icing And Repair And Maintenance Services.” “One of the top perks of
private jet charter is enjoying the luxury lounges on offer at fixed-base operators (FBOs) before the flight. […]
Private jet airports have dedicated terminals for their FBOs. Since their inception in the 1920s, these commercial
aircraft service centres have become evermore lavish, offering five-star amenities for private jet customers along
with aircraft facilities such as hangar storage, fueling, de-icing and repair and maintenance services. Flight crews
also have space to relax, sleep and complete training between flights. Private jet passengers can take advantage of
free aircraft shuttles and fast-track customs and immigration desks. There’s usually a concierge service to deal with
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 81 of 160

                                                       Michelle Steel (CA -48) Research Book | 80

luggage and check-in while passengers chill out in sleek lounges serving complimentary food and drink, take
advantage of on-site hotels or catch up on work in private conference rooms.” [Air Charter Service, 6/29/18]

ACI Jet Was A Leading Donor To Steel’s Congressional And Supervisor Campaigns

Steel’s Supervisor Campaign Received $5,400 From ACI Jet And Its Executives

2019: Steel Accepted $5,400 In Campaign Contributions From ACI Jet And Its Executives. [Orange County
Registrar of Voters, accessed 5/28/19]

Steel’s Supervisor Campaign Received $750 From William Steiner, Who Lobbied On Behalf Of ACI Jet

Steel Accepted $750 In Donations From William Steiner. [Orange County Registrar of Voters, accessed 5/28/19]

Steiner Was A Lobbyist For ACI Jet. “ACI Jet’s lobbyist is former county Supervisor Bill Steiner. The other
general aviation management contractor at the airport, Atlantic Aviation, hired as its lobbyists Curt Pringle, the
former Anaheim mayory, and Roger Faubel, a longtime water board member and county lobbyist.” [Voice of OC,
5/8/19]




                                [Orange County Ethics Commission, dated 7/5/19]

In 2019, Steel’s Congressional Campaign Received $17,300 From Donors Connected To ACI Jet

                    Name                 Company                  Position         Date       Amount
             William Borgsmiller    ACI Jet                  President/CEO       9/30/2019    $2,800
             Kyle Cassidy           ACI Jet                  Assistant Manager   9/30/2019    $2,800
             Kyle Cassidy           ACI Jet                  Assistant Manager   9/30/2019    $2,800
             Olivier Leclercq       ACI Jet                  Executive VP        9/30/2019    $2,800
             Olivier Leclercq       ACI Jet                  Executive VP        9/30/2019    $2,800
             William Steiner        Steiner Public Affairs   Consultant          8/29/19      $500
             William Borgsmiller    ACI Jet                  President/CEO       6/20/2019    $2,800
                                                                                 Total        $17,300
                                             [FEC, accessed 11/6/19]

Steiner Was A Lobbyist For ACI Jet. “ACI Jet’s lobbyist is former county Supervisor Bill Steiner. The other
general aviation management contractor at the airport, Atlantic Aviation, hired as its lobbyists Curt Pringle, the
former Anaheim mayory, and Roger Faubel, a longtime water board member and county lobbyist.” [Voice of OC,
5/8/19]

At Steel’s Request, In 2018 And 2019, ACI Jet Donated $20,000 To The Korean American
Chamber Of Commerce; Steel Was On The Board Of The Chamber’s LA Chapter
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 82 of 160

                                                         Michelle Steel (CA -48) Research Book | 81

Behested Payments Were Donations Paid To Charities Requested By Elected Officials

Voice Of OC: Behested Payments Were “Donations Requested, Or Behested, By The Office Holders For
Their Favorite Charities.” “Under California law, lobbyists and wealthy political contributors can make large
cash donations requested, or behested, by the office holders for their favorite charities. It works the other way too.
Elected officials can curry favor with large donors by creating government programs or events that promote causes,
businesses or hobbies popular with wealthy contributors. There are no limits to the amount of an individual
behested payment — with some as high as $100,000 — but the office-holder has 30 days after donations of $5,000
or more are received to publicly report who gave the money and the amount.” [Voice of OC, 7/25/16]

2018 – 2019: Steel’s Campaign Routed $20,000 In “Behested” Donations From ACI Jet To The Korean
American Chamber Of Commerce Foundation

April 2018: Steel’s Campaign Behested A $10,000 Donation From ACI Jet To The Korean American
Chamber Of Commerce Foundation. [Orange County Registrar of Voters, accessed 1/13/20]




                               [Orange County Registrar of Voters, accessed 1/13/20]

May 2019: Steel’s Campaign Behested A $10,000 Donation From ACI Jet To The Korean American
Chamber Of Commerce Foundation. [Orange County Registrar of Voters, accessed 1/13/20]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 83 of 160

                                                  Michelle Steel (CA -48) Research Book | 82




                          [Orange County Registrar of Voters, accessed 1/13/20]

Steel Was A Board Member Of The Los Angeles Chapter Of The Korean American Chamber Of Commerce

2019: On Her House Personal Financial Disclosure, Steel Listed Serving As A Board Member With The
Korean American Chamber Of Commerce Los Angeles. [Clerk of the House of Representatives, 6/28/19]




                             [Clerk of the House of Representatives, 6/28/19]

Steel’s Campaigns Received $65,708 From Leaders And Board Members Of The Korean American
Chamber Of Commerce And Its Leadership

Steel’s Congressional Campaign Received $8,800 From The Leadership Of The Korean American Chamber
Of Commerce. [FEC, accessed 1/13/20]

                              Donor                 Date          Amount
                              Kim, Peter H.         9/11/2019     $500
                              Yi, Steve             8/21/2019     $1,800
                              Lim, Woo Sung         8/21/2019     $500
                              Kang, Soa             6/30/2019     $1,000
                              Choung, Sangbong      6/12/2019     $1,000
                              Yi, Steve             6/6/2019      $1,000
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 84 of 160

                                                   Michelle Steel (CA -48) Research Book | 83

                             Jang, Albert          6/6/2019       $1,000
                             Kim, Peter H.         6/4/2019       $1,000
                             Koo, Benjamin         5/22/2019      $1,000
                                                   Total          $8,800
                                        [FEC, accessed 1/13/20]

Steel’s Campaigns For Supervisor Received $7,750 From The Leadership Of The Korean American
Chamber Of Commerce. [FEC, accessed 1/13/20]

                       Name                                  Date        Amount
                       Albert Jang                           4/11/2017 $1,000
                       Benjamin Koo & Co, APC                4/6/2017 $500
                       Law Offices of Benjamin Koo, APC      7/25/2016 $300
                       Law Offices of Benjamin Koo, APC      5/16/2016 $250
                       Law Offices of Benjamin Koo, APC      6/15/2015 $250
                       Law Offices of Benjamin Koo, APC      8/18/2014 $250
                       Sung Ho Lee                           8/18/2014 $1,900
                       Benjamin Koo & Co, APC                12/3/2013 $150
                       Law Offices of Benjamin Koo, APC      6/25/2013 $500
                       Law Offices of Benjamin Koo, APC      6/25/2013 $250
                       Kee Whan Ha                           6/24/2013 $1,900
                       Brian Hahn*                           6/21/13     $400
                       Benjamin Koo & Co, APC                6/7/2013 $500
                                                             Total       $8,150
                          [Orange County Registrar of Voters, accessed 1/13/20]

Steel Received $48,758 From Board Members Of The Los Angeles Chapter Of The Korean American
Chamber Of Commerce. [FEC, accessed 1/13/20]

                                      Name              Date       Amount
                             Ryu, Don H.              9/18/2019    $1,000
                             Park, Jin G.             9/11/2019    $500
                             Park, Daniel S.          9/11/2019    $500
                             Paik, Peter              9/11/2019    $500
                             Lee, Daewoo (Brian)      9/11/2019    $500
                             Lee, Brad                9/11/2019    $1,000
                             Kim, Jina                9/11/2019    $1,000
                             Hyon, Keith H.           9/11/2019    $250
                             Hong, Mark               9/11/2019    $1,000
                             Baek, Cindy T.           9/11/2019    $500
                             Yi, Steve                8/21/2019    $1,800
                             Park, Daniel S.          8/21/2019    $500
                             Lim, Woo Sung            8/21/2019    $500
                             Kim, Sunny H.            8/21/2019    $500
                             Yi, Chris                6/30/2019    $500
                             Lee, Seungdeok           6/30/2019    $500
                             Kim, Sunny H.            6/30/2019    $300
                             Heo, Jim                 6/30/2019    $1,000
    Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 85 of 160

                                               Michelle Steel (CA -48) Research Book | 84

                           Lee, Christine          6/29/2019 $250
                           Kim, Jay Hang           6/29/2019 $500
                           Han, Howard H.          6/29/2019 $500
                           Kim, Joon D.            6/28/2019 $1,000
                           Heo, Jim                6/28/2019 $500
                           Kim, Vivian             6/20/2019 $500
                           Shin, Young Im          6/18/2019 $500
                           Park, Wilson Ho         6/18/2019 $1,000
                           Chung, Christine        6/7/2019 $1,000
                           Yi, Steve               6/6/2019 $1,000
                           Park, Soo Young         6/6/2019 $1,000
                           Juhn, Gic Ja ‘Gloria’   6/6/2019 $250
                           Hong, Mark              6/6/2019 $1,003
                           Park, Jin G.            6/5/2019 $1,000
                           Myung, Won S.           6/5/2019 $1,400
                           Chung, Joo H.           6/5/2019 $1,000
                           Shin, Shirley           6/4/2019 $250
                           Shin, Jane              6/4/2019 $300
                           Rhee, Don               6/4/2019 $2,800
                           Park, Laura H.          6/4/2019 $500
                           Park, Daniel S.         6/4/2019 $500
                           Paek, Stephan S.        6/4/2019 $1,000
                           Lee, Young Sun          6/4/2019 $2,800
                           Lee, Young Sun          6/4/2019 $2,800
                           Kong, Joseph B.         6/4/2019 $500
                           Kim, Steve C.           6/4/2019 $500
                           Kim, Ronnie H. R.       6/4/2019 $1,000
                           Kim, Gary J.            6/4/2019 $750
                           Ha, Kee W.              6/4/2019 $2,800
                           Ha, K.C.                6/4/2019 $1,000
                           Chung, Bryant T.        6/4/2019 $500
                           Cho, Richard P.         6/4/2019 $500
                           Cha, Peter J. H.        6/4/2019 $1,000
                           Baek, Cindy T.          6/4/2019 $500
                           Ryu, Don H.             6/3/2019 $1,000
                           Tokko, Ryan             5/31/2019 $1,000
                           Tokko, Ryan             5/31/2019 $2
                           Tokko, Ryan             5/31/2019 $3
                           Chin, Charlie Chul Hee  5/25/2019 $500
                           Lee, Ilgun              5/24/2019 $500
                           Lim, Hee-Won            5/22/2019 $1,000
                                                   Total     $48,758
[FEC, accessed 1/15/20; Korean American Chamber of Commerce Los Angeles Chapter, accessed 1/15/20]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 86 of 160

                                                  Michelle Steel (CA -48) Research Book | 85

List Of The Leadership At The Korean American Chamber Of Commerce

                          Korean American Chamber of Commerce Leadership
                                 Name                 Position        Years Active
                       Woo Sung Lim              Director / President 2013 – 2015
                       Soa Kang                  Director / Secretary 2013 – 2015
                       Steve Yi                  Director / Treasurer 2013 -
                       Benjamin Koo              Director             2013 -
                       Daniel Sung Ho Lee        Director             2013 – 2015
                       Albert Jang               Director / Secretary 2016
                       Kee Whan Ha               Director / President 2017
                       Peter Kim                 Director / Secretary 2017
                       Robert Songbong Choung Director                2017
                    [Candid.org, Korean American Chamber of Commerce IRS 990, 2013;
 Candid.org, Korean American Chamber of Commerce IRS 990, 2014; Candid.org, Korean American Chamber of
        Commerce IRS 990, 2015; Candid.org, Korean American Chamber of Commerce IRS 990, 2016;

Benjamin Koo, Who Worked At The Law Offices Of Benjamin Koo & Associations, Was Listed On The
Korean American Chamber of Commerce Los Angeles’ Website. [Korean American Chamber of Commerce
Los Angeles, accessed 1/13/20]




                  [Korean American Chamber of Commerce Los Angeles, accessed 1/13/20]

Peter Kim, Who Worked At NEO USA Food Co. Was Associated With The Korean American Chamber Of
Commerce Of Los Angeles. [Peter Kim, LinkedIn, accessed 1/13/20]




                                 [Peter Kim, LinkedIn, accessed 1/13/20]

In A Donation To Steel, Kim Listed The Middle Initial H. And Employment At Heo USA Food Company.
[FEC, 9/11/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 87 of 160

                                                        Michelle Steel (CA -48) Research Book | 86




                                                   [FEC, 9/11/19]

2016: ACI Jet Won A “Lucrative” General Aviation Contract At John Wayne Airport, Sparking
An Investigation Into How ACI Won The Contract

Steel Voted In Favor Of Awarding The General Aviation Contract To ACI Jet, But Never Explained Her
Reasoning

Steel Voted In Favor Of Awarding A Contract To ACI Jet. “A county evaluation panel chose both incumbents,
Signature and Atlantic, as the first and second-ranked firms, respectively. But supervisors instead voted 4-1 in late
January to award Signature’s lease to ACI Jet, which was ranked fifth by the panel. The sole no vote was from Lisa
Bartlett.” According to the Orange County Board of Supervisors, “THE BOARD AWARDED INTERIM LEASE
FOR EASTSIDE FIXED BASEOPERATIONS AND WESTSIDE HANGARS TO ACI JET FOR TERM 2/1/17 -
12/31/18.” Michelle Steel voted in favor. [Voice of OC, 2/27/17; Orange Board of Supervisors, Meeting Minutes,
1/24/17]

Voice Of OC: The Board Of Supervisors Awarded ACI Jet “The Lucrative General Aviation Management
Contract In 2017, Without Publicly Explaining Their Decision.” “ACI Jet ranked fifth out of six in a county
bidding process, but county supervisors awarded it the lucrative general aviation management contract in 2017,
without publicly explaining their decision.” [Voice of OC, 5/8/19]

ACI Jet Was Awarded The Contract Despite Being Ranked Fifth Out Of Six Bidders

2016: Supervisors Awarded ACI Jet A “Lucrative” General Aviation Contract After Being Ranked Fifth
Out Of Six By An Evaluation Panel While Out Donating The Top-Ranked Firm 2-To-1 In The Second Half
Of 2016. “In 2016, supervisors supervisors granted John Wayne Airport’s lucrative general aviation lease to a firm,
ACI Jet, that was ranked fifth out of six by the county’s evaluation panel. In the run-up to awarding that contract,
the supervisors collected thousands of dollars in campaign donations from people who work or advocate for the
companies vying for the lease. ACI and its supporters outspent the top-ranked firm, Signature Flight Support, by 2-
to-1 in contributions to supervisors in the second half of 2016, according to a Voice of OC review of campaign
filings. ACI’s supporters contributed $7,700, while Signature’s supporters spent $2,750.” [Voice of OC, 8/27/19]

A County Memorandum Ranked ACI Jet As Fifth Out Of Six Bidders, And Stated “JWA Is Recommending
That The Two Highest Ranked Respondent Firms […] Be Selected By The Board.” [Orange County,
Memorandum S58A, 12/1/16 (page 4)]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 88 of 160

                                                        Michelle Steel (CA -48) Research Book | 87




                              [Orange County, Memorandum S58A, 12/1/16 (page 4)]

The FAA Investigated How ACI Jet Was Awarded The Contract; The Complaint Regarding The Process
Was Dismissed

February 2017: The Federal Aviation Administration Was Investigating ACI Jet’s Contract Award After
The Top Ranked Company In A County Evaluation Filed A Complaint. “Federal aviation officials are looking
into why Orange County supervisors plan to award a lucrative John Wayne Airport lease to a company that was
ranked fifth by the county’s official evaluation panel. A batch of emails released Monday by county officials
includes correspondence from Federal Aviation Administration officials saying they’re conducting an ‘inquiry’ into
a complaint by the top-ranked bidder, Signature Flight Support. The company has argued that supervisors violated
federal contracting rules when they picked fifth-ranked ACI Jet.” [Voice of OC, 2/27/17]

    July 2017: The Federal Aviation Administration Dismissed The Complaint That The Orange County
    Board Of Supervisors Rigged The Bidding Process For ACI Jet. “The Federal Aviation Administration has
    dismissed a complaint against Orange County by the world’s largest operator of private-plane airport bases
    alleging that county supervisors rigged a February contracting process to award a lucrative John Wayne Airport
    lease to a low-ranked applicant. The FAA issued its ruling on Friday, July 21, saying that the county followed
    proper procedures when it awarded the lease to run the airport’s private-plane terminals to ACI Jet, the second-
    to-last ranked company, rather than Signature Flight Support, the incumbent and top-ranked operator.” [Orange
    County Register, 7/25/17]

2019: Appearing To Follow Steel’s Lead, The Orange County Board Of Supervisors Were
Prepared To Expand Space For Private Jets At John Wayne Airport, Which Would Benefit ACI

Supervisors Were Responsible For Oversight Of John Wayne Airport. “Orange County supervisors lambasted
top officials of John Wayne Airport from the dais Tuesday for what they consider poor management of lucrative
airport contracts for private plane services, and then rejected the staff recommendation for a major contract. […]
Supervisors, who oversee the airport, have heard complaints from individuals and business owners about the
contractors who run the airport’s general aviation operations. Those services include fuel, hangar, parking, rental,
maintenance, and other services for business jets, prop planes, and other aircraft that don’t fly out of the normal
passenger terminals.” [Voice of OC, 1/25/17]

Voice Of OC: “Supervisors Initially Were Eager To Approve The Project Tuesday, With Most Supporting A
Version That Would Remove 137 Existing Parking Spots For Small Propeller Planes To Make Room For
Adding Space For 21 Private Jets To Be Based At The Airport.” “Supervisors initially were eager to approve
the project Tuesday, with most supporting a version that would remove 137 existing parking spots for small
propeller planes to make room for adding space for 21 private jets to be based at the airport. But after facing anger
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 89 of 160

                                                         Michelle Steel (CA -48) Research Book | 88

from Newport residents, a majority showed interest in capping private jets at their current number of 65 and the
board agreed to wait two more weeks to take the issue up again on May 21. Critics, many of whom live under the
airport’s flight path, packed the supervisors’ chambers and an overflow room to express concerns about additional
jet noise over their homes, while smaller planes owners opposed being pushed out for corporate jets. The mayors of
Newport Beach and Costa Mesa presented a petition against the county’s plan they said had gathered 1,500
signatures.” [Voice of OC, 5/8/19]

Steel’s Constituents Vocally Opposed The Plan For The Airport

May 2019: Voice Of OC: During An Orange County Supervisors Meeting “None Of The 40-Plus Public
Commenters Spoke In Favor Of Adding More Jets.” “Newport Beach residents and small plane owners
succeeded Tuesday in getting county supervisors to step back from controversial plans to expand private jet spaces
at John Wayne Airport. […] None of the 40-plus public commenters spoke in favor of adding more jets.” [Voice
of OC, 5/8/19]

Voice Of OC: The Proposal Caused A “Raucous Four-Hour Showdown” And “Criticism That Supervisors
Were Answering Their Campaign Donors In Backing Corporate Jet Expansion.” “The raucous four-hour
showdown featured yelling from the audience, which the supervisors didn’t stop; warnings of fighting supervisors’
future election ambitions if they don’t back down on the jet expansion; and criticism that supervisors were
answering their campaign donors in backing corporate jet expansion, which the supervisors didn’t dispute.” [Voice
of OC, 5/8/19]

The Mayors Of Newport And Costa Mesa Circulated A Petition With 1,500 Signatures Against The Plan,
While Criticizing Benefits For Private Jet Owners And Environmental Issues

Mayors Of Newport Beach And Costa Mesa Claimed They Had A Petition Opposing The Expansion With
1,500 Signatures. “Supervisors initially were eager to approve the project Tuesday, with most supporting a version
that would remove 137 existing parking spots for small propeller planes to make room for adding space for 21
private jets to be based at the airport. But after facing anger from Newport residents, a majority showed interest in
capping private jets at their current number of 65 and the board agreed to wait two more weeks to take the issue up
again on May 21. Critics, many of whom live under the airport’s flight path, packed the supervisors’ chambers and
an overflow room to express concerns about additional jet noise over their homes, while smaller planes owners
opposed being pushed out for corporate jets. The mayors of Newport Beach and Costa Mesa presented a petition
against the county’s plan they said had gathered 1,500 signatures.” [Voice of OC, 5/8/19]

The Newport Beach Mayor Complained An Expansion At JWA Was Not Necessary, Adding “It’s Not
Designed To Be LAX.” “A crowd concerned about their quality of life in the flight path packed the hearing room
with signs. People told the officials they want fewer takeoffs and landings. Calling the corporate flights Ubers in
the sky, citizens said they want to be sure airport expansion doesn’t mean larger, louder corporate jets filling the
sky. ‘I don’t think they’re necessary. We’ve got a great airport. It’s not designed to be LAX,’ said Newport Beach
Mayor Diane Nixon. ‘The community does not want an expansion of this airport,’ said Costa Mesa Mayor Katrina
Foley.” [CBS Los Angeles, 5/7/19]

    The Mayor Of Newport Beach Stated Opposition To The Expansion: “The City Of Newport Beach Does
    Not Believe That We Have To Provide The Absolute Ultimate In Facility Convenience To Everybody
    Who Has A Private Jet Aircraft.” “Newport Beach residents and small plane owners succeeded Tuesday in
    getting county supervisors to step back from controversial plans to expand private jet spaces at John Wayne
    Airport. […] ‘The city of Newport Beach does not believe that we have to provide the absolute ultimate in
    facility convenience to everybody who has a private jet aircraft. That is not a burden that is appropriate to place
    on the residents of Orange County,’ Newport Beach Mayor Diane Dixon told supervisors.” [Voice of OC,
    5/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 90 of 160

                                                        Michelle Steel (CA -48) Research Book | 89

The Mayor Of Costa Mesa Opposed The JWA Expansion, Urging “The Orange County Board Of
Supervisors To Protect The Environment Surrounding John Wayne Airport And The Health Of Residents.”
“A petition has been created by the Democratic Mayor of Costa Mesa, Katrina Foley, to stop the proposed
alteration of John Wayne Airport (JWA) in Orange County, California, which is planned to bring the airport into
compliance with requirements set by the FAA. Signs can been seen throughout the cities of Newport Beach and
Costa Mesa that read ‘Stop JWA Expansion,’ including a link to the petition that opposes the construction. Mayor
Foley’s petition states that the changes to the airport will negatively impact the surrounding community. A portion
of the statement from the petition website reads: ‘We urge the Orange County Board of Supervisors to protect the
environment surrounding John Wayne Airport and the health of residents, and stop any plans to operationally
expand John Wayne Airport. We encourage the Board to keep the blend of light General Aviation the same as it is
today, to not expand the footprint of JWA, and to restrict expansion of corporate and private jet traffic now and in
the future.’” [Epoch Times, 6/23/19]

Newport Beach And Costa Mesa Were In Steel’s District. [Orange County Board of Supervisors, accessed
5/29/19]




                             [Orange County Board of Supervisors, accessed 5/29/19]

Residents Expressed Concerns About Increased Jet Noise, Continued Pollution

Citizens Expressed Concern About The Expansion Increasing Jet Noise Over Their Homes, Causing A
Disturbance. “Critics, many of whom live under the airport’s flight path, packed the supervisors’ chambers and an
overflow room to express concerns about additional jet noise over their homes, while smaller planes owners
opposed being pushed out for corporate jets. The mayors of Newport Beach and Costa Mesa presented a petition
against the county’s plan they said had gathered 1,500 signatures. ‘The city of Newport Beach does not believe that
we have to provide the absolute ultimate in facility convenience to everybody who has a private jet aircraft. That is
not a burden that is appropriate to place on the residents of Orange County,’ Newport Beach Mayor Diane Dixon
told supervisors.” [Voice of OC, 5/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 91 of 160

                                                        Michelle Steel (CA -48) Research Book | 90

Residents Complained At A County Supervisor Meeting About The Pollution From The John Wayne
Airport, With One Person Saying “We Not Healthy. The Amount Of Pollution Continues To Spray Over
Costa Mesa, Newport Beach, Tustin, Santa Ana, Huntington Beach – Just To Name A Few.” According to a
CBS Los Angeles segment, “One by one, people worried about the noise and pollution generated by the planes at
John Wayne Airport went on the record at the Board of Supervisors meeting in Orange County.” The segment
included video of a resident saying “We not healthy. The amount of pollution continues to spray over Costa Mesa,
Newport Beach, Tustin, Santa Ana, Huntington Beach – just to name a few. We are still waiting for this to be
resolved.” [CBS Los Angeles, YouTube, 5/7/19]

Residents Complained At A County Supervisor Meeting About Jet Noise Preventing Them From Sleeping.
According to a CBS Los Angeles segment, members of the public at the Orange County Board of Supervisors
meeting said “Even with the windows closed, the jets are extremely loud and wake up the baby. […] I am not
exaggerating – I can’t sleep.” [CBS Los Angeles, YouTube, 6/26/19]

Voice Of OC: ACI Jet Would Be “One Of The Main Beneficiaries OF Expanding Corporate Jets” At John
Wayne Airport

Voice Of OC: “One Of The Main Beneficiaries Of Expanding Corporate Jets [At John Wayne Airport] May
Be ACI Jet.” “Newport Beach residents and small plane owners succeeded Tuesday in getting county supervisors
to step back from controversial plans to expand private jet spaces at John Wayne Airport. […] One of the main
beneficiaries of expanding corporate jets may be ACI Jet, which has a county lease to oversee general aviation
services at the airport and is a major donor in supervisor and congressional elections. Last year, ACI Jet revealed
renderings for new hangars it planned to build at John Wayne Airport, an apparent part of the project now before
supervisors.” [Voice of OC, 5/8/19]

John Wayne Airport Was Located In Steel’s District, Providing Her Influence Over County
Decisions Regarding The Facility

Voice Of OC: “Under The Supervisors’ Usual Practice, Known As ‘District Prerogative,’ Supervisor
Michelle Steel Would Have The Most Influence Over County Decisions At John Wayne Airport, Because It’s
In Her District.” “Under the supervisors’ usual practice, known as ‘district prerogative,’ Supervisor Michelle Steel
would have the most influence over county decisions at John Wayne Airport, because it’s in her district. The
unofficial ‘honor code’ of district prerogative is an unwritten rule among generations of supervisors in which each
supervisor is given deference – and even veto power – over county projects and events within their district. Steel
announced last week she’s running for Congress in an effort to unseat Democrat Rep. Harley Rouda from his
coastal 48th District.” [Voice of OC, 5/8/19]

Steel’s Campaigns Received More Than $20,000 From Additional Donors Connected To John
Wayne Airport

Steel’s Congressional Campaign Received $2,500 From The CEO Of STA Jets, Which Was Headquartered
At John Wayne Airport

                   Name               Company               Position             Date          Amount
            Kurt Belcher            STA Jets          CEO                  6/20/2019           $2,500
                                                                           Total               $2,500
                                             [FEC, accessed 11/4/19]

STA Jets Was Headquartered At John Wayne Airport. [STA Jets, accessed 11/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 92 of 160

                                                      Michelle Steel (CA -48) Research Book | 91




                                          [STA Jets, accessed 11/4/19]

STA Jets Touted Providing “Strategic Private Aviation Solutions That Respond To The Unique Needs Of
High-End Clientele.” “We provide strategic private aviation solutions that respond to the unique needs of high-end
clientele.” [STA Jets, accessed 11/4/19]

Steel’s County Supervisor Campaigns Received $19,450 From Donors Connected To The Aviation Industry

                                     Steel Air Industry Donors – Entities
                        Donor                                 Date          Amount
                        Clay Lacy Aviation                    04/30/2018 $2,000
                        Universal Weather & Aviation, Inc     04/30/2018 $1,600
                        Arcadis                               06/19/2017 $250
                        ACI Jet                               05/22/2017 $1,900
                        Sunrise Aviation Corp                 05/09/2016 $500
                        West Coast Aviation Services, LLC     05/09/2016 $1,000
                        Orange County Flight Center           05/09/2016 $500
                        Arcadis                               11/03/2014 $250
                        Arcadis                               12/10/2013 $500
                        Airport Terminal Management, Inc      06/25/2013 $1,000
                                                              Total         $9,500
                             [Orange County Registrar of Voters, accessed 5/28/19]

                                     Steel Air Industry Donors – Individuals
   Name                     Company               Position        Date(s)                            Amount
   Scott C. Cutshall        Clay Lacy Aviation Vice President 05/29/2018                             $1,000
   Scott C. Cutshall        Clay Lacy Aviation Vice President 11/28/2017                             $1,000
   Olivier Leclercq*        Coolibar, Inc         Owner           11/28/2017                         $2,000
   William Steiner*         William Steiner       Consultant      5/16/2017, 4/15/2016, 5/16/2017    $750
   Steve Hirschfeld         Atlantic Aviation     RVP             05/09/2017                         $2,000
   Joseph M. Daichendt*     Theory R Properties CEO               05/09/2016, 6/4/2016               $1,500
   Joseph Czyzyk            Mercury Air Group CEO                 04/17/2016                         $500
   Choon Ae Youm            Korean Air            Vice President 04/17/2016                          $1,000
   Wi Wook Lee              GSA Air               President       06/25/2013                         $200
                                                                  Total                              $9,950
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 93 of 160

                                                        Michelle Steel (CA -48) Research Book | 92

                              [Orange County Registrar of Voters, accessed 5/28/19]

*NOTE: Leclercq’s LinkedIn also lists him as an executive Vice President at ACI Jet, where he is also listed as a
member of corporate leadership on the company’s website. Steiner was a lobbyist for ACI Jet. Daichert also
appears to work for ACI Jet, being listed as a Senior Vice President on the company’s website.

Steel Received $4,000 From Clay Lacy Aviation And Its Executives, A Private Jet Operator At The John
Wayne Airport

Steel Accepted $4,000 From Clay Lacy Aviation And Its Executives. [Orange County Registrar of Voters,
accessed 5/28/19]

Clay Lacy Aviation Was A Private Jet Company Operating At John Wayne Airport. “Another private jet
company at the airport, Clay Lacy Aviation, hired as its lobbyist Jeff Corless, a former election campaign
consultant to current Supervisor Lisa Bartlett who recently drew scrutiny over his contract with the county toll
roads agency.” [Voice of OC, 5/8/19]

Steel Received $2,000 From An Executive Of Atlantic Aviation, A Fixed-Base Operator Providing Luxury
Services To Private Planes Operating At John Wayne Airport

Steel Accepted $2,000 From An Atlantic Aviation Executive. [Orange County Registrar of Voters, accessed
5/28/19]

Atlantic Aviation Was A Fixed-Based Operator That Operated At John Wayne Airport. “Located in the heart
of Orange County, Atlantic SNA caters to business and vacation travelers across Southern California. Our FBO at
John Wayne-Orange County Airport is just a few miles from popular beach resorts and local attractions, like
Disneyland and Knotts Berry Farm. Atlantic Aviation Orange County offers the exceptional service you expect –
from our on-site concierge, valet and baggage services – to amenities, like crew cars, pilot’s lounge, snooze room,
shower, off-site exercise facility, and much more! Come visit our beautiful facility and experience world class
service yourself – it’s what we love to do.” [Atlantic Aviation, accessed 5/29/19]

Fixed Base Operators Offer “Five-Star Amenities For Private Jet Customers Along With Aircraft Facilities
Such As Hangar Storage, Fueling, De-Icing And Repair And Maintenance Services.” “One of the top perks of
private jet charter is enjoying the luxury lounges on offer at fixed-base operators (FBOs) before the flight. […]
Private jet airports have dedicated terminals for their FBOs. Since their inception in the 1920s, these commercial
aircraft service centres have become evermore lavish, offering five-star amenities for private jet customers along
with aircraft facilities such as hangar storage, fueling, de-icing and repair and maintenance services. Flight crews
also have space to relax, sleep and complete training between flights. Private jet passengers can take advantage of
free aircraft shuttles and fast-track customs and immigration desks. There’s usually a concierge service to deal with
luggage and check-in while passengers chill out in sleek lounges serving complimentary food and drink, take
advantage of on-site hotels or catch up on work in private conference rooms.” [Air Charter Service, 6/29/18]

Steel Received $1,000 From Arcadis, Which Had Previously Worked On A Major Construction Project At
John Wayne Airport

Steel Accepted $1,000 From Arcadis. [Orange County Registrar of Voters, accessed 5/28/19]

2011: Arcadis Was The Construction Manager For The $211.5 Million Terminal C At John Wayne Airport.
“In mid-November, airport director Alan Murphy opened the doors to the new $211.5 million Terminal C at John
Wayne Airport (SNA) in Orange County, CA. The 282,000-square-foot, multi-level building includes six new
commercial passenger gates, two commuter terminals, common-use technology for check-in and boarding, three
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 94 of 160

                                                        Michelle Steel (CA -48) Research Book | 93

baggage carousels, new security screening checkpoints and a variety of new concessions. […] Construction
Manager: Arcadis (PinnacleOne).” [Airport Improvement Magazine, November 2011]

In Her First Meeting As Chair Of The Board Of Supervisors, Steel Instituted Limits
On Public Comments

2017: In Her First Meeting As Chairwoman Of The Board Of Supervisors, Steel Instituted A One-
Minute Limit On Public Comments

2017: In Her First Meeting As Chairwoman Of The Board Of Supervisors, Steel Instituted A One-Minute
Limit On Public Comments. “Supervisor Michelle Steel, in her first meeting as chairwoman of the board,
instituted a one-minute limit on speakers during this Tuesday’s meeting. […] This was the shortest speaking
allotment in memory, and is the latest in a series of moves by supervisors in recent years to curtail public comments
at their regular meetings, which are one of the few venues where county residents and employees have the
opportunity to directly address their top elected officials.” [Voice of Orange County, 1/26/17]

Historically, Members Of The Public Were Allotted Three Minutes To Speak. “Historically, members of the
public could speak for up to three minutes per item on the supervisors’ agenda. This was in addition to being able to
speak during a general public comment period about topics not on the agenda.” [Voice of Orange County, 1/26/17]

Steel Selectively Enforced Her Own New Limit Acting “More Lenient With Corporate Executive Than She
Was With County Workers And Homeless Advocates”

When It Came Time To Impose The New Limit, Steel Was “More Lenient With Corporate Executives Than
She Was With County Workers And Homeless Advocates.” “But when it came time to impose the limit, she
was more lenient with corporate executives than she was with county workers and homeless advocates. […] The
first several speakers were executives with aviation companies, asking for supervisors’ votes on John Wayne
Airport contracts up for a decision later that day. But when they went over the one-minute mark, they were allowed
several sentences further, without interruption. The president of a corporate jet services company, for example,
spoke for a minute and a half before Steel politely asked him to ‘sum it up please.’ She then let him speak for
another 36 seconds, giving him a total a total of about 2 minutes of speaking time. The very next speaker was Diana
Corral, the workers’ union president. Steel handled her very differently. ‘Make sure that you [take] just one
minute,’ Steel told her. […] The next employee who spoke went 30 seconds over the limit and received an irritated
admonishment from Steel to ‘stay in one minute.’ Later, a hospitality manager for a jet company was allowed to
continue speaking without interruption after the speaker light turned red about how her company could
accommodate private jet fliers by arranging ‘a VIP wine tour and limo for a group of 20.’” [Voice of Orange
County, 1/26/17]

The ACLU Sued The Orange County Board Of Supervisors Over Steel’s Decision To Limit Public
Comments

The ACLU Sued The Orange County Board Of Supervisors Over Steel’s Decision To Limit Public
Comments. “A homelessness task force is accusing the Orange County Board of Supervisors of restricting free
speech at its meetings and violating California public records laws. The American Civil Liberties Union Foundation
of Southern California, on behalf of the People’s Homeless Task Force, filed a lawsuit Tuesday in Santa Ana
Superior Court alleging that county supervisors limit access to public documents, destroy public documents and
give officials preferential treatment over members of the public, in violation of residents’ 1st Amendment rights
and the Brown Act. […] The ACLU also alleges that supervisors are more lenient when giving county officials or
leaders of certain groups time to speak at meetings while consistently silencing members of the People’s Homeless
Task Force, which advocates for homeless individuals and has criticized the board’s actions on homelessness. In
one instance, elected officials were allowed to talk for more than the two-minute limit they were given, which was
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 95 of 160

                                                        Michelle Steel (CA -48) Research Book | 94

already more time than what was allowed for other speakers, according to the lawsuit. […] In another instance, a
speaker representing the Dana Point Harbor revitalization project and a speaker discussing workers’ compensation
for the Sheriff’s Department exceeded their time limit without being asked to stop. At the same meeting, a member
of the homeless task force, Lou Noble, was held strictly to his speaking time limit, according to the lawsuit.” [Los
Angeles Times, 4/9/19]

    Steel Was Mentioned By Name In The Lawsuit. “Supervisors Andrew Do and Michelle Steel, who are both
    mentioned by name in the suit, could not be reached for comment Tuesday afternoon.” [Orange County
    Register, 4/9/19]

Steel Repeatedly Voted To Allow County Officials Such As Herself To Immediately
Destroy Public Records

September 2017: Steel Voted To Allow County Officials To Immediately Destroy Any “Working
Notes” They No Longer Needed: A Judge Claimed County Officials “Are Likely Breaking The
Law”

September 2017: Steel Voted For A Policy Allowing County Officials To Immediately Destroy Any
“Working Notes” They No Longer Needed. “Orange County supervisors have a new policy that allows
immediate deletion of certain county emails and text messages about official business, a move advocates say opens
the door to destruction of documents the public is entitled to under open records laws. The policy, which the
supervisors approved unanimously Tuesday, says officials may ‘at any time’ destroy emails and text messages they
consider to be internal memos or ‘working notes’ they no longer need. […] All five supervisors – Andrew Do,
Michelle Steel, Todd Spitzer, Shawn Nelson, and Lisa Bartlett – voted for the new policy. None expressed any
concerns about it.” [Voice of Orange County, 9/27/17]

    July 2019: A Judge Later Ruled Against The Policy And Said Orange County Officials “Are Likely
    Breaking The Law.” “Orange County officials likely are breaking the law with a policy allowing immediate
    destruction of public records and another rule banning public commenters from asking questions of county
    supervisors or addressing supervisors by name unless they have permission, a Superior Court judge ruled
    Wednesday. Judge Sheila B. Fell now plans to issue a court order banning the county from enforcing the
    comment restrictions and records destruction policy.” [Voice of Orange County, 7/3/19]

September 2019: Steel Voted To Allow For The Immediate Destruction Of Public Records, Despite
Public Law And A Court Ruling Saying They Must Be Kept For Two Years

September 2019: Steel Voted For A Policy That Would Allow For The Immediate Destruction Of Public
Records

September 2019: Steel Voted For A Policy That Would Allow For The Immediate Destruction Of Public
Records. “Orange County officials, without public discussion, approved a controversial new policy last week
allowing immediate destruction of public records, despite state law and a court ruling saying they must be kept for
two years. The updated rules, which supervisors approved on a 4-0 vote Sept. 10, lets officials immediately destroy
records they believe are not ‘required by law or County policy to be filed and preserved,’ without imaging or
copying them as state law mandates before destroying records less than two years old. […] The new policy was
approved by supervisors Andrew Do, Doug Chaffee, Michelle Steel and Lisa Bartlett. Supervisor Don Wagner did
not attend the meeting. Chaffee, Steel, and Bartlett didn’t return phone messages seeking comment and asking if
they believe the county’s new policy is legal.” [Voice of Orange County, 9/16/19]

    July 2019: A Judge Had Ruled Against A Similar County Policy Months Earlier, Citing The California
    Public Records Act And The Brown Act. “Orange County officials likely are breaking the law with a policy
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 96 of 160

                                                        Michelle Steel (CA -48) Research Book | 95

    allowing immediate destruction of public records and another rule banning public commenters from asking
    questions of county supervisors or addressing supervisors by name unless they have permission, a Superior
    Court judge ruled Wednesday. Judge Sheila B. Fell now plans to issue a court order banning the county from
    enforcing the comment restrictions and records destruction policy.” [Voice of Orange County, 7/3/19]

Steel Supported A Plan To Limit Oversight On Hiring For Government Jobs

Steel Supported A Proposal To Limit Oversight On Hiring Practices For Taxpayer-Funded
Government Jobs

The Proposal Stripped The County CEO Of The Ability To Approve Hiring Requests And Review Salary
Requests

The Proposal Stripped The County CEO Of The Ability To Approve Hiring Requests And Review Salary
Requests. “A move by newly elected Orange County officials to gain lucrative, taxpayer-funded government jobs
for their offices has prompted county leaders to examine a longstanding hiring process that some fear allows
political cronies undeserved access to high-paying positions. They’re called executive assistants, and they can be
paid upward of $60 an hour. And now, despite an attempt by some county leaders to better monitor who can be
hired, even fewer restrictions apply: the Board of Supervisors recently voted 3-2 to create four new jobs, strip the
county CEO of the power to review salary requests and rid themselves of the ability to approve hiring requests.”
[Orange County Register, 3/14/15]

Steel Voted In Favor Of The Move

Steel Voted In Favor Of The Move. “And now, despite an attempt by some county leaders to better monitor who
can be hired, even fewer restrictions apply: the Board of Supervisors recently voted 3-2 to create four new jobs,
strip the county CEO of the power to review salary requests and rid themselves of the ability to approve hiring
requests. […] Supervisor Michelle Steel shared Do’s opposition to any attempt to influence what goes on in another
elected official’s office. Chairman Todd Spitzer voted with them after they agreed to require the Human Resources
department to review the performance of all executive assistants every six months. [Orange County Register,
3/14/15]

Staff

Steel’s Chief Of Staff Was Named In A Lawsuit Alleging He Improperly Used County E-Mail For
Political Activity At A Previous Job

Mike Richman Served As Michelle Steel’s Chief Of Staff And Managed Her 2006 Campaign For The Board
Of Equalization

Richman Served As Michelle Steel’s Chief Of Staff And Managed Her 2006 Campaign For The Board Of
Equalization. “Richman is now the chief of staff to Michelle Steel on the state Board of Equalization. Steel’s
district includes Riverside County and nearly all of San Bernardino County. […] Richman helped run Steel’s 2006
campaign for the state board and headed her transition into office.” [Riverside Press Enterprise, 12/22/08]

    As Steel’s Chief Of Staff, Richman Made $122,000 A Year. “Richman, 24, earns $122,424 a year in the new
    post, which he took over Nov. 1. ‘It is great,’ Richman said of his new job. ‘I have always been interested in tax
    policy, and she is a good representative.’” [Riverside Press Enterprise, 12/22/08]

Mike Richman Was Previously The Campaign Manager For Shawn Steel’s Campaign. “As one of 50
campaign workers and volunteers, Aleman was dispatched statewide to collect proxy forms, waivers that allow
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 97 of 160

                                                         Michelle Steel (CA -48) Research Book | 96

substitutes to vote in place of delegates at the state GOP convention, which was held Feb. 22-24 in San Francisco,
said Steel’s campaign manager, Mike Richman, and campaign strategist, Tim Clark. Aleman was responsible for
collecting proxy forms in San Bernardino County.” [Inland Valley Daily Bulletin, 7/3/08]

     While Richman Worked On Shawn Steel’s Campaign He Also Was Working In The County Assessor’s
     Office. “Meanwhile, as Richman directed Shawn Steel’s statewide campaign for the position of GOP
     committeeman, Richman had also been contracted for $49,200 to work for the Assessor’s Office.” [Inland
     Valley Daily Bulletin, 7/3/08]

A Grand Jury Found Richman Used His County E-Mail For Political Activity

A Grand Jury Found That Richman Used His County E-Mail For Political Activity. “A county grand jury also
criticized the assessor’s office for improperly using county e-mail for political activity. Some of those e-mails were
written by Richman. In the past, Richman said he never should have had a county e-mail address, has cooperated
with investigators, and no longer is working for Postmus.” [Riverside Press Enterprise, 12/22/08]

In May 2009, A Probe Into Richman’s E-Mail Use Found That He Was Paid By The San Bernardino
Assessor For Work He Never Did

Richman Was Named In A Civil Lawsuit Brought By San Bernardino County Supervisors. “The results of
that probe led supervisors to file a civil lawsuit against Postmus and five others. The county hopes to re-coup
hundreds of thousands of dollars that Hueston said Postmus and his executive staff were paid for work they never
did. The others named in the lawsuit are former assistant assessors Adam Aleman and Jim Erwin, former
intergovernmental affairs officer Rex Gutierrez, former taxpayer advocate Greg Eyler and outside consultant Mike
Richman.” [Riverside Press-Enterprise, 5/14/09]

    County Supervisors Found Widespread Time-Card Fraud In The San Bernardino County Assessor’s
    Office. “On Tuesday, county supervisors released a report by attorney John C. Hueston that found widespread
    time-card fraud in the assessor’s office and a conspiracy by Postmus to use his post to further his political
    goals.” [Riverside Press-Enterprise, 5/14/09]

The Probe Was Initiated By E-Mails Richman Sent Showing He Was Using His County E-Mail For Political
Work. “The district attorney’s investigation began with a probe of questionable e-mails. The office’s public
integrity unit in August 2007 received copies of e-mails showing consultant Mike Richman using county e-mail for
political work. Paul Biane, then chairman of the Board of Supervisors, had the information forwarded to
prosecutors.” [Riverside Press-Enterprise, 5/14/09]

Richman Had Previously Been Investigated About Whether Consulting Work He Did For A County
Assessor Was Misusing Official Resources

Richman And His Firm’s Work For San Bernardino County Assessor Bill Postmus Was Investigated For
Potentially Misusing The Assessor’s Office For Political Activity. “A political and public relations consultant
hired by San Bernardino County Assessor Bill Postmus last year is a possible subject of an ongoing investigation
into the assessor’s office, multiple sources say. Mike Richman and his MPR Strategies firm received a $49,000
noncompetitively bid contract in July 2007 to create community outreach events, promote a monthly newsletter and
forge ties with the state Board of Equalization. Last week, district attorney’s investigators served a search warrant
at the assessor’s Third Street headquarters and seized computers and documents, sources close to the assessor’s
office said. Through a spokeswoman, the district attorney has declined to state the nature of the inquiry, but the
sources say investigators and the county grand jury are looking into whether the assessor’s office was illegally used
for political activity.” [Riverside Press Enterprise, 4/16/08]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 98 of 160

                                                         Michelle Steel (CA -48) Research Book | 97

In June 2009, Richman Resigned From Steel’s Office

June 2009: Richman Resigned From Steel’s Office. “Mike Richman, a top aide to Board of Equalization member
Michelle Steel and the target of a San Bernardino County lawsuit alleging that he and others engaged in political
work on government time, has resigned. Richman’s last day was May 31, Steel’s office said Friday. ’It was his
decision to go back to school full time and pursue his graduate degree,’ Steel spokesman John Hrabe said.”
[Riverside Press-Enterprise, 6/6/09]

Steel Approved Adam Aleman, A Former Staffer On Her Husband’s Campaign, As An Assistant
Assessor Even Though He Didn’t Have A College Degree

Steel Approved Aleman As An Assistant Assessor Even Though He Didn’t Have A College Degree

Steel Approved Aleman As An Assistant Assessor Even Though He Didn’t Have A College Degree. “In 2007,
Postmus took office and brought with him several of his staff members for his executive staff. That included
tapping Aleman as one of his two assistant assessors - for which Postmus had to get a waiver from the office of
Michelle Steel, a member of the state Board of Equalization, because his young protege had not completed his
college degree.” [San Bernardino Sun, 5/4/08]

    Steel’s Spokesman Said The Certification Was Not Issued By Her. “Steel’s wife, Michelle, holds a seat on
    the board. John Hrabe, Michelle Steel’s spokesman, said the temporary certificate was not issued by Steel and
    that employees of the board typically issue more than 230 such certificates each year. ‘Much like an extension
    on your taxes, a temporary appraiser’s certificate is a routine request,’ he said.” [Inland Valley Daily Bulletin,
    7/3/08]

Aleman Was Arrested And Charged With Multiple Felonies While Working As A Staffer On Shawn Steel’s
Campaign For RNC Delegate

Aleman Was Arrested And Charged With Committing Several Felonies While Working To Collect Proxy
Forms. “And Adam Aleman, a 25-year-old political junkie, wanted to help deliver the votes to make it happen,
Steel’s top campaign staff members have said. […] Aleman, the county’s assistant assessor, was arrested Monday
and charged with six felonies, including altering documents and destroying evidence. As one of 50 campaign
workers and volunteers, Aleman was dispatched statewide to collect proxy forms, waivers that allow substitutes to
vote in place of delegates at the state GOP convention, which was held Feb. 22-24 in San Francisco, said Steel’s
campaign manager, Mike Richman, and campaign strategist, Tim Clark. Aleman was responsible for collecting
proxy forms in San Bernardino County.” [Inland Valley Daily Bulletin, 7/3/08]

    Aleman Was Accused Of Altering Meeting Minutes So It Appeared Richman Did More Work. “Earlier
    this year, that contract was in the spotlight after Postmus aide Adam Aleman was arrested and charged with six
    felonies, including presenting false evidence to a county grand jury and destroying public records. Among the
    charges, Aleman, who has pleaded not guilty, is accused of altering meeting minutes to substitute Rich-man’s
    name for his to make it appear Richman did more work.” [Riverside Press Enterprise, 12/22/08]

    Aleman Worked On Shawn Steel’s Campaign For RNC Delegate. “It was an issue of national importance -
    sending former state GOP chairman Shawn Steel to the Republican National Convention this fall. And Adam
    Aleman, a 25-year-old political junkie, wanted to help deliver the votes to make it happen, Steel’s top campaign
    staff members have said.” [Inland Valley Daily Bulletin, 7/3/08]
      Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 99 of 160

                                                  Michelle Steel (CA -48) Research Book | 98

Relationships

                                          Significant Findings

  ✓   Steel’s Congressional campaign was endorsed by Orange County Sherriff Don Barnes.

         ✓ Barnes had a history of rewarding officers who broke rules and used excessive force.

         ✓ Barnes sought to delete Sheriff Department e-mails that were more than two years old, raising
           concerns of widespread evidence destruction.

  ✓ Steel’s Congressional campaign was endorsed by former Orange County Sheriff Sandra Hutchens.

         ✓ Hutchens’ Orange County Sheriff Department was investigated for running an illegal jailhouse
           informant program.

         ✓ Hutchens was blamed for alleged violence and inhumane conditions in Orange County jails.

         ✓ Hutchens was sued by the Orange County Deputies Union after inmates escaped jail because of
           staff reductions and unsafe jail conditions.

         ✓ In 1980, Hutchens shot and killed a 33 year old man, and the victim’s family was compensated
           $1.3 million in a wrongful death suit.

  ✓ Steel donated to charity a $6,000 campaign contribution from Elliott Broidy – a Los Angeles venture
    capitalist who pled guilty to bribing pension officials.

  ✓ 2014: Steel’s Board of Equalization campaign was criticized for accepting the endorsement of Sanjin
    Miller Oh, a Buena Park City Councilmember who was convicted for repeatedly committing perjury.

  ✓ Steel nominated Jack Wu – an Orange County political operative who lied about being an accountant to
    achieve politically-powerful positions on Municipal boards – to the Assessment Appeals Board, only to
    rescind his nomination shortly after.

  ✓ During a recall election, Steel supported Scott Peotter, a City Councilman who made several
    homophobic remarks and refused to apologize.

  ✓ Steel requested the reappointment of Ed Laird, a longtime Republican operative, to the Orange County
    Visitors Association.

         ✓ Laird said he wanted to serve on the association because he had a “love to travel.”

  ✓ Dana Rohrabacher credited Steel and her husband for helping him first get elected to Congress.

  ✓ Steel said she’d known Elaine Chao “for more than 20 years” and was confident “that she will be an
    excellent Secretary of Transportation.”

  ✓ 2007: Steel endorsed Rudy Giuliani for President.
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 100 of 160

                                                        Michelle Steel (CA -48) Research Book | 99

Don Barnes

2019: Steel’s Congressional Campaign Was Endorsed By Orange County Sheriff Don Barnes

Steel Was Endorsed By Orange County Sheriff Don Barnes. According to the ‘Endorsements’ section of her
campaign page, Michelle Steel was endorsed by Orange County Sheriff Don Barnes. [Michelle Steel 2020
Congress Campaign Page via Wayback Machine, Endorsements, accessed 9/30/19]




     [Michelle Steel 2020 Congress Campaign Page via Wayback Machine, Endorsements, accessed 9/30/19]

Barnes Had History Of Rewarding Officers Who Broke Rules And Used Excessive Force

HEADLINE: OC Weekly: New Orange County Sheriff Don Barnes Runs A Toxic Agency. [Orange County
Weekly, 6/5/19]

    Barnes Promoted An Officer Who Engaged In Sexual Behavior With Suspect And Then Falsified
    Reports. “Avalos conceded on the witness stand that he’d sent Vasquez—a heroin addict who called him
    ‘hon’ and supplied him with breast pics—advance notice that undercover agents were snooping around her
    motel, looking to make drug arrests. […] Barnes… promoted report-falsifier Avalos to sergeant.” [Orange
    County Weekly, 6/5/19]

    Barnes Awarded ‘Deputy Of The Year’ Honors To Officer Involved In Controversial Shooting.
    “Petropulos said, ‘Fuck it,’ placed the Glock at point-blank range on Witt’s left shoulder and fired. […] In the
    aftermath, Petropulos—who makes more than $255,000 annually in public funds—told a tale at odds with the
    audio recording and probability. […] Petropulos won ‘deputy of the year’ honors.” [Orange County Weekly,
    6/5/19]

    Hibbs Was Accused Of Using Excessive Force And Landed A Pay Raise Under Barnes. “Though Lares
    was handcuffed and secured in the back of a patrol car without leg room, Hibbs twice fired his Taser weapon.
    To justify his violence, he claimed he’d felt physically threatened and in danger. But prosecutors believed it
    was a classic case of excessive force and charged him after securing damning testimony from five other
    officers—Trent Hoffman, Robert Long, Bryan Thomas, Rob Gunzel and James Wicks—who’d witnessed the
    tasing. […] After the OCSD deputies’ chicanery or uses of force when facing imaginary threats, they suffered
    the following fates […] Hibbs also landed a pay raise and sergeant’s job.” [Orange County Weekly, 6/5/19]

Barnes Sought To Delete Department E-Mails That Were More Than Two Years Old, Raising Concerns Of
Widespread Evidence Destruction

Barnes’ Plan, To Automatically Erase Department E-Mails More Than Two Years Old Was Blocked By
Judge. “An Orange County Superior Court judge on Friday temporarily halted Sheriff Don Barnes’ plan to
automatically erase department emails more than two years old starting April 1. […] Assistant Public Defender
Scott Sanders, representing burglary defendant Justin Weisz, asked for the restraining order for fear that Barnes’
plan would encourage deputies to immediately begin erasing emails, including those involving the phone debacle
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 101 of 160

                                                      Michelle Steel (CA -48) Research Book | 100

that surfaced last August. […] ‘We have a history of these officers not preserving evidence.’” [Orange County
Register, 3/15/19]

    HEADLINE: Orange County Register: “Judge Blocks Email Destruction By OC Sheriff Don Barnes,
    Fearing Evidence Will Be Erased.” [Orange County Register, 3/15/19]

    Barnes’ Attempt To Delete Department E-Mails ‘Alarming’ Considering Orange County Sheriff
    Department’s History. “But freshman Sheriff Don Barnes’ decision to destroy hundreds of thousands, if not
    millions, of government records is alarming because of the timing and OCSD’s sordid history.” [Orange
    County Weekly, 3/20/19]

Elliott Broidy

Steel Donated To Charity A $6,000 Campaign Contribution From Elliott Broidy – A Los Angeles
Venture Capitalist Who Pled Guilty To Bribing Pension Officials

Steel Donated A $6,000 Campaign Contribution From Elliott Broidy – A Los Angeles Venture Capitalist
Who Pled Guilty To Bribing Pension Officials – To Charity. “Candidates for governor, state attorney general
and other offices declared Monday that they would return tens of thousands of dollars received from Broidy, who
on Friday admitted in court that he paid $1 million in bribes in New York to land $250 million in pension fund
business. Broidy faces up to four years in prison. His business with pension funds in California is under
investigation by state and federal authorities. […] Michelle Steel, a Republican who serves on the Board of
Equalization, which sets state tax policy and presides over tax disputes, said she was also donating to charity the
$6,000 Broidy gave her. ‘Because there is that level of impropriety with that donor, it’s important we not spend that
money on the campaign,’ said Steel spokesman Tim Clark.” [Los Angeles Times, 12/8/09]

    2019: A Federal Grand Jury In New York Investigated Broidy For Using His Position As Vice Chair Of
    Trump’s Inaugural Committee To Drum Up Business Deals With Foreign Leaders. “Reporting from
    NEW YORK — A federal grand jury in New York is investigating top Republican fundraiser Elliott Broidy,
    examining whether he used his position as vice chair of President Trump’s inaugural committee to drum up
    business deals with foreign leaders, according to documents obtained by the Associated Press and people
    familiar with the matter.” [Los Angeles Times, 7/8/19]

    2018: Broidy Stepped Down As Deputy Finance Chairman Of The RNC After The Wall Street Journal
    Reported His $1.6 Million Payment To A Model Who Said He Impregnated Her. “Republican fundraiser
    Elliott Broidy on Friday resigned from his post as deputy national finance chairman at the Republican National
    Committee, a person familiar with the matter said, following a Wall Street Journal report that he agreed to pay
    $1.6 million to a former Playboy model who said Mr. Broidy had impregnated her.” [Wall Street Journal,
    4/13/18]

Elaine Chao

Steel Said She’d Known Elaine Chao “For More Than 20 Years” And Was Confident “That She
Will Be An Excellent Secretary Of Transportation”

Steel Said She’d Known Elaine Chao “For More Than 20 Years” And Was Confident “That She Will Be An
Excellent Secretary Of Transportation.” “Michelle Park Steel, Vice Chair of the Orange County Board of
Supervisors in California, and a member of President-Elect Trump’s Asian Pacific American Advisory Committee
said: ‘I have known Elaine Chao for more than 20 years, and I am confident that she will be an excellent Secretary
of Transportation.’” [Asian Fortune News, 12/10/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 102 of 160

                                                      Michelle Steel (CA -48) Research Book | 101

Rudy Giuliani

2007: Steel Endorsed Rudy Giuliani For President

2007: Steel Endorsed Rudy Giuliani For President. “Mitt Romney and John McCain may as well pack it in, at
least as far as the California GOP presidential primary is concerned. Why? Because Rudy Giuliani has been
endorsed by ... Michelle Steel. And who, you may ask with good reason, is Michelle Steel? Only ‘the highest-
ranking elected GOP woman politician in California,’ according to a press release from Giuliani’s camp.”
[Sacramento Bee, 3/26/07]

Sandra Hutchens

Steel’s Congressional Campaign Was Endorsed By Former Orange County Sheriff Sandra
Hutchens

Steel Was Endorsed By Former Orange County Sheriff Sandra Hutchens. According to the ‘Endorsements’
section of her campaign page, Michelle Steel was endorsed by Former Orange County Sheriff Sandra Hutchens.
[Michelle Steel 2020 Congress Campaign Page via Wayback Machine, Endorsements, accessed 9/30/19]




     [Michelle Steel 2020 Congress Campaign Page via Wayback Machine, Endorsements, accessed 9/30/19]

Hutchens’ Orange County Sheriff Department Was Investigated For Running An Illegal Jailhouse
Informant Program

Hutchens Denied Allegations That The Orange County Sheriff’s Office Ran A Coordinated Jailhouse
Informant Program. “Although she acknowledged that her deputies had for years used informants in county jails
in order to get incriminating statements from certain inmates, Orange County Sheriff Sandra Hutchens on
Wednesday denied allegations that a coordinated jailhouse informant program exists in the county and said a
scandal pertaining to it was largely overblown.” [Huffington Post, 7/7/17]

    Hutchens Failed To Turn Over Evidence In The Jailhouse Informant Program Case. “Although she
    acknowledged that her deputies had for years used informants in county jails in order to get incriminating
    statements from certain inmates, Orange County Sheriff Sandra Hutchens on Wednesday denied allegations
    that a coordinated jailhouse informant program exists in the county and said a scandal pertaining to it was
    largely overblown. […] Goethals questioned Hutchens about the sheriff’s department’s continued failure to
    disclose all records related to the informant issue ― even now, more than four years after he issued his first
    order that it do so. Goethals has repeatedly lambasted Hutchens for indicating that all pertinent documents
    have been turned over, only to additional documentation “wash ashore” into his courtroom later. […]
    Hutchens responded that she’s aware of the ‘embarrassing’ criticism, adding that the agency has changed some
    policies pertaining to training deputies in how to use informants and disclosing evidence gleaned from them.”
    [Huffington Post, 7/7/17]

    Hutchens Criticized State Investigation Into The Use Of Illegal Jailhouse Informants. “Sheriff Sandra
    Hutchens on Friday lambasted an investigation by state authorities into the use of illegal jailhouse informants,
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 103 of 160

                                                      Michelle Steel (CA -48) Research Book | 102

    questioning why the California Attorney General’s Office has already blamed her employees for the scandal.
    ‘I’m not confident with the attorney general investigation,’ Hutchens told supervisors during a workshop about
    how to better oversee Orange County’s criminal justice system.” [Orange County Register, 7/25/15]

    Hutchens Conceded That Deputies Moved Informants Near Defendants With The Goal Of Eliciting
    Incriminating Statements. “Orange County Sheriff Sandra Hutchens admitted that for years deputies in the
    county’s jails intentionally moved confidential informants near targeted defendants with the goal of eliciting
    incriminating statements from those defendants, a potential violation of their constitutional rights. […] During
    more than four hours of testimony, Sheriff Hutchens acknowledged that some of her deputies may have
    improperly used confidential informants to bolster criminal cases.” [Southern California Public Radio, 7/5/17]

    Hutchens Called Jailhouse Scandal “Embarrassing” For Sheriff’s Department. “Hutchens acknowledged
    that the snitch scandal in which her department has been embroiled has been ‘embarrassing.’” [Los Angeles
    Times, 7/5/2019]

    Department Of Justice Opened Investigation Into Orange County Sheriff’s Department For Possible
    Violation Of The Sixth Amendment. “The Justice Department today opened a civil pattern-or-practice
    investigation into the Orange County District Attorney’s Office and the Orange County Sheriff’s Department,
    pursuant to the Violent Crime Control and Law Enforcement Act of 1994. The investigation will focus on
    allegations that the district attorney’s office and the sheriff’s department systematically used jailhouse
    informants to elicit incriminating statements from specific inmates who had been charged and were
    represented by counsel, in violation of the Sixth Amendment.” [Department of Justice, 12/15/16]

Hutchens Was Blamed For Alleged Violence And Inhumane Conditions In Orange County Jails

ACLU Report Blamed Hutchens For Alleged Violence And Inhumane Conditions At Orange County Jails.
“The report also alleges that holding cells for the inmates are filthy, smeared with human waste and packed with
people sleeping on the floors. In one case, deputies slammed a woman’s face against the wall, handcuffed her to a
wheelchair and ‘paraded’ her around while she was partially nude, she told the ACLU. […] The ACLU blamed
Sheriff Sandra Hutchens for the problems at the county’s jails and called for her resignation at Tuesday’s county
Board of Supervisors meeting.” [Los Angeles Times, 6/27/17]

    Hutchens Announced Her Retirement After The ACLU Report Was Released. “In its 104-page report
    released hours before Hutchens announced her retirement, the American Civil Liberties Union alleged that
    deputies often use excessive force against inmates, instigate violent confrontations among prisoners, house
    inmates in unsanitary conditions and deny inmates adequate health care. The report’s authors called for
    Hutchens’ immediate resignation and recommended numerous changes at the sheriff’s department, including
    the creation of an independent civilian commission to review jailhouse complaints.” [Orange County Register,
    6/28/17]

Hutchens Was Sued By The Orange County Deputies Union After Inmates Escaped Jail Because Of Staff
Reductions And Unsafe Jail Conditions

Hutchens Was Sued By The Orange County Deputies Union After Three Inmates Escaped Jail Due To Staff
Reductions, Unsafe Jail Conditions. “The union that represents Orange County’s sheriff’s deputies sued Sheriff
Sandra Hutchens and the department Thursday, alleging that staff reductions, unsafe jail conditions and a series of
critical missteps contributed to last month’s escape of three inmates.” [Orange County Register, 2/12/16]

Hutchens Shot And Killed A 33-Year-Old Man, And The Victim’s Family Was Compensated $1.3 Million In
Wrongful Death Suit
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 104 of 160

                                                      Michelle Steel (CA -48) Research Book | 103

NBC: 1980: Hutchens Shot A 33-Year-Old Man, And It Resulted In A $1.3 Million Wrongful Death Suit,
“The Largest Police Misconduct Verdict In California” At The Time. “The ACLU pointed out that Hutchens
managed to rise through the ranks ‘despite a controversial deadly shooting in 1980, when she fatally shot a 33-year-
old man. The death resulted in a $1.3 million wrongful death suit, which at the time was the largest police
misconduct verdict in California.’” [NBC Los Angeles, 6/27/17]

Ed Laird

Steel Requested The Reappointment Of Ed Laird To The Orange County Visitors Association

Laird Was A Longtime Republican Operative Who Wanted To Serve On The Association Because He Had A
“Love To Travel”

Laird Was A Longtime Republican Operative Who Wanted To Serve On The Association Because He Had A
“Love To Travel.” “Laird is a wealthy Republican donor and Huntington Beach businessman who’s been in
involved in politics for many years. […] So why does Laird, whose experience is in chemistry, manufacturing, and
ponying up big bucks for far-right wing politicians, want to sit on the Visitors Association? The answer’s simple,
really, and can be found on Laird’s application to sit on the OCVA seems to acknowledge this. In the space for the
final question–’Please briefly explain why you wish to serve on this Board, Committee, or Commission’–Laird
simply wrote, ‘Love to travel.’ Is there a better explanation from a man who’s spent his life getting what he
wanted? Qualifications, shmalifications–Laird’s a rich white Republican dude in Orange County.” [Orange County
Weekly, 1/30/19]

Steel Requested The Reappointment Of Ed Laird To The Orange County Visitors Association

Steel Requested The Reappointment Of Ed Laird To The Orange County Visitors Association. “On Tuesday,
Jan. 29, the Orange County Board of Supervisors approved Supervisor Michelle Steel’s request to reappoint Laird
to another term on the Orange County Visitors Association–an organization that boosts OC tourism.” [Orange
County Weekly, 1/30/19]

Sanjin Miller Oh

2014: Steel’s Board Of Equalization Campaign Was Criticized For Accepting The Endorsement Of
Sanjin Miller Oh, A Buena Park City Councilmember Who Was Convicted For Repeatedly
Committing Perjury

2014: Steel’s Board Of Equalization Campaign Was Criticized For Accepting The Endorsement Of Sanjin
Miller Oh, A Buena Park City Councilmember Who Was Convicted For Repeatedly Committing Perjury.
“Sangjin Miller Oh, 50, a Republican Buena Park city council member, was convicted on Friday of repeatedly
committing perjury on California Department of Motor Vehicles (DMV) documents to avoid paying child support
to his ex-wife. Miller Oh, a real estate developer, was found guilty by a jury of five felony counts of perjury by
declaration and faces a maximum sentence of six years and four months in state prison at his sentencing Aug. 22,
2014, in Department W-8, West Justice Center, Westminster, according to the Orange County District Attorney.
[…] Here’s the curious part – why did Michelle Steel, a carpetbagging candidate for the Orange County Board of
Supervisors, announce her endorsement by Miller Oh on May 2 of this year, as we reported earlier? Miller Oh has
been in trouble since 2012 yet Steel accepted and announced his endorsement? [OC Politics Blog, 5/31/14]

Scott Peotter
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 105 of 160

                                                       Michelle Steel (CA -48) Research Book | 104

During His Recall Election, Steel Supported Scott Peotter, A City Councilman Who Made Several
Homophobic Remarks

Peotter Made Several Homophobic Remarks And Refused To Apologize

Peotter Made Several Homophobic Remarks. “In response to the Supreme Court’s marriage equality ruling,
Newport Beach City Councilman Scott Peotter yesterday posted a bigoted and hateful statement on his website.
[…] As part of his post, Mr. Peotter suggested the LGBT community had appropriated the Rainbow (flag) in an
effort to spare ourselves God’s retribution. He called it ‘wishful thinking.’ Peotter implicitly promoted the belief
that LGBT people should be destroyed.” [Voice of Orange County, 7/8/15]

    Peotter Doubled-Down On His Remarks And Refused To Apologize. “When Peotter was called on to
    explain his remarks, he doubled down on his bigotry while claiming he is neither homophobic nor against the
    LGBT community. In defense of his original post, he said ‘the homosexual movement is taking a symbol that
    was meant for something else and is corrupting it for their use.’” [Voice of Orange County, 7/8/15]

Steel Supported Peotter During His Recall Election

Steel Supported Peotter During His Recall Election. “Other leaders opposing the recall include State Sen. John
Moorlach, R-Costa Mesa, county Supervisor Chairwoman Michelle Steel, Republican Assemblyman Matthew
Harper, Newport Beach Mayor Kevin Muldoon, and council members Diane Dixon, Duffy Duffield, Will O’Neill
and Brad Avery.” [Orange County Register, 4/17/17]

Dana Rohrabacher

Dana Rohrabacher Credited Steel And Her Husband For Helping Him First Get Elected To
Congress

Dana Rohrabacher Credited Steel And Her Husband For Helping Him First Get Elected To Congress.
“Baugh anticipates that when Rohrabacher retires he’ll back a bid by county Supervisor Michelle Steel to fill his
seat. Rohrabacher credits Steel and her husband, Shawn Steel, for helping him first get elected to Congress, but said
he has not announced any endorsements because he has not made firm plans to retire.” [Orange County Register,
5/3/16]

Jack Wu

Steel Nominated Jack Wu – An Orange County Political Operative Who Lied About Being An
Accountant To Achieve Politically-Powerful Positions On Municipal Boards – To The Assessment
Appeals Board, Only To Rescind His Nomination Shortly After

Wu Lied About Being An Accountant To Achieve Politically-Powerful Positions On Municipal Boards

Wu Lied About Being An Accountant To Achieve Politically-Powerful Positions On Municipal Boards.
“Embattled Newport Beach politico Jack Wu has for years portrayed himself as a savvy accountant whose expertise
and connections earned him coveted columns in local newspapers and politically powerful positions on municipal
boards and commissions. But amid accusations of embezzlement lodged against him by Rep. Dana Rohrabacher,
another unflattering allegation has arisen: According to the state of California, Wu isn’t actually an accountant. […]
Wu, 44, denied any wrongdoing in a phone interview with the Register and said he has found information through
Google that says it’s legal to call yourself an accountant without a CPA license, including comments posted on the
website Reddit.” [Orange County Register, 7/12/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 106 of 160

                                                       Michelle Steel (CA -48) Research Book | 105


Steel Nominated Wu To The Assessment Appeals Board, But Rescinded His Nomination Upon Learning
About The Allegation Against Him

Steel Nominated Wu To The Assessment Appeals Board, But Rescinded His Nomination Upon Learning
About The Allegations Against Him. “Supervisor Michelle Steel nominated Wu for the appeals board in May, but
he hasn’t taken office yet and Steel will ask her colleagues to rescind his nomination at this week’s board meeting,
according to the meeting agenda. The agenda report, prepared by Steel’s staff, said that prior to the theft allegation,
Wu ‘had been a highly respected and trusted accountant and had been an appointee to the City of Newport Beach
Finance Committee.’” [Orange County Register, 7/12/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 107 of 160

                                                   Michelle Steel (CA -48) Research Book | 106

Donald Trump

                                             Significant Findings

     ✓ Steel endorsed Trump’s opponent, Ted Cruz, in the 2016 Republican primary.

            ✓ Less than a month later, Steel said she “will play a role of a bridge between Trump and South
              Korea.”

     ✓ Steel and her husband greeted Trump at LAX when he visited California to see border wall prototypes.

     ✓ Steel was co-chair of the President’s Advisory Commission on Asian Americans and Pacific Islanders.


Early Opposition To Trump

April 2016: Steel Endorsed Trump’s Opponent, Ted Cruz, In The 2016 Republican Presidential
Primary

April 2016: Steel Endorsed Trump’s Opponent, Ted Cruz, In The Republican Primary. “Ted Cruz has earned
the endorsements of the following Current and Former Federal and State Elected Officials in California: […]
Michelle Steel, Orange County Supervisor, former Board of Equalization Member.” [Targeted News Service,
4/28/16]

Subsequent Support For Trump

May 2016: Steel Delivered The Pledge Of Allegiance At Donald Trump’s Campaign Rally In
Anaheim




                                              [YouTube, 5/25/16]

Public Events

Steel And Her Husband Greeted Trump At LAX When He Visited California To See Border Wall
Prototypes

2019: Steel And Her Husband Greeted Trump At LAX When He Visited California To See Border Wall
Prototypes. “That same month, Steel and her husband – Shawn Steel, one of California’s three members on the
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 108 of 160

                                                     Michelle Steel (CA -48) Research Book | 107

Republican National Committee – greeted Trump on an LAX tarmac when he came to the state to see border wall
prototypes.” [Orange County Register, 1/23/19]




                                         [Costa Mesa Democrats, 5/7/18]

Foreign Policy

Steel Said She “Will Play The Role Of A Bridge Between Trump And South Korea”

May 2016: Steel Said She “Will Play The Role Of A Bridge Between Trump And South Korea.” “Michelle
Park Steel, vice chair of California’s Orange County Board of Supervisors, made the remark, vowing to play a
bridging role between her native South Korea and Trump amid concerns about the negative effects a Trump
presidency could have on the alliance between the two countries. […] ‘I will play the role of a bridge between
Trump and South Korea,’ she said.” [Korea Times, 5/22/16]

2019: Trump Announced Steel As Co-Chair Of The President’s Advisory Commission On Asian
Americans And Pacific Islanders

2019: Trump Announced Steel As Co-Chair Of The President’s Advisory Commission On Asian Americans
And Pacific Islanders. “The President announced his intention to appoint Michelle Park Steel and Paul Hsu as
members of the President’s Advisory Commission on Asian Americans and Pacific Islanders and, upon
appointment, designate them as Cochairs.” [Daily Compilation of Presidential Documents, 3/22/19]

    2 Years Before Steel Was Assigned To The Commission, 10 Out Of 14 Members Resigned, Saying They
    “Opposed Trump’s Planned Immigration Policies And Anti-Immigration Rhetoric.” “The commission
    has counseled the past three U.S. Presidents on how the federal government can improve the well being of the
    nation’s fastest-growing racial group. But that commission’s role has hit turbulence during the Trump
    administration. Nearly two years ago, a month after Trump was sworn in, ten members of the then 14-person
    commission resigned, saying they opposed Trump’s planned immigration policies and anti-immigration
    rhetoric.” [Orange County Register, 1/24/19]
Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 109 of 160

                                Michelle Steel (CA -48) Research Book | 108




                          Issues
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 110 of 160

                                                     Michelle Steel (CA -48) Research Book | 109

Abortion & Women’s Health Issues

                                              Significant Findings

     ✓ Steel was endorsed by the Susan B. Anthony List and was described as “100% pro-life” by the
       organization.


Abortion

Steel Was Endorsed By The Susan B. Anthony List And Was Described As “100% Pro-Life” By
The Organization

The Susan B. Anthony List Worked To End Abortion Rights By “Electing National Leaders And Advocating
For Laws That Save Lives, With A Special Calling To Promote Pro-Life Women Leaders”

The Susan B. Anthony List Worked To End Abortion Rights By “Electing National Leaders And Advocating
For Laws That Save Lives, With A Special Calling To Promote Pro-Life Women Leaders.” “About Susan B.
Anthony List: SBA List’s mission is to end abortion by electing national leaders and advocating for laws that save
lives, with a special calling to promote pro-life women leaders. […] We combine politics with policy, investing
heavily in voter education to ensure that pro-life Americans know where their lawmakers stand on protecting the
unborn, and in issue advocacy, advancing pro-life laws through direct lobbying and grassroots campaigns.” [Susan
B. Anthony List, About Susan B. Anthony List, accessed 2/5/20]

January 2020: The Susan B. Anthony List Endorsed Steel’s Campaign For Congress And Described Her As
“100% Pro-Life”

January 2020: The Susan B. Anthony List Endorsed Steel’s Campaign For Congress And Described Her As
“100% Pro-Life.” “Washington, D.C. – Today the national pro-life group Susan B. Anthony List Candidate Fund
(SBA List) announced a slate of endorsed pro-life women congressional candidates for 2020: […] ‘We are proud to
endorse these eight exceptional pro-life women candidates,’ said Marilyn Musgrave, SBA List Vice President of
Government Affairs. ‘With a special calling to promote women who will protect the unborn, SBA List stands
behind this first group of endorsed candidates.’ […] Michelle Steel (CA-48) is a first generation Korean-American
who has helped run her family’s small businesses since she was very young. She is 100% pro-life and passionately
dedicated to her Christian faith. Michelle and her husband Shawn have two children.” [Susan B. Anthony List,
Press Release, 1/2/20]




                            [Susan B. Anthony List, Michelle Steel, accessed 2/5/20]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 111 of 160

                                                        Michelle Steel (CA -48) Research Book | 110

Budget Issues

                                                 Significant Findings

     ✓ 2007: Steel opposed the legislature ending a teacher tax credit in order to close the state’s budget gap.

     ✓ 2007: Steel opposed Governor Schwarzenegger’s state budget proposal because of concerns about
       projected revenues and lack of budget reserves.

     ✓ 2008: Steel opposed Governor Schwarzenegger’s plan to balance the state budget by borrowing against
       future lottery earnings.

     ✓ Steel opposed a sales tax on services despite estimates that the additional tax could “single-handedly
       eliminate California budget deficit.”

     ✓ Steel votes for a measure that would analyze how Huntington Beach could provide financial support to a
       beach airshow.


Schwarzenegger Budgets

Steel Opposed The Legislature’s Ending Of The Teacher Tax Credit To Close The State’s Budget
Gap

Steel Opposed The Legislature’s Ending Of The Teacher Tax Credit To Close The State’s Budget Gap.
“Teachers should be reimbursed for their out-of-pocket classroom expenses, and tax credits give each teacher the
greatest flexibility to decide the classroom supplies they need most. The state Legislature has the unenviable task of
closing a $2 billion budget gap, but the $165 million Teacher’s Tax Credit is only milk money out of the state’s
$140 billion budget.” [San Bernardino Sun, Michelle Steel 7/26/07]

Steel Opposed Governor Schwarzenegger’s State Budget Proposal Because Of Concerns About
Projected Revenues And Lack Of Budget Reserves

Steel Opposed Governor Schwarzenegger’s State Budget Proposal Because Of Concerns About Projected
Revenues And Budget Revenues. OPINION: “Last month, Gov. Schwarzenegger unveiled his May revision to
California’s $146 billion state budget. His proposal includes reasons for Californians to cheer; record money for
schools and early repayment of bond debt are just two. But, ‘Can we afford it?’ California’s Legislative Analyst
Elizabeth Hill - the Suze Orman of Sacramento - immediately released a critical report evaluating California’s
capacity to spend. The Legislature needs to follow the legislative analyst’s prescient advice when crafting this
budget. Among the list of concerns are overly optimistic assumptions about projected revenue, which would
potentially create a $3 billion deficit this year and $5 billion deficit the following year. Furthermore, the proposed
budget maintains a mere $529 million budget reserve.” [Riverside Business Press, Michelle Steel, 1/11/07]

Steel Opposed Governor Schwarzenegger’s Plan To Balance The State’s Budget By Borrowing
Against Future Lottery Earnings

Steel Opposed Governor Schwarzenegger’s Plan To Balance The State’s Budget By Borrowing Against
Future Lottery Earnings. “Gov. Arnold Schwarzenegger’s plan to balance the budget by borrowing against future
lottery earnings has the potential to stave off the state’s budget crisis -- but at what cost? […] Californians have the
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 112 of 160

                                                       Michelle Steel (CA -48) Research Book | 111

right to spend their money as they see fit, and that includes gambling on a Fantasy Five ticket or supermarket
Scratcher. At the same time, it’s bad public policy to gamble the state budget on the hope that more Californians
will act recklessly with their money.” [Los Angeles Times, Michelle Steel, 5/23/08]

Budget Deficits

Steel Opposed A Sales Tax On Services Despite Estimates That The Additional Tax Could “Single-
Handedly Eliminate California’s Budget Deficit”

Steel Opposed A Sales Tax On Services Despite Estimates That The Additional Tax Could “Single-Handedly
Eliminate California’s Budget Deficit.” “One idea, a new sales tax on services, stands out as the worst budget
solution for desert taxpayers. A new sales tax on services is an unfair double tax on consumers that could devastate
the desert’s $3.1 billion tourism industry. All the while, this new tax won’t contribute a single penny toward this
year’s budget. Late last month, the Board of Equalization chairwoman reported to legislative leaders that a new
sales tax on services could single-handedly eliminate California’s budget deficit. ‘At the state general fund rate of 5
percent, a tax levy on a broad base of services in California could generate in the neighborhood of $45 billion
annually,’ the state’s top sales tax official wrote. […] If the Legislature’s past performance is any indication of the
future, taxpayers need to do their part to oppose this egregious tax increase. Contact the governor and our
representatives, and tell them a sales tax on services is the wrong budget solution.” [The Desert Sun, Michelle
Steel, 5/14/08]

Airshow Spending

Steel Voted For A Measure That Would Analyze How Huntington Beach Could Provide Financial
Support To A Beach Airshow

Steel Voted For A Measure That Would Analyze How Huntington Beach Could Provide Financial Support
To A Beach Airshow. “This year’s show featuring the Blue Angels, slated for Sept. 29 to Oct. 1, has an estimated
funding gap of about $350,000, according to a presentation given Monday at the City Council meeting. Last year’s
inaugural show lost about $400,000 -- despite having more than 560,000 attendees. The event is expected to cost
$975,000. The council voted 5-0 at the meeting to direct City Manager Fred Wilson to analyze ways the city can
provide financial support to the air show’s operator, AirSupport LLC. […] Orange County Board of Supervisors
Chairwoman Michelle Steel showed up to support the item, citing the air show’s successes, while resident Bobbi
Ashurst said she opposed the city spending money on the show because there are other city issues to contend with,
including infrastructure improvements.” [Daily Pilot, 8/22/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 113 of 160

                                                     Michelle Steel (CA -48) Research Book | 112

Consumer Issues & Regulations

                                               Significant Findings

     ✓ Steel voted against increasing restaurant inspection fees in Orange County. The raise was designed to
       fund an increase in inspections over a three year period.


Restaurant Inspections

Steel Voted Against Increasing Restaurant Inspection Fees; The Raise Was Designed To Fund An
Increase In The Number Of Inspections Over A Three Year Period

Steel Voted Against An Increase In Restaurant Inspection Fees, Designed To Fund Increased Inspections.
“Orange County supervisors today approved a plan to raise fees for restaurant inspections so there could be more of
them throughout the year. The higher fees will boost resources for more inspections over the next three years. The
plan is to have three inspections annually for restaurants. […] Supervisor Michelle Steel and board Chairman Todd
Spitzer voted against the increase.” [City News Service, 6/21/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 114 of 160

                                                      Michelle Steel (CA -48) Research Book | 113

Crime & Public Safety Issues

                                               Significant Findings

     ✓ Steel utilized the power of her public positions to stunt oversight into Orange County law enforcement
       agencies that were run by her political allies.

             ✓ Steel voted to defund the Office of Independent Review while it was actively investigating two of
               her close political allies – and campaign chairs – for misusing jailhouse informants to illegally
               obtain confessions

             ✓ Steel voted against the hiring of an expert to prepare a recommendations report on oversight for
               the County’s law enforcement agencies.

     ✓ Steel lamented the punishment of police officers who “step over the line and abuse a citizen.”


Police Brutality

Steel Lamented The Punishment Of Police Officers Who “Step Over The Line And Abuse A
Citizen”

OP-ED: Steel Lamented The Punishment Of Police Officers Who “Step Over The Line And Abuse A
Citizen.” “However, convicted thugs like Antione Miller are treated like heros [sic] at rock concerts and are
allowed to walk free and harm other people. Policemen who step over the line and abuse a citizen are jailed longer
than murderers and a convicted felon who gets roughed up becomes a celebrity and a millionaire.” [Korea Times,
Michelle Eun Joo Park-Steel & Shawn Steel, 9/7/94]

Police Oversight

Steel Voted Against Expanding The Office Of Independent Review To Also Oversee The Probation
Department, District Attorney And Public Defender’s Offices, And The Social Services Agency

Steel Voted Against Expanding The Office Of Independent Review To Also Oversee The Probation
Department, District Attorney And Public Defender’s Offices, And The Social Services Agency. “By a 3-2
margin, the board voted to expand the Office of Independent Review to also oversee the Probation Department,
District Attorney and Public Defender’s offices and the Social Services Agency. Supervisors Shawn Nelson and
Michelle Steel cast the dissenting votes.” [City News Service, 12/15/15]

Steel Voted To Defund The Office Of Independent Review, A Commission Tasked With Overseeing
Problematic Practices In The Sheriff’s Department And District Attorney’s Office

The Office Of Independent Review Was Tasked With Overseeing Problematic Practices In The Sheriff’s
Department And District Attorney’s Office

The Office Of Independent Review Was Tasked With Overseeing Problematic Practices In The Sheriff’s
Department And District Attorney’s Office. “A second action by supervisors eliminates all funding for the
county’s Office of Independent Review, which is tasked with monitoring liability issues from any potentially
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 115 of 160

                                                      Michelle Steel (CA -48) Research Book | 114

problematic practices within the Sheriff’s Department, DA’s office and other county law enforcement agencies.”
[Voice of Orange County, 6/13/18]

Steel Voted To Defund The Office Of Independent Review

Steel Voted To Defund The Office Of Independent Review. “Instead, Supervisors Do, Shawn Nelson, and
Michelle Steel took a nonbinding straw vote to defund the office.” [Orange County Register, 6/12/18]

At The Time Of Steel’s Vote, The Office Of Independent Review Was Serving An “Important Role” In
Investigating The Sheriff’s Department And District Attorney’s Office For Misusing Jailhouse Informants

At The Time Of Steel’s Vote, The Office Of Independent Review Was Serving An “Important Role” In
Investigating The Sheriff’s Department And District Attorney’s Office For Misusing Jailhouse Informants .
“The board’s straw vote to cut funding to the Office of Independent Review, which oversees both the Sheriff’s
Department and the District Attorney’s Office, comes as federal and state investigators are looking at both agencies
over whether they misused jailhouse informants to illegally gain confessions. As part of the probe, Dept. of Justice
investigators have indicated they believed the OIR serves an important role. Government watchdogs agree.”
[Orange County Register, 6/12/18]

Steel Was A Close Political Ally Of Two Individuals Involved In The Investigation, Sandra Hutchens And
Tony Rackauckas

Hutchens And Rackauckas Were Sued By The ACLU For Their Role In Violating The Rights Of Criminal
Defendants By Misusing Jailhouse Informants To Secure Convictions. “The ACLU of Southern California filed
a lawsuit Wednesday against the Orange County’s district attorney and sheriff for allegedly violating the rights of
criminal defendants by misusing jailhouse informants to secure convictions. […] The ACLU alleges in its lawsuit
that Rackauckas and Hutchens ‘have needlessly compromised meritorious prosecutions and denied individuals who
are innocent until proven guilty the evidence needed to defend themselves.’” [Southern California Public Radio,
4/4/18]

Hutchens And Rackauckas Served As Honorary Co-Chairs On Steel’s Campaign For Board Of Supervisors.
“Orange County District Attorney Tony Rackauckas, county Sheriff Sandra Hutchens and former Assemblyman
Jim Silva (R-Huntington Beach) are serving as honorary co-chairs for her campaign, Steel said.” [Los Angeles
Times, 5/17/13]

Steel Was Endorsed By Both Hutchens And Rackauckas. “Orange County Sheriff Sandra Hutchens and Dist.
Atty. Tony Rackauckas have endorsed Michelle Steel in her campaign for the District 2 seat on the Orange County
Board of Supervisors, according to a news release.” [Los Angeles Times, 3/31/14]

Steel Supported Rackauckas Amidst Criticism Of His Handling Of The Scott Dekraai Mass Murder Case.
“Todd Spitzer, chairman of the Board of Supervisors, stood before TV cameras last week and vowed the board
would hold accountable the District Attorney’s Office for the misconduct that has stalled the Scott Dekraai mass
murder case. […] Spitzer went on the attack after a judge removed the District Attorney’s Office from the penalty
phase for Scott Dekraai, who pleaded guilty to killing eight people in October 2011 at a Seal Beach salon. Superior
Court Judge Thomas Goethals handed the case over to the state Attorney General’s Office, which doesn’t want it
and has appealed. […] Supervisor Michelle Steel, who lives in Seal Beach, offered unqualified support for
Rackauckas. ‘I think he is an excellent district attorney, and I am confident that he takes responsibility for his
department and will act to correct errors when they occur.’” [Orange County Register, 3/26/15]

    Steel Endorsed Rackauckas’ Campaign. “Do, Nelson and Steel all have endorsed Rackauckas.” [Orange
    County Register, 6/12/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 116 of 160

                                                     Michelle Steel (CA -48) Research Book | 115

Steel Voted Against The Hiring Of An Expert To Prepare A Recommendations Report On
Oversight For The County’s Law Enforcement Agency

Steel Voted Against The Hiring Of An Expert To Prepare A Recommendations Report On Oversight For
The County’s Law Enforcement Agencies. “Michael Gennaco, a principal of OIR Group, who is perhaps best
known locally for helping Fullerton police investigate the in-custody death of transient Kelly Thomas, was hired on
a 3-2 vote to prepare a report making recommendations on oversight of the county’s law enforcement agencies.
Gennaco, who started work today, will be paid $10,000 a month until year’s end. […] Supervisors Michelle Steel
and Nelson voted against the Gennaco contract.” [City News Service, 8/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 117 of 160

                                                         Michelle Steel (CA -48) Research Book | 116

Education Issues

                                                 Significant Findings

     ✓ Steel opposed Proposition 30, a measure that would increase taxes to prevent cuts to music, dance, art
       and physical education programs in schools.

     ✓ Steel criticized college students “whose feelings get hurt by an opposing view,” saying they should
       receive “pacifiers and binky blankets.” Steel argued that college campuses with safe spaces are
       “sucking up taxpayer dollars mollycoddling young men and women.”


K-12 Funding

Steel Opposed Proposition 30, A Measure That Would Increase Taxes To Prevent Cuts To Music,
Dance, Art And Physical Education Programs In Schools

Proposition 30 Would Prevent Cuts To Music, Dance, Art And Physical Education Programs In Schools By
Increasing The Sales Tax By 0.25% For Four Years And Increasing The Income Tax On Households
Earning More Than $250,000 A Year

Proposition 30 Would Prevent Cuts To Music, Dance, Art And Physical Education Programs In Schools By
Increasing The Sales Tax By 0.25% For Four Years And Increasing The Income Tax On Households
Earning More Than $250,000 A Year. “Up to 15 additional days permanently obliterated from the school
calendar. Further cuts to music, dance, art, and physical education programs. Larger classes and fewer teachers.
Tuition increase for all California public universities. If Prop 30 doesn’t pass, this is what every Californian student
has to look forward to. […] See, informed voters seem to be aware of what Prop 30 will do if passed : increase sales
tax by 0.25% for four years and increase income tax on households earning more than $250,000 a year.” [La Prensa
San Diego, 10/5/12]

Steel Opposed Proposition 30

Steel Opposed Proposition 30. “Proposition 30, on the Nov. 6 ballot, will ask Californians to raise their own taxes
by about $6.6 billion to fund California’s bloated government. Prop. 30 won’t fix our schools or stabilize the state
budget; it will increase tax volatility and leave our children facing more of the same. […] Class warfare may be a
good political tactic, but it is bad policy. Prop. 30 will make life for Californians more difficult across the wealth
spectrum. […] The higher taxes in Prop. 30 will hurt the economy by taking more from Californians, making it
more difficult to save for the future, to create jobs, or to find them. It will increase state spending without increasing
student performance. And it will aggravate the revenue volatility that has plagued state budgeting for decades.
Please join me in voting no on Prop. 30.” [Orange County Register, Michelle Steel, 9/25/12]

University Free Speech Issues

Steel Criticized College Students “Whose Feelings Get Hurt By An Opposing View” By Saying
They Should Receive “Pacifiers And Binky Blankets”

Orange County Republicans Called On UC Irvine To Provide Security For Conservative Speaker Milo
Yiannopoulos And Condemned Political Correctness, Trigger Warnings And Safe Spaces
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 118 of 160

                                                      Michelle Steel (CA -48) Research Book | 117

Orange County Republicans Called On UC Irvine To Provide Security Protection For Conservative Speaker
Milo Yiannopoulos And Condemned Political Correctness, Trigger Warnings And Safe Spaces “Members of
the County’s Republican elected officials praised the courage of the College Republicans for hosting the
controversial speaker and strongly condemned Political Correctness, ‘Trigger Warnings’, and ‘Safe Spaces’ for
destroying academic freedom. ‘The extreme form of political correctness on college campuses isn’t just silly it’s a
real threat to American principles. Free speech is how we avoid totalitarianism.” [OC Politics Blog, 5/28/16]

Steel Joined In On The Critiques

Steel Criticized Students “Whose Feelings Get Hurt By An Opposing View” By Saying They Should Receive
“Pacifiers And Binky Blankets” And Said College Campuses With Safe Spaces Are “Sucking Up Taxpayer
Dollars Mollycoddling Young Men And Women.” “‘It would probably be less expensive for taxpayers if the
university distributes pacifiers and binky blankets to any student whose feelings get hurt by an opposing view then
to fund group therapy in safe spaces. Either one is a racket but at least someone in the private sector would make
money off the pacifiers rather than a campus employee sucking up tax dollars mollycoddling young men and
women.’ - Michelle Steel, Orange County Supervisor, 2nd District.” [OC Politics Blog, 5/28/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 119 of 160

                                                       Michelle Steel (CA -48) Research Book | 118

Election Law & Campaign Finance Issues

                                                Significant Findings

     ✓ Steel was alleged to have violated campaign finance law by accepting donations that exceeded the
       $1,900 limit set by county law.

     ✓ Steel was criticized for using taxpayer funds to send 16,000 voters campaign-style mailers in support of
       Tony Rackauckas, a close political ally, and herself.

     ✓ Steel dodged state law by sending 115,000 taxpayer-funded mailers to constituents before the start of a
       blackout period on spending.

     ✓ Steel opposed an Orange County campaign finance and ethics commission, calling the effort a
       “symbolic gesture.”

     ✓ Steel opposed a voting system upgrade that could “boost turnout and save taxpayers more than $20
       million” without engaging in public discussion and failed to explain her reasoning.

     ✓ Steel supported term limits.


Steel Was Alleged To Have Accepted Donations Exceeding The Legal Limit

Steel Was Alleged To Have Violated Campaign Finance Law By Accepting Donations That
Exceeded The $1,900 Limit Set By County Law

Steel Was Alleged To Have Violated Campaign Finance Law By Accepting Donations That Exceeded The
$1,900 Limit Set By County Law. “A campaign watchdog filed a formal complaint this week with the Orange
County District Attorney’s Office alleging supervisorial candidate Michelle Steel violated campaign contribution
limits. Shirley Grindle said Steel accepted donations for her legal defense fund that exceeded the $1,900 limit set by
county law. Grindle, author of the county’s TINCUP (Time Is Now, Clean Up Politics ) campaign finance
ordinance, said she filed the complaint after asking Steel to issue four refunds totaling $17,400.” [Orange County
Register, 10/4/12]

The Formal Complaint Said That Steel “Refused To Refund” The Contributions Despite Being Requested
To

The Formal Complaint Said That Steel “Refused To Refund” The Contributions Despite Being Requested
To. “I have requested Mrs. Steel to refund those contributions made to her Legal Defense Fund that exceeded the
contribution limit of $l900 per contributor (including those that should be aggregated because they are related
companies). Mrs. Steel has refused to refund these even though the local ordinance clearly intended for a limit to
be placed on funds accepted to pay for legal expenses.” [OC Politics Blog, 10/1/14]

Ethics

Steel Used Taxpayer Funds To Send 16,000 Campaign-Style Mailers For An Event Held At A
Private Home
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 120 of 160

                                                     Michelle Steel (CA -48) Research Book | 119

Steel Used Taxpayer Funds To Mail Out Invitations For “Community Coffee”

Steel Used Taxpayer Funds To Mail Out Invitations For “Community Coffee.” “In sending the mailers for the
Jan. 27 coffee meeting, at a cost to taxpayers of about $5,800, Steel ignored advice from county lawyers who said
that the mailer needed to have an expressly stated purpose.” [Orange County Register, 2/7/18]




                                        [Voice of Orange County, 2/20/18]

Steel Sent The Invitation To 16,000 Voters Even Though The Event Was Being Held At A Private Home
That Only “Had Room For A Few Dozen Participants”

Steel Sent The Invitation To 16,000 Voters Even Though The Event Was Being Held At A Private Home
That Only “Had Room For A Few Dozen Participants.” “The mailings to 16,000 people – for an event held at
the home of Costa Mesa City Council candidate Lee Ramos, which had room for a few dozen participants –
included Rackauckas’ name but no public purpose for the gathering.” [Orange County Register, 2/7/18]

Steel Ignored The Advice Of County Lawyers Who Said The Mailer “Needed To Have An Expressly Stated
Purpose”

Steel Ignored The Advice Of County Lawyers Who Said The Mailer “Needed To Have An Expressly Stated
Purpose.” “In sending the mailers for the Jan. 27 coffee meeting, at a cost to taxpayers of about $5,800, Steel
ignored advice from county lawyers who said that the mailer needed to have an expressly stated purpose.” [Orange
County Register, 2/7/18]

The Event Also Benefitted Tony Rackauckas, A Close Political Ally Of Steel

The Event Also Benefitted Tony Rackauckas. “Orange County supervisors expressed concern Tuesday that their
colleague, Supervisor Michelle Steel, improperly spent taxpayer funds to send out 16,000 public mailers for
campaigning purposes that also benefited incumbent District Attorney Tony Rackauckas. […] Steel and
Rackauckas are both seeking re-election this year.” [Orange County Register, 2/7/18]

Steel Was Endorsed By Both Hutchens And Rackauckas. “Orange County Sheriff Sandra Hutchens and Dist.
Atty. Tony Rackauckas have endorsed Michelle Steel in her campaign for the District 2 seat on the Orange County
Board of Supervisors, according to a news release.” [Los Angeles Times, 3/31/14]

Steel Supported Rackauckas Amidst Criticism Of His Handling Of The Scott Dekraai Mass Murder Case.
“Todd Spitzer, chairman of the Board of Supervisors, stood before TV cameras last week and vowed the board
would hold accountable the District Attorney’s Office for the misconduct that has stalled the Scott Dekraai mass
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 121 of 160

                                                      Michelle Steel (CA -48) Research Book | 120

murder case. […] Spitzer went on the attack after a judge removed the District Attorney’s Office from the penalty
phase for Scott Dekraai, who pleaded guilty to killing eight people in October 2011 at a Seal Beach salon. Superior
Court Judge Thomas Goethals handed the case over to the state Attorney General’s Office, which doesn’t want it
and has appealed. […] Supervisor Michelle Steel, who lives in Seal Beach, offered unqualified support for
Rackauckas. ‘I think he is an excellent district attorney, and I am confident that he takes responsibility for his
department and will act to correct errors when they occur.’” [Orange County Register, 3/26/15]

    Steel Endorsed Rackauckas’ Campaign. “Do, Nelson and Steel all have endorsed Rackauckas.” [Orange
    County Register, 6/12/18]

After The Orange County Auditor-Controller Questioned The Legality Of Campaign-Style Mailers,
Steel Supported Dismantling The County’s Ability To Independently Audit The Board

The Orange County Auditor-Controller Questioned The Legality Of Taxpayer Funded Mailers

Voice Of OC: County Supervisors Clashed With The Auditor-Controller For “Questioning Of The Legality
Of Supervisors’ Taxpayer Funded Mailers To Voters That Prominently Feature The Supervisors.” “The
auditor-controller is independently elected by county voters, and Woolery won re-election last week with about 75
percent of the vote. But he has repeatedly drawn the ire of Nelson and other county supervisors since he took office
in early 2015, including his questioning of the legality of supervisors’ taxpayer funded mailers to voters that
prominently feature the supervisors.” [Voice of OC, 6/13/18]

Steel Voted To Give The Board Of Supervisors Control Of The County’s Internal Auditors

Headline: “Supervisors Start Taking Control Of County’s Financial Checks And Balances.” [Voice of OC,
6/28/18]

Steel Voted To Give The Board Of Supervisors Of The County’s Internal Auditors, Removing Them From
The Jurisdiction Of The County Auditor-Controller. “Orange County supervisors acted Tuesday to grant
themselves control over the county’s financial checks and balances – a move encouraged by two former employees
who allege wrongdoing and opposed by people concerned the supervisors were dismantling independent oversight.
The supervisors’ most immediate action was to take control of the county’s internal auditors, who are supposed to
function as watchdogs against fraud in county departments and currently report to the county’s independently-
elected auditor-controller, Eric Woolery. The 14 budgeted staff of the Internal Audit Division will be transferred
from Woolery’s office and will start reporting to the supervisors this Sunday, July 1, according to the supervisors’
action. The move was approved on a 4-1 vote, with Supervisor Todd Spitzer opposing.” [Voice of OC, 6/28/18]

Steel Voted To Cut $1 Million From The Budget Of The County Auditor-Controller

June 2018: The Orange County Board Of Supervisors Cut $1 Million From The Budget Of The Auditor-
Controller. “Earlier at Monday’s meeting, supervisors voted to cut $1 million from recently re-elected county
Auditor-Controller Eric Woolery’s budget and strip some of his auditing powers. A more substantial plan to break
up Woolery’s office fell one vote shy of passing after some supervisors worried that taking away his control of
issuing county payments could be too disruptive in the short-term.” [Orange County Register, 6/27/18]

    Steel Voted To Decrease Funding For The Auditor-Controller By $656,570. “ON THE MOTION OF VICE
    CHAIRMAN NELSON, SECONDED BY SUPERVISOR STEEL, AND SUPERVISOR SPITZER VOTING
    NO, THE BOARD REDUCED FUNDING FOR THE AUDITOR-CONTROLLER, BUDGET 003 BASELINE
    APPROPRIATIONS BY $656,570.” [Orange County Board of Supervisors Meeting Minutes, 6/26/18
    (Afternoon Meeting)]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 122 of 160

                                                         Michelle Steel (CA -48) Research Book | 121

    Steel Voted To Eliminate $385,639 In Funding Requests By The Auditor-Controller. “ON THE MOTION
    OF VICE CHAIRMAN NELSON, SECONDED BY CHAIRMAN DO, AND SUPERVISOR SPITZER
    VOTING NO, THE BOARD ELIMINATED ALL RESTORE AUGMENTATION REQUESTS FOR THE
    AUDITOR-CONTROLLER OF $385,639.” [Orange County Board of Supervisors Meeting Minutes, 6/26/18
    (Afternoon Meeting)]

Steel Dodged State Law By Sending Taxpayer-Funded Mailers To Constituents Before The Start Of
A Blackout Period On Spending

California State Law Prohibits Elected Officials Statewide From Sending Publicly Funded Mailers During
The 60 Days Leading Up To An Election

California State Law Prohibits Elected Officials Statewide From Sending Publicly Funded Mailers During
The 60 Days Leading Up To An Election. “California law prohibits elected officials statewide from sending
publicly funded mailers during the 60 days leading up to an election. The state Legislature passed the regulation last
year, after another Orange County supervisor, board Chairman Andrew Do, spent $277,000 of taxpayer funds to
send 1.2 million pieces of mail during the 2016 election, which he later won by fewer than 700 votes. This year, the
60-day blackout started April 6.” [Orange County Register, 5/1/18]

Steel Dodged State Law By Sending Hundreds Of Thousands Of Taxpayer-Funded Mailers To Constituents
Before The Start Of A Blackout Period On Spending

Steel Dodged State Law By Sending Taxpayer-Funded Mailers To Constituents Before The Start Of A
Blackout Period On Spending. “A state law intended to stop elected officials from campaigning with public funds
in the weeks just before elections might have prompted Orange County officials to step up such spending earlier
this year. During a six-week window starting in late February, four county supervisors running for public office —
Michelle Steel, Todd Spitzer, Shawn Nelson and Lisa Bartlett — cumulatively sent out $241,000 worth of tax-
financed mass mailers to constituents, before the start of a blackout period on such spending in advance of the June
5 primary, county records show. […] Steel, who is running for re-election in a competitive race in the county’s 2nd
District, sent at least 115,000 mailers in the weeks before the blackout, using about $33,000 in tax money. One
mailer advertised a hiring fair, and another simply highlighted services offered by CalOptima, the county’s
longtime health care service for poor and disabled residents. Both featured Steel’s name prominently. Before this
election cycle, Steel had sent only one mailer in her three years in office, at a cost of $2,600. ‘The big tell (that it’s
campaigning) is that they’re not sending out mailers in nonelection years,’ Stern said” [Orange County Register,
5/1/18]

    Steel Sent Out At Least 115,000 Mailers, Using About $33,000 In Taxpayer Dollars. “Steel, who is running
    for re-election in a competitive race in the county’s 2nd District, sent at least 115,000 mailers in the weeks
    before the blackout, using about $33,000 in tax money.” [Orange County Register, 5/1/18]

Orange County Campaign Finance And Ethics Commission

Steel Opposed An Orange County Campaign Finance And Ethics Commission, Calling The Effort
A “Symbolic Gesture”

Steel Opposed An Orange County Campaign Finance And Ethics Commission, Calling The Effort A
“Symbolic Gesture.” “A decade-long effort by a citizen watchdog Shirley Grindle to establish an Orange County
political ethics commission took a major step forward Tuesday, with county supervisors spending hours modifying
her team’s proposal before setting up a vote for later this month to put it on the upcoming June ballot. […] The
measure is the byproduct of years of advocacy for an ethics commission by the 81-year-old Grindle, her supporters,
and multiple county grand juries — all frustrated over what they say is lax enforcement of local campaign finance
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 123 of 160

                                                       Michelle Steel (CA -48) Research Book | 122

laws by District Attorney Tony Rackauckas. In recent years, county grand juries have twice recommended that the
Board of Supervisors create an ethics commission. Both times, county supervisors rejected the suggestion. […]
Supervisor Michele Steel opposed the ethics commission entirely, suggesting it won’t be doing anything that’s not
currently being done. ‘It is not ethical to waste taxpayer dollars in order for you to make symbolic gestures,’ Steel
told her colleagues.” [Voice of Orange County, 10/6/15]

Steel Voted Against Putting The Campaign Finance And Ethics Commission On The Ballot For
Voters To Resolve

Steel Voted Against Putting A Campaign Finance And Ethics Commission On The Ballot For Voters To
Resolve. “Orange County voters in June will be asked to establish a campaign finance and ethics commission,
under action taken today by the Board of Supervisors. The board voted 4-1 to put the question on the June 7
presidential primary ballot. Supervisor Michelle Steel, who cast the dissenting vote, complained about the cost of
running the commission.” [City News Service, 10/20/15]

    Steel Later Suggesting Including The Price Of The Commission On The Ballot. “Supervisor Michelle
    Steel, the only supervisor who last month voted against putting the proposal on the June 7 ballot, suggested
    including a price with the ballot proposal, but her colleagues instead chose to order the analysis.” [Orange
    County Register, 11/10/15]

Voters Approved The Ethics Commission, With 69 Percent Voting In Support

Orange County Voters Approved Establishing The County Ethics Commission With 69 Percent Support.
[Orange County Registrar of Voters, 6/7/19]




                                    [Orange County Registrar of Voters, 6/7/19]

2014: The Board Of Supervisors Was Criticized By The Orange County Grand Jury For Lacking
An Independent Ethics Commission

2014: The Orange County Board Of Supervisors Was Criticized By The County Grand Jury For Lacking
Independent Ethics Commission, Like Counties For Los Angeles, San Diego And San Francisco. “The Board
of Supervisors has twice since 2013 rejected the creation of an independent commission. The 2014 Orange County
grand jury derided the county for lacking an independent ethics commission such as those in Los Angeles, San
Diego, San Francisco and other major cities.” [Orange County Register, 10/7/15]

Election Infrastructure

Steel Opposed A Voting System Upgrade That Could “Boost Turnout And Save Taxpayers More
Than $20 Million” Without Engaging In Public Discussion And Failed To Explain Her Reasoning
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 124 of 160

                                                      Michelle Steel (CA -48) Research Book | 123

The Voting System Upgrade Would Send Every Voter A Mail Ballot Beginning In 2018 And Could “Boost
Turnout And Save Taxpayers More Than $20 Million”

The Voting System Upgrade Would Send Every Voter A Mail Ballot Beginning In 2018 And Could “Boost
Turnout And Save Taxpayers More Than $20 Million.” “California’s top election official has accused Orange
County’s governing board of playing politics and whipping up unfounded fears of voter fraud by rejecting a
proposed overhaul of the county’s voting system that proponents say could boost turnout and save taxpayers more
than $20 million. […] Under Kelley’s proposal, the county would send every voter a mail ballot beginning in 2018.
The county also would install 93 ‘military-grade’ secure drop boxes in various communities and replace more than
1,000 precinct polling places with 150 ‘vote centers.’ The vote centers would open 10 days before an election to
allow people to cast ballots in person or drop off mail ballots. A county analysis shows the changes would be
significantly cheaper than replacing aging voting machines at each polling place. Kelley argued the shift reflects a
new reality: 61 percent of county voters are permanently registered to vote by mail, and that number continues to
grow. Similar models have been implemented in Washington and Colorado, where election officials report
increases in voter turnout.” [Chico Enterprise-Record, 6/24/17]

Steel Opposed The Upgrade Without Engaging In Public Discussion And Failed To Explain Her Reasoning

Steel Opposed The Upgrade Without Engaging In Public Discussion And Failed To Explain Her Reasoning.
“Through a spokeswoman, Chairwoman Michelle Steel said that the board followed proper procedure in
considering the voting system agenda item, but she did not respond to Register questions about why she opposed
the proposed changes.” [Chico Enterprise-Record, 6/24/17]

Term Limits

Steel Supported Term Limits

Steel Supported Term Limits. “Three weeks ago Supervisor Shawn Nelson added, as a last minute ‘supplemental
addition’ to a board meeting agenda, a proposed ballot measure that would have gutted the existing strong term
limits. Adding the item so late provided one business day notice to the public. Supervisor Nelson is in the middle of
his second term, and will thus will be forced from the board in 2018. As drafted, Nelson’s proposal would have
changed the term limits from two terms to three, overtly permitting every incumbent an opportunity to serve four
more years. […] The proposal drew quick criticism from Supervisors Michelle Steel and Todd Spitzer.” [Orange
County Register, 7/29/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 125 of 160

                                                       Michelle Steel (CA -48) Research Book | 124

Environmental Issues

                                                Significant Findings

     ✓ Steel said “we need to overhaul the California Environmental Quality Act” to make it easier for
       individuals to find affordable housing.

     ✓ Steel voted against adopting environmental report findings, a step required by the California
       Environmental Quality Act.

     ✓ Steel opposed a statewide ballot measure that would issue $7.1 billion in bonds to pay for water
       infrastructure. An Orange County Municipal Water District study found that without significant
       investment, the county would suffer regular water shortages by 2040.

     ✓ Steel opposed Proposition 21, a measure that would raise about $500 million per year for California’s
       278 state parks by increasing vehicle license fees by $18 a year.

     ✓ Steel opposed the California Air Resources Board’s expansion of the state’s cap-and-trade program to
       include gasoline and diesel fuels.

         ✓ Steel objected to a fire-prevention fee for 825,488 rural property owners and called the fee
           “unconstitutional.” In the time since her objection, California was wracked by four of the largest
           wildfires in state history.


California Environmental Quality Act

Steel Said “We Need To Overhaul The California Environmental Quality Act” To Make It Easier
For Individuals To Find Affordable Housing

Steel Said We “Need To Overhaul The California Environmental Quality Act” To Make It Easier For
Individuals To Find Affordable Housing. “We should be looking at both lasting and effective reforms that would
benefit all of our residents instead of forcing one population to pay for another. We need to overhaul the California
Environmental Quality Act and our current tax system to make it easier for individuals to find truly affordable
housing.” [Orange County Register, Michelle Steel, 7/8/19]

The California Environmental Quality Act Required State And Local Agencies To Identify The Significant
Environmental Impact Of Their Actions And To Avoid Or Mitigate Those Impacts, If Feasible

The California Environmental Quality Act Required State And Local Agencies To Identify The Significant
Environmental Impact Of Their Actions And To Avoid Or Mitigate Those Impacts, If Feasible. “CEQA, or
the California Environmental Quality Act, is a statute that requires state and local agencies to identify the
significant environmental impacts of their actions and to avoid or mitigate those impacts, if feasible.” [California
Natural Resources Agency, accessed 1/18/20]

Some Have Argued That The California Environmental Quality Act Has Exacerbated California’s Housing
Crisis By Making It More Difficult To Build

Some Have Argued That The California Environmental Quality Act Has Exacerbated California’s Housing
Crisis By Making It More Difficult To Build. “Inside the Capitol’s corridors and pro-development quarters
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 126 of 160

                                                       Michelle Steel (CA -48) Research Book | 125

around the state, CEQA is increasingly disparaged as a villain in the state’s housing crisis. […] Conversely,
attorney Jennifer Hernandez with the San Francisco law firm Holland & Knight labels CEQA ‘the tool of choice for
preventing cities from approving high-density housing.’ She said housing projects ‘are in fact the top target of
CEQA lawsuits statewide,’ with a quarter of lawsuits against CEQA-reviewed projects targeting housing.”
[CalMatters, 5/13/19]

Steel Voted Against Adopting Environmental Report Findings, A Step Required By The California
Environmental Quality Act

Steel Voted Against Adopting Environmental Report Findings, A Step Required By The California
Environmental Quality Act. “Separately, Miller, along with directors Andrew Do, Michelle Steel, Tom Tait and
Jim Katapodis, voted against adopting environmental report findings, a step required by the California
Environmental Quality Act.” [Orange County Register, 9/29/15]

California State Parks

Steel Opposed Proposition 21, A Measure That Would Raise About $500 Million Per Year For
California’s 278 State Parks By Increasing Vehicle License Fees By $18 A Year

Proposition 21 Would Raise About $500 Million Per Year In A Dedicated Fund For California’s 278 State
Parks By Increasing Vehicle License Fees By $18 A Year

Proposition 21 Would Raise About $500 Million Per Year In A Dedicated Fund For California’s 278 State
Parks By Increasing Vehicle License Fees By $18 A Year. “Proposition 21: Establishes $18 Annual Vehicle
License Surcharge to Help Fund State Parks and Wildlife Programs and Grants Free Admission to All State Parks
to Surcharged Vehicles. […] Fiscal Impact: Annual increase to state revenues of $500 million from surcharge on
vehicle registrations. After offsetting some existing funding sources, these revenues would provide at least $250
million more annually for state parks and wildlife conservation.” [California Legislative Analyst’s Office, 7/15/10]

Steel Opposed Proposition 21, Calling The Measure A “Cynical Ploy From Sacramento”

Steel Opposed Proposition 21, Calling The Measure A “Cynical Ploy From Sacramento.” “Proposition 21 is a
cynical ploy by Sacramento politicians to bring back the car tax and enable their addiction to wasteful government
spending. State parks are some of California’s true jewels, and Californians agree about the importance of
conserving these treasures for future generations. But a new tax is not the answer for funding our state parks. […]
Let’s recommit ourselves to conserving the wonder and beauty of our great state. But first let’s reject this cynical
ploy from Sacramento. Join me in voting ‘no’ on Proposition 21 in November.” [San Gabriel Valley Tribune,
8/21/10]

Cap-And-Trade

Steel Opposed The California Air Resources Board’s Expansion Of The State’s Cap-And-Trade
Program To Include Gasoline And Diesel Fuels

The California Air Resources Board Expanded The State’s Cap-And-Trade Program To Include Gas And
Diesel

The California Air Resources Board Expanded The State’s Cap-And-Trade Program To Include Gas And
Diesel. “Starting on January 1, 2015, fuels, such as gasoline, diesel and natural gas, will be covered under the Cap-
and-Trade Program.” [California Air Resources Board, accessed 1/23/20]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 127 of 160

                                                      Michelle Steel (CA -48) Research Book | 126


Fuels Were Included In The Cap-And-Trade Program To Achieve 2020 Greenhouse Gas Reduction Limits
And Invest In Programs Funding Public Health And Quality Of Life

Fuels Were Included In The Cap-And-Trade Program To Achieve 2020 Greenhouse Gas Reduction Limits
And Invest In Programs Funding Public Health And Quality Of Life. “Transportation fuels also produce 80
percent of smog-causing pollution and more than 95 percent of fine particle pollution from diesel engines.
Reducing emissions from the transportation sector is critical to achieving the 2020 greenhouse gas reduction limit
required by AB 32, as well as meeting ambient air quality standards and reducing localized health impacts. […]
Proceeds from the sales of permits under the Cap-and-Trade Program are invested in California, funding programs
statewide that improve public health, quality of life and economic opportunity.” [California Air Resources Board,
accessed 10/1/19]

Steel Opposed The Expansion, Stating It Would Hurt Job Creation Through Increased Fees And
Regulations

Steel Opposed The Tax, Stating It Would Hurt Job Creation Through Increased Fees And Regulations. “Just
when California’s economy appears to be moving forward again, our state regulators have found yet another way to
extract more dollars from consumers’ pockets and send them to Sacramento. […] As a member of the Board of
Equalization, I’ve seen time and time again how increasing costs through taxes, fees and regulations can hurt job
creation. Already, many small businesses operate on the thinnest of margins and struggle to make payroll due to
California’s high taxes and excessive regulation. An additional tax on gas will only make it more difficult for these
businesses to survive, much less expand and hire additional employees.” [Orange County Register, Michelle Steel,
8/22/14]

Rural Fire Prevention Fees

Steel Objected To A Fire-Prevention Fee For 825,488 Rural Property Owners And Called The Fee
“Unconstitutional”

2012: Steel Objected To A Fire-Prevention Fee For 825,488 Rural Property Owners. “A week before
California begins mailing notices to 825,488 rural property owners that they face paying a new fire-prevention fee,
state officials are bracing for a flood of angry responses and some are predicting the charge will end up being
challenged in court. The state Board of Equalization plans to begin sending out notices next week, and mail the first
bills Aug. 13. Board Vice Chair Michelle Steel said this week that she objects to the fee and ‘will not be surprised
to see this unconstitutional fire tax in the courts soon after bills are sent.’” [PolitiCal, 8/1/12]

    California Has Since Seen A Steady Uptick In Wildfires, With Four Of The Five Biggest Fires In The
    State’s History Occurring In The Years Following Steel’s Objection. According to data from the California
    Department of Forestry and Fire Protection (CAL FIRE), four of the five biggest fires in California’s history
    have occurred since August 2012. These fires include the Rim Fire (August 2013), the Rush Fire (August
    2012), the Thomas Fire (December 2017) and the Mendocino Complex Fire (July 2018). [California
    Department of Forestry and Fire Protection, 8/8/19]

Water

Steel Opposed A Statewide Ballot Measure That Would Issue $7.1 Billion In Bonds To Pay For
Water Infrastructure
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 128 of 160

                                                       Michelle Steel (CA -48) Research Book | 127

Steel Opposed A Statewide Ballot Measure That Would Issue $7.1 Billion In Bonds To Pay For Water
Infrastructure. “Steel, who said she is no fan of bonds, is against a statewide ballot measure, Proposition 1, that
would issue $7.1 billion in bonds to pay for water infrastructure.” [Orange County Register, 10/28/14]

    A 2016 Study Conducted By The Municipal Water District Of Orange County Found That Projected
    Water Supply Shortages Were Too Grate To Sustain Without New Investments In The County. “A
    number of conclusions can be drawn from both Phase 1 and Phase 2 of the OC Study, these being: Projected
    water supply shortages, both in terms of likelihood and size, are too great to sustain for the MET region and
    Orange County without NEW investments in water supply over today’s existing supply levels. Without NEW
    investments, water shortages in Orange County are anticipated to occur in 8 of 10 years by year 2040.”
    [Municipal Water District of Orange County, Orange County Water Reliability Study, 12/1/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 129 of 160

                                                     Michelle Steel (CA -48) Research Book | 128

Equal Rights & Workplace Fairness

                                              Significant Findings

     ✓ Steel repeatedly argued against Affirmative Action policies.

         ✓ Steel wrote that policies encouraging minority hiring in Los Angeles’ Firefighter Corps were
           “draconian” and could create “a new level of racial exclusion.”

         ✓ Steel was “forced out” of her position on the Los Angeles Board of Airport Commissioners over her
           alleged support for the California Civil Rights Initiative, a “proposal to scrap state laws supporting
           quotas and racial preferences in hiring.”

         ✓ Upon announcing her departure from the board, Steel said an African-American councilmember
           who criticized her stance on Affirmative Action had “exploited the Korean community” and was
           “morally and personally bankrupt.”

     ✓ Steel voted against funding Orange County’s Human Relations Commission, a commission dedicated to
       combatting hate crimes.

         ✓ Steel cast her dissenting vote despite an increase in the number of reported hate crimes in Orange
           County over the previous year.

     ✓ Steel sought to grant County Supervisors the power to directly control the Human Relation Council’s
       staff in an effort to oust a member of the commission who voted to release their annual report on hate
       crimes.

     ✓ Steel argued that John Wayne deserved to be honored despite his racist and bigoted remarks.”

         ✓ Steel presented a resolution proclaiming May 26, 2017 as “John Wayne Day.”


Affirmative Action

1994: Steel Wrote That Policies Encouraging Minority Hiring In Los Angeles’ Firefighters Corps
Were “Draconian” And Could Create “A New Level Of Racial Exclusion”

Steel Wrote That Policies Encouraging Minority Hiring In Los Angeles’ Firefighters Corps Were
“Draconian” And Could Create “A New Level Of Racial Exclusion.” “Because of their skin color, ‘white,’
5,000 applicants were prohibited from taking the firefighter exam in February. The genesis of this Draconian
remedy is a 1974 consent decree between the city of Los Angeles and the Justice Department. The decree’s interim
and long-range goals effectively required the Fire Department to hire 50% of its firefighters from minorities. […]
Everyone recognizes the importance of encouraging minority races to get a fair opportunity to become firefighters.
But in the hands of bureaucracy, this process can become a horror show by creating a new level of racial
exclusion.” [Los Angeles Times, Michelle Eun Joo Park-Steel, 4/4/94]

Under The 1974 Consent Decree Between The City Of Los Angeles And The Justice Department, LA
Promised To Hire At Least 50% Nonwhites Annually Until Minority Representation Matched The Racial
Composition Of The City’s Civilian Labor Force
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 130 of 160

                                                     Michelle Steel (CA -48) Research Book | 129

Under The 1974 Consent Decree Between The City Of Los Angeles And The Justice Department, Los
Angeles Promised To Hire At Least 50% Nonwhites Annually Until Minority Representation Matched The
Racial Composition Of The City’s Civilian Labor Force. “When the city originally signed the decree to settle a
Justice Department complaint, nonwhites made up a mere 5% of the firefighter force. […] Under terms of the
decree, the city had promised to hire at least 50% nonwhites annually until minority representation matched the
racial composition of the city’s civilian labor force.” [Los Angeles Times, 4/9/02]

   A Federal Judge Ended The Decree In 2002 After Finding That “The Goals Of The Original Consent
   Decree Have Been Accomplished.” “A federal judge on Monday ended a 1974 consent decree requiring that
   half of all Los Angeles firefighters be hired from the ranks of blacks, Latinos and Asians to alleviate racial
   disparities. ‘Twenty eight years of water has now passed over the dam. All of the goals of the original consent
   decree have been accomplished,’ U.S. District Judge Harry L. Hupp wrote.” [Los Angeles Times, 4/9/02]

In 1994, Steel Was A Member Of The Los Angeles Fire Commission

Steel Was A Member Of The Los Angeles Fire Commission At The Time. “Park-Steel, at the time a member of
the Fire Commission, wrote that the prohibition was a “Draconian” outgrowth of a 1974 consent decree requiring
the Fire Department eventually to have a 50% minority force.” [Los Angeles, 9/8/95]

Los Angeles Council Members Sought To Remove Steel From Her Position On The Board Of
Airport Commissioners Because Of “Her Views On Affirmative Action”

Steel Supported The California Civil Rights Initiative, Which Proposed Eliminating State Laws Enforcing
Racial Preferences In Hiring

Los Angeles Council Members Sought To Remove Steel From Her Position On The Board Of Airport
Commissioners Because Of “Her Views On Affirmative Action.” “Mayor Richard Riordan’s new appointee to
the Los Angeles airport commission has taken her oath of office, but some City Council members want to undo her
appointment because of her views on affirmative action. The council’s more liberal members have called for the
removal of Michelle Park-Steel from the Board of Airport Commissioners because she has advocated rescinding
state affirmative action laws.” [Bond Buyer, 9/5/95]

   Steel Was Said To Have Endorsed The California Civil Rights Initiative, A “Proposal To Scrap State
   Laws Supporting Quotas And Racial Preferences In Hiring.” “Later in the day, even before the dust had
   settled on the racially charged council debate, the saga of the appointment of Michelle Park-Steel to the Airport
   Commission took other wild twists when it was announced -- and then denied -- that the appointee had
   endorsed a controversial measure that civil rights supporters say would gut affirmative action. […] Feuer
   pledged to introduce a motion Friday demanding that both Park-Steel and Joe Gelman -- a Riordan appointee
   and a proponent of a proposal to scrap state laws supporting quotas and racial preferences in hiring -- appear
   before the council to explain themselves. It was Gelman -- already an anathema to civil rights leaders -- who
   issued a press release only hours after Park-Steel was narrowly confirmed by the council. The release quoted
   her as saying she endorsed his initiative.” [Los Angeles Times, 9/7/95]

   Steel’s Husband, Shawn Steel, Raised Funds In Support Of The California Civil Rights Initiative. “It was
   also revealed that her husband, attorney Shawn Steel, who is the treasurer of the California Republican Party,
   has also raised funds for the proposed ballot measure, called the California Civil Rights Initiative, which seeks
   to roll back many affirmative action programs in the state.” [Los Angeles Times, 11/8/95]

Steel Attacked An African American Commissioner, Claiming He Misrepresented Her Support For The
Initiative
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 131 of 160

                                                      Michelle Steel (CA -48) Research Book | 130

Steel Claimed She Had Not Read The Initiatives’ Proposal And That She Did Not Endorse It. “Apparently,
the friction between the City Council office and the Mayor’s office over the affirmative action issue was initiated
when Civil Service Councilman Joe Gelman had, according to Riordan, ‘improperly claimed’ that another
commissioner, Park-Steel, had endorsed his Gelmans’s ballot proposal called California’s civil rights initiative
which attacks traditional affirmative action programs. After Park-Steel’s confirmation that there was a
misunderstanding between Gelman and herself and that in fact she had never read the official proposal, Riordan
announced that Park-Steel would have ‘had never done no such thing,’ (agree to Gelman’s controversial affirmative
action ballot proposal) thus securing the welcomed resignation of Gelman less than a week prior to Park-Steel’s
resignation last Tuesday. […] According to Councilman Nate Holden in Sept. 8 issue of The Los Angeles Times,
he is convinced that Park-Steel had lied about her position on Gelman’s initiative to win appointment.” [Korea
Times, 9/20/95]

Steel Said Holden Had “Exploited The Korean Community” And Was “Morally And Personally Bankrupt.”
“According to Councilman Nate Holden in Sept. 8 issue of The Los Angeles Times, he is convinced that Park-Steel
had lied about her position on Gelman’s initiative to win appointment. This imputation was charged back at in
Park-Steel’s pointed statement which she read in the mayor’s conference room upon her announced departure.
Singling out Holden, an African American whose district includes Koreatown, Park-Steel called him ‘a vengeful
person who has exploited the Korean community. He is morally and personally corrupt and utterly unqualified to sit
in judgment of me,’ as appeared in an article in the Sept. 8 issue of The Los Angeles Times.” [Korea Times,
9/20/95]

Steel Was “Forced Out” Of Her Position On The Board Of Airport Commissioners Over Controversy About
Her Affirmative Action Views

Steel Was “Forced Out” Of Her Position On The Board Of Airport Commissioners Over Controversy About
Her Affirmative Action Views. “Garcia, a former lobbyist and veteran of key commission leadership posts in two
mayoral Administrations, is Riordan’s choice to replace Michelle Park-Steel, who was forced out earlier this month
in controversy over her affirmative action views and her statements about them with the City Council during
confirmation hearings on her reappointment. […] Recently, some council members have threatened to hold up the
appointments over a clash with the Administration over affirmative action. While the clash forced the resignations
of Park-Steel and Civil Service Commissioner Joe Gelman, no nominee since then has been rejected by the
council.” [Los Angeles Times, 9/23/95]

Hate Crimes

Steel Voted Against Funding Orange County’s Human Relations Commission, A Commission
Dedicated To Combatting Hate Crimes

Since Its Founding In 1991, The Orange County Human Relations Commission Has Worked To Combat
Hate Crimes In The County

Since Its Founding In 1991, The Orange County Human Relations Commission Has Worked To Combat
Hate Crimes In The County. “Han’s nonprofit organization was founded in 1991 in part to raise money and
develop programs overseen by the Orange County Human Relations Commission. The council and commission
works with law enforcement agencies, compile an annual hate crime report and provide mediation and violence
prevention programs in partnerships with schools, corporations, cities, foundations and individuals.” [Los Angeles
Times, 6/17/17]

Steel Voted Against Funding Orange County’s Human Relations Commission
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 132 of 160

                                                      Michelle Steel (CA -48) Research Book | 131

Steel Voted Against Funding Orange County’s Human Relations Commission. “She picked up the phone and
called the Orange County Human Relations Council to talk with Don Han, who deals with hate crimes. […] The
board voted 4 to 1 last week, with Supervisor Michelle Steel as the lone dissenter, to continue funding the council
for at least another year.” [Los Angeles Times, 6/17/17]

    Steel Cast Her Dissenting Vote Despite An Increase In The Number Of Reported Hate Crimes In Orange
    County Over The Previous Year. “Meanwhile, the number of reported hate crimes increased — 50 in 2016,
    compared with 44 the year before — with African Americans and the LGBT population as the two most
    frequently targeted communities across the county, according to the groups’ newest report.” [Los Angeles
    Times, 6/17/17]

    A Report From The Commission Found That Hate Crimes And Incidents “Spiked Following The
    Election Of President Donald Trump In November.” “Hate crimes and incidents spiked following the
    election of President Donald Trump in November, according to figures in a staff report of the Orange County
    Human Relations Commission released today.” [El Paso Times, 6/1/17]

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relation
Commission Staff In An Effort To Oust A Member Of The Commission Who Voted To Release
Their Annual Report On Hate Crimes

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relation
Commission’s Staff

Steel Sought To Grant County Supervisors The Power To Directly Control The Human Relations
Commission’s Staff. “Two Orange County supervisors, who have sought to end funding for the staff of a county
commission tasked with reducing hate crimes and improving community relations with police, succeeded this week
in granting county supervisors the ability to directly control the commission’s staff. The changes, put forward by
Supervisors Michelle Steel and Andrew Do, overhaul the governing rules for the county Human Relations
Commission and give supervisors the power to fire the executive director at any time, for any reason, and pick the
replacement.” [Voice of Orange County, 11/2/17]

Steel’s Appointee To The Commission Voted Against Releasing An Annual Report On Hate Crimes, And
Steel Was Reportedly Seeking To Replace A Member On The Commission Who Voted To Release It

Steel’s Appointee To The Commission Voted Against Releasing Their Annual Report On Hate Crimes
“Additionally, Do and Steel’s appointees to the commission voted in June to not release the commission’s annual
report about hate crimes. That decision was opposed by Irvine Police Chief Mike Hamel, who serves on the
commission and scheduled a vote in August in which the commission voted to release the report.” [Voice of Orange
County, 11/2/17]

Another Board Member Alleged That Steel Was Seeking To Oust Mike Hamel, A Member Of The
Commission Who Voted To Release The Annual Report On Hate Crimes, And Replace Him With A
Member Of An Influential Republican Group. “Michelle Steel has been trying to get Hamel replaced on the
Human Relations Commission with Clare Venegas, the former chief executive of the influential Republican group,
the Lincoln Club of Orange County, according to Spitzer, who noted Hamel is a representative of his district.”
[Voice of Orange County, 11/2/17]

    The Same Board Member Accused Steel Of Not Believing In The Human Relation Commission’s Mission
    And Interjecting In The Appointment Process Of Other Districts. “‘Supervisors are interjecting in the
    appointment process’ of other districts, Spitzer said. Michelle Steel objected, saying it’s city representatives
    who pick that position. […] Spitzer also suggested Do and Michelle Steel don’t believe in the mission of the
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 133 of 160

                                                        Michelle Steel (CA -48) Research Book | 132

    commission, and that some supervisors have disagreed with certain stances the commissioners and their former
    executive director, Rusty Kennedy, took.” [Voice of Orange County, 11/2/17]

John Wayne

Steel Argued That John Wayne Deserved To Be Honored Despite His Racist And Bigoted Remarks

In A 1971 Interview With Playboy Magazine, Wayne Said He Believed In White Supremacy And Called
African Americans “Irresponsible People”

In A 1971 Interview With Playboy Magazine, Wayne Said He Believed In White Supremacy And Called
African Americans “Irresponsible People.” “WAYNE: With a lot of blacks, there’s quite a bit of resentment
along with their dissent, and possibly rightfully so. But we can’t all of a sudden get down on our knees and turn
everything over to the leadership of the blacks. I believe in white supremacy until the blacks are educated to a point
of responsibility. I don’t believe in giving authority and positions of leadership and judgment to irresponsible
people.” [University of Virginia, John Wayne Playboy Interview, accessed 10/4/19]

Steel Co-Wrote An Op-Ed Arguing Wayne Deserved To Be Honored “Despite Old Comments”

Steel Wrote An Op-Ed Arguing Wayne Deserved To Be Honored “Despite Old Comments.” “Now more than
ever, politics has become a contact sport and has affected every aspect of our lives, including how we see our
celebrities, like the stars of the silver screen. Great deeds and careers, especially of those who are no longer with us
to defend themselves, are often tarnished by old statements made somewhere in our past. Despite that, we should
continue to look at and honor the positive impacts and legacies of these heroes of old. One man that has left such a
legacy is the ‘Duke’ himself, John Wayne. […] Today, in a world of reality TV and seeking 15 minutes of fame
through outrageous acts, it seems that the values we once held dear and that set our heroes apart are gone. Honoring
a man like Wayne, who epitomized courage, dignity, integrity, and generosity ensure that such values are not
completely extinct just yet. We can still honor a man that left a lasting legacy that continues to help the lives of
others.” [Fox & Hounds, Michelle Steel and Matthew Harper, 6/3/16]

Steel Presented A Resolution Proclaiming May 26, 2017 As “John Wayne Day”

Steel Presented A Resolution Proclaiming May 26, 2017 As “John Wayne Day.” “Chairwoman Steel presented
a resolution proclaiming May 26, 2017 as ‘John Wayne Day’” [Orange County Board of Supervisor Meeting
Minutes, 6/6/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 134 of 160

                                                       Michelle Steel (CA -48) Research Book | 133

FEMA & Disaster Relief Issues

                                                Significant Findings

     ✓ Steel announced emergency relief to taxpayers affected by Imperial County flooding.

     ✓ Steel announced emergency tax relief to taxpayers affected by fires in San Diego County.


Disaster Relief

2010: Steel Announced Emergency Relief To Taxpayers Affected By Imperial County Flooding

Steel Announced Emergency Tax Relief To Taxpayers Affected By Imperial County Flooding. “Michelle
Steel, Third District Member of the State Board of Equalization (BOE), today announced that extensions for filing,
audits, billing notices, assessments and relief from subsequent penalties are available for those individuals and/or
businesses impacted by the storm and flooding in Imperial County. […] Emergency relief for taxpayers and fee
payers may include extensions for filing returns or to make payments, relief of interest and penalties, and
expediting copies of BOE tax records. Any taxpayer or fee payer who, as a result of the storms, cannot meet tax
filing and payment deadlines may apply. The BOE may also extend these relief provisions to include delays caused
by disruption of the normal activities of the U.S. Postal Service or other private mail and freight companies.”
[Office of Board Member Michelle Park Steel, Press Release, 10/15/10]

2014: Steel Announced Emergency Tax Relief To Taxpayers Affected By Fires In San Diego County

Steel Announced Emergency Tax Relief To Taxpayers Affected By Fires In San Diego County. “Business
owners and feepayers impacted by wildfires in San Diego County, as discussed in this Proclamation of a State of
Emergency, may request an extension to file their returns, ask for relief from penalties and/or interest on some taxes
and fees, or to replace copies of records lost to damage, Board of Equalization Vice Chair Michelle Steel
announced today. ‘We’re extremely thankful for our brave firefighters who are battling the blazes in San Diego
County, and our sympathy goes out to those who have lost homes and property,’ said Vice Chair Steel. ‘We are
committed to working with tax and feepayers during this difficult time and we encourage our customers to contact
us if they need help.’” [Office of Board Member Michelle Park Steel, Press Release, 5/15/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 135 of 160

                                                       Michelle Steel (CA -48) Research Book | 134

Foreign Policy Issues

                                                Significant Findings

     ✓ In 2016, Steel said she “will play the role of a bridge between Trump and South Korea.”

     ✓ Steel opposed legislation that would “prohibit the firing of state employees for being a member of the
       Communist Party.”

     ✓ Steel urged the United States to officially recognize the Armenian genocide.


South Korea

2016: Steel Said She “Will Play The Role Of A Bridge Between Trump And South Korea”

Steel Said She “Will Play The Role Of A Bridge Between Trump And South Korea.” “Michelle Park Steel,
vice chair of California’s Orange County Board of Supervisors, made the remark, vowing to play a bridging role
between her native South Korea and Trump amid concerns about the negative effects a Trump presidency could
have on the alliance between the two countries. […] ‘I will play the role of a bridge between Trump and South
Korea,’ she said.” [Korea Times, 5/22/16]

Communism

2017: Steel Opposed Legislation That Would “Prohibit The Firing Of State Employees For Being A
Member Of The Communist Party”

Steel Opposed Legislation That Would “Prohibit The Firing Of State Employees For Being A Member Of
The Communist Party.” “Orange County supervisors today took a stance against a bill that would prohibit the
firing of state employees for being a member of the Communist Party. […] ‘As an immigrant, my parents fled from
North Korea to get away from a communist country, so I was shocked to hear this,’ said Board of Supervisors
Chairwoman Michelle Steel. ‘I’m asking we all write a letter to oppose this legislation.’” [El Paso Times, 5/9/17]

Armenian Genocide

2015: Steel Urged The United States To Officially Recognize The Armenian Genocide

Steel Urged The United States To Officially Recognize The Armenian Genocide. “One hundred years have
passed since the beginning of the Armenian Genocide, and there isn’t anyone left to try or convict. But there is still
an opportunity to set the record straight. The Armenian Genocide Truth and Justice Resolution was introduced in
the U.S. House of Representatives on March 18, and is intended to mark the centennial of the Armenian Genocide
with official recognition that it occurred. I urge all Americans to call their members of Congress and demand that
this time, in this cause, we do what the U.S. has done historically: Stand on the side of justice.” [Orange County
Register, Michelle Steel, 8/24/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 136 of 160

                                                      Michelle Steel (CA -48) Research Book | 135

Health Care Issues

                                               Significant Findings


     ✓ In 2014, Steel argued that the Affordable Care Act was “growing the ranks of the uninsured” in
       California. From 2014 to 2017, the number of uninsured Californians fell by 6 percent.

     ✓ Steel said the Orange County Board of Supervisors “did the right thing by blocking Obamacare
       implementation in the county for as long as they could.”

     ✓ Steel opposed a $1 tax hike on cigarette packs that would raise $810 million annually for cancer
       research and anti-smoking programs.

     ✓ Steel co-wrote a resolution that would prevent a needle exchange program from servicing Orange
       County. As of 2017, opioid-related emergency room visits in Orange County had increased 141%
       percent since 2005.


Affordable Care Act

In 2014, Steel Argued The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In
California, But From 2014 To 2017 The Number Of Uninsured Californians Fell By 6 Percent

Steel Argued The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In California

Steel Argued That The Affordable Care Act Was “Growing The Ranks Of The Uninsured” In California.
“The disastrous rollout of Obamacare has given its opponents - who the latest IBD/TIPP Poll shows to be a
majority of the country - enough fodder to last for years. So far, California’s Obamacare exchange, Covered
California, has received rave reviews from the Obama administration and their liberal allies across the country. But
while Covered California’s website has been able to avoid many of the high-profile failures of healthcare.gov, its
main effect has been the same as the federal exchange: to increase the ranks of uninsured.” [Orange County
Register, Michelle Steel, 1/20/14]

    OP-ED HEADLINE: “Growing The Ranks Of The Uninsured.” [Orange County Register, Michelle Steel,
    1/20/14]

2008 – 2017: The Percentage Of Uninsured Californians Fell By 11 Percent

                             Rate Of Uninsured Californians From 2008 To 2017
 Year                   Percentage Of Uninsured Californians       Number Of Uninsured Californians
 2017                   7%                                         2,799,600
 2016                   7%                                         2,841,000
 2015                   9%                                         3,276,000
 2014                   13%                                        4,743,300
 2013                   17%                                        6,440,200
 2012                   18%                                        6,659,200
 2011                   18%                                        6,707,900
 2010                   19%                                        6,781,300
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 137 of 160

                                                      Michelle Steel (CA -48) Research Book | 136

 2009                   18%                                           6,547,500
 2008                   18%                                           6,394,600
                 [Kaiser Family Foundation, Health Insurance Coverage of the Total Population, accessed 2/14/19]

Steel Said The Orange County Board Of Supervisors “Did The Right Thing By Blocking
Obamacare Implementation In The County For As Long As They Could”

Steel Said The Orange County Board Of Supervisors “Did The Right Thing By Blocking Obamacare
Implementation In The County For As Long As They Could.” “Orange County’s Board of Supervisors did the
right thing by blocking Obamacare implementation in the County for as long as they could. This year, as we begin
to feel the full effect of the law, we must work to support policies and policymakers who will fight for sensible,
freedom-oriented solutions that will remove the burdens of Obamacare and replace them with a system that gives
all of us the freedom to choose.” [Orange County Register, Michelle Steel, 1/20/14]

Cigarettes And Anti-Smoking Programs

Steel Opposed A $1 Tax Hike On Cigarette Packs That Would Raise $810 Million Annually For
Cancer Research And Anti-Smoking Programs

Proposition 29 Would Increase Taxes On Cigarettes By $1 Per Pack, Generating An Estimated $850 Million
Annually For Cancer Research And Anti-Smoking Programs

Proposition 29 Would Increase Taxes On Cigarettes By $1 Per Pack, Generating An Estimated $850 Million
Annually For Cancer Research And Anti-Smoking Programs. “Proposition 29 would increase taxes on
cigarettes by $1 per pack to fund certain research and tobacco prevention programs. The current tax per pack is 87
cents. If the proposition passes, consumers would pay $1.87 per pack in cigarette taxes. Experts estimate the
measure would generate about $850 million a year in new tax revenues.” [Institute of Governmental Studies at the
University of California Berkeley, accessed 10/7/19]

Steel Opposed Proposition 29, Calling The Measure “Flawed” And Urging Voters To “Just Say No”

OP-ED HEADLINE: Los Angeles Daily News: Now Is The Worst Time To Raise Taxes And Grow Our
Broken State Government. [Los Angeles Daily News, Michelle Steel, 6/1/12]

Steel Opposed Proposition 29, Calling The Measure “Flawed” And Urging Voters To “Just Say No.”
“There’s never a good time to raise taxes to support a new government spending bureaucracy. But of all times, this
has to be the worst. Despite glowing rhetoric from its proponents, Proposition 29 on the June ballot is about
growing government and putting billions of tax dollars in the hands of unaccountable political appointees. […] It is
clearly not the time to add another layer of government and direct funding away from education and public safety
toward a new unaccountable bureaucracy. But that’s exactly what Prop. 29 does. Prop. 29 is a $735 million tax
increase designed to tug on voters’ heartstrings. It sets up a bureaucracy where political appointees can spend $110
million annually on land acquisition, facilities and office space, plus another $15 million on salaries, travel and
consultants. […] Let’s not be fooled a third time by the promises of another ballot-box boondoggle. Prop. 29
proposes yet another unaccountable bureaucracy to spend our hard-earned money without the checks and balances
to ensure that taxpayer dollars are spent properly. […] Prop. 29 might be wrapped with good intentions, but under
the wrapping is just another initiative that reduces Sacramento’s accountability to taxpayers and voters. Given our
current economic and budget mess, it’s clearly the wrong time to grow government and raise taxes. Prop. 29 is a
flawed measure that will worsen our state budget and our economy. Just say no.” [Los Angeles Daily News,
Michelle Steel, 6/1/12]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 138 of 160

                                                       Michelle Steel (CA -48) Research Book | 137

    Big Tobacco Companies Spent Tens Of Millions To Defeat The Proposition. “Still, supporters called it ‘the
    closest ballot initiative in California history’ and pointed out that big tobacco companies, led by Philip Morris,
    spent almost $47 million to defeat the tax, which would have raised about $810 million a year for cancer
    research and antismoking programs. […] Supporters, including the American Cancer Society, blamed ‘big
    tobacco’s $50 million misinformation campaign,’ and said the tax could have saved more than 104,000 lives
    and $5 billion in long-term health care costs.” [SF Gate, 6/22/12]

Needle Exchange Program

2018: Steel Co-Wrote A Resolution That Would Prevent A Needle Exchange Program From
Servicing Orange County

2018: Steel Co-Wrote A Resolution That Would Prevent A Needle Exchange Program From Servicing
Orange County. “The Orange County Board of Supervisors has officially opposed a proposed mobile needle
exchange service in Santa Ana, Anaheim, Orange and Costa Mesa. […] Board Chairman Andrew Do and
Supervisor Michelle Steel co-wrote the resolution in an effort to prevent the program’s return. ‘It’s a failed
experiment,’ Do said at the meeting. ‘It failed because it subjects the public to major health risks because of the
number of needles found.’ Steel said a mobile program could result in ‘even more needles in our streets.’” [Los
Angeles Times, 6/11/18]

2017: A Report By The OC Health Care Agency On Opioid Overdose And Death In Orange County Found
That “The Rate Of Opioid-Related Emergency Department Visits Has Increased 141% Since 2005.” “In
Orange County, the rate of opioid-related emergency department (ED) visits has increased 141% since 2005 and
there were 7,457 opioid overdose/abuse cases treated in the ED between 2011 and 2015. Importantly, seven of
every 10 overdose deaths investigated by the Orange County Sheriff-Coroner during this five-year period involved
opioids.” [OC Health Agency, 2017 Opioid Overdose & Death in Orange County, accessed 1/18/20]

    Needle Exchange Programs Prevent The Spread Of Infectious Diseases And Are Endorsed By The
    American Medical Association, The World Health Organization, And The Centers For Disease Control
    And Prevention. “The exchanges seek to provide drug users with clean needles to prevent the spread of
    infectious diseases and other dangers. The practice is endorsed by the American Medical Assn., the World
    Health Organization and the Centers for Disease Control and Prevention, among others.” [Los Angeles Times,
    6/11/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 139 of 160

                                                       Michelle Steel (CA -48) Research Book | 138

Housing Issues

                                                Significant Findings

     ✓ Steel opposed the Orange County Housing Finance Trust, a new government agency that would fund
       housing for homeless and low-income populations.

         ✓ Steel argued to overhaul the current tax system to make it easier for individuals to find affordable
           housing.

     ✓ Steel did not attend a special session on housing alternatives and options for Orange County’s homeless
       population, preventing the Board of Supervisors from holding a vote on the issue.

     ✓ Steel opposed the use of a state-owned facility as an emergency homeless shelter.

     ✓ Steel selectively enforced her newly instituted one-minute limit on public comments in Board of
       Supervisors meetings, acting “more lenient with corporate executives than she was with county workers
       and homeless advocates.”

     ✓ In 2019, homelessness in Orange County was labeled a “public health crisis” by a Federal Judge. After
       a change in methodology, Orange County found homelessness increased 43 percent from 2017 to 2019,
       with coroner data indicating it was associated with hundreds of deaths.


Homelessness And Low Income Housing

Steel Opposed The Orange County Housing Finance Trust, A New Government Agency That
Would Fund Housing For Homeless And Low-Income Populations

OP-ED: Steel Opposed The Orange County Housing Finance Trust, A New Government Agency That
Would Fund Housing For Homeless And Low-Income Populations. “Assembly Bill 448, introduced by
Assemblymembers Tom Daly, D-Anaheim, and Sharon Quirk-Silva, D-Fullerton, and co-authored by State Sen. Pat
Bates, R-Laguna Niguel, John Moorlach, R-Costa Mesa, and Janet Nguyen, R-Garden Grove, authorizes the
creation of the Orange County Housing Finance Trust, a new government agency that would fund housing for the
homeless and low income in Orange County. […] Assembly Bill 448 will not work to resolve the greater problem
of the ridiculous costs of building a house in this state. In fact, it won’t do anything but approve an authority local
governments already possess, and give control of the process to Sacramento. I would encourage all of our local
leaders to work to effect real change in creating affordable housing for Californians instead of choosing a ‘solution’
that would only grow government and saddle us with another financial burden we can’t afford.” [Orange County
Register, Michelle Steel, 7/8/19]

Steel Argued To Overhaul The Current Tax System To Make It Easier For Individuals To Find
Affordable Housing

Steel Argued To Overhaul The Current Tax System To Make It Easier For Individuals To Find Affordable
Housing. “We should be looking at both lasting and effective reforms that would benefit all of our residents instead
of forcing one population to pay for another. We need to overhaul the California Environmental Quality Act and
our current tax system to make it easier for individuals to find truly affordable housing.” [Orange County Register,
Michelle Steel, 7/8/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 140 of 160

                                                      Michelle Steel (CA -48) Research Book | 139

Steel Did Not Attend A Special Session On Housing Alternatives And Options For Orange County’s
Homeless Population, Preventing The Board Of Supervisors From Holding A Vote On The Issue

Steel Did Not Attend A Special Session On Housing Alternatives And Options For Orange County’s
Homeless Population

Steel Did Not Attend A Special Session On Housing Alternatives And Options For Orange County’s
Homeless Population. “Do called for a special meeting Monday to have supervisors discuss and provide direction
to staff about housing alternatives and transitional options for the county’s homeless population. Do and Vice
Chairman Shawn Nelson were the only board members who attended; Supervisors Michelle Steel, Todd Spitzer and
Lisa Bartlett were absent.” [Los Angeles Times, 4/3/18]

    Steel’s Office Claimed She Couldn’t Attend The Session Because She Had “A Previous Commitment.”
    “Steel’s office said she also had a previous commitment.” [Los Angeles Times, 4/3/18]

Steel’s Absence Helped Prevent The Board Of Supervisors From Holding A Vote On The Issue

Steel’s Absence Helped Prevent The Board Of Supervisors From Holding A Vote On The Issue. “California’s
open-meetings law prohibits government panels from taking action without a majority of members present, so no
vote was taken. ‘It’s not easy to have these conversations,’ Nelson said. ‘No one wants to be a participant.’” [Los
Angeles Times, 4/3/18]

Months Earlier, A Federal Judge Demanded Orange County Officials Find Shelter For Homeless
Populations In The County

Months Earlier, A Federal Judge Demanded Orange County Officials Find Shelter For Homeless
Populations In The County. “A federal judge in California is fed up with how officials in affluent Orange County
treat homeless people, and on Tuesday he demanded that they work to find shelter for dozens living in
encampments along the Santa Ana River. ‘I’m tired of the paperwork and the ‘we can’t get it done’ nonsense,’
District Court Judge David Carter told attorneys in a lawsuit filed by a group of homeless people and a local anti-
poverty nonprofit against the county and several cities. ‘I’m looking for solutions.’”

A Recent Study Found That Homelessness In North Orange County Was Significantly Higher Than The
Previous Official Estimate

A Recent Study Found That Homelessness In North Orange County Was Significantly Higher Than The
Previous Official Estimate. “As Orange County squabbles over how to address homelessness, a previously
unreleased count found the number of people living on the streets of north Orange County is nearly 60 percent
higher than the last official estimate in 2017. Anaheim, the largest city in north Orange County, has twice the
homeless population estimated in that 2017 count.” [LAist, 3/6/19]

Steel Opposed The Use Of A State-Owned Facility As An Emergency Homeless Shelter

Local Officials Were Considering Fairview Developmental Center As A Potential Emergency Homeless
Shelter

Local Officials Were Considering Fairview Developmental Center As A Potential Emergency Homeless
Shelter. “On Friday, Orange County Supervisor Shawn Nelson issued a news release announcing that he and state
Sen. John Moorlach (R-Costa Mesa) were looking into the potential for using the state-owned Fairview site as an
emergency homeless shelter. The release also raised the possibility of ‘centralizing temporary housing and basic
services for the homeless’ at the developmental center, which opened in 1959. It provides services and housing to
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 141 of 160

                                                       Michelle Steel (CA -48) Research Book | 140

133 people with intellectual and developmental disabilities, according to the California Department of
Developmental Services.” [Los Angeles Times, 3/30/18]

Steel Opposed The Use Of Fairview Developmental Center As A Potential Emergency Homeless Shelter

Steel Opposed The Use Of Fairview Developmental Center As A Potential Emergency Homeless Shelter.
“Kim also conveyed a message to the council from county Supervisor Michelle Steel -- whose district includes
Costa Mesa -- that ‘her office absolutely does not support the use of Fairview for [a] homeless shelter’ and that ‘the
long-term use of that site should be discussed and worked out in collaboration with the city.’” [Los Angeles Times,
3/30/18]

Steel Selectively Enforced Her Newly Instituted One-Minute Limit On Public Comments, Cracking
Down On Homelessness Advocates In Board Of Supervisors Meetings

2017: In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel Instituted A
One-Minute Limit On Public Comments

2017: In Her First Meeting As Chairwoman Of The Orange County Board Of Supervisors, Steel Instituted A
One-Minute Limit On Public Comments. “Supervisor Michelle Steel, in her first meeting as chairwoman of the
board, instituted a one-minute limit on speakers during this Tuesday’s meeting. […] This was the shortest speaking
allotment in memory, and is the latest in a series of moves by supervisors in recent years to curtail public comments
at their regular meetings, which are one of the few venues where county residents and employees have the
opportunity to directly address their top elected officials.” [Voice of Orange County, 1/26/17]

Historically, Members Of The Public Were Allotted Three Minutes To Speak. “Historically, members of the
public could speak for up to three minutes per item on the supervisors’ agenda. This was in addition to being able to
speak during a general public comment period about topics not on the agenda.” [Voice of Orange County, 1/26/17]

Voice Of Orange County: “When It Came Time To Impose The Limit, [Steel] Was More Lenient With
Corporate Executives Than She Was With County Workers And Homeless Advocates”

Voice Of Orange County: “When It Came Time To Impose The Limit, [Steel] Was More Lenient With
Corporate Executives Than She Was With County Workers And Homeless Advocates.” “But when it came
time to impose the limit, she was more lenient with corporate executives than she was with county workers and
homeless advocates. […] The first several speakers were executives with aviation companies, asking for
supervisors’ votes on John Wayne Airport contracts up for a decision later that day. But when they went over the
one-minute mark, they were allowed several sentences further, without interruption. The president of a corporate jet
services company, for example, spoke for a minute and a half before Steel politely asked him to ‘sum it up please.’
She then let him speak for another 36 seconds, giving him a total a total of about 2 minutes of speaking time. The
very next speaker was Diana Corral, the workers’ union president. Steel handled her very differently. ‘Make sure
that you [take] just one minute,’ Steel told her. […] The next employee who spoke went 30 seconds over the limit
and received an irritated admonishment from Steel to ‘stay in one minute.’ Later, a hospitality manager for a jet
company was allowed to continue speaking without interruption after the speaker light turned red about how her
company could accommodate private jet fliers by arranging ‘a VIP wine tour and limo for a group of 20.’” [Voice
of Orange County, 1/26/17]

When A Homelessness Advocate Deliberately Broke Steel’s One-Minute Limit, She Responded By Turning
Off His Microphone And Ordering Deputies To Clear The Board Room

When A Homelessness Advocate Deliberately Broke Steel’s One-Minute Limit, She Responded By Turning
Off His Microphone And Ordering Deputies To Clear The Board Room. “Homeless activist Muhammad Ali
deliberately broke the rules and refused to leave the podium, claiming he wanted to take 30 minutes to deliver his
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 142 of 160

                                                      Michelle Steel (CA -48) Research Book | 141

message at Tuesday's meeting. […] Then, referring to a rule against directing comments to an individual supervisor,
Ali said, ‘I don't like your rules. I'm going to be addressing you all by name... and I'm going to give myself 30
minutes. I'm going to be talking about homeless children for the next 30 minutes. You'll have to arrest me and drive
me from this building.’ Orange County Board Chairwoman Michelle Steel turned off Ali's microphone and ordered
deputies to clear the board room moments later. ‘My mic is off but I'm going to yell,’ Ali said.” [MyNewsLA,
4/12/17]

A Homelessness Task Force Filed A Lawsuit Alleging The Board Of Supervisors Were Violating Public
Records Laws And Residents’ First Amendment Rights

A Homelessness Task Force Filed A Lawsuit Alleging The Board Of Supervisors Were Violating Public
Records Laws And Residents’ First Amendment Rights. “A homelessness task force is accusing the Orange
County Board of Supervisors of restricting free speech at its meetings and violating California public records laws.
The American Civil Liberties Union Foundation of Southern California, on behalf of the People’s Homeless Task
Force, filed a lawsuit Tuesday in Santa Ana Superior Court alleging that county supervisors limit access to public
documents, destroy public documents and give officials preferential treatment over members of the public, in
violation of residents’ 1st Amendment rights and the Brown Act.” [Los Angeles Times, 4/9/19]

    Steel Was Mentioned By Name In The Lawsuit. “Supervisors Andrew Do and Michelle Steel, who are both
    mentioned by name in the suit, could not be reached for comment Tuesday afternoon.” [Orange County
    Register, 4/9/19]

Homelessness In Orange County Was A “Public Health Crisis” With 6,860 People Experiencing
Homelessness, Leading To Hundreds Of Deaths Annually

2019: Homelessness In Orange County Was Labeled A “Public Health Crisis” By A Federal Judge, “Leading
To The Deaths Of Hundreds Of People Experiencing Homelessness.” “U.S. District Judge David O. Carter,
after years of rapid growth in Orange County homeless deaths, issued an emergency request this week describing a
‘public health crisis in the County leading to the deaths of hundreds of people experiencing homelessness.’” [Voice
of Orange County, 2/22/19]

From 2005 To 2018, The Number Of Homeless Deaths In Orange County Quadrupled, Rising From 53 To
250. “Carter, who is presiding over federal civil rights lawsuits regarding police enforcement amid OC’s shelter
shortage, laid out his concerns in a court filing Tuesday. Coroner data shows the number of homeless deaths in
Orange County skyrocketed, from 53 deaths in 2005 to 164 deaths in 2015, to more than 250 deaths in 2018 – a
fourfold increase.” [Voice of Orange County, 2/22/19]

2017 – 2019: After Changing Its Methodology For Counting Homelessness, Orange County’s Homeless
Population Increased 43 Percent From 4,792 To 6,860. “In what may be the most accurate count of Orange
County’s homeless population ever, there’s a significant uptick in the number of people without a permanent home,
but the data released today, April 24, also shows more than twice as many homeless people in shelters now versus
two years ago. Preliminary data from the most recent federally mandated Point in Time count found 6,860 homeless
people in Orange County, with 2,899 of those – a little more than 42 percent – having some kind of emergency or
transitional shelter. It seems like a big jump from the 2017 tally of 4,792 homeless people (it’s about a 43 percent
increase), but Orange County officials said it would be misleading to make a direct comparison because this year’s
survey was much more thorough and sophisticated than in previous years.” [Orange County Register, 5/7/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 143 of 160

                                                      Michelle Steel (CA -48) Research Book | 142

Infrastructure & Transportation Issues

                                               Significant Findings

     ✓ Steel opposed increased development fees that would help end government subsidization of the
       construction industry.

     ✓ Steel endorsed a development project on unincorporated land despite city residents’ vote to preserve the
       area as open space years earlier.

     ✓ Steel opposed California’s high-speed rail project.

     ✓ Steel opposed a per-mile tax that would raise money for California’s roads and bridges, calling the
       proposal “Orwellian.”

     ✓ Steel voted against a $110 million tax district that would repay the county for major infrastructure
       improvements.

     ✓ Steel cited a budget increase as her opposition to a proposed streetcar project in Orange County.

     ✓ Steel opposed a 3.5 cent per gallon gas tax.

     ✓ Steel voted to lower the excise tax for gasoline by $0.035.

     ✓ Steel presented a proclamation to Boeing commending them for their industry contributions and
       “wishing the company success in the next 100 years and beyond.”

             ✓ Four months later, Boeing announced that it would shift more than 2,400 jobs out of its
               Huntington Beach facility.


Development

Steel Opposed Increased Development Fees That Would Help End Government Subsidization Of
The Construction Industry

The Increased Development Fees Would Help End Government Subsidization Of The Construction Industry

The Increased Development Fees Would Help End Government Subsidization Of The Construction
Industry. “Developers will pay more to build in unincorporated Orange County under fees recently approved by
the Board of Supervisors. The price of permits for everything from air conditioners and heaters to ceiling fans,
landscape plan reviews and signs will increase as much as tenfold over the next 18 months. It’s part of an ongoing
effort by county leaders to stop subsidizing the construction industry with taxpayer money and embrace the
politically charged issue of government seeking more money. […] Officials expect the new fees, which range from
$65 to upward of $1,500, will bring an extra approximately $10 million a year to county coffers. That money won’t
pay all the cost the fees are meant to cover, but it’s a start: Just $2.9 million in tax money will subsidize Public
Works’ $20 million building inspection budget once the new fees take effect, instead of the current $9.95 million.”
[Orange County Register, 3/9/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 144 of 160

                                                      Michelle Steel (CA -48) Research Book | 143

Steel Opposed The Increased Development Fees

Steel Opposed The Increased Development Fees. “Supervisors passed the plan 4-1 then and are scheduled to cast
their final votes Tuesday. Supervisor Michelle Steel is opposed. She noted that several fees were new. ‘Creating
fees at this time, and increasing fees? That’s not really a good idea for the Orange County economy for the future,’
Steel said.” [Orange County Register, 3/9/15]

Steel Endorsed A Development Project On Unincorporated Land Even Though City Residents
Voted To Preserve The Area As Open Space Years Earlier

2006: City Voters Amended The General Plan To Preserve Banning Ranch As Open Space If Possible. “The
California Coastal Commission is expected to end a two-decade battle over building on Banning Ranch, a 401-acre
oil field that is one of the last undeveloped private tracts along Southern California’s coast. […] While Banning
Ranch is mostly on unincorporated county land, it falls under the city of Newport Beach’s sphere of influence. In
2006, city residents voted to amend the general plan to preserve Banning Ranch as open space if possible.” [Orange
County Register, 9/7/16]

2016: Steel Endorsed Private Development On The Land. “On Tuesday, developers held a news conference at
the site, with Newport Beach City Councilman Ed Selich and a representative from the office of Orange County
Supervisor Michelle Steel endorsing the project.” [Orange County Register, 9/7/16]

Transportation

Steel Opposed California’s High-Speed Rail Project

Steel Opposed California’s High-Speed Rail Project. “One of the worst parts of the budget is the Legislature’s
and governor’s insistence on continuing the state’s $68 billion high-speed rail boondoggle, which is simply a waste
of taxpayer dollars. It’s not even clear whether the train will ever be finished because of a lack of funding, and
serious mismanagement of the rail authority. The high-speed rail continues to be tied up by costly litigation and
plans to move forward with the project continue to break the rules set by voters when they passed Proposition 1A in
2008. Under current plans, the rail won’t even be high speed! Even if the train is ever finished, the state will be
saddled with billions of dollars in debt, and year-after-year, will need to subsidize high operating costs due to low
ridership. For students worried about school tuition, parents worried about making ends meet, farmers worried
about watering their fields, and seniors planning for retirement, there are higher priorities than a high-cost, low-
speed train.” [Orange County Register, Michelle Steel, 6/19/14]

Steel Presented A Proclamation To Boeing Commending Them For Their Industry Contributions
And “Wishing The Company Success In The Next 100 Years And Beyond”

Steel Presented A Proclamation To Boeing Commending Them For Their Industry Contributions And
“Wishing The Company Success In The Next 100 Years And Beyond”

Steel Presented A Proclamation To Boeing Commending Them For Their Industry Contributions And
“Wishing The Company Success In The Next 100 Years And Beyond.” “Vice Chair Steel presented a
proclamation commending Boeing for its contributions to our County and the U.S. aerospace industry on its 100th
Anniversary July 15, 2016, and wishing the company success in the next 100 years and beyond.” [Orange County
Board of Supervisors Meeting Minutes, 7/12/16]

Four Months Later, Boeing Announced That It Would Shift More Than 2,400 Jobs Out Of Its Huntington
Beach Facility
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 145 of 160

                                                      Michelle Steel (CA -48) Research Book | 144

Four Months Later, Boeing Announced That It Would Shift More Than 2,400 Jobs Out Of Its Huntington
Beach Facility. “Boeing will shift more than 2,400 jobs out of its Huntington Beach facility over the next four
years, the aerospace giant announced Tuesday, slicing in half the number of workers at the sprawling campus.”
[Orange County Register, 11/17/16]

    Only 300 Of The Jobs Remained In Orange County. “A nationwide streamlining of operations at the
    company’s Defense, Space, & Security division will result in the transfer of 300 Huntington Beach jobs to its
    Seal Beach facility and 1,600 positions to its plants in Long Beach and El Segundo. Another 500 jobs will
    move to St. Louis. And an additional 400 will move to Huntsville, Ala., from Huntington Beach and other
    facilities around the country.” [Orange County Register, 11/17/16]

Boeing Concealed Issues With Their 737 Max Aircraft, A Model That Would Go On To Crash Repeatedly
And Kill Hundreds – From F.A.A. Regulators

Boeing Concealed Issues With Their 737 Max Aircraft, A Model That Would Go On To Crash Repeatedly
And Kill Hundreds – From F.A.A. Regulators. “Boeing employees mocked federal rules, talked about deceiving
regulators and joked about potential flaws in the 737 Max as it was being developed, according to over a hundred
pages of internal messages delivered Thursday to congressional investigators. […] The employees appear to discuss
instances in which the company concealed such problems from the F.A.A. during the regulator’s certification of the
simulators, which were used in the development of the Max, as well as in training for pilots who had not previously
flown a 737.” [New York Times, 1/9/20]

    HEADLINE: NYT: Boeing Employees Mocked F.A.A. And ‘Clowns’ Who Designed 737 Max. [New York
    Times, 1/9/20]

Steel Opposed A Per-Mile Tax That Would Raise Money For California’s Roads And Bridges,
Calling The Proposal “Orwellian”

Steel Opposed A Per-Mile Tax That Would Raise Money For California’s Roads And Bridges, Calling The
Proposal “Orwellian.” “Do you want the government following your car every day? Most of us don’t like that
Orwellian vision, but that’s what a tax scheme brewing in the Legislature just might do. Californians don’t want a
new tax on driving. […] Californians can’t trust what Sacramento will do with our tax dollars. Until we can, I urge
Sacramento to park the new tax on driving and to lose the keys.” [Orange County Register, Michelle Steel, 3/10/16]

Steel Voted Against A $110 Million Tax District That Would Repay The County For Major
Infrastructure Improvements

The Tax District Would Repay The County For Street Improvements, Libraries, A Fire Station, A K-8
School, And Additional Infrastructure

The Tax District Would Repay The County For Street Improvements, Libraries, A Fire Station, A K-8
School, And Additional Infrastructure. “Orange County’s biggest housing development is ready to begin the
second phase of construction after county leaders on Tuesday approved a new $110 million tax district that will
repay the county for huge infra-structure improvements. […] That tax revenue will repay Orange County for the
development of what will basically be the county’s newest city, though all of the land is unincorporated areas of
South County. It will fund street improvements, infrastructure, libraries, a fire station, a K-8 school and the
extension of Cow Camp and La Pata roads.” [Orange County Register, 4/15/15]

Steel Voted Against The Tax District

Steel Voted Against The Tax District. “The Board of Supervisors’ 4-1 approval - Supervisor Michelle Steel was
opposed - of the new district for the next village, Esencia, on Tuesday set a range of $4,636 to $10,234 in annual
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 146 of 160

                                                       Michelle Steel (CA -48) Research Book | 145

Mello-Roos taxes that most owners of the new homes will have to pay. […] But Steel doesn’t want taxpayers to
assume the risk. She said when she voted against the district that the money should be obtained by increasing home
prices, not taxing the residents once they buy the homes.” [Orange County Register, 4/15/15]

Steel Cited A Budget Increase As Her Opposition To A Proposed Streetcar Project In Orange
County

Steel Cited A Budget Increase As Her Opposition To A Proposed Streetcar Project In Orange County.
“Though most of the OCTA board supported the additional funding, Orange County Supervisor Michelle Steel and
Anaheim Mayor Tom Tait - a vocal opponent of a streetcar proposed in his city - voted against what Tait called ‘a
huge waste of money.’ In an email from her office, Steel said the project’s cost is now too high. ’A 35 percent
budget increase, more than $100 million, to cover delays is too much, and I don’t believe it’s financially feasible,’
Steel said.” [Orange County Register, 11/30/18]

Gas Tax

Steel Voted To Lower The Excise Tax For Gasoline By $0.035

Steel Voted To Lower The Excise Tax For Gasoline By $0.035. “- The California State Board of Equalization
(BOE) will consider adjusting the excise tax rate for gasoline downward by $0.035 during its scheduled February
25, 2014 meeting in Culver City. ‘I look forward to voting in favor of this much-needed tax cut for all
Californians,’ BOE Vice Chair Michelle Steel said.” [Riverside County Record, 2/20/14]

Steel Opposed A 3.5 Cent Per Gallon Gas Tax

Steel Opposed A 3.5 Cent Per Gallon Gas Tax. “Thanks to a system devised in 2010, the last year of
Schwarzenegger’s struggles with the California budget, the state Board of Equalization had to raise gas taxes by 3.5
cents a gallon. The increase that takes effect on July 1 will give Californians the highest gas taxes in the nation,
surpassing New York at about 70 cents a gallon, counting federal taxes. […] The two Republicans on the board -
George Runner and Michelle Steel, who represents this area - voted against the increase.” [Desert Sun, 3/5/13]

The Purpose Of The Increase Was To Balance The Budget. “The gas tax swap reduced sales taxes on gasoline
from 8.25 percent to 2.25 percent, but roughly doubled the excise tax. It was a way to divert revenue to help
balance the budget. The law included a provision that the excise tax must be adjusted annually to produce the same
amount of revenue that would have been generated with the higher sales taxes.” [Palm Springs Desert Sun, 3/6/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 147 of 160

                                                      Michelle Steel (CA -48) Research Book | 146

Immigration & Border Issues

                                               Significant Findings

     ✓ Steel opposed California’s Sanctuary State law.

         ✓ Steel voted to join the Trump administration lawsuit against California’s sanctuary state law, a
           move Trump commended her for.

         ✓ Steel introduced a resolution condemning the law in Orange County.

         ✓ Steel appeared on Fox News with Laura Ingraham to discuss her opposition to the law.

         ✓ Steel penned several op-eds criticizing California’s Sanctuary State law – one of which said “illegal
           aliens” are provided “privileges that American citizens don’t receive – all while endangering
           innocent people.”

     ✓ Yet, Steel urged Trump to reconsider deporting Asian immigrants who had committed crimes, claiming
       Asian immigrants were “reliably conservative” and arguing “deporting them is not the answer.”

         ✓ Orange County Register: Steel sided with Trump “on an immigration policy that seems to primarily
           target Latinos,” but “on policies aimed at Asian immigrants,” she was willing to break with the
           President.

     ✓ Steel opposed amnesty, saying “it will make more people come here illegally.”

     ✓ Steel advocated for a wall on the United States-Mexico border, saying she supports “a physical barrier
       to protect our homeland.”

     ✓ Steel voted to upgrade Orange County’s contract with ICE, adding an additional 120 beds for immigrant
       detainees despite an inspection revealing that immigrants housed at the facility “have been served foul,
       slimy lunch meat; used moldy showers; and contended with inoperable phones.”


Steel Opposed California’s Sanctuary State Law…

Steel Repeatedly Criticized California’s Sanctuary State Law

April 2018: Steel Penned An Op-Ed Criticizing California’s Sanctuary State Law. According to the Wall
Street Journal’s Opinion section for April 3, 2018, Steel wrote an op-ed titled ‘California: A ‘Sanctuary’ for
Criminals.’ [Wall Street Journal, Michelle Park Steel, 4/3/18]

April 2018: Steel Argued “Illegal Aliens” Were Provided “Privileges That American Citizens Don’t Receive
– All While Endangering Innocent People.” “The law prohibits state and local law-enforcement officials from
informing federal authorities when an illegal alien who has committed a crime is being released from custody.
Instead of protecting American citizens, politicians in Sacramento have prioritized the safety of alien criminals.
They are provided privileges that American citizens don’t receive—all while endangering innocent people.” [Wall
Street Journal, Michelle Park Steel, 4/3/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 148 of 160

                                                        Michelle Steel (CA -48) Research Book | 147

January 2019: Steel Blamed California’s Sanctuary State Law For The Death Of Police Officer Ronil Singh.
“In truth, all SB 54 supporters have done is put innocent lives in danger. If state elected officials truly cared about
our communities, they would do everything within their power to support and protect individuals like Singh.
Unfortunately, that dream was stolen from him, just as it was from many others. Perhaps because of these state
policies, another family has lost a loved one, a husband and father who will never return home. The safety of our
loved ones and communities remains my priority. We can no longer allow our families to be sacrificial lambs for
elected officials who choose not to protect the citizens they serve and represent.” [Los Angeles Times Daily Pilot,
Michelle Steel, 1/9/19]

Steel Introduced A Resolution To Condemn California’s Sanctuary State Law

Steel Introduced A Resolution To Condemn California’s Sanctuary State Law. “On March 27 I introduced a
resolution to condemn the state sanctuary law and to direct county counsel to take legal action. Every Orange
County supervisor present voted in favor. We currently are reviewing the best ways in which to intervene in the
federal government’s lawsuit against California.” [Wall Street Journal, Michelle Park Steel, 4/3/18]

Steel Voted To Join The Trump Administration Lawsuit Against California’s Sanctuary State Law

Steel Voted To Join The Trump Administration Lawsuit Against California’s Sanctuary State Law. “The
Orange County Board of Supervisors voted on Tuesday, March 27 to join a Trump administration lawsuit against
California’s controversial sanctuary law. The board’s vote may mark the biggest maneuver yet in a nascent local
movement against California’s law to protect people residing illegally in the country. The board announced its
unanimous decision after discussing the matter during a closed session Tuesday. Orange County, they said, plans to
join a lawsuit filed earlier this month by U.S. Attorney General Jeff Sessions that alleges three of California’s laws
are unconstitutional.” [Orange County Register, 3/27/18]

    Trump Commended Steel For Joining His Administration’s Lawsuit Against California’s Sanctuary
    State Law. “But I am very, very excited that Orange County actually filed a lawsuit to join Attorney General’s
    lawsuit. So June 5, that court is going to decide we can join them-join the Federal Government or not. If it’s
    not, then we’re going to file the lawsuit. […] The President: Right. Right. Well, you have done a great job,
    Michelle. Ms. Steel: Thank you very much. The President: We appreciate it. Fantastic job.” [Daily Compilation
    of Presidential Documents, 5/16/18]

…Yet Advocated For Asian Immigrants Who Had Committed Crimes

Steel Urged Trump To Reconsider Deporting Asian Immigrants Who Had Committed Crimes,
Arguing “There Were Some Bad Eggs” And “Deporting Them Is Not The Answer”

Steel Urged Trump To Reconsider Deporting Asian Immigrants Who Had Committed Crimes, Arguing
“There Were Some Bad Eggs” And “Deporting Them Is Not The Answer.” “In December, Steel penned an op-
ed in The Washington Times, urging Trump to reconsider the strategy. While Steel frequently contends that
California’s sanctuary laws endangered Americans by releasing ‘criminal illegal aliens… to wander our streets,’
she wrote that ‘deporting Vietnamese refugees who have committed crimes is not in the same category.’ ‘There
were some bad eggs,’ Steel wrote. ‘Deporting them is not the answer.’” [Orange County Register, 1/23/19]

Steel Explicitly Argued That Vietnamese Immigrants Should Not Face Deportation Because They
Were “Reliably Conservative”

Steel Highlighted Asian Americans’ Conservative Political Leanings To Differentiate The Group From
Other Immigrant Communities. “I understand the pressures that Mr. Trump is facing regarding immigration.
Here in Southern California, we are very familiar with what is going on at our southern border. However, the
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 149 of 160

                                                       Michelle Steel (CA -48) Research Book | 148

Vietnamese American community faces fundamentally different circumstances in their country of origin than do
most other immigrants. Refugees deported to Vietnam will be treated as traitors for having left the country in the
first place. It’s essential to account for this reality. […] The Vietnamese American community has been reliably
conservative and pro-American. Not only is there a clear, moral, and principled reason for protecting these
refugees, there is also a reason for political concern. There is never a good time to isolate and frighten a dependable
percentage of one’s political base. But no time could be worse than now.” [Washington Times, Michelle Park Steel,
12/20/18]

Orange County Register: Steel Sided With Trump “On An Immigration Policy That Seems To
Primarily Target Latinos,” But “On Policies Aimed At Asian Immigrants,” She Was Willing To
Break With The President

Orange County Register: Steel Sided With Trump On Immigration Policy That Primarily Targeted Latinos
But Was Willing To Break With The President On Policies Aimed At Asian Immigrants. “On an immigration
policy that seems to primarily target Latinos, Steel has sided publicly with the president. In March 2018, for
example, the supervisor helped lead Orange County’s effort to oppose California’s sanctuary state laws and voted
for the county to join Trump’s anti-sanctuary lawsuit. […] But on policies aimed at Asian immigrants, Steel
recently has shown a willingness to break from Trump. Late last year, Steel joined other California Republicans in
opposing the Trump administration’s plans to deport thousands of Vietnamese refugees who fled to the U.S. prior
to 1995 and subsequently committed crimes.” [Orange County Register, 1/23/19]

Amnesty

Steel Opposed Amnesty, Saying “It Will Make More People Come Here Illegally”

Steel Opposed Amnesty, Saying “It Will Make More People Come Here Illegally.” “On immigration reform:
Steel, who was born in Korea and raised in Japan, said she supports legal immigration. ‘I don’t like amnesty,’ she
said Thursday. ‘It will make more people come here illegally.’” [Orange County Register, 2/20/14]

Border Wall

Steel Said She Supports “A Physical Barrier To Protect Our Homeland”

Steel Said She Supports “A Physical Barrier To Protect Our Homeland.” “Our national security necessitates
competent border security, and I support a physical barrier to protect our homeland from human traffickers, gangs,
and drug smugglers.” [Michelle Steel for Congress, Issues, accessed 2/5/20]

Immigration And Customs Enforcement (ICE)

Steel Voted To Upgrade Orange County’s Contract With ICE, Adding An Additional 120 Beds For
Immigrant Detainees In A Facility That Was Found To Serve Moldy Food And Provide Moldy
Showers

Steel Voted To Upgrade Orange County’s Contract With ICE, Adding An Additional 120 Beds For
Immigrant Detainees

Steel Voted To Upgrade Orange County’s Contract With ICE Anyways, Adding An Additional 120 Beds For
Immigrant Detainees. “As the board unanimously approved the upgrade to its contract with ICE, some audience
members chanted ‘shame,’ prompting Chairwoman Michelle Steel to briefly gavel the meeting so sheriff’s deputies
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 150 of 160

                                                      Michelle Steel (CA -48) Research Book | 149

could clear the room. Minutes later, the supervisors opted to meet privately to discussed closed-session items.” [El
Paso Times, 5/9/17]

An Inspection Revealed That Immigrants Housed At Orange County’s Theo Lacy Jail “Have Been Served
Foul, Slimy Lunch Meat; Used Moldy Showers; And Contended With Inoperable Phones”

An Inspection Revealed That Immigrants Housed At Orange County’s Theo Lacy Jail “Have Been Served
Foul, Slimy Lunch Meat; Used Moldy Showers; And Contended With Inoperable Phones.” “The hundreds of
immigrant detainees housed in Orange County’s largest detention facility have been served foul, slimy lunch meat;
used moldy showers; and contended with inoperable phones, according to the findings of an internal inspection
issued Wednesday. Some detainees said they had to rinse their acrid lunch meat off with water before eating it,
according to the report by the Department of Homeland Security’s Office of Inspector General.” [Los Angeles
Times, 3/8/17]

    HEADLINE: LA TIMES: Spoiled Food And Moldy Showers: Poor Conditions For Immigrant Detainees
    In O.C. Jail, Report Says.” [Los Angeles Times, 3/8/17]
     Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 151 of 160

                                                  Michelle Steel (CA -48) Research Book | 150

Tax Issues

                                            Significant Findings

   ✓ While serving on the California Board of Equalization, Steel consistently supported corporations that
     sought to reduce and, at times, completely avoid paying their taxes.

       ✓ 2007: Steel supported G.E. Capital Corporation’s petition to write off accounts that had become
         worthless.

       ✓ 2007: Steel supported Wimatex’s tax exemption claim despite the government’s argument that the
         company had improperly applied.

       ✓ 2009: Steel motioned to grant Argonaut’s appeal to assign income they made in California as
         income made out-of-state so that the company could avoid paying taxes on it.

       ✓ 2010: Steel supported an insurance company’s welfare exemption claim despite government
         arguments that they did not qualify.

       ✓ 2010: Steel supported Rheem Manufacturing’s claim to avoid tax payments on a stock acquisition.

       ✓ 2014: Steel objected to the state taxing GEO G2 Solutions for airplane storage.

   ✓ While serving on the California Board of Equalization, Steel regularly sought to grant tax refunds to
     petitioners with precarious legal standing.

       ✓ 2007: Steel supported a petitioner who the government claimed was engaged in an “abusive tax
         shelter.”

       ✓ 2011: Steel sought to waive a petitioner’s negligence penalty in a case fellow board members argued
         was fraud.

       ✓ 2014: Steel argued against tax penalties the IRS and local governing agencies argued were proper.

       ✓ 2014: Steel objected to imposing fees on a taxpayer who failed to pay his business taxes.

       ✓ 2014: Steel supported a petitioner who the government claimed was “getting rent personally for
         what was supposed to be a corporate asset.”

   ✓ Steel signed the Taxpayer Protection Pledge, a written commitment to oppose all new taxes and tax
     increases.

   ✓ Steel supported a reduction in capital gains tax.

   ✓ Steel said she would work to restore the State and Local Tax (SALT) deduction if elected to Congress.


Taxpayer Protection Pledge
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 152 of 160

                                                        Michelle Steel (CA -48) Research Book | 151

2014: Steel Signed The Taxpayer Protection Pledge, A Written Commitment To Oppose All New
Taxes And Tax Increases

2014: Steel Signed The Taxpayer Protection Pledge, A Written Commitment To Oppose All New Taxes And
Tax Increases. “A signatory of the Taxpayer Protection Pledge, Michelle Steel will oppose all new taxes and tax
increases as a member of the Board of Supervisors and will continue her work to reform and reduce government
spending and promote private sector job growth.” [OC Politics Blog, 1/31/14]

Alcohol Taxes

Steel Opposed An Increased Tax On Wine With “Substantial Amounts Of Distilled Alcohol From
Sources Other Than The Agricultural Product Of Which The Wine Is Made”

The Proposed Rule Would Increase Tax On Wine With “Substantial Amounts Of Distilled Alcohol From
Sources Other Than The Agricultural Product Of Which The Wine Is Made”

The Proposed Rule Would Increase Tax On Wine With “Substantial Amounts Of Distilled Alcohol From
Sources Other Than The Agricultural Product Of Which The Wine Is Made.” “The proposed rule, which
would go into effect Jan. 1, would change the application of tax to wine-based products that contain distilled
alcohol and change the definition of wine -- specifying that any wine-based product that contains ‘substantial
amounts of distilled alcohol from sources other than the agricultural product of which the wine is made will be
taxed as a distilled spirit, not as a wine.’” [North County Times, 3/10/11]

Steel Opposed The Proposed Tax Increase

Steel Opposed The Proposed Tax Increase. “he vice chairman of a little-known board that collects taxes and fees
supporting state and local government is complaining that a proposed regulation crafted by her own agency on
wine-based products could end up draining some wine producers and growers of millions of dollars. […] Michelle
Steel, vice chairman of the board, said, ‘It’s more regulations. It’s always bad especially in a recession like this. It
makes no sense.’ Steel was the only one of the five elected members to the California State Board of Equalization
to oppose the regulation in a recent procedural vote.” [North County Times, 3/10/11]

Steel Opposed A Move To Tax Flavored Malt Beverages As Distilled Spirits Instead Of Beer

Steel Opposed A Move To Tax Flavored Malt Beverages As Distilled Spirits Instead Of Beer. “The Board of
Equalization voted 3-2 to classify flavored malt beverages, such as Mike’s Hard Lemonade and Smirnoff Ice, as
distilled spirits instead of beers. The change, if accepted by the state Office of Administrative Law, will send taxes
soaring for the drinks, known as ‘alcopops,’ from 20 cents per gallon, the beer rate, to $3.30 per gallon, the liquor
rate.” [Sacramento Bee, 11/15/07]

Board Of Equalization

While Serving On The California Board Of Equalization, Steel Regularly Sought To Grant Tax
Refunds To Petitioners With Precarious Legal Standing

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration”

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration.” “The BOE is committed to fulfilling its
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 153 of 160

                                                        Michelle Steel (CA -48) Research Book | 152

constitutional and statutory duties and is focused on our mission, which is to serve the public through fair, effective,
and efficient tax administration, which supports state and local governments. […] The Board hears appeals from
public utility assessments and serves a significant role in the assessment and administration of property taxes by
issuing rules and regulations, establishing the tax values of railroads and specified privately-held public utilities,
and overseeing the assessment practices of the state’s 58 county assessors. Public Board meetings offer taxpayers
and other interested parties the opportunity to participate in the formulation of rules and regulations adopted by the
Board and to interact with the Members as they carry out their official duties. The Board meets monthly.”
[California State Board of Equalization, accessed 1/18/20]

2007: Steel Supported A Petitioner Who The Government Claimed Was Engaged In An “Abusive Tax
Shelter”

Steel Seconded A Motion To Grant A Petitioner’s Claim Despite The Government Arguing The Taxpayer
Engaged In “An Abusive Tax Shelter.” According to the California Board of Equalization’s hearing transcripts
and final actions from June 19, 2007, Steel seconded a motion to grant a petitioner’s claim despite the government
arguing the taxpayer engaged in an ‘abusive tax shelter.’ [California Board of Equalization Hearing Transcripts and
Final Actions, 6/19/07]

2011: Steel Sought To Waive A Petitioner’s Negligence Penalty In A Case Fellow Board Members Argued
Was Fraud

Steel Sought To Waive A Petitioner’s Negligence Penalty – Despite Another Board Members Arguing The
Case Was Fraud – Because She Wanted The First Audit To Be “Educational For Taxpayers.” According to
the California Board of Equalization’s hearing transcripts and final actions from March 23, 2011, Steel sought to
waive a petitioner’s negligence penalty because she wanted the first audit to be ‘educational for taxpayers.’ This
was in spite of arguments from another Boardmember who believed the case to be fraud. [California Board of
Equalization Hearing Transcripts and Final Actions, 3/23/11]

2014: Steel Argued Against A Tax Penalty Levied By The IRS On Site Management Services INC

Steel Argued And Voted Against A Tax Penalty Assessed By The IRS. According to the California Board of
Equalization’s hearing transcripts and final actions from February 25, 2014, Steel argued and votes against a tax
penalty assessed by the IRS. The IRS’s argument was the retirement plan that the petitioner had invested in was a
tax shelter, and therefore the underpayment amount should be assessed as the penalty. Steel disagreed because she
didn’t think the petitioner was trying to hide anything and said ‘the taxpayer did whatever they could.’ [California
Board of Equalization Hearing Transcripts and Final Actions, 2/25/14]

2014: Steel Objected To Imposing Fees On A Taxpayer Who Failed To Pay Business Taxes

Steel Objected To Imposing Fees On A Taxpayer The Government Argued Was Not Paying Business Taxes.
According to the California Board of Equalization’s hearing transcripts and final actions from April 4, 2014, Steel
objected to imposing fees on a taxpayer the government argued was not paying business taxes. Steel was the only
Board Member to object. [California Board of Equalization Hearing Transcripts and Final Actions, 4/22/14]

2014: Steel Supported A Petitioner In A Claim In Which The Government Argued The Tax Penalty Was
Proper

Steel Moved To Grant A Petitioner’s Claim Despite Government Arguments That The Income They Were
Taxing Was Proper. According to the California Board of Equalization’s hearing transcripts and final actions from
August 5, 2014, Steel moved to grant a petitioner’s claim despite government arguments that the income they were
taxing was proper. The issue at hand is whether the money the petitioner’s wife earned from her employment
agreement with Castalian should be taxable in California. The government argued that the income was taxable, as
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 154 of 160

                                                        Michelle Steel (CA -48) Research Book | 153

‘Appellant wife performed the majority of her services for Castalian for the second tranche period in California.
She became a Texas resident with only one month remaining of the contract.’ The motion Steel supported
ultimately failed. [California Board of Equalization Hearing Transcripts and Final Actions, 8/5/14]

2014: Steel Supported A Petitioner Who The Government Claimed Was “Getting Rent Personally For What
Was Supposed To Be A Corporate Asset”

Steel Moved To Grant A Petitioner’s Claim Despite The Government Arguing That The “Taxpayer Truly
Was Getting Rent Personally For What Was Supposed To Be A Corporate Asset.” According to the California
Board of Equalization’s hearing transcripts and final actions from October 14, 2014, Steel moved to grant a
petitioner’s claim despite the government arguing that the ‘taxpayer truly was getting rent personally for what was
supposed to be a corporate asset.’ [California Board of Equalization Hearing Transcripts And Final Actions,
10/14/14]

Capital Gains Taxes

Steel Supported A Reduction In Capital Gains Tax

Steel Supported A Reduction In Capital Gains Tax. “Park-Steel, a controller for a law firm and member of the
California World Trade Commission, said she is ‘interested in things like the tax cut. That makes a lot of sense and
so does a reduction in the capital gains tax, where people can manage their money much better than the government
can.’” [Los Angeles Times, 8/12/96]

Corporate Taxes

While On The California Board Of Equalization, Steel Consistently Supported Corporations That
Sought To Reduce And, At Times, Completely Avoid Paying Their Taxes

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration”

The California Board Of Equalization Heard Individual Tax Appeals And Sought To “Serve The Public
Through Fair, Effective, And Efficient Tax Administration.” “The BOE is committed to fulfilling its
constitutional and statutory duties and is focused on our mission, which is to serve the public through fair, effective,
and efficient tax administration, which supports state and local governments. […] The Board hears appeals from
public utility assessments and serves a significant role in the assessment and administration of property taxes by
issuing rules and regulations, establishing the tax values of railroads and specified privately-held public utilities,
and overseeing the assessment practices of the state’s 58 county assessors. Public Board meetings offer taxpayers
and other interested parties the opportunity to participate in the formulation of rules and regulations adopted by the
Board and to interact with the Members as they carry out their official duties. The Board meets monthly.”
[California State Board of Equalization, accessed 1/18/20]

2007: Steel Supported G.E. Capital Corporation’s Petition To Write Off Accounts That Had Become
Worthless

Steel Seconded A Motion To Grant G.E. Capital Corporation’s Petition To Write Off Accounts That Had
Become Worthless For Income Tax Purposes. According to the California Board of Equalization’s hearing
transcripts and final actions from July 17, 2007, Steel seconded a motion to grant G.E. Capital Corporation’s
petition to write off accounts that had become worthless for income tax purposes. [California Board of Equalization
Hearing Transcripts and Final Actions, 7/17/07]
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 155 of 160

                                                        Michelle Steel (CA -48) Research Book | 154

2007: Steel Supported Wimatex’s Tax Exemption Claim Despite The Government’s Argument That The
Company Had Improperly Applied

Steel Moved To Grant Wimatex’s Claim Despite The Government Arguing That They Had Improperly
Applied For A Tax Exemption. According to the California Board of Equalization’s hearing transcripts and final
actions from October 3, 2007, Steel moved to grant Wimatex’s claim despite the government arguing that they had
improperly applied for a tax exemption. The government stated, ‘That is, the law provides that the Petitioner does
not qualify as a new trade or business if it has acquired from other another business assets that represent more than
20 percent of the total assets of the Petitioner. This is the reason we disqualified them.’ [California Board of
Equalization Hearing Transcripts and Final Actions, 10/3/07]

2009: Steel Motioned To Grant Argonaut’s Appeal To Assign Income They Made In California As Income
Made Outside Of California So That The Company Could Avoid Paying Taxes On It

Steel Motioned To Grant Argonaut’s Appeal To Assign Income They Made In California As Income Made
Outside Of California So That The Company Could Avoid Paying Taxes On It. According to the California
Board of Equalization’s hearing transcripts and final actions from January 21, 2009, Steel motioned to grant
Argonaut’s appeal to assign income they made in California as income made outside of California so that the
company could avoid paying taxes on it. The government stressed that all of the appellant’s activity took place in
California – “100 percent of their property, 100 percent of their pay roll and 100 percent of their sales all occur in
California, as represented on their own tax returns.” This made it all of their activities subject to California tax and
no other jurisdiction. [California Board of Equalization Hearing Transcripts and Final Actions, 1/21/09]

2010: Steel Supported An Insurance Company’s Welfare Exemption Claim Despite Government Arguments
That They Did Not Qualify

Steel Motioned To Grant An Insurance Company’s Welfare Exemption Claim Despite Government
Arguments That The Company Did Not Qualify For The Exemption Under The “Direct Community
Benefit” Provision. According to the California Board of Equalization’s hearing transcripts and final actions from
April 13, 2010, Steel motioned to grant an insurance company’s welfare exemption claim despite government
arguments that the company did not qualify for the exemption under the ‘direct community benefit’ provision. Steel
believed that, since the insurance company was providing non-profit organizations low insurance premiums, they
were providing benefit to the community. The government noted that, definitionally, this wasn’t directly benefiting
the community, and as such did not qualify. [California Board of Equalization Hearing Transcripts and Final
Actions, 4/13/10]

2010: Steel Supported Rheem Manufacturing’s Claim To Avoid Tax Payments On A Stock Acquisition

Steel Motioned To Grant Rheem Manufacturing Company’s Claim Despite Government Arguments That
The Company Benefitted Financially From A Stock Acquisition. According to the California Board of
Equalization hearing transcripts and final actions from May 25, 2010, Steel motioned to grant Rheem
Manufacturing Company’s claim despite government arguments that the company benefitted financially from the
stock acquisition. One Board Member argued against Steel’s motion by saying, ‘And in doing so, you drive up the
value of your stock as well as the stock that you ultimately sell. And, so, I mean, I – I concur with the Chair. I can
clearly see that there’s an economic benefit in controlling the stock.’ [California Board of Equalization Hearing
Transcripts and Final Actions, 5/25/10]

2014: Steel Objected To The State Taxing GEO G2 Solutions For Airplane Storage

Steel Objected To California Taxing GEO G2 Solutions For Storage Of Their Airplane. According to
California Board of Equalization hearing transcripts and final actions from May 22, 2014, Steel objected to
California taxing GEO G2 Solutions for storage of their airplane. Steel argued that since the airplane was stored on
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 156 of 160

                                                        Michelle Steel (CA -48) Research Book | 155

federal land in California, California had no claim to tax it. The government argued that airplane storage on federal
land is still taxable under California law. [California Board of Equalization Hearing Transcripts and Final Actions,
5/22/14]

Steel Argued That The Reagan Tax Cuts Unleashed “Nearly Two Decades Of Unparalleled
Economic Growth And Opportunity” And Said We Would “Do Well Today To Learn From That
Victory”

Steel Argued That The Reagan Tax Cuts Unleashed “Nearly Two Decades Of Unparalleled Economic
Growth And Opportunity” And Said We Would “Do Well Today To Learn From That Victory.” “In the
summer of 1981, at his beloved ranch in the Santa Ynez Mountains above Santa Barbara, President Ronald Reagan
signed legislation that cut income taxes, capital-gains taxes and business taxes, unleashing nearly two decades of
unparalleled economic growth and opportunity. We would do well today to learn from that victory.” [Orange
County Register, Michelle Steel, 2/8/14]

    The Reagan Tax Cuts Of 1981 Reduced Revenues By $208 Billion In Its First Four Years And Increased
    The Income Share Held By The Top 1% Of Americans By 71%. “A Treasury Department study on the
    impact of tax bills since 1940, first released in 2006 and later updated, found that the 1981 tax cut reduced
    revenues by $208 billion in its first four years. […] But the income share of the top 1 percent increased even
    more dramatically, from 8.3 percent to 14.2 percent—a gain of 71 percent. So a lot of the increase in taxes
    came from a more dramatic increase in wealth.” [Washington Post, 4/10/15]

Internet Taxes

Steel Opposed A Tax On Digital Property And Called The Idea “Totally Illegal”

Steel Opposed A Tax On Digital Property And Called The Idea “Totally Illegal.” “Last month, Assemblyman
Charles Calderon, D-Whittier, introduced AB1956, which would apply sales taxes to media downloads. That would
take a 99 cent song and bump it to $1.07 or more. […] Instead of proposing a new tax, AB 1956 simply requires the
Board of Equalization to amend the definition of ‘tangible personal property’ to include ‘digital property.’ That
needs only a majority vote, meaning no Republicans necessary. […] ‘This is crazy stuff,’ said Michelle Steel,
Orange County’s representative on the Board of Equalization, who has been the lead opponent of the ‘iTax’ since
before it was even in bill form. ‘It’s totally illegal,’ she said.” [Orange County Register, 3/17/08]

Steel Didn’t Believe Out-Of-State Internet Retailers Should Have To Charge A Sales Tax

ABx1 28 Required Out-Of-State Internet Retailers To Collect Sales Tax From California Customers

ABx1 28 Required Out-Of-State Internet Retailers To Collect Sales Tax From California Customers. “ABx1
28 says out-of-state Internet retailers must collect sales tax from California customers. The law is designed to
generate $300 million for state and local governments, and remove the built-in price advantage over brick and
mortar stores that Internet merchants get by not charging tax. Online retailers with stores in the state already had to
collect the tax. The new law extends to retailers like Amazon, which has no stores but operates subsidiaries in
California.” [Sacramento Bee, 7/29/11]

Steel Supported A Ballot Referendum Introduced By Amazon That Would Repeal Sales Tax Collection
From Out-Of-State Internet Retailers

Steel Supported A Ballot Referendum Introduced By Amazon That Would Repeal Sales Tax Collection
From Out-Of-State Internet Retailers. “But Amazon refused to collect the tax and launched a voter referendum
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 157 of 160

                                                        Michelle Steel (CA -48) Research Book | 156

to repeal it. Amazon, like many other Internet retailers, also severed ties with thousands of California affiliates –
businesses and individuals who earned commissions referring customers to the retailers’ websites.
That prompted cries of ‘job killer’ from critics of the new law, including the two Republicans on the Board of
Equalization. ‘I was against this Internet tax to begin with,’ board member Michelle Steel told her colleagues at
Tuesday’s meeting. Steel is married to Republican power broker Shawn Steel and has signed activist Grover
Norquist’s famous anti-tax pledge.” [Sacramento Bee, 7/29/11]

Local Taxes

Steel Opposed The Use Of ZIP Codes To Determine Local Tax Rates

Steel Opposed The Use Of ZIP Codes To Determine Local Tax Rates. “Using ZIP codes to determine local tax
rates is common practice, but it has become outdated. ZIP codes are great for determining a general location, but
they don’t line up with county, city, or district lines - some ZIP codes even cross state boundaries. As more local
governments add additional sales taxes, ZIP codes become a less reliable tool for determining the tax rate in a given
area. And while the Board of Equalization officially frowns upon the use of ZIP codes to determine tax rates for
this very reason, there are few other cost effective options available for in- and out-of-state businesses that are
required to collect the tax at the local rate when they ship products to California customers.’” [Orange County
Register, Michelle Steele, 8/21/13]

Sales Taxes

Steel Opposed A Policy That Taxed Mobile Phones Based On Retail Price Rather Than Price Paid

Steel Opposed A Policy That Taxed Mobile Phones Based On Retail Price Rather Than Price Paid. “Under
current law, customers pay tax on the full retail price of a cellphone regardless of whether they receive a discount
for signing a long-term service contract or other reasons. Consumers even pay a sales tax when the phone is free.
[…] Board member Michelle Steel, who represents San Diego County, disagrees with the policy and has tried to
make changes at the board level. [San Diego Union-Tribune, 4/12/11] Michelle Steel, vice chairman of the board,
said, ‘It’s more regulations. It’s always bad especially in a recession like this. It makes no sense.’ Steel was the only
one of the five elected members to the California State Board of Equalization to oppose the regulation in a recent
procedural vote.” [North County Times, 3/10/11]

Small Business Taxes

Steel Launched An Internal Investigation Into The Board Of Equalization’s Small-Business Tax
Security Deposit System And Found That More Than $38 Million In Eligible Refunds Were Being
Withheld

Steel Launched An Internal Investigation Into The Board Of Equalization’s Small-Business Tax Security
Deposit System And Found That More Than $38 Million In Eligible Refunds Were Being Withheld. “Under
state law, certain businesses can be required to post and maintain a tax security deposit with the state’s sales-tax
agency for their first three years of operation. The security deposits, which range from $2,000 to $50,000, act as
collateral against any potential tax liabilities. State law requires the release of security deposits for businesses with
perfect tax payment records for three years. After receiving a call from a San Diego business owner who paid the
security deposit, I launched an internal investigation into the state board’s refund procedures and discovered a
systemic problem at the agency. Out of California’s $436 million in tax security deposits, more than $38.8 million
in refunds are eligible for release but are being held by the agency. In my district alone, which represents one-fourth
of the state, security deposits worth more than $4 million were improperly withheld from more than 600 businesses.
Some deposits were withheld for more than four years. Why is this happening? Unlike that income tax refund your
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 158 of 160

                                                         Michelle Steel (CA -48) Research Book | 157

family anticipates and budgets, tax security deposits are held for so long that many small-business owners forget
they exist -- and don’t remember when their refund is due.” [Los Angeles Times, Michelle Steel, 1/24/08]

Steel Voted To End Requiring Security Deposits From Small Businesses Registering For A Seller’s
Permit

Steel Voted To End Requiring Security Deposits From Small Businesses Registering For A Seller’s Permit.
“Small businesses got an early Christmas present from California when the state Board of Equalization on Dec. 17
voted unanimously to end requiring automatic security deposits when owners register for a seller’s permit.
Additionally, the board voted to return more than $296 million to small-business owners that the state has been
holding as security deposits. ‘This is a great victory for taxpayers and small businesses,’ said equalization board
Vice Chairperson Michelle Steel, who represents the mountain communities. ‘Ending this program will allow new
businesses across the state to keep capital in their pockets, available to invest in their businesses or to support their
families, instead of having to send a large security deposit to the state.’” [Mountain News & Crestline Courier-
News, 12/26/13]

Steel Held Free Small Business Tax Seminars To Assist Business Owners With Tax Questions

Steel Held Free Small Business Tax Seminars To Assist Business Owners With Tax Questions. “Michelle
Steel, Third District Member of the State Board of Equalization today announced a free Imperial County Small
Business Seminar on October 26, 2010. Representatives from the Board of Equalization, Franchise Tax Board,
Internal Revenue Service, Employment Development Department, and the City of Calexico will be available to
assist attendees. This free seminar is geared towards business owners, swap meet vendors, entrepreneurs
considering starting a business, business owners with questions about state or federal tax laws, and individuals who
want to learn about useful resources to help their business.” [Targeted News Service, 10/21/10]

State Agency Taxes

Steel Opposed Imposing State Taxes On State Agencies

Steel Opposed Imposing State Taxes On State Agencies. “Steel offered a few changes that could cumulatively
make a meaningful budget impact: […] Stop imposing state taxes on state agencies. State agencies waste thousands
of hours and millions of dollars by completing useless tax returns.” [Daily News of Los Angeles, 5/24/09]

Tax Credits

Steel Argued That Tax Credits Were “Short-Sighted” As A Method To Increase Economic Growth

Steel Blamed Government Regulations And Taxes For The Lack Of Job Growth And Upward Mobility In
Orange County. “However, while many of the tech businesses may have been conceptualized in Orange County
and we might be home to CEOs and business leaders, we seem to have a hard time making O.C. home to their
headquarters. It is my hope that we can find a way to correct that disconnect. A higher cost of living is not as
troublesome if the economy supports a growing job market with business sectors that allow for mobility. […] There
are many reasons, including government regulations and oppressive state polices that lead to stifled growth; special
interest groups have also added fuel to the fire. In favor of temporary gains, these groups have favored short-sighted
government tax credit schemes that distort our economy instead of advocating long-term solutions.” [Orange
County Register, Michelle Steel, 3/5/17]

Tax Inspections
        Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 159 of 160

                                                      Michelle Steel (CA -48) Research Book | 158

Steel Opposed A Program That Would Provide Businesses In-Person Visits From State Inspectors
To Ensure Proper Tax Collection

Steel Opposed A Program That Would Provide Businesses In-Person Visits From State Inspectors To
Ensure Proper Tax Collection. “Businesses from Norco to Idyllwild can expect in-person visits this year from
state inspectors trying to verify they are collecting the proper taxes from customers. […] ‘This is an outreach and
education program to make sure people understand what their obligations under the law are,’ she said. […] The
board member who represents the Inland Empire, Michelle Steel, opposes the program, said her spokesman, Arie
Dana. The program could lead to audits that tie up merchants’ time and hamper their ability to make money, Dana
said.” [Press Enterprise, 7/6/10]

State And Local Taxes (SALT)

Steel Said She Would Work To Restore The State And Local Tax (SALT) Deduction If Elected To
Congress

Steel Said She Would Work To Restore The State And Local Tax (SALT) Deduction If Elected To Congress.
“At the California Board of Equalization, I stood up to the status quo and returned over $400 million back to
Californians, and as a member of Congress I’ll fight to lower taxes for Orange County families, oppose any
attempts to increase the federal gas tax, and work to restore the state and local tax (SALT) and mortgage interest
deductions (MID).” [Michelle Steel for Congress, Issues, accessed 2/5/20]
       Case 6:21-cv-00043-ADA-JCM Document 1-21 Filed 01/18/21 Page 160 of 160

                                                     Michelle Steel (CA -48) Research Book | 159

Veterans & Military Family Issues

                                              Significant Findings

     ✓ Steel personally donated $2,500 to the Heroes Hall Veterans Museum.


Heroes Hall Veterans Museum

Steel Personally Donated $2,500 To The Heroes Hall Veterans Museum

Steel Personally Donated $2,500 To The Heroes Hall Veterans Museum. “The board allocated $4 million to
build the museum, he said, and an additional $400,000 has been raised for the project. That includes $50,000 from
the city of Costa Mesa. During Friday’s ceremony, Orange County Supervisor Michelle Steel added to the total
with a $2,500 personal check.” [Los Angeles Times, 11/12/16]
